[ex101chigroundlease001.jpg]
BUILDING SALE / GROUND LEASE FORM 52491627.5 PURCHASE AND SALE AGREEMENT is made
and entered into as of April 5, 2016 by and between THE SELLER ENTITIES LISTED
ON EXHIBIT A, collectively Seller and PHYSICIANS REALTY L.P., as Buyer



--------------------------------------------------------------------------------



 
[ex101chigroundlease002.jpg]
i 52491627.5 TABLE OF CONTENTS Page 1. PURCHASE AND SALE OF PROPERTY
...........................................................................1 2.
PURCHASE PRICE
...............................................................................................................2
3. BUYER’S INSPECTION AND REVIEW RIGHTS
.............................................................3 4. DEED
......................................................................................................................................5
5. CLOSING
...............................................................................................................................5
6. CLOSING DOCUMENTS
.....................................................................................................5
7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS REGARDING CLOSING .6 8.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION REGARDING CLOSING ..7 9. CLOSING
COSTS AND PRORATIONS
..............................................................................7
10. REPRESENTATIONS AND WARRANTIES OF SELLER
.................................................9 11. REPRESENTATIONS AND
WARRANTIES OF BUYER ................................................12 12.
GROUND LEASE MEMORANDUM; LIMITATION ON RECORDINGS ......................13 13.
TITLE TO THE IMPROVEMENTS
....................................................................................13
14. RISK OF
LOSS.....................................................................................................................14
15. EMINENT DOMAIN
...........................................................................................................15
16. NO OTHER REPRESENTATIONS
....................................................................................15
17. NO ATTORNEY-CLIENT RELATIONSHIP/NO TAX ADVICE
.....................................16 18. NOTICES
..............................................................................................................................17
19. BROKER’S FEES
................................................................................................................17



--------------------------------------------------------------------------------



 
[ex101chigroundlease003.jpg]
-ii- 52491627.5 20. BINDING AGREEMENT
....................................................................................................17
21. DEFAULT AND REMEDIES
..............................................................................................17
22. ERISA REPRESENTATION
...............................................................................................18
23. PARTIAL INVALIDITY
.....................................................................................................18
24. AUTHORITY COUNTERPARTS
.......................................................................................18
25. GOVERNING LAW
.............................................................................................................18
26. ENTIRE AGREEMENT
.......................................................................................................18
27.
ASSIGNMENTS...................................................................................................................19
28. COOPERATION WITH S-X 3-14 AUDIT
..........................................................................19 29.
CONSTRUCTION
................................................................................................................19
30. ANTI-TERRORISM
.............................................................................................................19
EXHIBITS Exhibit A Seller Entities and Addresses
..................................................................................A-1
Exhibit B Description of Land
.................................................................................................B-1
Exhibit C-1 Ground Lease
.......................................................................................................C-1
Exhibit C-2 Space Lease
..........................................................................................................C-2
Exhibit C-3 Rent Roll for Third Party Leases ……………………………………………….C-3 Exhibit D
Personal Property (Washington Properties)
...........................................................D-1 Exhibit E Form of
Deed..
.........................................................................................................E-1
Exhibit F Form of Assignment and Assumption of Third Party Leases.……………………. F-1
Exhibit G Form of Notice to Tenants……………………………………………………….. G-1 Exhibit H Form of
Memorandum of Ground Lease………………………………………… H-1 Schedule 1 Approval and
Non-Approval Properties………………………………………..Sch-1



--------------------------------------------------------------------------------



 
[ex101chigroundlease004.jpg]
-iii- 52491627.5 Schedule 2 Purchase Price Allocations……………………………………………………Sch-2
Schedule 3 Due Diligence Objections…………………………………………………….Sch-3 Schedule 4 Seller
Knowledge Parties…..…………………………………………………Sch-4 Schedule 5 Cap Ex Credits and Lease
Adjustment Credits………………………..……...Sch-5



--------------------------------------------------------------------------------



 
[ex101chigroundlease005.jpg]
52491627.5 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (the
“Agreement”) is made and entered into as of the date of last signature by the
parties hereto (the “Effective Date”), and is by and between THE SELLER ENTITIES
LISTED ON EXHIBIT A ATTACHED HERETO, with the addresses set forth on Exhibit A
attached hereto (collectively “Seller”), and Physicians Realty L.P., a Delaware
limited partnership, having an address of 309 North Water Street, Suite 500,
Milwaukee, Wisconsin 53202 (“Buyer”). W I T N E S S E T H: 1. PURCHASE AND SALE
OF PROPERTY. Subject to the terms of a ground lease agreement between Seller and
Buyer or Buyer’s designee, to be executed at closing of the transaction
contemplated in this Agreement in substantially the same form as described in
the attached Exhibit C-1 (the “Ground Lease”), relating to those certain tracts
or parcels of land more particularly described on Exhibit B attached hereto
(collectively the “Land”), and the building and all improvements located on the
Land, and all other structures, parking areas, landscaping improvements and
other amenities currently located on the Land (collectively, the
“Improvements”), with common names and street addresses as contained on Exhibit
A, Seller agrees to sell, convey and/or assign and Buyer agrees to purchase
and/or take by assignment, on the terms and conditions hereinafter set forth,
all of Seller’s right, title and interest in and to: a. subject to the terms of
(i) a space lease with Seller (or Seller’s designee) as tenant for the premises
currently occupied by Seller (or its affiliate) to be leased back by Seller at
Closing, such lease to be in the form substantially the same as Exhibit C-2 (the
“Space Lease”), and (ii) all third party leases as further described in the rent
roll attached as Exhibit C-3 (the “Third Party Leases”); b. including all
rights, privileges, and easements appurtenant to the Improvements, including all
water and air rights, rights of way, roadways, parking areas, roadbeds, drainage
rights, alleyways or other appurtenances used in connection with the
Improvements and the Land; and c. including all personal property, if any, now
owned or hereafter acquired by the Seller and located on or to be located on or
in or used in connection with the Improvements or the Land (collectively, the
“Personal Property”). Buyer and Seller acknowledge and agree that the Personal
Property to be conveyed with the Properties located in the State of Washington
(as described and listed on Exhibit A) is itemized and valued as specifically
set for in the attached Exhibit D. The leasehold interests the Ground Lease, the
Space Lease and the Third Party Leases, the fee interests in the Improvements
and the Personal Property, and the rights and privileges described above are
collectively referred to herein as the “Property” or the “Properties.”
Notwithstanding the foregoing or anything in this Agreement to the contrary,
Buyer and Seller hereby acknowledge and agree that the sale of certain
Properties (the “Approval Properties”) requires approval from Catholic Health
Care Federation (the “Approval”) and that



--------------------------------------------------------------------------------



 
[ex101chigroundlease006.jpg]
-2- 52491627.5 the sale of certain other Properties, does not require the
Approval (the “Non-Approval Properties”), all as more particularly described on
Schedule 1 attached hereto.. As of the Effective Date, Buyer and Seller
acknowledge that Seller has not received the Approval to sell the Approval
Properties. Accordingly, upon prior written notice from Buyer to Seller, Seller
hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase from Seller,
the Non- Approval Properties expressly set forth in Buyer’s written notice (the
“Initial Sale Properties”) for the aggregate Purchase Price (as defined in
Section 2 below) allocated to the Initial Sale Properties, on or before the date
that is fifteen (15) days after the date of Seller’s receipt of Buyer’s written
notice (the “Initial Closing Date”), unless otherwise mutually agreed in writing
by Buyer and Seller, on the terms and conditions set forth in this Agreement.
Seller shall have a continuing obligation to sell the remaining Properties
(Approval Properties and Non-Approval Properties) to Buyer, and Buyer shall have
a continuing obligation to purchase from Seller the remaining Properties,
subject to the following and in accordance with the terms and conditions set
forth in this Agreement: (i) Seller shall use its best efforts to receive the
Approval to sell the Approval Properties on or before May 15, 2016 (the
“Approval Deadline”). (ii) In the event that Seller has not obtained Approval by
the Approval Deadline then such deadline shall be extended to June 30, 2016 (the
“Final Approval Deadline”). If Seller has not received the Approval to sell the
Approval Properties on or before the Final Approval Deadline, then the parties
may, by mutual written amendment, extent the Final Approval Deadline an
additional thirty (30) days (the “Extended Final Approval Deadline”). In the
event that the Approval is not obtained by the Final Approval Deadline, or if
applicable the Extended Final Approval Deadline, this Agreement shall
automatically terminate without any further action by Buyer or Seller, in which
event, (i) the Deposit shall be refunded to Purchaser, (ii) Seller shall pay to
Buyer as a break-up fee the sum of Five Million Five Hundred thirty-Six Thousand
Nine Hundred Forty-Four and 00/100 Dollars ($5,536,944.00) (the “Break-Up Fee”)
no later than fifteen (15) business days after the date that this Agreement is
terminated, which obligation shall survive termination of this Agreement, and
(iii) the Parties shall have no further rights or obligations under this
Agreement except for those that are expressly provided in this Agreement to
survive the termination hereof. (iii) The payment of the Break-Up Fee by Seller
to Buyer shall be deemed to be liquidated damages for Seller’s failure to obtain
the Approval as set forth herein. The Parties agree that it would be
impracticable and extremely difficult to ascertain the actual damages suffered
by Buyer as a result of Seller’s failure to obtain the Approval and complete the
sale of all of the Properties pursuant to this Agreement, and that under the
circumstances existing as of the date of this Agreement, the liquidated damages
provided for in this Section represent a reasonable estimate of the damages that
Buyer will incur as a result of such failure. The Parties acknowledge that the
payment of such liquidated damages is not intended as a forfeiture or penalty
under any legal or equitable theory, but is intended to constitute liquidated
damages to Buyer 2. PURCHASE PRICE. Buyer, in consideration of the covenants and
agreements of Seller, hereby agrees to pay to Seller the sum of Four Hundred
Thirty-Five Million Two



--------------------------------------------------------------------------------



 
[ex101chigroundlease007.jpg]
-3- 52491627.5 Hundred Thirty-Four Thousand Eight Hundred Ninety-Four and 00/100
Dollars ($435,234,894.00) (the “Purchase Price”), allocated to each Property as
set forth on Schedule 2 attached hereto, in cash, to be paid in
immediately-available funds by wire transfer at Closing (as hereinafter defined)
payable as follows: a. by cash or immediately available funds, or by check
subject to collection, to the order of Stewart Title Company (referred to herein
as “Escrow Agent” or “Title Company”) located at Commercial Services, 10 S.
Riverside Plaza, Suite 1450, Chicago, Illinois 60606, in the amount of Three
Million Seven Hundred Eighty-Two Thousand Nine Hundred Seventy-Nine and 00/100
Dollars ($3,782,979.00) (the “Deposit”), upon the execution and delivery of this
Agreement by Buyer to Seller to be held in accordance with the terms of this
Agreement and Escrow Agent’s standard escrow instructions. The Deposit shall be
non-refundable upon the expiration of the Due Diligence Period (as hereinafter
defined) except as expressly provided in this Agreement; and b. by federal wire
transfer of immediately available funds for the balance of the Purchase Price,
subject to adjustment as hereinafter provided, on the Closing Date. 3. BUYER’S
INSPECTION AND REVIEW RIGHTS. a. Prior to the execution and delivery hereof,
Seller has delivered to Buyer the following documents relating to the Property
to the extent in Seller’s possession or control, or to the extent Seller is
responsible for delivering under this Agreement: i. copies of the Third Party
Leases as amended, together with any related memoranda of lease; ii. copies of
the Title Reports (as defined in Paragraph 13(b) below, underlying title-related
documents, zoning reports, certificates of occupancy and current surveys or
survey updates; iii. copies of the most recent environmental reports relating to
the Property to the extent in Seller’s possession; iv. copies of existing
property and liability insurance policies, if any, to the extent in Seller’s
possession; v. copies of the operating statements for the Property for the
current year-to-date and the previous year; vi. a copy of the operating budget
for the current year, together with copies of the operating budget and
reconciliations for the previous year; vii. a current rent roll for the Property
(the “Rent Roll”); viii. copies of all service contracts (including property
management agreements) that will be binding on Buyer and/or affect the Property
after Closing; and



--------------------------------------------------------------------------------



 
[ex101chigroundlease008.jpg]
-4- 52491627.5 ix. copies of all governmental permits and licenses necessary for
the ownership, construction/renovation and operation of the Property, including,
but not limited to, building plans, building permits, occupational licenses and
business operating permits, to the extent in Seller’s possession. All of the
above-listed documents are hereinafter collectively referred to as the
“Inspection Documents.” b. Buyer hereby waives all due diligence activities and
related rights and obligations as described in this Agreement regarding all of
the Properties with the exception of those items described on the attached
Schedule 3 (“Due Diligence Items”). For the purposes of this Agreement “Due
Diligence Period” shall mean the period from the Effective Date to the close of
business on the date that is three (3) business days prior to the Initial
Closing Date or the Closing Date, as the case may be, for further review,
inquiries, examinations and inspections of the Inspection Documents and to enter
upon the Property to inspect the physical condition of the same, as it shall
deem necessary, with respect to the Due Diligence Items; provided, however, that
(i) any such inspection shall be subject to the rights of Tenant and shall not
interfere with the conduct of business at the Property, (ii) any such inspection
or related activities shall not damage the Property, (iii) Buyer shall indemnify
and hold Seller harmless from and against: any and all claims or damages
resulting from activities of Buyer (or its agents, employees, consultants or
representatives) on the Property and Buyer shall, and shall cause its third-
party consultants to, insure against the same and provide evidence thereof to
Seller before undertaking any physical inspection of the Property, (iv) Buyer
shall promptly repair any and all damage caused in whole or in part, by Buyer
(or its agents, employees, consultants or representatives) and return the
Property to the condition prior to such damage, and (v) Buyer shall give Seller
reasonable prior written notice before entering the Property (or any portion
thereof) and Seller may have a representative present during any such
inspections. Prior to the expiration of the Due Diligence Period, Buyer may, in
its sole discretion, remove any of the Properties related to the Due Diligence
Items from the Properties to be purchased according to this Agreement, for any
reason or no reason at all, and the Escrow Agent shall promptly return the
pro-rata portion of the Deposit plus accrued interest to Buyer. The provisions
of this subparagraph (b) shall survive the Closing or early termination of this
Agreement. c. In the event that Buyer does not remove any of the Properties
related to the Due Diligence Items during the Due Diligence Period then Buyer
shall be deemed to have reviewed and accepted the Due Diligence Items, the
Inspection Document and completed its investigation of all Properties, the Third
Party Leases and all other matters relating to the Property. d. Obligations of
the Seller. Buyer acknowledges the existence of the obligations of the Seller
under the Third Party Leases and, provided that the transactions contemplated by
this Agreement (the “Transaction”) close in accordance with the terms of this
Agreement, agrees to accept the Property subject to all the terms and conditions
contained in the Third Party Leases and to assume all of Seller’s obligations
under the Third Party Leases from and after the Closing Date. To the extent
there are any leasing



--------------------------------------------------------------------------------



 
[ex101chigroundlease009.jpg]
-5- 52491627.5 commissions, tenant improvement allowances, construction-related
obligations or any other concessions outstanding as of the Closing, Seller shall
make such payment(s) in the form of a credit(s) against the Purchase Price in
favor of Buyer. e. Tenant Estoppels. Seller shall use commercially reasonable
efforts to obtain and deliver to Buyer prior to Closing a written estoppel
certificate from all tenants under the Third Party Leases for premises
consisting of 5,000 square feet or greater, and all tenants under the Third
Party Leases with five (5) years or greater remaining in the lease term, in the
form as required pursuant to the terms of the Third Party Leases or such other
customary and reasonable form. f. New Leases. From and after the Effective Date,
all leases not currently listed as Third Party Leases (“New Leases”) that have
been presented to Buyer by Seller and have been approved by Buyer, related to
any of the Properties, whether executed or not executed as of the Effective
Date, shall be the responsibility of Buyer. Such responsibility for such New
Leases shall include, but is not limited to, payment of all costs, such as
funding of tenant improvements, payment of any sales commissions, and similar
items. 4. DEED. Prior to Closing, Seller agrees to deposit in escrow one special
warranty deed (the “Deed”), substantially in the form attached hereto as Exhibit
E, conveying title to the Improvements to Buyer, subject only to the Permitted
Exceptions (as defined in Paragraph 12 herein). 5. CLOSING. The consummation of
the transfer by Seller to Buyer of the Property (the “Closing”) shall take place
through escrow at the offices of Escrow Agent on the date that is fifteen (15)
days after the expiration of the Due Diligence Period (the “Closing Date”);
provided, however, that if all conditions to Closing have been satisfied, but
the wired Purchase Price is delayed beyond close of business on the Closing
Date, the Closing shall occur on the immediately following business day and
Seller shall receive the benefit of prorated rent incurred in connection with
such delay; provided further that no such delay shall occur more than once. TIME
BEING OF THE ESSENCE WITH RESPECT TO THE CLOSING DATE. 6. CLOSING DOCUMENTS. a.
At Closing, Seller shall deliver to Escrow Agent the following: i. the Deed,
duly executed and acknowledged; ii. four (4) executed duplicate originals of the
Ground Lease; iii. four (4) executed duplicate originals of the Space Lease; iv.
four (4) executed duplicate originals of an assignment and assumption of lease
for the Third Party Leases in the form attached hereto as Exhibit F;



--------------------------------------------------------------------------------



 
[ex101chigroundlease010.jpg]
-6- 52491627.5 v. a certification in a form reasonably acceptable to Buyer, that
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended; vi. such documents as the Title
Company may reasonably request to evidence Seller’s good standing and authority
to do business in the State of location of the Property as described on Schedule
1, and authority to execute and perform under this Agreement; vii. to the extent
in Seller’s possession, original counterparts of the Third Party Leases, and any
related memorandum of lease; viii. notice to tenants notifying tenants under the
Third Party Leases of the Transaction in the form annexed hereto as Exhibit G;
ix. an executed closing statement, in a form reasonably acceptable to Buyer; x.
a standard form seller title affidavit reasonably acceptable to Seller as
necessary for the title company’s issuance of Buyer’s owner’s title policy; xi.
A bill of sale; quitclaim in nature and without warranty other than as to title,
conveying and assigning to Buyer Seller’s right, title and interest, in the
Personal Property, if any; free and clear of any liens or encumbrances except
the Permitted Exceptions; and xii. all other documents reasonably necessary to
effectuate the transaction. b. At closing, Buyer shall deliver to Escrow Agent
the following: i. the balance of the Purchase Price (pursuant to the terms of
Paragraph 1 hereof); ii. four (4) executed duplicate originals of an assignment
and assumption of the lease for the Third Party Leases in the form attached
hereto as Exhibit F; iii. authorization acceptable to Escrow Agent to release
the Deposit to Seller; and iv. such other documents described in this Agreement
to be executed by Buyer and such other documents and papers which may be
reasonably necessary to the consummation of the Transaction. 7. CONDITIONS
PRECEDENT TO BUYER’S OBLIGATIONS REGARDING CLOSING. In addition to any other
conditions set forth in this Agreement,



--------------------------------------------------------------------------------



 
[ex101chigroundlease011.jpg]
-7- 52491627.5 Buyer’s obligation to consummate the Transaction is contingent
upon the following conditions, any of which may be waived by Buyer: a. with the
exception of de minimis changes required to make corrections in the Third Party
Leases (which shall not increase Buyer’s liabilities, or reduce Buyer’s rights
thereunder) or to change the address of a party, there shall have been no
material changes in the Third Party Leases; b. Seller’s representations and
warranties in this Agreement shall be true and correct in all material respects
as of the Closing; c. Seller shall have performed its obligations under this
Agreement and delivered to Buyer all of the documents described in Paragraph
6(a) of this Agreement; and d. There shall have been no material change in the
condition of the Property from the expiration of the Due Diligence Period until
the Closing Date (normal wear and tear, casualty and condemnation excepted). 8.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION REGARDING CLOSING. In addition to
any other conditions set forth in this Agreement, Seller’s obligation to
consummate the Transaction is contingent upon the following conditions, any of
which may be waived by Buyer a. Buyer’s representations and warranties in this
Agreement shall be true and correct in all material respects as of the Closing;
b. Buyer shall have performed its obligations under this Agreement and delivered
to Seller all of the items and documents described in Paragraph 6(b) of this
Agreement. 9. CLOSING COSTS AND PRORATIONS. a. Closing Costs. Buyer shall pay
the premium for Buyer’s owner’s policy of title insurance for the Property.
Escrow fees payable to Escrow Agent shall be payable by Buyer. Buyer shall be
responsible for the cost of any endorsements or extended coverage in connection
with its owner’s policy of title insurance. All charges and expenses relating to
any loan secured by the Improvements obtained by Buyer (including, any lender
policy of title insurance) shall be payable by Buyer. Seller shall pay for any
transfer taxes relating to the transfer of the Property and the recordation of
the Deed. Seller, at its cost, shall provide a survey of the Land, to be
delivered to Buyer no later than commencement of the Due Diligence Period. All
other charges and expenses relating to the Transaction, except as otherwise
expressly set forth in this Paragraph 9(a), including but not limited to,
Buyer’s diligence costs, shall be payable by Buyer. Each party shall pay its own
legal expenses and attorneys’ fees. b. Proration. Base Rent and Additional Rent
(as defined in the Third Party Leases) due under the Third Party Leases shall be
apportioned as, of 11:59 p.m. on the



--------------------------------------------------------------------------------



 
[ex101chigroundlease012.jpg]
-8- 52491627.5 Closing Date. If Additional Rent is estimated as of the Closing
Date, Buyer and Seller agree to a “true up” based on actual Additional Rent
figures, and a final proration thereof, pursuant to Paragraph 9(f) below. c.
Capital Expenditure and Other Credits; Tenant Improvements. (i) Buyer and Seller
acknowledge and agree that Buyer shall receive certain credits against the
Purchase Price as listed on Schedule 6 that shall be used by Buyer to perform
certain deferred maintenance and/or other capital improvements at certain
Properties after Closing (the “Cap Ex Credits”). Prior to Closing, Buyer and
Seller shall mutually agree on an allocation of the Cap Ex Credits to the
capital improvements at the Properties, to the extent the Cap Ex Credits do not
apply to a specific Property as listed on Schedule 6, and Buyer and Seller shall
mutually agree upon a schedule for the performance of all such capital
improvements. (ii) Buyer and Seller acknowledge and agree that Buyer shall
receive certain other credits against the Purchase Price with respect to certain
Properties as listed on Schedule 6 as “Lease Adjustment Credits.” (iii) Buyer
and Seller acknowledge and agree that each of the Space Leases entered into by
Buyer and Seller shall include a tenant improvement allowance of Four and 00/100
Dollars ($4.00) per rentable square foot of space leased by Seller, which for
one million five hundred twenty-four thousand six hundred eighty-eight
(1,546,188) rentable square feet of space in the Properties is the aggregate sum
of Six Million Ninety-Eight Thousand Seven Hundred Fifty- Two and 00/100 Dollars
($6,098,752.00). (iv) Buyer and Seller acknowledge and agree that Buyer has
agreed to perform and/or pay for certain additional tenant improvement work at
the following Properties in the following amounts: (a) Good Samaritan MOB (Item
28, Exhibit A): Three Hundred Thousand and 00/100 Dollars ($300,000.00); and (b)
Jewish Medical Plaza II (Item 5, Exhibit A): One Million and 00/100 Dollars
($1,000,000.00); and (c) Physician Medical Center (Item 1, Exhibit A): One
Million Three Hundred Thirty Thousand and 00/100 Dollars ($1,330,000.00). d.
Real Estate Taxes. If a Property is not tax-exempt, all general real estate and
personal property taxes shall be prorated through the day before the Closing
based on the taxes for the year that the Closing is in, if known, otherwise on
the prior year’s taxes. Seller shall be responsible for all real estate taxes
through the day prior to the Closing. In the event taxes are prorated on the
prior year’s taxes, the parties agree to reprorate taxes when the taxes for the
current year are known, and the parties agree to make such payment between
themselves to effectuate such reproration. Assessments of any kind



--------------------------------------------------------------------------------



 
[ex101chigroundlease013.jpg]
-9- 52491627.5 (general, special or otherwise) levied or to be levied, if any,
for work on site actually commenced or announced (by either a private individual
or entity or a governmental entity) prior to Closing shall be prorated at
Closing. All other assessments shall be paid by Buyer if this transaction is
consummated. e. Utility Charges. All utility charges, including, but not limited
to, sewer, water, electricity, gas, telephone and other private and municipal
charges (collectively “Utility Charges”) shall be prorated through the day
before the Closing. Seller shall be responsible for obtaining all necessary
billing information for the Utility Charges in order to accurately reflect the
same on the Closing Statement. f. Reconciliation. Within one hundred eighty
(180) days after Closing, Buyer and Seller shall reconcile all of the foregoing
payments and prorations based on actual bills or invoices received after the
Closing, but only if the prorations or payments were based on an estimate and
not actual current bills or invoices. Any party owing to the other party any
amount ascertained by the required reconciliations shall promptly, but in no
event later than fifteen (15) business days after the date of the applicable
reconciliation, pay the other party such amount. The obligations set forth in
this Paragraph 9(e) shall survive Closing. 10. REPRESENTATIONS AND WARRANTIES OF
SELLER. Each Seller represents and warrants to, and covenants with, Buyer with
respect to its respective Property that: a. Seller is duly organized, validly
existing and in good standing under the laws of the State of location of the
Properties as described on Exhibit A and qualified to do business in, and in
good standing under the laws of the state in which the Property is located; b.
Seller has the right, power and authority to enter into this Agreement and to
consummate the Transaction; c. the execution by Seller of this Agreement and
consummation of the Transaction does not, and as of the Closing will not, result
in the breach of any of the terms and provisions of, or constitute a default
under any document to which Seller is a party; d. Seller is not the subject of
or a party to any state or federal bankruptcy or insolvency proceeding; e. there
are no pending or, to Seller’s knowledge, threatened or contemplated actions,
suits, proceedings, arbitrations, claims or governmental investigations which
affect, or may affect, the Seller or the Property, f. except as may be required
under the Third Party Leases and this Agreement, prior to Closing, Seller shall
not enter into any agreement to create or permit the creating of any easements
or other encumbrances which may affect the Land or Improvements;



--------------------------------------------------------------------------------



 
[ex101chigroundlease014.jpg]
-10- 52491627.5 g. to Seller’s actual knowledge, no condemnation proceedings,
eminent domain proceedings or similar actions or proceedings are now pending
against the Property; h. to the Seller’s actual knowledge, without
investigation, (a) no Hazardous Materials (as defined in Paragraph 16 below) are
located on, under or about the Property, (b) Seller has not received any request
for information, notice, demand letter, administrative inquiry or formal or
informal complaint or claim from or by any public or private agency or entity
concerning any release or discharge of any Hazardous Materials on, under, about
or off of the Property or any alleged violation of any Environmental Laws (as
defined in Paragraph 16 below) involving the Property or any property owned by
Seller in the vicinity of the Property, (c) no litigation is pending or
threatened with respect to the Property concerning any Hazardous Materials or
any Environmental Laws, and (d) no lien has been imposed or, to Seller’s actual
knowledge, without investigation, threatened to be imposed against the Property
by any governmental agency or entity in connection with the presence of
Hazardous Materials or violation of any Environmental Laws on or off the
Property. i. There are no existing leases, whether oral or written, agreements
of sale, options, rights of first refusal, rights of first offer, tenancies,
licenses or any other claims to possession or use affecting the Property, except
for the Third Party Leases. Each of the Third Party Leases is valid and in full
force and effect, and has not been further amended, modified or supplemented;
and the tenants thereunder are in actual possession in the normal course and the
tenants are not in default thereunder. No tenant has asserted any claim of which
Seller has notice which would in any way affect the collection of rent from such
tenant, and no written notice of default or breach on the part of the landlord
under any of the Third Party Leases has been received by Seller or its agents
from the tenants thereunder. All painting, repairs, alterations and other work
required to be performed thereunder, have been or will, prior to Closing, be
fully performed and paid for in full by Seller. j. Except for the New Leases as
described in section 3.f of this Agreement, the rents set forth in Rent Roll are
the actual rents, income and charges presently being collected by Seller. No
tenant under any of the Third Party Leases is entitled to any concessions,
allowances, rebates or refunds or has prepaid any rents or other charges for
more than the current month. No security deposits have been paid by any tenants
which have not heretofore been returned, except as set forth in Rent Roll, which
Seller shall pay to Buyer as a credit against the Purchase Price. No brokerage
or leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of any
of the Third Party Leases. k. To Seller’s actual knowledge, the Property is in
full compliance with all federal, state, county, municipal or other government
standards, laws, ordinances, statutes, regulations and requirements, and all
applicable private restrictions, covenants, rules, standards and requirements.



--------------------------------------------------------------------------------



 
[ex101chigroundlease015.jpg]
-11- 52491627.5 l. To Seller’s actual knowledge, there are no management,
employment, service, equipment, supply, maintenance, water, sewer or other
utility or concession agreements or agreements with municipalities (including
improvement or development escrows or bonds) with respect to or affecting the
Property which will burden the Property or Buyer after Closing in any manner
whatsoever, except for instruments of record. m. Seller is not a “foreign
person” as defined in Section 1445(f)(3) of the Internal Revenue Code; n. this
Agreement is a valid and legally binding obligation of Seller, enforceable in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting the rights of creditors generally, and except as
enforcement is subject to the laws of equity; o. the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not and will not require any consent, approval,
authorization or other action by, or declaration, filing or registration with,
or notification to, any governmental agencies or bodies; and p. Seller shall
cooperate with Buyer, after closings and for a period of six (6) months
following the expiration of the Survival Period, to resolve any discrepancies
related to the Third Party Leases, transitioning of services to the Properties,
assignments and amendments to service contracts, and similar items to carry out
the intent and purposes of this Agreement. For the purposes of this Agreement
the term “to Seller’s actual knowledge” and items or facts “known” and “unknown”
by Seller and similar terms, shall be limited to the current actual knowledge of
the individuals in their respective capacities for the Seller entities as
specified indicated on the attached Schedule 4, (collectively, the “Seller
Knowledge Party”). The knowledge of others shall not be imputed to the Seller
Knowledge Party. No other investigation, review or inquiry of any persons, or
other action shall be required of the Seller Knowledge Party. The parties hereby
agree that recourse under this Agreement is limited to Seller and no claim will
be made against any individual Seller Knowledge Party personally or in their
capacity as the Seller Knowledge Party. The representations and warranties
contained in this Paragraph 10 shall survive the Closing for a period of twelve
(12) months following the Closing (the “Survival Period”). Buyer will have no
right to bring a claim for a breach of any of the foregoing representations and
warranties unless Buyer discovers such breach within the Survival Period and
delivers written notice of such claim to the respective Seller, if at all, prior
to expiration of the Survival Period. If Buyer fails to discover such breach
prior to the expiration of the Survival Period or fails to deliver written
notice of such claim to the respective Seller prior to expiration of the
Survival Period, Buyer will be deemed to have waived any and all rights and
remedies with respect to any such representation or warranty or any breach
thereof. Notwithstanding any other provision of this Contract to the contrary,
Buyer may not make any claim against any Seller for a breach of a



--------------------------------------------------------------------------------



 
[ex101chigroundlease016.jpg]
-12- 52491627.5 representation or warranty by such Seller unless the damage to
Buyer resulting from such breach exceeds Twenty-Five Thousand and No/100 Dollars
($25,000.00), and the maximum liability of any Seller for breaches of
representations and warranties hereunder with respect to such Seller’s Property
will be the greater of: (i) one percent (1%) of the Price allocated to such
Property, or (ii) Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00),
unless the breach is due to the fraud or intentional misrepresentation of such
Seller or relates to a breach of a representation or warranty about an
environmental matter by such Seller. 11. REPRESENTATIONS AND WARRANTIES OF
BUYER. Buyer hereby represents and warrants to Seller, that: a. Buyer is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and qualified to do business in, and in good standing under the laws of
the state in which the Property is located; b. Buyer has the right, power and
authority to enter into this Agreement and to consummate the Transaction; c.
this Agreement is a valid and legally binding obligation of Buyer, enforceable
in accordance with its terms, except to the extent that enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws relating to or affecting the rights of creditors generally, and
except as enforcement is subject to the laws of equity; d. the execution by
Buyer of this Agreement and consummation of the Transaction does not, and, as of
the Closing, will not, result in the breach of any of the terms and provisions
of, or constitute a default under any document to which Buyer is a party; e.
there are no pending or, to Buyer’s knowledge, threatened or contemplated
actions, suits, proceedings, arbitrations, claims or governmental investigations
which affect, or may affect, the ability of the Buyer to consummate the
Transaction contemplated hereby; f. the execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not require any consent, approval, authorization or other
action by, or declaration, filing or registration with, or notification to, any
governmental agencies or bodies; g. Buyer and its affiliates are sophisticated
enterprises, actively engaged in the business of owning, operating and managing
real estate and have made their own investigation of the Property, and Buyer
acknowledges and agrees that (i) it has made its own inquiry and investigation
into, and based thereon, has formed an independent judgment concerning the
Property, (ii) it has been furnished with or been given adequate access to such
information about the Property, as it has requested, and (iii) it will not
assert any claim against Seller or any direct or indirect owner thereof or any
of their respective directors, officers, agents, members, affiliates,
consultants, counsel, accountants, investment bankers or representatives, or
hold Seller or any such persons



--------------------------------------------------------------------------------



 
[ex101chigroundlease017.jpg]
-13- 52491627.5 liable, for any inaccuracies, misstatements or omissions with
respect to information furnished by or for Seller, including, without limitation
any information in any materials previously delivered to Buyer or any affiliate
thereof, or any agent or representative of Buyer or any of such affiliates; and
h. Buyer shall cooperate with Seller, after closings and for a period of six (6)
months following the expiration of the Survival Period, to resolve any
discrepancies related to the Third Party Leases, transitioning of services to
the Properties, assignments and amendments to service contracts, and similar
items to carry out the intent and purposes of this Agreement. The
representations and warranties contained in this Paragraph 11 shall survive the
Closing for the Survival Period. Seller will have no right to bring a claim for
a breach of any of the foregoing representations and warranties unless Seller
discovers such breach within the Survival Period and delivers written notice of
such claim to Buyer, if at all, prior to expiration of the Survival Period. If
Seller fails to discover such breach prior to the expiration of the Survival
Period or fails to deliver written notice of such claim to Buyer prior to
expiration of the Survival Period, Seller will be deemed to have waived any and
all rights and remedies with respect to any such representation or warranty or
any breach thereof. Notwithstanding any other provision of this Contract to the
contrary, Seller may not make any claim against Buyer for a breach of a
representation or warranty by Buyer unless the damage to Seller resulting from
such breach exceeds Twenty-Five Thousand and No/100 Dollars ($25,000.00), and
the maximum liability of Buyer for breaches of representations and warranties
hereunder shall be the amount of the Deposit allocated to the Properties in
proportion to each Property’s Purchase Price. 12. GROUND LEASE MEMORANDUM;
LIMITATION ON RECORDINGS. Buyer and Seller agree that a Memorandum of Ground
Lease, in substantially the form attached as Exhibit H shall be recorded in the
title records of the Land at Closing. Buyer agrees that it shall not record, or
permit to be recorded, any instruments other than financing instruments with
respect to its ownership interest in the Improvements, in the title records of
the Land without Seller’s prior written consent. Neither this Agreement nor any
memorandum hereof may be recorded or filed. Any attempted recordation of this
Agreement or a memorandum hereof shall render it null and void with Seller
entitled to retain the entire Deposit paid hereunder. 13. TITLE TO THE
IMPROVEMENTS. a. It shall be a condition precedent to Buyer’s obligation to
Close hereunder (although not a covenant by or obligation of Seller) that title
to the Property shall be subject to only the Permitted Exceptions (as
hereinafter defined). Seller shall have no obligation with respect to any title
matters, provided, however, that Seller shall cause to be removed or endorsed
against to Buyer’s reasonable satisfaction (i) any mortgages or trust deeds
which were executed by Seller and are not to be assumed by Buyer, and (ii) any
mechanics or materialmens liens arising Seller’s activities and ownership of the
Improvements (collectively, “Monetary Liens”). b. As of the Effective Date, (i)
Seller has provided to Buyer a title commitment with respect to the Property
(the “Title Report”) from the Title Company,



--------------------------------------------------------------------------------



 
[ex101chigroundlease018.jpg]
-14- 52491627.5 (ii) Buyer has reviewed the Title Report with respect to all
liens, encumbrances or other title exceptions which do not constitute Permitted
Exceptions hereunder (each, an “Exception”), and (iii) Buyer has delivered
notice to Seller objecting to any of the Exceptions and any matters disclosed by
a current survey (the “Survey”) prepared by a licensed surveyor qualified to do
business in the state where the Property is located, and at Seller’s expense
(collectively, the “Objections”). The Survey shall be in a form sufficient to
permit the Title Company to remove the standard exception(s) related to survey.
If Buyer has not delivered any Objections as of the Effective Date, Buyer shall
be deemed to have waived its right to object to any Exceptions and the Survey
(and the same shall be deemed Permitted Exceptions). c. Seller shall have until
the Initial Closing Date or the Closing Date, as the case may be, to give Buyer:
(i) notice that Seller will remove such Objections on or before the Initial
Closing Date or the Closing Date, as the case may be; or (ii) notice that Seller
elects not to cause such Objections to be removed. Seller’s failure to give any
such notice shall be deemed an election by Seller under clause (ii). d. If
Seller does not agree (or is deemed not to have agreed) to remove such
Objections, then unless the same are waived by Buyer, Buyer may (i) accept the
Property subject to such Objections without abatement of the Purchase Price, in
which event such Objections shall be deemed to be, for all purposes, Permitted
Exceptions, and Buyer shall close hereunder notwithstanding the existence of
same, and Seller shall have no obligation or liability, whatsoever with respect
to Seller’s failure to cause such Objections to be eliminated, or (ii) terminate
this Agreement by notice given to Seller on or before the expiration of the
Initial Closing Date or the Closing Date, as the case may be, and upon such
notice the Deposit and all accrued interest shall be returned to Buyer and
neither party hereto shall have any further rights or obligations hereunder
other than those which are expressly provided to survive the termination hereof.
If Buyer shall fail to deliver the termination notice described in clause (ii)
above, Buyer shall be irrevocably deemed to have made the election under clause
(i) above and shall have waived all Objections. e. As used herein, “Permitted
Exceptions” means each of the following: (i) current real property taxes and
assessments with respect to the Property, which are a lien for the taxable year
in which the Closing occurs, and which are not due on or before the Closing
Date; (ii) the standard pre-printed exclusions from coverage contained in the
most current form of owner’s title policy ordered by Seller in connection with
the Property; (iii) any law, statute, code, ordinance, rule, regulation,
restriction, requirement, writ, injunction, decree, order or demand of any
governmental authority; (iv) rights of the tenant(s) or any subtenant(s)
according to the Third Party Leases, (v) easements for utilities, access and
roadways serving the Improvements, and (vi) such matters approved or waived by
Buyer pursuant to this Paragraph 13. 14. RISK OF LOSS. In the event the Property
is damaged or destroyed prior to Closing, the parties’ rights and obligations
shall be as follows:



--------------------------------------------------------------------------------



 
[ex101chigroundlease019.jpg]
-15- 52491627.5 a. If the Repair Cost (as hereinafter defined) is $1,000,000.00
or less, then Buyer shall accept the Property at Closing subject to such damage
or destruction and Buyer shall be entitled to any insurance proceeds actually
received therefrom, and there shall be no abatement or reduction or the Purchase
Price. As used herein, the term “Repair Cost” means an estimate of the actual
cost to repair the damage attributable to such damage or destruction and
obtained by Seller, and agreed to in writing by Tenant, within thirty (30) days
following the event of damage or destruction from a reputable, licensed
independent contractor selected by Seller and licensed to do business in the
State in which the Property is located. b. If the Repair Cost exceeds
$1,000,000.00, then Buyer shall have the right to terminate this Agreement
exercisable only by giving written notice to Seller of such election within
thirty (30) days after the determination of the Repair Cost. If Buyer duly
exercises such termination right, the Deposit shall be returned to Buyer with
all accrued interest thereon. If Buyer does not exercise its termination right,
then Buyer shall be deemed to have accepted the Property at Closing subject to
such damage or destruction, and the Closing shall occur as set forth herein, and
Buyer shall be entitled to all insurance proceeds actually received by Seller as
a result of such damage or destruction and there shall be no abatement, or
reduction or the Purchase Price. c. If the Closing Date would otherwise occur
during a time period described in this Paragraph 14, then the Closing Date shall
be extended to a date which is ten (10) days following the expiration of such
time period. 15. EMINENT DOMAIN. If any condemnation proceeding is commenced or
threatened against any of the Property, which (1) materially adversely affects
the use of the Property, (2) affects access to the Property, or (3) allows the
Tenant to terminate the lease under the terms of the Lease, then Buyer at its
option may terminate this Agreement by written notice to Seller delivered no
later than ten (10) days following Seller’s notice to Buyer of such taking and
confirmation of Tenant’s action pursuant to such taking. If Buyer elects to
terminate this Agreement pursuant to this Paragraph 15, the Deposit shall be
returned to Buyer with all accrued interest thereon. If Buyer does not terminate
this Agreement as provided herein, Buyer shall be deemed to have elected to
proceed with the transactions described herein, the Closing shall occur as set
forth herein and Seller shall assign to Buyer Seller’s right to any condemnation
awards. 16. NO OTHER REPRESENTATIONS. Except for the representations and
warranties of Seller expressly stated in this Agreement, it is expressly agreed
that Buyer shall accept the Improvements, in present condition, “AS IS”, “WHERE
IS” and “WITH ALL FAULTS”, subject to all patent and latent defects and faults,
if any, with no representation or warranty by Seller as to the fitness,
suitability, merchantability, habitability, or usability, including but not
limited to, (i) the quality or condition of the Improvements and the Land,
including without limitation, the water, soil and geology, (ii) any construction
defects, errors, omissions or on account of any other conditions affecting the
Land or Improvements, (iii) the manner of operating the Land or Improvements and
the expenses related thereto, (iv) the compliance of the Land or Improvements
with any laws, rules, ordinances or regulations of any governmental body, and
(v) the nature and extent of any recorded servitudes, rights-of-way, leases,
possession, liens, encumbrances, licenses, reservations, conditions or
otherwise. Except



--------------------------------------------------------------------------------



 
[ex101chigroundlease020.jpg]
-16- 52491627.5 for the representations and warranties of Seller expressly set
forth in this Agreement and except as otherwise expressly provided in this
Agreement, Buyer acknowledges that it is not relying upon any representation,
warranty, statement or other assertion with respect to the condition of the Land
or Improvements made by Seller, and Buyer accepts the Improvements under the
express understanding that there are no express or implied warranties made by
Seller with respect to the condition or value of the Improvements. Buyer
declares that it is experienced in the ownership and operation of properties
similar to the Improvements and therefore acknowledges, except for Buyer’s
reliance on the representations and warranties of Seller in this Agreement, that
it will rely solely on its own investigation and examination of the
Improvements, which it is qualified to make, and not on any information provided
or to be provided by Seller. Except as otherwise expressly stated at Paragraph
10 above, Seller makes no representation as to any environmental matters
relating to the Land or Improvements including, without limitation, soil
conditions, Buyer being given a right of inspection to satisfy itself as to
whether or not there are Hazardous Materials (as hereinafter defined) on or in
the Land or Improvements (or any portion thereof) that would cause either state
or federal agencies to order a cleanup of the Land or Improvements (or any
portion thereof) under any Environmental Law. As used herein, the term
“Environmental Law” shall mean and include the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq., Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq., and all other similar
and future federal, state and municipal statutes, rules, regulations and
ordinances governing the environment or generation, disposal or storage of any
Hazardous Materials, all amended from time to time and all rules and regulations
promulgated thereunder. The term “Hazardous Material” shall mean and include
asbestos, polychlorinated biphenyls, petroleum products and any other hazardous
or toxic materials, wastes, and substances that are defined as such in the
Environmental Law. Except for claims relating to breaches of the representations
and warranties of Seller expressly set forth in this Agreement and for claims
relating to fraud or intentional misrepresentation by Seller, Buyer hereby
waives and releases Seller of and from any claims, direct or indirect, known or
unknown, foreseen or unforeseen, that Buyer now has or that may arise in the
future on account of or in any way growing out of or connection with the
economic, physical or environmental condition of the Land or Improvements (or
any portion thereof), or any Environmental Law or applicable regulation.
Notwithstanding the foregoing, in no event shall Buyer assume or be deemed to
assume any liabilities of Seller arising out of or relating to the actions or
inactions of Seller prior to the Closing Date. 17. NO ATTORNEY-CLIENT
RELATIONSHIP/NO TAX ADVICE. BUYER ACKNOWLEDGES THAT SELLER HAS NOT HELD ITSELF
OUT AS ENGAGED IN THE PRACTICE OF LAW OR ACCOUNTING AND HAS NOT ESTABLISHED,
DIRECTLY OR INDIRECTLY, AN ATTORNEY-CLIENT OR ACCOUNTANT-CLIENT RELATIONSHIP
WITH SELLER, OR ANY OF SELLER’S OFFICERS, DIRECTORS, MANAGERS, AGENTS, EMPLOYEES
OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, SELLER’S LEGAL COUNSEL)
(COLLECTIVELY, “SELLER’S PARTIES”), IT IS UNDERSTOOD AND AGREED THAT ANY
REPRESENTATIONS OR STATEMENTS MADE BY SELLER OR ANY OF SELLER’S PARTIES
REGARDING LEGAL OR TAX CONSEQUENCES MAY NOT BE USED OR RELIED UPON BY BUYER.
BUYER REPRESENTS THAT IT HAS EITHER OBTAINED LEGAL COUNSEL AND TAX ADVICE PRIOR
TO ENTERING INTO THIS AGREEMENT OR IT HAS ITSELF DEEMED IT UNNECESSARY TO SEEK
SUCH ADVICE. SELLER SHALL NOT BE HELD



--------------------------------------------------------------------------------



 
[ex101chigroundlease021.jpg]
-17- 52491627.5 RESPONSIBLE FOR ANY FAILURE OF BUYER TO SEEK AND OBTAIN LEGAL
AND TAX ADVICE. 18. NOTICES. Any notice or delivery required or permitted to be
given or made by or on behalf of either party to the other shall be in writing
and given, by mailing such notice by registered or certified mail, return
receipt requested, or by nationally recognized overnight courier, addressed to
the other party as follows: If to Seller: Catholic Health Initiatives 198
Inverness Drive West Englewood, Colorado 80122 Attention: Corporate Real Estate
Dept. Fax No.: (___)______________ With copies to: Catholic Health Initiatives
198 Inverness Drive West Englewood, Colorado 80122 Attention: General Counsel
Fax No.: (___)______________ To Buyer: Physicians Realty L.P. 309 North Water
Street, Suite 500 Milwaukee, WI 53202 Attention: John T. Thomas, President and
CEP Fax No.: (414) 249-4720 With copies to: Physicians Realty L.P. 309 North
Water Street, Suite 500 Milwaukee, WI 53202 Attention: Bradley D. Page, General
Counsel Fax No.: (414) 249-4720 19. BROKER’S FEES. Seller and Buyer represent
and warrant each to the other that they have not dealt with any broker or
realtor in connection with the Transaction other than CBRE| U.S. Healthcare
Capital Markets (“Broker”). Seller shall be responsible for paying Broker by
separate agreement if and when the transaction closes. In the event of a breach
of the foregoing warranties, the breaching party agrees to save, defend,
indemnify and hold harmless the non-breaching party from and against any claims,
losses, damages, liabilities and expenses, including but not limited to
reasonable attorneys’ fees. 20. BINDING AGREEMENT. This Agreement shall be
binding upon the parties hereto and their respective heirs, devisees, executors,
administrators, successors in interest and permitted assigns. Except as provided
in Paragraphs 27 and 28 hereof, Buyer shall not assign its right in this
Agreement without first obtaining the written consent of Seller. 21. DEFAULT AND
REMEDIES.



--------------------------------------------------------------------------------



 
[ex101chigroundlease022.jpg]
-18- 52491627.5 a. In the event Seller defaults or fails to perform any of the
conditions or obligations of Seller under this Agreement, Buyer, as Buyer’s sole
and exclusive remedy, shall be entitled to declare this Agreement terminated and
receive the return of its Deposit plus any actual, out of pocket costs expended
by Buyer related to this Agreement. Upon termination and return of Buyer’s
Deposit plus actual, out of pocket costs as described in the preceding sentence,
the parties shall have no further rights or obligations with respect to this
Agreement, other than those which expressly survive the termination of this
Agreement. b. In the event that the terms and conditions of this Agreement have
been satisfied by Seller and Buyer fails to close on this Agreement within the
time limits set forth, Seller, as Seller’s sole and exclusive remedy, shall be
entitled to retain the Deposit hereunder as liquidated damages and the parties
shall have no further rights or obligations with respect to this Agreement other
those which shall survive the termination of this Agreement. Both parties agree
in the event of Buyer’s default hereunder, Seller’s damages will be impossible
to estimate and that the amount of the Deposit represents a fair estimate of the
loss by Seller in such event. 22. ERISA REPRESENTATION. Neither Seller nor Buyer
is an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1474, as amended, and neither Seller’s nor
Buyer’s assets constitute assets of any such “employee benefit plan” (“plan
assets”) as defined in 25 CFR Section 2510.3-101 or other applicable law
governing the definition of “plan assets” of such “employee benefit plans”. 23.
PARTIAL INVALIDITY. The invalidity of one or more phrases, sentences, clauses or
paragraphs contained in this Agreement shall not affect the remaining portions
of this Agreement or any part thereof, and in the event that anyone or more of
the phrases, sentences, clauses or paragraphs contained in this Agreement should
be declared invalid by the final order, decree or judgment of a court of
competent jurisdiction, this Agreement shall be construed as if such invalid
phrases, sentences, clauses or paragraphs had not been inserted in this
Agreement. 24. AUTHORITY COUNTERPARTS. Buyer and Seller each warrant and
represent that the person executing this Agreement on its behalf has full
authority to do so and that this Agreement constitutes a legal, valid and
binding obligation of each of them and that this Agreement is enforceable
against each party hereto. This Agreement may be executed in multiple, identical
counterparts which, when taken together shall constitute one and the same
instrument. 25. GOVERNING LAW. This Agreement shall be interpreted and enforced
pursuant to the internal laws of the State where the Property is located. The
parties hereby consent to the subject matter jurisdiction, personal jurisdiction
and venue of the United States Federal District Court for the district in the
State where the Property is located. 26. ENTIRE AGREEMENT. This Agreement
constitutes the entire agreement between the parties. There are no terms,
obligations, covenants or conditions other than contained herein. No
modifications or variations of this Agreement shall be valid unless evidenced by
an agreement in writing.



--------------------------------------------------------------------------------



 
[ex101chigroundlease023.jpg]
-19- 52491627.5 27. ASSIGNMENTS. This Agreement shall not be assignable without
the consent of the Seller, which may be withheld or granted in its sole
discretion; provided, however, nothing herein shall prevent Buyer from assigning
this Agreement to an entity which is wholly owned or controlled by Buyer. In no
event shall any assignment of this Agreement release or discharge Buyer from any
liability or obligation hereunder. 28. COOPERATION WITH S-X 3-14 AUDIT. Seller
acknowledges that that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”). Seller further acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property. To assist
Buyer and Registered Company in preparing the SEC Filings, the Seller covenants
and agrees that upon not less than ten (10) days’ prior written notice, Seller
shall provide Buyer and the Registered Company with the following information
(to the extent such items are not duplicative of items contained in the
Disclosure Materials): (i) access to bank statements for the Audited Year and
Stub Period; (ii) rent roll as of the end of the Audited Year and Stub Period;
(iii) operating statements for the Audited Year and Stub Period; (iv) access to
the general ledger for the Audited Year and Stub Period; (v) cash receipts
schedule for each month in the Audited Year and Stub Period; (vi) access to
invoice for expenses and capital improvements in the Audited Year and Stub
Period; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the 3-months following the Audited Year and Stub
Period; (ix) all leases and 5-year lease schedules; (x) copies of all insurance
documentation for the Audited Year and Stub Period and (xi) copies of accounts
receivable aging as of the end of the Audited Year and Stub Period along with an
explanation for all accounts over 30 days past due as of the end of the Audited
Year and Stub Period. In addition, Seller may be required to provide to Buyer:
(1) a signed representation letter; (2) a signed audit request letter; and (3) a
signed audit response letter from Seller’s attorney, all of which shall be in
customary and reasonable form and content. 29. CONSTRUCTION. Buyer and Seller
agree that each party and its counsel have reviewed and revised this Agreement
and that the normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments or exhibits hereto. If the
date on which an event occurs or is required is not on a business day in the
State of New York, the date shall be automatically extended to the next business
day. 30. ANTI-TERRORISM. Neither Buyer nor Seller, nor any of their affiliates,
are in violation of any Anti-Terrorism Law (as hereinafter defined) or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law. “Anti- Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including the following: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-
S6, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws



--------------------------------------------------------------------------------



 
[ex101chigroundlease024.jpg]
-20- 52491627.5 administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced). SIGNATURES IMMEDIATELY FOLLOW ON NEXT
PAGE



--------------------------------------------------------------------------------



 
[ex101chigroundlease025.jpg]
52491627.5 IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written. SELLER: Catholic Health Initiatives A
Colorado nonprofit corporation By:________________________________ Name: Dean
Swindle Title: Chief Financial Officer BUYER: Physicians Realty L.P., a Delaware
limited partnership By: Physicians Realty Trust, its General Partner
By:________________________________ John T. Thomas, President and CEO TO HELP
FIGHT THE FUNDING OF TERRORISM AND MONEY LAUNDERING ACTIVITIES, FEDERAL LAW
REQUIRES ALL FINANCIAL INSTITUTIONS TO, OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH PERSON OR CORPORATION WHO ENTERS INTO A BUSINESS
RELATIONSHIP WITH SELLER.



--------------------------------------------------------------------------------



 
[ex101chigroundlease026.jpg]
A-1 52849361.2 EXHIBIT A Seller Entities and Addresses 1. Physician Medical
Center 1624 S “I” Street Tacoma, Pierce County, Washington Owner: Franciscan
Health System 2. Jewish Medical Plaza 1 100 E. Liberty Street Louisville,
Jefferson County, Kentucky Owner: Jewish Hospital & St. Mary’s Healthcare, Inc.
3. Jewish Medical Plaza II 250 E. Liberty Street Louisville, Jefferson County,
Kentucky Owner: Jewish Hospital & St. Mary’s Healthcare, Inc. 4. Jewish Medical
Center East 3920 Dutchmans Lane Louisville, Jefferson County, Kentucky Owner:
Jewish Hospital & St. Mary’s Healthcare, Inc. 5. Jewish Medical Center South
1903 West Hebron Lane Shepherdsville, Bullit County, Kentucky Owner: Jewish
Hospital & St. Mary’s Healthcare, Inc. 6. Cardwell Professional Building 1111
West Frank Avenue Lufkin, Angelina County, Texas Owner: Memorial Health System
of East Texas 7. Medical Arts Pavilion 1105 West Frank Avenue Lufkin, Angelina
County, Texas Owner: Memorial Health System of East Texas 8. Lakeside Three
Professional Center 16929 Frances Street Omaha, Douglas County, Nebraska Owner:
Alegent Health



--------------------------------------------------------------------------------



 
[ex101chigroundlease027.jpg]
A-2 52849361.2 9. St. Joseph Medical Clinic 1708 S. Yakima Street Tacoma, Pierce
County, Washington Owner: St. Joseph Hospital and Health Care Center 10.
Franciscan Education and Support Center (a/k/a FESC) 2420 S. State Street
Tacoma, Pierce County, Washington Owner: Franciscan Health System 11. St. Clare
MOB 11311 Bridgeport Way Lakewood, Pierce County, Washington Owner: Franciscan
Health System – West 12. Gig Harbor Medical Pavilion 6401 Kimball Drive Gig
Harbor, Pierce County, Washington Owner: Stroh Family, LLC (ground fee owner and
lessor under ground lease) Ground Lessee (for assignment of leasehold interest
to Buyer): St. Joseph Development Company, Inc. 13. St. Mary Caritas Medical I
4402 Churchman Avenue Louisville, Jefferson County, Kentucky Owner: CHI
Kentucky, Inc. 14. St. Mary Caritas Medical II 1900 Bluegrass Avenue Louisville,
Jefferson County, Kentucky Owner: CHI Kentucky, Inc. 15. St. Mary Caritas
Medical III 4500 Churchman Avenue Louisville, Jefferson County, Kentucky Owner:
CHI Kentucky, Inc. 16. St. Vincent West MOB 16221 St. Vincent Way Little Rock,
Pulaski County, Arkansas Owner: St. Vincent Infirmary Medical Center 17.
Missionary Ridge MOB (f/k/a Memorial East) 725 Glenwood Drive Chattanooga,
Hamilton County, Tennessee Owner: Memorial Health Care System, Inc.



--------------------------------------------------------------------------------



 
[ex101chigroundlease028.jpg]
A-3 52849361.2 18. Woodlands Medical Arts Center 17198 St. Luke’s Way The
Woodlands, Montgomery County, Texas Owner: St. Luke’s Episcopal Properties
Corporation 19. Memorial Outpatient Therapy Center 1301 West Frank Avenue
Lufkin, Angelina County, Texas Owner: Memorial Health System of East Texas 20.
Peak One ASC 350 Peak One Drive Frisco, Summit County, Colorado Owner: Catholic
Health Initiatives Colorado 21. Great Plains Rehab Center 1212 E. Main Avenue
Bismarck, Burleigh County, North Dakota Owner: St. Alexius Medical Center 22.
St. Alexius Tech & Ed Building 1310 East Main Avenue Bismarck, Burleigh County,
North Dakota Owner: St. Alexius Medical Center 23. St. Alexius Orthopedic Center
of Excellence 310 North 9th Street Bismarck, Burleigh County, North Dakota
Owner: St. Alexius Hospital 24. St. Alexius Medical Arts Plaza 810 East Rosser
Avenue Bismarck, Burleigh County, North Dakota Owner: St. Alexius Medical Center
25. Minot Medical Plaza 2111 NW Landmark Circle Minot, Ward County, North Dakota
Owner: St. Alexius Medical Center 26. Good Samaritan MOB 3219 Central Avenue
Kearney, Buffalo County, Nebraska Owner: Good Samaritan Hospital, Kearney,
Nebraska



--------------------------------------------------------------------------------



 
[ex101chigroundlease029.jpg]
A-4 52849361.2 27. Lakeside Two Professional Center 17030 Lakeside Hills Plaza
Omaha, Douglas County, Nebraska Owner: Alegent Health 28. Lakeside Wellness
Center 16940 Lakeside Hills Plaza Omaha, Douglas County, Nebraska Owner: Alegent
Health 29. Midlands One Professional Center 11109 S. 84th Street Papillion,
Sarpy County, Nebraska Owner: Alegent Health 30. Midlands Two Professional
Center 401 East Gold Coast Road Papillion, Sarpy County, Nebraska Owner: Alegent
Health 31. St. Francis Memorial Health Center 2116 West Faidley Avenue Grand
Island, Nebraska Owner: Saint Francia Medical Center



--------------------------------------------------------------------------------



 
[ex101chigroundlease030.jpg]
B-1 52849361.2 EXHIBIT B Description of Land Physician Medical Center A PORTION
OF BLOCK 1618 OF MAP OF NEW TACOMA, W.T., AS PER PLAT RECORDED ON FEBRUARY 3,
1875, RECORDS OF PIERCE COUNTY AUDITOR; TOGETHER WITH A PORTION OF VACATED 17TH
STREET FROM THE WEST LINE OF "I" STREET TO THE EAST LINE OF "J" STREET, AS
VACATED BY ORDINANCE NO. 19632 OF THE CITY OF TACOMA. BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTH EAST CORNER OF SAID BLOCK 1618;
THENCE SOUTH 07°25'05” EAST ALONG THE EASTERLY LINE OF SAID BLOCK, 340.06 FEET
TO THE CENTER LINE OF VACATED 17TH STREET; THENCE SOUTH 07°25'07” EAST 40.00
FEET TO A POINT ON THE THE SOUTHERLY RIGHT-OF-WAY LINE OF VACATED 17TH STREET,
SAID POINT ALSO BEING THE NORTH EAST CORNER OF BLOCK 1718 OF SAID MAP OF NEW
TACOMA; THENCE SOUTH 82°34'28” WEST ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF
SAID VACATED 17TH STREET, 12.63 FEET TO THE TRUE POINT OF BEGINNING; THENCE
SOUTH 82°34'28” WEST CONTINUING ALONG SAID SOUTHERLY RIGHT OF WAY LINE OF
VACATED 17TH STREET, 82.79 FEET; THENCE NORTH 07°22'07” WEST 68.33 FEET; THENCE
SOUTH 82°37'53” WEST 4.10 FEET; THENCE NORTH 07°22'07” WEST 24.24 FEET; THENCE
NORTH 82°37'53” EAST 4.10 FEET; THENCE NORTH 07°22'07” WEST 63.18 FEET; THENCE
NORTH 82°37'53” EAST 82.79 FEET; THENCE SOUTH 07°22'07” EAST 63.19 FEET; THENCE
NORTH 82°37'53” EAST 5.17 FEET; THENCE SOUTH 07°22'07” EAST 24.51 FEET; THENCE
SOUTH 82°37'53” WEST 5.17; THENCE SOUTH 07°22'07” EAST 67.97 FEET TO THE TRUE
POINT OF BEGINNING AND THE TERMINUS OF THIS DESCRIPTION. St. Joseph Medical
Clinic That portion of Block 1717 and a portion of the vacated alley lying
between Blocks 1716 and 1717 as vacated by Ordinance No. 23960 and recorded
under Auditor’s No. 8802220268 in the plat of the Map of New Tacoma, Washington
Territory, according to plat filed for record February 3, 1875, in the office of
the County Auditor, in Pierce County, Washington, lying within the Southeast
quarter of Section 5, Township 20 North, Range 3 East of the W.M., in Pierce
County, Washington, more particularly described as follows: Commencing at the
Southwest corner of Block 1717 of said plat of the Map of New Tacoma, Washington
Territory; Thence North 08°59’38” West, 46.75 feet along the West line of said
Block 1717;



--------------------------------------------------------------------------------



 
[ex101chigroundlease031.jpg]
B-2 52849361.2 Thence at right angles to the West line of said Block 1717 North
81°00’22” East, 10.00 feet, and the point of beginning of the Air Right
Corridor. The bottom plane of the vertical space contained within said Air Right
Corridor shall be at an elevation of 355.00 feet, the vertical datum will be
based on the City of Tacoma Vertical Datum Bench Elevation Book of 1984, and
General Adjustment of 1985, the bench mark elevation of 364.260 on brass
monument at the intersection of South 19Ǧǚ Street and South “I” Street at page
119 of said book; the following courses and distances will be at the vertical
plane elevation of 355.00 feet; Thence North 08°59’38” West, 164.00 feet along a
line that is parallel with and 10.00 feet Easterly of the West line of said
Block 1717; Thence North 81°00’22” East, 124.00 feet; Thence South 08°59’38”
East, 114.00 feet; Thence South 36°00’22” West, 70.71 feet; Thence South
81°00’22” West, 74.00 feet to the point of beginning of said Air Right Corridor;
the top plane of said vertical air space shall be 63.00 feet (top elevation at
418.00 feet) above said elevation cited for bottom plane elevation of 355.00
feet. Together with that portion of the air rights over South “I” Street between
South 17th Street and vacated South 18th Street, vacated pursuant to City of
Tacoma Ordinance No. 24748. Franciscan Education and Support Center (a/k/a FESC)
Parcel A: Lots 4 and 5, Tribune Business Park Addition No. 1, according to the
plat thereof recorded in Volume 50 of Plats, pages 50 and 51, in Tacoma, Pierce
County, Washington. Parcel B: Lots 14 and 15, Block 5, Grigg's and Hewitt's
Addition to Tacoma, W.T., according to the plat thereof recorded in Volume 3 of
Plats, pages 6 and 7, in Tacoma, Pierce County, Washington. Parcel C: Lot 1,
Tribune Business Park Addition No. 2, according to the plat thereof recorded in
Volume 57 of Plats, pages 50 and 51, in Tacoma, Pierce County, Washington.
Parcel D: A portion of Lot 2, and all of Lot 3, Tribune Business Park Addition
No. 1, according to the plat thereof recorded in Volume 50 of Plats, pages 50
and 51, in Tacoma, Pierce County, Washington; And all of Lots 23 and 24, Blocks
8 and 9, Grigg's and Hewitt's Addition to Tacoma, W.T., according to the plat
thereof recorded in Volume 3 of Plats, pages 6 and 7, in Tacoma, Pierce



--------------------------------------------------------------------------------



 
[ex101chigroundlease032.jpg]
B-3 52849361.2 County, Washington; And a portion of Lot 2, City of Tacoma Short
Plat No. 77-369, according to the map recorded in Book 17 of Short Plats, Page
12, in the Northeast quarter of Section 7, Township 20 North, Range 3 East of
the Willamette Meridian, in Tacoma, Pierce County , Washington, more
particularly described as follows: Beginning at the Northeast corner of Lot 3 of
said plat of Tribune Business Park No. 1, said point being on a curve to the
left having a radius of 131.00 feet; Thence along the East line of said Lot 3
and along the arc of said curve through a central angle of 09° 22'35" a distance
of 21.44 feet to a point of tangency in Lot 3 of said Plat; Thence South
01°26'34" West along said East line 218.63 feet to the Southeast corner of said
Lot 3, and the North line of Lot 23 of Block 8 of said plat of Griggs and
Hewitt's Addition to Tacoma, W.T.; Thence South 88°34'15" East along said North
line 13.27 feet to the Northeast corner of said Lot 23; Thence South 01°26'34"
West along the East line of Block 8 a distance of 49.99 feet to the Southeast
corner of Lot 24 of said Block 8; Thence North 88°34'33" West along the South
line of said Lot 24, a distance of 144.89 feet to the centerline of Steel Street
as shown on the plat of Griggs and Hewitt's Addition to Tacoma, W.T.; Thence
North 88°33'07" West along the extension of the South line of Lot 24 of Block 9
of said plat, 137.38 feet to the Southwest corner of Lot 24 of said Block 9;
Thence continuing North 88°33'07" West along said extension 31.55 feet to the
West line of Lot 2 of said Short Plat No. 77-369; Thence North 01°26'34" East
along the West line of said Lot 2 a distance of 366.49 feet to intersect a line
that is parallel with and 76.49 feet North of the North line of Lot 3 of said
plat of Tribune Business Park Addition No. 1; Thence South 88°33'26" East along
said parallel line into Lot 2 of said plat 270.12 feet; Thence South 57°20'21"
East 57.76 feet to a curve to the left having a radius of 131.00 feet said line
being radial to said curve; Thence Along the arc of said curve through a central
angle of 21°50'30" a distance of 49.94 feet to the Northeast corner of Lot 3 of
said plat and the point of beginning; Except that portion thereof conveyed to
the City of Tacoma by Quit Claim Deed dated March 1, 1988 and recorded under
recording No. 8803040282. Parcel E: Lots 23 to to 28, inclusive, Block 7,
Grigg's and Hewitt's Addition to Tacoma, W.T., according to the plat thereof
recorded in Volume 3 of Plats, pages 6 and 7, in Tacoma, Pierce County,
Washington; Except that portion thereof, lying within the Tribune Business Park
Addition No. 2.



--------------------------------------------------------------------------------



 
[ex101chigroundlease033.jpg]
B-4 52849361.2 Parcel F: All that portion of vacated alley lying between and
abutting Lots 23 and 24, Blocks 7 and 8, Grigg's and Hewitt's Addition to
Tacoma, W.T., according to the plat thereof recorded in Volume 3 of Plats, pages
6 and 7, in Tacoma, Pierce County, Washington, vacated by Ordinance No. 25112 of
the City of Tacoma, as disclosed by recording No. 9207300213, being a re-record
of recording No. 9206290204. Parcel G: All that portion of Steele Street, South
of South 24th Street in Tribune Business Park No. 1, vacated by Ordinance No.
24013 of the City of Tacoma, as disclosed by recording No. 8803280145; Except
that portion thereof, conveyed to the City of Tacoma, by deed dated April 22,
1988 and recorded under recording No. 8804290192. Situate in the County of
Pierce, State of Washington. Tax Parcel No.: 912701-003-3 St. Clare MOB A
PORTION OF LOT 1, CITY OF LAKEWOOD SHORT PLAT NO. LUO40236, ACCORDING TO THE
SHORT PLAT RECORDED UNDER RECORDING NUMBER 200411155003, WHICH AMENDS AND
SUPERSEDES SHORT PLAT RECORDED UNDER RECORDING NO. 8801290168, RECORDS OF PIERCE
COUNTY, STATE OF WASHINGTON, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1; THENCE SOUTH 00°00'00” EAST
ALONG THE EAST LINE OF SAID LOT 1, 250.55 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00°00'00” EAST CONTINUING ALONG THE EAST LINE OF SAID LOT 1, 88.21
FEET; THENCE SOUTH 90°00'00” WEST, 20.16 FEET; THENCE SOUTH 00°00'00” EAST,
23.91 FEET; THENCE SOUTH 90°00'00” WEST, 55.02 FEET; THENCE NORTH 00°00'00”
WEST, 23.91 FEET; THENCE SOUTH 90°00'00” WEST, 108.52 FEET; THENCE NORTH
00°00'00” WEST, 88.21 FEET; THENCE NORTH 90°00'00” EAST, 183.70 FEET TO THE TRUE
POINT OF BEGINNING AND THE TERMINUS OF THIS DESCRIPTION. HAVING AN AREA OF
17,520 SQUARE FEET, OR 0.40 ACRES. Gig Harbor Medical Pavilion Lot 1, City of
Gig Harbor Short Plat, according to the short plat recorded under Recording
Number 9103070379, and amended by instrument recorded under recording No.
9106110306, records of Pierce County, State of Washington.



--------------------------------------------------------------------------------



 
[ex101chigroundlease034.jpg]
B-5 52849361.2 Jewish Medical Plaza I BEGINNING at the intersection of the east
line of First Street with the south line of Liberty Street; thence with said
south line South 82 degrees 06 minutes 52 seconds East 175.00 feet to its
intersection with the west line of the tract conveyed to Edacra Realty
Partnership by deed of record in Deed Book 5832, Page 55 in the office of the
clerk of the County Court of Jefferson County, Kentucky; thence with lines
common to same South 07 degrees 55 minutes 19 seconds West 313.00 feet and South
82 degrees 07 minutes 22 seconds East 57.46 feet to its intersection with the
west line of Brook Street, as relocated; thence with said west line and with a
curve to the left having a radius of 544.76 feet the chords of which measure
South 16 degrees 34 minutes 25 seconds West 35.29 feet and South 11 degrees 19
minutes 10 seconds West 64.58 feet to a point in same; thence continuing with
said west line South 07 degrees 55 minutes 31 seconds West 185.53 feet to a
point in same; thence leaving said west line North 82 degrees 08 minutes 32
seconds West 20.00 feet to its intersection with the east line of Interstate 65;
thence with said east line North 10 degrees 42 minutes 28 seconds West 140.96
feet, North 18 degrees 40 minutes 03 seconds West 89.41 feet, and North 22
degrees 08 minutes 41 seconds West 235.95 feet to its intersection with the east
Line of First Street aforesaid; thence with said east line North 07 degrees 54
minutes 15 seconds East 180.02 feet to the point of beginning, containing 1.639
acres. Jewish Medical Plaza II BEGINNING at the intersection of the South line
of Liberty Street with the West line of Floyd Street, thence with the South line
of Liberty Street, North 82° 15’ 04” West 381 feet to the Northeast comer of the
tract conveyed to Mid-Town Properties, Inc., a Kentucky corporation. by deed of
record in Deed Book 4117. Page 120, in the office of the Clerk of Jefferson
County, Kentucky; thence with the Easterly line of said tract, South 7° 57’ 54”
West 317.33 feet to a pipe in the Northwesterly line of the North-South
Expressway (I-65); thence with the Northwesterly line of said North-South
Expressway , North 67° 27’ 17” East 392.09 feet to a stake and South 82° 15’ 04”
East 43.20 feet to the West line of Floyd Street; thence with the West line of
Floyd Street North 7° 57’ 54” East 120 feet to the beginning. Jewish Medical
Center East TRACT 1: BEGINNING at an existing stone with a cut “X” at the
Northeast corner of a tract conveyed to Louisville Gas & Electric Company, of
record in Deed Book 1656, Page 522, in the Office of the Clerk of Jefferson
County, Kentucky; thence with said tract, South 58 degrees 35 minutes 31 seconds
West 622.41 feet to a set iron pin with cap stamped Murray #3064 in the West
right of way line of Breckenridge Lane; thence with said right of way, North 38
degrees 20 minutes 11 seconds West 111.00 feet to a set iron pin with cap
stamped Murray #3064; thence North 29 degrees 10 minutes 46 seconds West 376.38
feet to a set iron pin with cap stamped Murray #3064 in the South line of a
tract conveyed to Tri-City Oldsmobile, of record in Deed Book 6711, Page 435, in
the Office aforesaid; thence with said tract, North 62 degrees 54 minutes 49
seconds East 84.49 feet to an existing PK nail; thence North 27 degrees 05
minutes 11 seconds West 205.00 feet to a set iron pin with cap stamped Murray
#3064 in the South right of way line



--------------------------------------------------------------------------------



 
[ex101chigroundlease035.jpg]
B-6 52849361.2 of Dutchmans Lane; thence with said right of way, North 60
degrees 51 minutes 00 seconds East 602.36 feet to an existing 1 inch pipe in the
West line of a 50 foot sewer and drainage easement, known as Weicher Creek, of
record in Plat and Subdivision Book 27, Page 49, in the Office aforesaid; thence
with said line, South 29 degrees 07 minutes 39 seconds East 663.26 feet to the
point of beginning, containing 9.50 acres. TRACT 2: BEGINNING at the Northwest
corner at a set iron pin with cap stamped Murray #3604 of a tract conveyed to
Dishman Development, Inc. of record in Deed Book 4357, Page 305, in the Office
of the Clerk of Jefferson County, Kentucky, in the South line of Dutchmans Lane;
thence with said tract, South 27 degrees 05 minutes 11 seconds East 205.00 feet
to an existing PK nail; thence South 62 degrees 54 minutes 49 seconds West 85.89
feet to an existing 1 inch pipe in the West right of way line of Breckenridge
Lane; thence with said right of way, North 27 degrees 05 minutes 11 seconds West
183.51 feet to an existing right of way monument; thence North 31 degrees 22
minutes 48 seconds East 37.37 feet to an existing right of way monument in the
aforementioned Dutchmans Lane right of way; thence with said right of way North
60 degrees 51 minutes 00 seconds East 54.08 feet to the point of beginning,
containing .394 acre. St. Mary Caritas Medical I Commencing at the Point of
Beginning described as Tract 2 in the conveyance to CHI Kentucky, Inc., a
Kentucky nonprofit corporation, by virtue of deed dated October 31, 2005,
recorded November 10, 2005 in Deed Book 8731, Page 375 of the Jefferson County,
Kentucky Clerk's Office; thence South 30° 30' 19" West 389.75 feet to the Point
of Beginning; thence South 07° 59' 12" West 17.00 feet; thence South 82° 00' 48"
East 18.10 feet; thence North 07° 19' 50" East 9.90 feet; thence South 82° 40'
18" East 12.10 feet; thence South 08° 00' 50" West 9.90 feet; thence South 82°
48' 28" East 9.90 feet; thence South 07° 28' 19" West 52.30 feet; thence North
83° 04' 45" West 11.30 feet; thence South 07° 37' 11" West 167.40 feet; thence
North 82° 11' 42" West 84.90 feet; thence North 07° 51' 50" East 236.50 feet;
thence South 82° 10' 22" East 32.70 feet to the Point of Beginning, containing
18613 square feet or 0.427 acres. St. Mary Caritas Medical II Commencing at the
Point of Beginning of the parcel described as Tract 2 as shown on the Minor
Subdivision Plat dated September 7, 1983, and approved by the Louisville and
Jefferson County Planning Commission on September 14, 1983, Docket No. 206-83,
attached to the Loan Agreement and Mortgage dated August 1, 1983, and recorded
in Mortgage Book 2123, Page 876, in the Office of the Clerk of Jefferson County,
Kentucky; thence South 14° 20' 28" West 172.30 feet to the Point of Beginning;
thence South 07° 37' 58" West 100.00 feet; thence North 82° 22' 02" West 120.00
feet; thence North 07° 37' 58" East 100.00 feet; thence South 82° 22' 02" East
120.00 feet to the Point of Beginning, containing 12000 square feet or 0.276
acres. St. Mary Caritas Medical III Commencing at the Point of Beginning of
Tract 2 as described in the conveyance to CHI Kentucky, Inc., a Kentucky
nonprofit corporation, by virtue of deed dated October 31, 2005, recorded
November 10, 2005 in Deed Book 8731, Page 375 of the Jefferson County, Kentucky



--------------------------------------------------------------------------------



 
[ex101chigroundlease036.jpg]
B-7 52849361.2 Clerk's Office; thence South 07 degrees 36 minutes 49 seconds
West 303.03 feet to a point; thence along a curve to the left having a radius of
224.48 feet, a central angle of 56 degrees 06 minutes 32 seconds, and a distance
of 219.83 feet to a point; thence South 48 degrees 29 minutes 43 seconds East
37.61 feet to a point; thence South 22 degrees 05 minutes 07 seconds West 172.74
feet to a point; thence North 75 degrees 24 minutes 53 seconds West 418.90 feet
to a point; thence North 14 degrees 34 minutes 50 seconds East 631.70 feet to a
point; thence South 82 degrees 19 minutes 21 seconds East 251.83 feet to the
Point of Beginning, containing 214,145 square feet or 4.916 acres. Jewish
Medical Center South Commencing at the Point of Beginning described as Parcel II
in the conveyance to Jewish Hospital & St. Mary's HealthCare, Inc., a Kentucky
non-profit corporation by virtue of deed dated January 1, 2012 and recorded
January 12, 2012 at Deed Book 794, Page 49 of the Bullitt County, Kentucky
Clerk's Office; thence with the West Right-of-Way line of Kentucky Highway 1450,
South 23° 41' 36" West 135.93 feet; thence South 06° 58' 02" East 69.75 feet;
thence South 24° 31' 07" West 141.35 feet; thence South 24° 30' 54" West 534.00
feet; thence leaving said Right-of-Way North 67° 36' 12" West 427.32 feet;
thence South 22° 23' 48" West 72.00 feet; thence North 67° 36' 12" West 78.00
feet; thence North 22° 23' 48" East 60.00 feet; thence North 67° 36' 12" West
117.09 feet to a point in the East Right-of-Way of Interstate 65; thence
Northerly along said Right-of-Way for 2 courses: North 10° 24' 17" East 289.10
feet and North 19° 37' 18" East 574.79 feet to the South Right-of-Way of John
Harper Parkway; thence North 77° 25' 55" East 225.01 feet; thence North 89° 03'
18" East 263.20 feet; thence along a curve South 73° 10' 55" East 8.88 feet;
thence leaving said Right-of-Way, South 24° 09' 58" West 198.76 feet; thence
South 65° 46' 50" East 275.53 feet to the Point of Beginning, containing 642,740
square feet or 14.755 acres. EXCEPTING from said parcel, that parcel described
as being conveyed to Ross Sinclaire Real Estate Trust, LLC by Deed dated June
28, 2005, of record in Deed Book 643, Page 799, in the office aforesaid. St.
Vincent West MOB PART OF THE SW-1/4 OF SECTION 36, T-2-N, R-14-W, LITTLE ROCK,
PULASKI COUNTY, ARKANSAS, INCLUDING PART OF TRACT 10, UNIT 1, INDEPENDENCE
FARMS, PULASKI COUNTY, ARKANSAS MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF LOT B, TRACT 13, CHENAL VALLEY GMAC
CENTER, AN ADDITION TO THE CITY OF LITTLE ROCK, ARKANSAS, SAID CORNER LYING ON
THE SOUTH RIGHT-OF-WAY LINE OF LA GRANDE DRIVE; THENCE SOUTH 72 DEGREES 11
MINUTES 39 SECONDS WEST ALONG SAID SOUTH RIGHT-OF-WAY LINE 209.34 FEET TO THE
POINT OF, BEGINNING; THENCE SOUTH 02 DEGREES 57 MINUTES 22 SECONDS WEST
DEPARTING SAID RIGHT-OF-WAY 518.52 FEET; THENCE NORTH 87 DEGREES 03 MINUTES 34
SECONDS WEST 364.94 FEET; THENCE NORTH 01 DEGREES 22 MINUTES 21 SECONDS EAST
529.22 FEET TO SAID RIGHT-OF-WAY; THENCE ALONG A 430.00 FOOT RADIUS CURVE TO THE
LEFT ALONG SAID RIGHT-OF-WAY 362.92 FEET, SAID CURVE HAVING A CHORD BEARING OF
SOUTH 83 DEGREES 37



--------------------------------------------------------------------------------



 
[ex101chigroundlease037.jpg]
B-8 52849361.2 MINUTES 37 SECONDS EAST AND A CHORD DIMENSION OF 352.24 FEET;
THENCE NORTH 72 DEGREES 11 MINUTES 39 SECONDS EAST ALONG SAID RIGHT-OF-WAY 29.89
FEET TO THE POINT OF BEGINNING CONTAINING 183,840 SQUARE FEET OR 4.2204 ACRES
MORE OR LESS. Missionary Ridge MOB (f/k/a Memorial East) A ground lease situated
in the City of Chattanooga, County of Hamilton, State of Tennessee and being a
part Lots Three (3), Four (4), and Five (5), and the North seventy-five (75)
feet of Lot Seven (7), Block Thirty-nine (39), Glenwood, as shown by Plat
recorded in Plat Book 7, Page 10, of the Register’s Office of Hamilton County,
Tennessee, and a part of Tract One as described in deed to Memorial Health Care
System, Inc. recorded in Deed Book 3154, Page 601,described as follows:
COMMENCING at a one-inch iron pipe found at the most westerly corner of said Lot
3 as shown on Plat Book 7, Page 10, and the easterly right-of-way of Glenwood
Drive (a 60-foot wide public right-of-way); Thence South 65°50'45" East, along
the northeasterly line of land described in deed to Greek Orthodox Church in
Book 1248, Page 596, a distance of 138.92 feet; Thence North 24°09'15" East, a
distance of 9.30 feet to the most westerly corner of the five-story brick
building and three-story parking deck with a mailing address of 721 Glenwood
Drive and the POINT OF BEGINNING of the ground lease being described: THENCE the
following eight (8) courses and distances along the exterior of said building at
721 Glenwood Drive: 1) North 24°05'32" East, a distance of 59.71 feet; 2) North
69°15'50" East, a distance of 24.65 feet; 3) South 65°27'54" East, a distance of
13.38 feet; 4) North 69°22'12" East, a distance of 85.24 feet; 5) North
24°15'51" East, a distance of 44.71 feet; 6) South 65°40'12" East, a distance of
184.19 feet; 7) South 24°17'27" West, a distance of 182.02 feet; 8) North
65°40'45" West, a distance of 275.13 feet the POINT OF BEGINNING and containing
0.9692 acres or 42,216 square feet of land, more or less, but subject to all
legal highways and easement of record as determined by a survey performed by
Clifford McGill, Tennessee Registered Land Surveyor No. RLS 2699, for and on
behalf of Azimuth Land Surveying in January of 2016.



--------------------------------------------------------------------------------



 
[ex101chigroundlease038.jpg]
B-9 52849361.2 Woodlands Medical Arts Center A PARCEL OF LAND CONTAINING 0.5146
ACRES OR 22,417.3 SQUARE FEET (BUILDING FOOTPRINT) MORE OR LESS BEING OUT OF
RESTRICTED RESERVE "A", THE WOODLANDS COLLEGE PARK, SECTION 2, AS RECORDED IN
CABINET 0, SHEET 190-191 MAP RECORDS, MONTGOMERY COUNTY TEXAS, AND BEING OUT OF
THAT CERTAIN 23.8135 ACRE TRACT, THE WOODLANDS COLLEGE PARK, CONVEYED FROM THE
WOODLANDS LAND DEVELOPMENT COMPANY, L. P. TO ST. LUKE'S HEALTH NETWORK, AS
RECORDED IN FILE NO. 9898900, OFFICIAL PUBLIC RECORDS OF REAL PROPERTY,
MONTGOMERY COUNTY, TEXAS, SAID 3.4774 ACRE TRACT BEING SITUATED IN THE GEORGE
TAYLOR SURVEY, ABSTRACT NO. 555, IN MONTGOMERY COUNTY, TEXAS, AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS: COMMENCING AT A FOUND
IRON ROD WITH CAP FOR THE SOUTHEAST CORNER OF THAT CERTAIN 21.5450 ACRE PORTION
OF STATE HIGHWAY NO. 242, AS RECORDED IN FILE NO. 9244676, OFFICIAL PUBLIC
RECORDS OF REAL PROPERTY, MONTGOMERY COUNTY, TEXAS, SAME BEING IN THE SOUTH LINE
OF SAID STATE HIGHWAY NO. 242, NEEDHAM ROAD, (RIGHT-OF-WAY VARIES), FOR AN ANGLE
POINT IN THE NORTH LINE OF SAID UNRESTRICTED RESERVE "A", SAME BEING AN ANGLE
POINT IN THE NORTH LINE OF THE SAID 23.8135 ACRE TRACT; HAVING A 1927 TEXAS
STATE PLANE COORDINATE, SOUTH CENTRAL ZONE, VALUE X = 3,118,537.09, Y =
879,893.50; THENCE, WITH THE SAID SOUTH LINE OF STATE HIGHWAY NO. 242, SAME
BEING THE SAID NORTH LINE OF RESTRICTED RESERVE "A", AND THE SAID NORTH LINE OF
THE 23.815 ACRE TRACT, THE FOLLOWING (2) TWO COURSES AND DISTANCES: 1.) A
DISTANCE OF 478.61 FEET ALONG THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF
17,308.45 FEET, A CENTRAL ANGLE OF 01° 35' 04" AND A CHORD WHICH BEARS, S 85°
17' 29" W, A DISTANCE OF 478.59 FEET TO A POINT (NON-TANGENT) AND 2.) S 88° 12'
52" W, A DISTANCE OF 102.36 FEET TO A FOUND 5/8 INCH IRON ROD WITH CAP, FOR THE
MOST NORTHERLY NORTHEAST CORNER OF OVERTURE OAKS DRIVE, 80 FOOT RIGHT-OF-WAY,
AND THE MOST NORTHERLY NORTHEAST CORNER OF RESTRICTED RESERVE "A", THE WOODLANDS
COLLEGE PARK, SECTION 5, AS RECORDED IN CABINET S, SHEETS 160-163, MAP RECORDS,
MONTGOMERY COUNTY, TEXAS, SAME BEING THE NORTHWEST CORNER OF SAID RESTRICTED
RESERVE "A", SECTION 2, AND THE NORTHWEST CORNER OF THE SAID 23.8135 ACRE TRACT;
THENCE, S 03° 04' 30" E, WITH THE EAST LINE OF SAID OVERTURE OAKS DRIVE AND THE
EAST LINE OF SAID RESTRICTED RESERVE "A", SECTION 5, SAME BEING THE WEST LINE OF
SAID RESTRICTED RESERVE "A", SECTION 2, AND THE WEST LINE OF THE SAID 23.8135
ACRE TRACT, A DISTANCE OF 404.72 FEET TO A POINT,



--------------------------------------------------------------------------------



 
[ex101chigroundlease039.jpg]
B-10 52849361.2 THENCE, CROSSING A PORTION OF SAID RESTRICTED RESERVE "A",
SECTION 2, AND A PORTION OF THE SAID 23.8135 ACRE TRACT, THE FOLLOWING (2) TWO
COURSES AND DISTANCES: 1.) A DISTANCE OF 7.38 FEET ALONG THE ARC OF A CURVE TO
THE LEFT, HAVING A RADIUS OF 24.50 FEET, A CENTRAL ANGLE OF 17° 15' 10", AND A
CHORD WHICH BEARS S 89° 55' 32" E, A DISTANCE OF 7.35 FEET TO A POINT, AND 2.) N
79° 15' 20" E, A DISTANCE OF 38.98 FEET TO A SET 5/8 INCH IRON ROD; 3.) N 79°
03' 35" E, A DISTANCE OF 352.63 FEET TO BUILDING CORNER BEING THE POINT OF
BEGINNING; THENCE ALONG THE FOOTPRINT OF THE BUILDING THE FOLLOWING BEARINGS AND
DISTANCES: 1.) N 41° 11' 42" E, A DISTANCE OF 19.93 FEET TO THE BUILDING CORNER;
2.) N 48° 48' 18" W, A DISTANCE OF 15.33 FEET TO THE BUILDING CORNER; 3.) N 41°
11' 42" E, A DISTANCE OF 47.07 FEET TO THE BUILDING CORNER; 4.) S 48° 20' 58" E,
A DISTANCE OF 96.52 FEET TO THE BUILDING CORNER; 5.) N 41° 39' 02" E, A DISTANCE
OF 30.65 FEET TO THE BUILDING CORNER; 6.) S 48° 20' 58" E, A DISTANCE OF 180.45
FEET TO THE BUILDING CORNER; 7.) S 41° 39' 02" W, A DISTANCE OF 91.46 FEET TO
THE BUILDING CORNER; 8.) N 48° 20' 58" W, A DISTANCE OF 180.45 FEET TO THE
BUILDING CORNER; 9.) N 41° 39' 02" E, A DISTANCE OF 14.50 FEET TO THE BUILDING
CORNER; 10.) N 48° 48' 18" W, A DISTANCE OF 9.71 FEET TO THE BUILDING CORNER;
11.) S 41° 11' 42" E, A DISTANCE OF 19.93 FEET TO THE BUILDING CORNER; 12.) N
48° 48' 18" W, A DISTANCE OF 71.11 FEET TO THE POINT OF BEGINNING AND CONTAINING
0.5146 ACRES OR 22,417.3 SQUARE FEET, MORE OR LESS. Cardwell Professional
Building A parcel of land containing 0.3452 acres or 15,007.7 square feet
(building footprint) more or less being a portion of Lot No. One (1), Block No.
One (1) of Field of Dreams Revised, an addition to the City of Lufkin, Texas as
shown on the official map or plat of record in Cabinet E, Slide 118-B of the Map
and Plat Records of Angelina County, Texas, and being more particularly
described by metes and bounds as follows:



--------------------------------------------------------------------------------



 
[ex101chigroundlease040.jpg]
B-11 52849361.2 COMMENCING at a 1/2" iron rod found at the Northeast corner of
Lot No. One (1), Block No. One (1) of Field of Dreams Revised, said point being
in the intersection of the Southerly right- of-way line of State Highway 94
a.k.a Frank Avenue (100' Public Right-of-Way) and Bynum Street (50' Public
Right-of-Way); THENCE, S 66°18'45" W with the Southerly right-of-way of said
State Highway 94 and the Northerly line of said Lot No. One (1), a distance of
771.92'; THENCE, S 23°41'15"E departing said Southerly right-of-way line and
said Northerly line of Lot No. One (1), a distance of 223.62' to a Building
Corner being the POINT OF BEGINNING; Thence along the footprint of the building
the following bearings and distances: 1.) S 67° 04' 47" W, a distance of 142.46
feet to the Building Corner; 2.) S 04° 17' 36" E, a distance of 14.89 feet to
the Building Corner; 3.) S 86° 15' 28" W, a distance of 6.44 feet to the
Building Corner; 4.) S 04° 17' 36" W, a distance of 22.00 feet to the Building
Corner; 5.) N 86° 15' 28" E, a distance of 6.44 feet to the Building Corner; 6.)
S 04° 17' 36" E, a distance of 6.20 feet to the Building Corner; 7.) S 67° 04'
47" W, a distance of 7.13 feet to the Building Corner; 8.) S 23° 05' 28" E, a
distance of 10.60 feet to the Building Corner; 9.) N 67° 04' 47" E, a distance
of 3.30 feet to the Building Corner; 10.) S 04° 17' 36" E, a distance of 6.10
feet to the Building Corner; 11.) S 86° 15' 28" W, a distance of 6.50 feet to
the Building Corner; 12.) S 04° 17' 36" W, a distance of 37.88 feet to the
Building Corner; 13.) N 67° 04' 47" E, a distance of 180.48 feet to the Building
Corner; 14.) N 23° 05' 28" W, a distance of 41.30 feet to the Building Corner;
15.) N 67° 04' 47" E, a distance of 8.31 feet to the Building Corner; 16.) S 23°
05' 28" E, a distance of 3.00 feet to the Building Corner; 17.) N 67° 04' 47" E,
a distance of 1.29 feet to the Building Corner; 18.) N 23° 05' 28" W, a distance
of 26.00 feet to the Building Corner;



--------------------------------------------------------------------------------



 
[ex101chigroundlease041.jpg]
B-12 52849361.2 19.) S 67° 04' 47" W, a distance of 9.60 feet to the Building
Corner; 20.) N 23° 05' 28" W, a distance of 26.68 feet to the POINT OF BEGINNING
and containing 0.3452 acres or 15,007.7 square feet, more or less. Medical Arts
Pavilion A parcel of land containing 0.4965 acres or 21,626 square feet
(building footprint) more or less being a portion of Lot No. One (1), Block No.
One (1) of Field of Dreams Revised, an addition to the City of Lufkin, Texas as
shown on the official map or plat of record in Cabinet E, Slide 118-B of the Map
and Plat Records of Angelina County, Texas, and being more particularly
described by metes and bounds as follows: COMMENCING at a 1/2" iron rod found at
the Northeast corner of Lot No. One (1), Block No. One (1) of Field of Dreams
Revised, said point being in the intersection of the Southerly right- of-way
line of State Highway 94 a.k.a Frank Avenue (100' Public Right-of-Way) and Bynum
Street (50' Public Right-of-Way); THENCE, S 66°18'45" W with the Southerly
right-of-way of said State Highway 94 and the Northerly line of said Lot No. One
(1), a distance of 742.27'; THENCE, S 23°41'15"E departing said Southerly
right-of-way line and said Northerly line of Lot No. One (1), a distance of
213.96' to a Building Corner being the POINT OF BEGINNING; Thence along the
footprint of the building the following bearings and distances: 1.) S 22° 42'
09" E, a distance of 98.00 feet to the Building Corner; 2.) N 67° 17' 51" E, a
distance of 214.00 feet to the Building Corner; 3.) N 22° 42' 09" W, a distance
of 104.00 feet to the Building Corner; 4.) S 67° 17' 51" W, a distance of 74.00
feet to the Building Corner; 5.) S 22° 42' 09" E, a distance of 3.00 feet to the
Building Corner; 6.) S 67° 17' 51" W, a distance of 70.00 feet to the Building
Corner; 7.) S 22° 42' 09" E, a distance of 3.00 feet to the Building Corner; 8.)
S 67° 17' 51" W, a distance of 70.00 feet to the POINT OF BEGINNING and
containing 0.4965 acres or 21,626 square feet, more or less. Memorial Outpatient
Therapy Center [LEGAL DESCRIPTION BEING REVISED BY SURVEYOR]



--------------------------------------------------------------------------------



 
[ex101chigroundlease042.jpg]
B-13 52849361.2 Peak One ASC A TRACT OF LAND BEING A PORTION OF GOVERNMENT LOT
18 AND A PORTION OF SUMMIT COUNTY LIBRARY AND SERVICE CENTER PLANNED UNIT
DEVELOPMENT, LOCATED IN THE SOUTHWEST ONE-QUARTER OF SECTLON 36, TOWNSHIP 5
SOUTH, RANGE 78 WEST OF THE SIXTH PRINCIPAL MERIDIAN, SUMMIT COUNTY, COLORADO,
AND DESCRIBED AS FOLLOWS: COMMENCING AT THE CENTER QUARTER CORNER OF SAID
SECTION 36, A B.L.M. BRASS CAP, FROM WHENCE ANGLE POINT NO. 15 BEARS S 36°23'34"
W A DISTANCE OF 1738.59 FEET; THENCE S 43°30'24" W A DISTANCE OF 1674.04 FEET TO
THE POINT OF BEGINNING; THENCE S 58°41'53" W A DISTANCE OF 60.77 FEET; THENCE S
34°56'08" E A DISTANCE OF 91.94 FEET; THENCE S 56°55'22" W A DISTANCE OF 105.21
FEET; THENCE S 33°04'38" E A DISTANCE OF 36.00 FEET; THENCE S 56°55'22" W A
DISTANCE OF 100.40 FEET; THENCE N 33°04'38" W A DISTANCE OF 34.90 FEET; THENCE S
56°55'22" W A DISTANCE OF 266.45 FEET; THENCE N 33°04'38" W A DISTANCE OF 118.85
FEET; THENCE N 56°55'22" E A DISTANCE OF 43.00 FEET; THENCE N 33°04'38" W A
DISTANCE OF 115.00 FEET; THENCE N 56°55'22" E A DISTANCE OF 131.35 FEET; THENCE
S 33°04'38" E A DISTANCE OF 51.63 FEET; THENCE N 62°30'16" E A DISTANCE OF 18.94
FEET; THENCE S 27°29'44" E A DISTANCE OF 9.85 FEET; THENCE N 62°30'16" E A
DISTANCE OF 147.10 FEET; THENCE S 27°29'44" E A DISTANCE OF 26.61 FEET; THENCE N
58°28'06" E A DISTANCE OF 136.30 FEET; THENCE S 31°31'54" E A DISTANCE OF 12.55
FEET;



--------------------------------------------------------------------------------



 
[ex101chigroundlease043.jpg]
B-14 52849361.2 THENCE N 58°28'06" E A DISTANCE OF 58.26 FEET; THENCE S
31°59'59" E A DISTANCE OF 20.89 FEET TO THE POINT OF BEGINNING. SAID PARCEL
CONTAINS 84,490.7 SQUARE FEET OR 1.9396 ACRES± A TRACT OF LAND BEING A PORTION
OF GOVERNMENT LOT 18 AND A PORTION OF SUMMIT COUNTY LIBRARY AND SERVICE CENTER
PLANNED UNIT DEVELOPMENT, LOCATED IN THE SOUTHWEST ONE-QUARTER OF SECTLON 36,
TOWNSHIP 5 SOUTH, RANGE 78 WEST OF THE SIXTH PRINCIPAL MERIDIAN, SUMMIT COUNTY,
COLORADO, AND DESCRIBED AS FOLLOWS: COMMENCING AT THE CENTER QUARTER CORNER OF
SAID SECTION 36, A B.L.M. BRASS CAP, FROM WHENCE ANGLE POINT NO. 15 BEARS S
36°23'34" W A DISTANCE OF 1738.59 FEET; THENCE S 51°48'39" W A DISTANCE OF
2317.49 FEET TO THE POINT OF BEGINNING; THENCE S 33°14'37" E A DISTANCE OF 53.42
FEET; THENCE S 56°45'23" W A DISTANCE OF 11.14 FEET; THENCE S 33°14'37" E A
DISTANCE OF 15.73 FEET; THENCE S 56°45'23" W A DISTANCE OF 42.14 FEET; THENCE N
33°14'37" W A DISTANCE OF 16.04 FEET; THENCE S 56°45'23" W A DISTANCE OF 20.14
FEET; THENCE N 33°14'37" W A DISTANCE OF 53.10 FEET; THENCE N 56°45'23" E A
DISTANCE OF 73.43 FEET TO THE POINT OF BEGINNING; SAID PARCEL CONTAINS 4,578.8
SQUARE FEET OR 0.1051 ACRES± Great Plains Rehab Center [LEGAL DESCRIPTION BEING
REVISED BY SURVEYOR] St. Alexius – Tech & Ed Building All that part of Block 14
and Vacated Thirteenth Street of Sturgis Addition to the City of Bismarck, North
Dakota and that part of Tract 2 of Bismarck Development Association-Soo Line
Properties, Bismarck, North Dakota that is parallel with and 5.00 foot offset
from the existing building footprint, more particularly described as follows:
Commencing at the Southwest corner of said Tract 2; thence South 88° 53' 07"
East, along the southerly line of said Tract 2, a distance of 79.91 feet; thence
North 01° 06' 53" East, a distance



--------------------------------------------------------------------------------



 
[ex101chigroundlease044.jpg]
B-15 52849361.2 of 84.86 feet to a point 5.00 foot offset, as measure parallel
with and perpendicular to the southwest corner of the existing building
footprint, said point being the Point of Beginning; thence North 01°00'45" East,
along said offset, a distance of 204.72 feet; thence South 88° 59' 15" East,
continuing along said offset, a distance of 156.55 feet; thence South 01° 00'
45" West, continuing along said offset, a distance of 132.70 feet; thence North
88° 59' 15" West, continuing along said offset, a distance of 71.67 feet; thence
South 01° 00' 45" West, continuing along said offset, a distance of 72.02 feet;
thence North 88° 59' 15" West, continuing along said offset, a distance of 84.88
feet to the Point of Beginning. St. Alexius- Orthopaedic Center of Excellence
Building All of Block 96, Original Plat to the City of Bismarck, Burleigh
County, North Dakota together with part of vacated 8th Street adjacent thereto.
St. Alexius Medical Arts Plaza Lots 1 and 2, LESS the W 10’ thereof, Block 130,
Original Plat to the City of Bismarck, Burleigh County, North Dakota; Lots 3-14,
Block 130, Original Plat to the City of Bismarck, Burleigh County, North Dakota;
Lots 15 and 16, LESS the E 10’ thereof, Block 130, Original Plat to the City of
Bismarck, Burleigh County, North Dakota; East 75 Feet of Lot 1, Block 28,
Northern Pacific Second Addition to the City of Bismarck, Burleigh County, North
Dakota; West 75 Feet of Lot 1, LESS the West 8’ thereof, Block 28, Northern
Pacific Second Addition to the City of Bismarck, Burleigh County, North Dakota;
Lot 2, LESS the W 10’ thereof, Block 28, Northern Pacific Second Addition to the
City of Bismarck, Burleigh County, North Dakota. Minot Medical Plaza ALL THAT
PART OF LOT 2, NORTHERN STATES DEVELOPMENT FOURTH ADDITION, SECTION 10, TOWNSHIP
155 NORTH, RANGE 83 WEST OF THE FIFTH PRINCIPAL MERIDIAN TO THE CITY OF MINOT,
WARD COUNTY, NORTH DAKOTA, BEING A REPLAT OF LOT 4 OF NORTHERN STATES
DEVELOPMENT ADDITION THAT IS PARALLEL WITH AND ON A 5 FOOT OFFSET FROM THE FACE
OF THE OUTSIDE WALL OF A PROPOSED BUILDING FOOT PRINT, MORE PARTICULARLY
DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF SAID LOT 2; THENCE
NORTH 00 DEGREES 47 MINUTES 22 SECONDS EAST, ALONG THE WEST BOUNDARY OF SAID LOT
2, A DISTANCE OF 357.04 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS
WEST, A DISTANCE OF 121.68 FEET TO A POINT ON A LINE THAT IS PARALLEL WITH AND
ON A 5 FOOT OFFSET FROM THE FACE OF THE OUTSIDE



--------------------------------------------------------------------------------



 
[ex101chigroundlease045.jpg]
B-16 52849361.2 WALL OF SAID PROPOSED BUILDING FOOT PRINT, SAID POINT BEING THE
POINT OF BEGINNING; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, ALONG
SAID OFFSET, A DISTANCE OF 50.12 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00
SECONDS WEST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A
DISTANCE OF 46.04 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST,
CONTINUING ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE NORTH 00 DEGREES
00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 34.12
FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, CONTINUING ALONG SAID
OFFSET, A DISTANCE OF 94.12 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS
EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF
128.71 FEET; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING
ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE NORTH 90 DEGREES 00 MINUTES
00 SECONDS WEST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 70.12 FEET; THENCE
SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A
DISTANCE OF 34.12 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST,
CONTINUING ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE SOUTH 00 DEGREES
00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 46.04
FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, CONTINUING ALONG SAID
OFFSET, A DISTANCE OF 2.06 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS
EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 50.12 FEET. THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF
70.12 FEET; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG
SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00
SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 69.27 FEET; THENCE
SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A
DISTANCE OF 16.00 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST,
CONTINUING ALONG SAID OFFSET, A DISTANCE OF 48.50 FEET; THENCE NORTH 00 DEGREES
00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 16.00
FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID
OFFSET, A DISTANCE OF 34.94 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS
EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF 2.06 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST, CONTINUING ALONG SAID OFFSET, A DISTANCE OF
70.12 FEET TO THE POINT OF BEGINNING. Good Samaritan MOB An area of land being
part of Lot 1, Block 1, Good Samaritan Fourth Subdivision, an addition to the
City of Kearney, Buffalo County, Nebraska, and more particularly described as
follows:



--------------------------------------------------------------------------------



 
[ex101chigroundlease046.jpg]
B-17 52849361.2 Referring to a 5/8" rebar at the Northeast Corner of Lot 1,
Block 1, Good Samaritan Fourth Subdivision, and assuming the East line of said
Lot 1, Block 1 as bearing S 00°24'52" E and all bearings contained herein are
relative thereto; thence S 00°24'52" E and on said East line a distance of
864.71 feet; thence N 89°32'05" W a distance of 272.97 feet to the East Outside
Brick Face of the Medical Office Building as constructed and surveyed on the 3rd
day of March, 2016 and the ACTUAL POINT OF BEGINNING; thence continuing N
89°32'05" W a distance of 146.23 feet; thence S 00°27'55" W a distance of 7.50
feet; thence N 89°32'05" W a distance of 13.50 feet; thence N 00°27'55" E a
distance of 7.50 feet; thence N 89°32'05" W a distance of 11.00 feet to the West
Outside Brick Face of said Medical Office Building; thence N 00°27'55" E on said
Outside Brick face and all courses following are on said Outside Brick face
until otherwise described a distance of 26.00 feet; thence S 89°32'05" E a
distance of 12.00 feet; thence N 00°27'55" E a distance of 38.30 feet; thence N
89°32'05" W a distance of 17.55 feet; thence N 00°27'55" E a distance of 2.60
feet; thence S 89°32'05" E a distance of 2.35 feet; thence N 00°27'55" E a
distance of 12.40 feet; thence N 89°32'05" W a distance of 16.70 feet; thence N
00°27'55" E a distance of 11.50 feet; thence S 89°32'05" E a distance of 3.40
feet; thence N 00°27'55" E a distance of 100.10 feet; thence N 89°32'05" W a
distance of 3.40 feet; thence N 00°27'55" E a distance of 11.50 feet; thence S
89°32'05" E a distance of 17.20 feet; thence N 00°27'55" E a distance of 11.90
feet; thence N 89°32'05" W a distance of 0.65 feet; thence N 34°40'14" W a
distance of 4.11 feet; thence Northeasterly on a non-tangent curve to the Right
having a central angle of 21°48'21", a radius of 131.25 feet, an arc length of
49.95 feet, and a chord bearing of N 66°24'03" E a distance of 49.65 feet;
thence N 00°17'05" W a distance of 11.06 feet; thence S 89°55'19" E a distance
of 29.71 feet; thence S 00°27'55" W a distance of 7.82 feet; thence S 89°28'11"
E a distance of 0.94 feet; thence S 00°27'55" W a distance of 10.38 feet; thence
S 89°27'57" E a distance of 26.60 feet; thence N 13°44'32" E a distance of 7.39
feet; thence Southeasterly on a non-tangent curve to the Right having a central
angle of 22°07'24", a radius of 131.25 feet, an arc length of 50.68 feet, and a
chord bearing of S 65°44'55" E a distance of 50.36 feet; thence S 31°32'53" W a
distance of 4.02 feet; thence N 89°32'05" W a distance of 0.65 feet; thence S
00°27'55" W a distance of 12.00 feet; thence S 89°32'05" E a distance of 13.71
feet; thence S 00°27'55" W a distance of 122.90 feet; thence N 89°32'05" W a
distance of 13.21 feet; thence S 00°27'55" W a distance of 12.35 feet; thence S
89°32'05" E a distance of 2.45 feet; thence S 00°27'55" W a distance of 40.70
feet; thence S 89°32'05" E a distance of 26.00 feet; thence S 00°27'55" W a
distance of 26.43 feet to the Point of Beginning. Containing 37722 square feet
more or less. Lakeside Two Professional Center LOT 1, LAKESIDE HILLS REPLAT 6,
BEING AN ADMINISTRATIVE SUBDIVISION OF LOT 1, LAKESIDE HILLS, TOGETHER WITH LOTS
1 AND 2, LAKESIDE HILLS REPLAT 1 SUBDIVISIONS, AS SURVEYED, PLATTED AND RECORDED
IN DOUGLAS COUNTY, NEBRASKA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE INTERSECTION OF THE EXTENDED CENTERLINE OF LAKESIDE HILLS
PLAZA AND THE EAST RIGHT OF WAY LINE OF LAKESIDE HILLS



--------------------------------------------------------------------------------



 
[ex101chigroundlease047.jpg]
B-18 52849361.2 COURT, (SAID POINT ALSO BEING THE POINT OF CURVATURE IN THE EAST
RIGHT OF WAY LINE OF LAKESIDE HILLS COURT); THENCE SOUTH 09 DEGREES 51 MINUTES
57 SECONDS EAST (BEARINGS REFERENCED TO THE FINAL PLAT OF LAKESIDE HILLS), A
DISTANCE OF 81.87 FEET; THENCE ALONG A CURVE TO THE LEFT, A RADIUS OF 278.50
FEET, A CHORD BEARING SOUTH 17 DEGREES 50 MINUTES 26 SECONDS EAST, A CHORD
DISTANCE OF 77.28 FEET, AN ARC LENGTH OF 77.53 FEET; THENCE SOUTH 25 DEGREES 48
MINUTES 55 SECONDS EAST, A DISTANCE OF 237.12 FEET; THENCE NORTH 64 DEGREES 11
MINUTES 05 SECONDS EAST, A DISTANCE OF 256.25 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 25 DEGREES 50 MINUTES 30 SECONDS WEST, A DISTANCE OF 207.65 FEET;
THENCE NORTH 64 DEGREES 21 MINUTES 49 SECONDS EAST, A DISTANCE OF 50.93 FEET;
THENCE NORTH 26 DEGREES 00 MINUTES 02 SECONDS WEST, A DISTANCE OF 9.22 FEET;
THENCE NORTH 64 DEGREES 26 MINUTES 49 SECONDS EAST, A DISTANCE OF 26.58 FEET
;THENCE NORTH 24 DEGREES 37 MINUTES 31 SECONDS WEST, A DISTANCE OF 9.04 FEET;
THENCE NORTH 64 DEGREES 08 MINUTES 30 SECONDS EAST, A DISTANCE OF 94.92 FEET;
THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS EAST,A DISTANCE OF 11.84 FEET
;THENCE NORTH 64 DEGREES 09 MINUTES 30 SECONDS EAST, A DISTANCE OF 46.70 FEET
;THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS EAST, A DISTANCE OF 164.10 FEET;
THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS WEST, A DISTANCE OF 37.10 FEET
;THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS EAST, A DISTANCE OF 4.30 FEET;
THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS WEST, A DISTANCE OF 8.70 FEET;
THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS EAST, A DISTANCE OF 36.60 FEET;
THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS WEST, A DISTANCE OF 88.00 FEET;
THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS EAST, A DISTANCE OF 8.90 FEET;
THENCE SOUTH 64 DEGREES 14 MINUTES 12 SECONDS WEST, A DISTANCE OF 85.50 FEET TO
THE POINT OF BEGINNING, CONTAINING 44,759 SQUARE FEET, OR 1.03 ACRES, MORE OR
LESS. Lakeside Three Professional Center Lot 19, in Lakeside Hills, an Addition
to the City of Omaha, as surveyed, platted and recorded in Douglas County,
Nebraska. Lakeside Wellness Center LOT 1, LAKESIDE HILLS REPLAT 6, BEING AN
ADMINISTRATIVE SUBDIVISION OF LOT 1, LAKESIDE HILLS, TOGETHER WITH LOTS 1 AND 2,
LAKESIDE HILLS REPLAT 1 SUBDIVISIONS, AS SURVEYED, PLATTED AND RECORDED IN
DOUGLAS COUNTY, NEBRASKA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE INTERSECTION OF THE EXTENDED CENTERLINE OF LAKESIDE HILLS
PLAZA AND THE EAST RIGHT OF WAY LINE OF LAKESIDE HILLS COURT, (SAID POINT ALSO
BEING THE POINT OF CURVATURE IN THE EAST RIGHT OF WAY LINE OF LAKESIDE HILLS
COURT); THENCE SOUTH 09 DEGREES 51 MINUTES 57 SECONDS EAST (BEARINGS REFERENCED
TO THE FINAL PLAT OF



--------------------------------------------------------------------------------



 
[ex101chigroundlease048.jpg]
B-19 52849361.2 LAKESIDE HILLS), A DISTANCE OF 81.87 FEET; THENCE ALONG A CURVE
TO THE LEFT, A RADIUS OF 278.50 FEET, A CHORD BEARING SOUTH 17 DEGREES 50
MINUTES 26 SECONDS EAST, A CHORD DISTANCE OF 77.28 FEET, AN ARC LENGTH OF 77.53
FEET; THENCE SOUTH 25 DEGREES 48 MINUTES 55 SECONDS EAST, A DISTANCE OF 237.12
FEET; THENCE NORTH 64 DEGREES 11 MINUTES 05 SECONDS EAST, A DISTANCE OF 256.25
FEET TO THE POINT OF BEGINNING; THENCE NORTH 64 DEGREES 14 MINUTES 12 SECOND
EAST, A DISTANCE OF 85.50 FEET; THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECOND
EAST, A DISTANCE OF 8.60 FEET; THENCE NORTH 64 DEGREES 09 MINUTES 30 SECONDS
EAST, A DISTANCE OF 104.00 FEET; THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS
EAST,A DISTANCE OF 111.00 FEET; THENCE NORTH 64 DEGREES 09 MINUTES 30 SECONDS
EAST, A DISTANCE OF 25.40 FEET; THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS
WEST, A DISTANCE OF 69.30 FEET; THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS
WEST, A DISTANCE OF 156.70 FEET; THENCE SOUTH 25 DEGREES 50 MINUTES 30 SECONDS
EAST, A DISTANCE OF 17.00 FEET; THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS
WEST, A DISTANCE OF 27.60 FEET; THENCE NORTH 25 DEGREES 50 MINUTES 30 SECONDS
WEST, A DISTANCE OF 17.00 FEET; THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS
WEST, A DISTANCE OF 31.00 FEET; THENCE NORTH 25 DEGREES 50 MINUTES 30 SECONDS
WEST, A DISTANCE OF 97.20 FEET; THENCE SOUTH 64 DEGREES 09 MINUTES 30 SECONDS
WEST, A DISTANCE OF 11.30 FEET; THENCE NORTH 25 DEGREES 50 MINUTES 30 SECONDS
WEST, A DISTANCE OF 34.30 FEET; THENCE NORTH 64 DEGREES O9 MINUTES 30 SECONDS
EAST, A DISTANCE OF 11.70 FEET; THENCE NORTH 25 DEGREES 50 MINUTES 30 SECONDS
WEST, A DISTANCE OF 57.52 FEET TO THE POINT OF BEGINNING, CONTAINING 37,577
SQUARE FEET, OR 0.86 ACRES, MORE OR LESS. Midlands One Professional Center A
TRACT OF LAND LOCATED IN LOT 1, HUNTINGTON PARK REPLAT 5, BEING A REPLAT OF LOTS
4A1A AND 4B, HUNTINGTON PARK, A SUBDIVISION IN SARPY COUNTY, NEBRASKA. SAID
TRACT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST
CORNER OF SAID LOT 1; THENCE S87°22'29"W A DISTANCE OF 467.46 FEET; THENCE
S02°37'16"E A DISTANCE OF 348.96 FEET TO THE POINT OF BEGINNING; THENCE
S02°41'14"E A DISTANCE OF 189.12 FEET; THENCE S87°25'09"W A DISTANCE OF 129.07
FEET; THENCE N02°34'51"W A DISTANCE OF 188.49 FEET; THENCE N87°08'15"E A
DISTANCE OF 128.73 FEET BACK TO THE POINT OF BEGINNING. SAID TRACT CONTAINING
24,337.1 SQUARE FEET MORE OR LESS. Midlands Two Professional Center A TRACT OF
LAND LOCATED IN LOT 1, HUNTINGTON PARK REPLAT 5, BEING A REPLAT OF LOTS 4A1A AND
4B, HUNTINGTON PARK, A SUBDIVISION IN SARPY COUNTY, NEBRASKA.



--------------------------------------------------------------------------------



 
[ex101chigroundlease049.jpg]
B-20 52849361.2 SAID TRACT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT A THE NORTHEAST CORNER OF SAID LOT 1; THENCE S87°22'29"W A
DISTANCE OF 72.39 FEET; THENCE S02°37'16"E A DISTANCE OF 422.41 FEET TO THE
POINT OF BEGINNING; THENCE S02°36'13"E A DISTANCE OF 162.29 FEET; THENCE
S87°18'01"W A DISTANCE OF 112.79 FEET; THENCE N02°41'59"W A DISTANCE OF 162.29
FEET; THENCE N87°18'01"E A DISTANCE OF 113.06 FEET BACK TO THE POINT OF
BEGINNING. SAID TRACT CONTAINING 18,326.1 SQUARE FEET MORE OR LESS. St. Francis
Memorial Health Center A tract of land comprising a part of Hospital Addition;
part of vacated Carey Avenue ; and part of the Southwest Quarter of the
Northeast Quarter (SW1/4NE1/4), all situated in Section Seventeen (17), Township
Eleven (11) North, Range Nine (9) West of the 6th P.M., in Hall County,
Nebraska, more particularly described as follows: Beginning at the intersection
of the north line of Faidley Avenue with the West line of Darr Avenue; thence
westerly along the northerly line of said Faidley Avenue , a distance of One
Thousand Eight and Eighty Nine Hundredths (1008.89) feet to the southeasterly
corner of Medial Park Fourth Subdivision in the City of Grand Island, Nebraska,
also being the intersection of the east line of Alpha Street and the north line
of Faidley Avenue; thence northerly along and upon the east line of Alpha
Street, a distance of Five Hundred and Nineteen Hundredths (500.19) feet to the
southwest corner of Lot Ten (10), a distance of Three Hundred Seventy Seven and
Twenty Two Hundredths (377.22) feet to the southeast corner of said Lot Ten
(10), also being a point on the west line of said vacated Carey Avenue, thence
northerly along and upon the east line of said Lot Ten (10), also being the west
line of said vacated Carey Avenue, a distance of Thirty and Eleven Hundredths
(30.11) feet; thence easterly perpendicular to the west line of said vacated
Carey Avenue a distance of Eighty One and Two Tenths (81.2) feet to a point of
the east line of said vacated Carey Avenue, also being the northwesterly corner
of Wedgewood Subdivision in the City of Grand Island, Nebraska; thence southerly
along and upon the east line of said vacated Carey Avenue a distance of One
Hundred Forty one and Sixty four Hundredths (141.64) feet to the southwest
corner of said Wedgewood Subdivision; thence easterly along and upon the south
line of said Wedgewood Subdivision, a distance of Four Hundred Eight and Twenty
Five Hundredths (408.25) feet to the southeast corner of said Wedgewood
Subdivision (formerly known as the southeast corner of Lot one (1), Golden Age
Second Subdivision, City of Grand Island, Nebraska)l thence southeasterly along
and upon the southwesterly line of Stoeger Drive, a distance of Two Hundred
Eight and Twenty Four Hundredths (208.24) feet; thence southerly along the
westerly line of said Darr Avenue, a distance of Two Hundred Forty Seven and
Three Hundredths (247.03) feet to the place of beginning. Also known as Lot One
(1), Hospital Second Subdivision, in the City of Grand Island, Hall County,
Nebraska.



--------------------------------------------------------------------------------



 
[ex101chigroundlease050.jpg]
C-1 - 1 52849361.2 EXHIBIT C-1 Ground Lease GROUND LEASE between
_________________________, a _________________ and _________________________, a
_________________ Dated as of , 2016



--------------------------------------------------------------------------------



 
[ex101chigroundlease051.jpg]
C-1 - 2 52849361.2 GROUND LEASE THIS GROUND LEASE (“Lease”) is made and entered
into as of _____ day of _________, 2016 (the “Effective Date”), by and between
_________________________, a _________________ (“Landlord”) and
_________________________, a _________________ (“Tenant”). RECITALS This Lease
is entered into upon the basis of the following facts, understandings and
intentions of the parties: A. Landlord is the fee owner of a certain parcel of
real property known as the _________ Hospital Campus located in
_________________, consisting of approximately ___________ acres (the “Land”) on
which ________________ (the “Hospital Operator”) operates a ___ bed general
acute care hospital (the “Hospital”). B. Landlord desires to lease to Tenant,
and Tenant desires to lease from Landlord, approximately _____ acres of the Land
(the “Ground Leased Premises”). The Ground Leased Premises is legally described
in Exhibit “A” attached hereto and incorporated herein by this reference and are
more particularly depicted on the site plan (the “Site Plan”) attached hereto as
Exhibit “B” and incorporated by reference herein. C. Concurrently with the
execution of this Lease, Landlord will transfer to Tenant all of its right,
title and interest in the existing approximately ____________ square foot
building and amenities, including related driveways, parking areas, exterior
lighting and landscaping, which is used and operated as a __________________ (as
altered, remodeled, refurbished, reconstructed and/or replaced from time to
time, the “MOB”). D. The parties desire to establish the terms and conditions of
the Lease to fulfill the foregoing objectives. NOW, THEREFORE, in consideration
of the mutual covenants and promises of the parties, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree that the foregoing
recitals are true and correct and incorporated herein by this reference, and
further agree as follows: ARTICLE 1 - DEMISE OF GROUND LEASED PREMISES Section
1.1 Ground Leased Premises. Landlord, for and in consideration of the rents,
covenants and conditions herein set forth, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the Ground Leased Premises, subject to
the terms, conditions and provisions hereof. Landlord and Tenant agree that the
Ground Leased Premises shall include those certain easements, rights, covenants
and obligations relating to access, parking, shared utilities and services, and
the like, as specifically described in the ancillary documents referenced in
Exhibit “A-1”.



--------------------------------------------------------------------------------



 
[ex101chigroundlease052.jpg]
C-1 - 3 52849361.2 Section 1.2 Landlord’s Warranty of Title. Landlord hereby
represents and warrants that it is the fee owner of the Ground Leased Premises,
free and clear of any liens, mortgages or other encumbrances other than the
“Permitted Encumbrances,” attached as Exhibit “C” and incorporated herein by
reference. In the event that the Ground Leased Premises are included in a tax
parcel with other properties, Landlord and Tenant shall work together as needed
to separate the Ground Leased Premises into a separate tax parcel in accordance
with all applicable state and local laws and ordinances. Section 1.3 Quiet
Enjoyment. Landlord covenants and agrees that Tenant, upon paying the rent and
other charges herein provided and observing and keeping the covenants,
conditions, and terms of this Lease on Tenant’s part to be kept or performed,
shall lawfully and quietly hold, occupy and enjoy the Ground Leased Premises
during the “Term” and any “Extended Term” (as defined in Article 2) of this
Lease without hindrance of Landlord or any person claiming by, through or under
Landlord, subject only to Permitted Encumbrances. Notwithstanding the foregoing,
Landlord hereby retains the right to enter upon and inspect the Ground Leased
Premises and MOB for any legitimate purpose hereunder at reasonable times and
upon reasonable advance notice (except in emergencies), subject to the rights of
any tenants under any leases for space at the MOB. Section 1.4 Documentary Stamp
Tax and Intangible Tax. Notwithstanding anything in this Lease to the contrary,
in the event that at any time this Lease is determined to be a taxable
instrument, or represent a taxable transaction by the State/Commonwealth of
_________________ under provisions relating to documentary stamp tax, or
intangible tax or similar taxes, then payment of any such tax or taxes shall be
borne by Landlord. ARTICLE 2 - LEASE TERM Section 2.1 Lease Commencement. The
commencement date of this Lease (“Lease Commencement Date”) shall be the
Effective Date. Prior to the Lease Commencement Date, Tenant shall not have any
possessory, legal or equitable right, title or interest in or to the Ground
Leased Premises; however, Tenant (i) may market space in the MOB to potential
tenants; (ii) may deliver a copy of this Lease to potential lenders in
connection with the financing of the MOB, and (iii) shall be bound to Landlord
for all of the indemnities described in this Lease. Section 2.2 Lease Term. The
term of this Lease shall be for a period of ____ years commencing on the Lease
Commencement Date. As used in this Lease, “Term” shall refer to the initial
_________ (__) year term of this Lease. The last day of the initial ____ year
Term of this Lease shall be the day immediately preceding the _____ anniversary
of the Lease Commencement Date (the “Expiration Date”), unless sooner terminated
or extended as herein provided. Section 2.3 Rent Commencement. Rent payments
shall commence on the Lease Commencement Date (the “Rent Commencement Date”).
Section 2.4 Options to Extend. Tenant may, at its option and subject to the
conditions herein stated, extend the original Term of this Lease for three (3)
additional periods of ten (10) years each, subject to all the provisions of this
Lease, including provisions for



--------------------------------------------------------------------------------



 
[ex101chigroundlease053.jpg]
C-1 - 4 52849361.2 adjustments to the rent. Each additional ten year period in
effect hereunder shall be referred to as an “Extended Term.” The Expiration
Date, as used herein, shall be deemed extended, to the extent applicable, to the
last date of each Extended Term of this Lease. Tenant’s right to exercise each
option is subject to the following conditions precedent: 2.4.1. This Lease shall
be in effect at the time notice of exercise is given and on the last day of the
Term, or such Extended Term, as may be applicable. 2.4.2. Without limiting
Tenant’s curing rights hereunder, to the extent applicable, no uncured event of
default shall exist under any provision of this Lease at the time notice is
given or during the period from exercise of the notice through and including the
last day of the then current Term, or as of the first day of each such Extended
Term. 2.4.3. Without limiting Tenant’s curing rights hereunder, each and every
one of Tenant’s material representations and warranties, as provided in this
Lease, shall be true and correct as of the time notice is given, during the
period from exercise of the notice through and including the last day of the
then current Term, and as of the first day of each such Extended Term. 2.4.4.
Tenant shall give written notice to Landlord irrevocably exercising the option
not later than twelve (12) months prior to expiration of the Term, and each
Extended Term, as may be applicable. 2.4.5. In the event that Landlord
determines that any of the foregoing conditions precedent in Sections 2.4.1
through 2.4.4 have not been met, Landlord shall notify Tenant in writing within
thirty (30) days after receipt of Tenant’s notice of its exercise of the option,
or as soon thereafter as reasonably possible if the event causing Tenant to fail
to meet such conditions precedent occurs at some point following receipt of
Tenant’s notice. If Tenant disputes such determination by Landlord, then
Landlord and Tenant shall thereupon attempt, for a period not to exceed fourteen
(14) days, to resolve the dispute. If they are unable to reach a resolution
satisfactory to both parties, then the parties shall each select an arbitrator,
and the arbitrator shall in turn select a third arbitrator, with a panel of
three arbitrators to thereafter resolve the dispute. The judgment of the
arbitrator shall be in writing, binding upon the parties as the final
disposition of the dispute, and may be entered in any court of competent
jurisdiction. The parties agree that such arbitration shall be conducted on an
expedited basis, with the judgment to be delivered not later than the 30th day
prior to the expiration of the Term or the Extended Term, as may be applicable.
Notwithstanding anything herein to the contrary, Tenant shall have satisfied all
of the conditions precedent to the Lease renewal described above prior to the
commencement of the then applicable Extended Term. Landlord’s failure to notify
Tenant of Tenant’s failure to meet such conditions prior to the commencement of
the then applicable Extended Term shall be deemed Landlord’s acceptance of the
renewal option exercised by Tenant. Section 2.5 Reversion. At the Expiration
Date or sooner termination of this Lease, whether by default, eviction, or
otherwise, and except in the instance of a new ground lease issued to a
Recognized Mortgagee in accordance with Section 6.3 hereof, the MOB, Ground
Leased Premises and all other improvements upon the Ground Leased Premises
shall, without compensation to Tenant or any other party, then become the sole
property of Landlord or



--------------------------------------------------------------------------------



 
[ex101chigroundlease054.jpg]
C-1 - 5 52849361.2 Landlord’s designee subject to any leases then in effect,
free and clear of all claims to or against them by Tenant or any third person,
and all liens, security interests, and encumbrances, other than the Permitted
Encumbrances, and any other encumbrances or liens expressly joined in or
consented to by Landlord, and Tenant shall defend and indemnify Landlord against
all liability and loss, including but not limited to reasonable attorneys’ fees
and costs through litigation and all appeals, arising from such claims, liens,
security interests and encumbrances and from Landlord’s exercise of the rights
conferred by this section, unless such claims arise in whole or in part from the
negligence or willful misconduct of Landlord, its agents, contractors, or
employees. All alterations, improvements, additions and utility installations
(whether or not such utility installation constitutes trade fixtures of Tenant)
which may be made on the Ground Leased Premises, shall be the property of
Landlord and shall remain upon and be surrendered with the Ground Leased
Premises at the Expiration Date or sooner termination of this Lease.
Notwithstanding the provisions of this paragraph, the machinery and equipment of
Tenant or any tenant of the MOB, other than that which is affixed to the Ground
Leased Premises so that it cannot be removed without damage to the Ground Leased
Premises, shall remain the property of Tenant or such tenant, as may be
applicable, and may be removed within thirty (30) days after the expiration or
termination of this Lease. ARTICLE 3 - RENT, TAXES AND UTILITIES Section 3.1
Base Annual Rent. Tenant agrees to pay Landlord, for the use and occupancy of
the Ground Leased Premises, “Base Annual Rent” in the amount of _________,
payable in monthly installments in advance on the Rent Commencement Date and on
the first day of the month thereafter for the remainder of the Term and each
Extended Term, subject to adjustment as described in Section 3.2. Simultaneously
with and in addition to payment of Base Annual Rent, Tenant agrees to pay any
applicable state sales tax due on the rent. There shall be no increases in the
Base Annual Rent other than as set forth in this Article 3. The term “rent,” as
used herein, shall mean Base Annual Rent and any additional rent due and payable
hereunder. Section 3.2 Base Annual Rent Adjustments. On the second (2nd)
anniversary of the Rent Commencement Date and on each anniversary thereafter,
the Base Annual Rent and the Base Monthly Rent shall be adjusted to provide an
increase of one percent (1%) over the immediately preceding rental amount.
Section 3.3 Taxes. 3.3.1. Real and Personal Property. Subject to Section
3.3.5(a), from and after the Lease Commencement Date, Tenant shall pay or cause
to be paid, without abatement, deduction, or offset, the following items: All
real and personal property taxes, general and special assessments, and all other
charges, assessments and taxes of every description, levied on or assessed
against the Ground Leased Premises, the MOB and other improvements located on
the Ground Leased Premises; personal property located on or in the Ground Leased
Premises, the MOB or improvements; the leasehold estate, or any subleasehold
estate, to the full extent of installments existing or newly assessed during the
Term and any Extended Term (collectively, “Taxes”). Tenant shall make all such
payments directly to the appropriate charging or taxing authority before
delinquency and before any fine, interest, or penalty shall become due or be
imposed by operation of law for their nonpayment. If, however, the law expressly
permits the



--------------------------------------------------------------------------------



 
[ex101chigroundlease055.jpg]
C-1 - 6 52849361.2 payment of any or all of the above items in installments
(whether or not interest accrues on the unpaid balance), Tenant may, at Tenant’s
election, utilize the permitted installment method, but shall pay each
installment with any interest before delinquency and before any fine, interest,
or penalty shall become due or be imposed by operation of law for their
nonpayment. All payments of taxes or assessments or both, including permitted
installment payments, shall be prorated for the initial Lease year and for the
year in which the Lease terminates. Tenant shall at all times defend, indemnify
and hold Landlord harmless from any and all losses, costs, damages or expenses
(including reasonable attorneys’ fees) arising out of Tenant’s breach of its
covenants set forth in this Section 3.3.1, which indemnity shall survive the
expiration or earlier termination of this Lease. 3.3.2. Calculation of Real
Estate Taxes. Landlord and Tenant agree that Tenant shall be responsible for the
real estate taxes attributable to the Ground Leased Premises as improved with
the MOB. 3.3.3. Proof of Compliance. Tenant shall furnish to Landlord, within
thirty (30) days following the date when any tax, assessment, or charge (for
which Tenant is responsible hereunder) would become delinquent, receipts or
other reasonably appropriate evidence establishing payment thereof. 3.3.4.
Contesting Taxes. Tenant shall have the right to contest or review by legal
proceedings, as permitted under applicable law, any assessed valuation, real
estate tax, or assessment; provided that, unless Tenant has paid such tax or
assessment under protest, Tenant shall furnish to Landlord (a) proof reasonably
satisfactory to Landlord that such protest or contest may be maintained without
payment under protest, and (b) a surety bond or other security reasonably
satisfactory to Landlord securing the payment of such contested item or items
and all interest, penalty and cost in connection therewith upon the final
determination of such contest or review. Landlord shall, if it determines it is
reasonable to do so, and if so requested by Tenant, join in any proceeding for
contest or review of such taxes or assessments, but the entire cost of such
joinder in the proceedings (including all costs, expenses, and reasonable
attorneys’ fees reasonably sustained by Landlord in connection therewith) shall
be borne by Tenant. Any amount already paid by Tenant and subsequently recovered
as the result of such contest or review shall be for the account of Tenant.
3.3.5. Separate Tax Parcel. Landlord and Tenant acknowledge and agree that (x)
the Ground Leased Premises is part of a larger portion of the Land (said portion
of the Land being herein called the “Larger Tax Parcel”), which Larger Tax
Parcel is currently assigned Parcel Number(s) _________ and (y) the Ground
Leased Premises cannot be severed into a separate tax parcel prior to the date
hereof. Landlord and Tenant agree to use commercially reasonable efforts,
including the preparation of any necessary plats, to cause the Ground Leased
Premises to be assessed separately from the balance of the Larger Tax Parcel for
real estate tax purposes (the “Tax Severance”). Any easements granted for the
benefit of the Ground Leased Premises are intended to be valued as part of the
taxable parcel benefited by such easements. Landlord and Tenant each will
cooperate with the Tax Severance and in connection therewith Landlord and Tenant
agree to not unreasonably withhold their consent to the timely execution by each
of them of any agreement, instrument or other documents which may be reasonably
necessary to effect the same. Landlord may, at its option, contract with a third
party to process



--------------------------------------------------------------------------------



 
[ex101chigroundlease056.jpg]
C-1 - 7 52849361.2 the Tax Severence. In such event, Landlord and Tenant shall
each bear one-half (1/2) of the third party cost for Tax Severence, which shall
be due within thirty (30) days after receipt of invoices. Landlord and Tenant
further agree as follows with respect to the Tax Severance: (a) Landlord and
Tenant expressly acknowledge and agree that the terms regarding Tenant’s
obligation to pay Taxes set forth in this Section 3.3 shall be applicable
following a Tax Severance. Unless and until the Tax Severance has occurred,
Tenant shall pay to Landlord within thirty (30) days after written demand
(provided that such demand shall not be made earlier than sixty (60) days before
a payment becomes due and is accompanied by a true and correct copy of the
applicable tax bill for the Taxes then payable) Tenant’s Share (as hereinafter
defined) of all Taxes payable from and after the Lease Commencement Date for the
periods occurring after the Lease Commencement Date, as reasonably estimated by
Landlord. Landlord and Tenant agree that, as of the date hereof and from time to
time, Tenant’s Share shall be equal to ____ (___ acres divided by ____ acres),
and such Tenant’s Share shall be applied to all taxes payable by Tenant,
including the taxable value of the MOB and as further described in Sections
3.3.1 and 3.3.2. Following the Lease Commencement Date unless and until the Tax
Severance occurs, Landlord shall (subject to Landlord’s right to contest the
amount or validity thereof by appropriate legal proceedings so long as Landlord
either makes all such contested payments under protest or bond off such amounts)
timely pay all Taxes due for the Larger Tax Parcel before any lien, fine,
penalty, interest or other charge may be added for non-payment, provided that
Tenant has paid Tenant’s Share thereof as computed above. Landlord agrees to act
in good faith without intent to unfairly overburden Tenant in any estimated
portion of the Taxes payable by Tenant hereunder. (b) In addition to Landlord’s
covenant to pay Taxes attributable to the Larger Tax Parcel prior to the Tax
Severance in accordance with the terms of Section 3.3.5(a) above and subject to
Landlord’s right to contest the amount or validity thereof by appropriate legal
proceedings so long as Landlord either makes all such contested payments under
protest or bonds off such amounts, Landlord agrees to pay, as the same become
due and payable and before any lien, fine, penalty, interest or other charge may
be added for nonpayment, (i) all Taxes assessed against the Ground Leased
Premises, the Land and any other real property now or hereafter owned by
Landlord that is burdened by an easement for the benefit of Tenant, and (ii) any
roll-back taxes, charges or similar levies assessed against the Ground Leased
Premises and the Land. Landlord shall at all times defend, indemnify and hold
Tenant harmless from any and all losses, costs, damages or expenses (including
reasonable attorneys’ fees) arising out of Landlord’s breach of its covenants
set forth in this Section which indemnity shall survive the expiration or
earlier termination of this Lease. Section 3.4 Utilities. From and after the
Lease Commencement Date, Tenant shall arrange and timely pay for or cause to be
paid all charges for water, heat, gas electricity, cable, trash disposal, sewers
and any and all other utilities used upon the Ground Leased Premises throughout
the Term and any Extended Term, including, without limitation, any connection
and servicing fees, permit fees, inspection fees, and fees to reserve utilities
capacity, including any such charges or fees incurred prior to the Lease
Commencement Date. Tenant shall make or cause all such payments to be made
directly to the appropriate utility as and when due. Section 3.5 No Security
Deposit. No security deposit is required hereunder.



--------------------------------------------------------------------------------



 
[ex101chigroundlease057.jpg]
C-1 - 8 52849361.2 Section 3.6 Triple Net Rent. All Base Annual Rent payable
hereunder shall be paid as “triple net” rent without deduction or offset, except
as otherwise provided in this Lease. It is the intent of the parties, except as
is otherwise provided in this Lease, that Base Annual Rent provided to Landlord
shall be absolutely net to Landlord, and Tenant shall pay all costs, charges,
insurance premiums, Taxes, utilities, expenses and assessments of every kind and
nature incurred for, against, or in connection with the Ground Leased Premises,
including without limitation all assessments, both regular and special, which
may be due to any property associations by virtue of recorded declarations,
covenants and restrictions affecting the Ground Leased Premises, as same may be
amended from time to time, accruing from and after the Lease Commencement Date,
except as expressly stated herein. All such costs, charges, insurance premiums,
Taxes, utilities, expenses and assessments covering the Ground Leased Premises
shall be approximately prorated upon the Lease Commencement Date and upon the
expiration or sooner termination of this Lease, except for any expenses such as
insurance premiums which are not being assumed by or transferred for the benefit
of Landlord. Section 3.7 Other Landlord Agreements. Landlord and Tenant
acknowledge and agree that in connection with the transactions contemplated
hereby (a) Landlord (or its Affiliates) and Tenant are entering into certain
agreements, and may in the future enter into additional agreements regarding the
same (collectively, the “Other Landlord Agreements”) and (b) in the event of a
conflict between the terms of this Lease and the terms of any of the Other
Landlord Agreements, this Lease shall govern and control. ARTICLE 4 - USE OF
GROUND LEASED PREMISES Section 4.1 Primary Use. Tenant shall use or cause the
use of the Ground Leased Premises for the construction and operation of the MOB
and such related and incidental uses thereto as permitted hereunder and for no
other uses. Section 4.2 [Intentionally Omitted]. Section 4.3 Use of Medical
Office Building. 4.3.1. Prohibited Use Restrictions. The parties acknowledge
that the principal purpose of this Lease is to provide licensed physician
members of the active medical staff of _________________________ (the
“Hospital”) with offices to be used for patients with respect to whom they are
the treating professional. Subject to the provisions of Section 4.6 below, the
Ground Leased Premises and any improvements thereon shall be used solely for
medical offices and for the practice of medicine and any other ancillary use and
for no other purposes, except as otherwise approved in writing by Landlord, in
its reasonable discretion. Tenant agrees that it shall not permit the Ground
Leased Premises or any improvements thereon or portion thereof to be used by
Tenant or any occupant or tenant thereof (other than Landlord or its affiliate
which may lease space in the MOB from time to time) for the following services
without the express prior written approval of the Landlord, which approval,
except as otherwise provided in this paragraph, shall be at the sole discretion
of the Landlord and may be withheld for any reason, reasonable or unreasonable,
or for no reason at all (the “Prohibited Uses”): (a) ambulatory surgery
procedures (as defined in the list of Medicare-covered ambulatory surgery
procedures) or any other surgical or other procedures that require a general
anesthetic (as opposed to only a



--------------------------------------------------------------------------------



 
[ex101chigroundlease058.jpg]
C-1 - 9 52849361.2 local anesthetic); (b) physical therapy; (c) reference
diagnostic imaging services (which include, without limitation, the following:
fluoroscopy, computerized tomography (CT), radiation therapy, mammography and
breast diagnostics, nuclear medicine testing, magnetic resonance imaging and
positive emission tomography); (d) cardiac catheterization; and (e) laboratory
services, unless Landlord acknowledges in writing that laboratory services are
not available to Tenant or such occupants on a commercially reasonable basis at
the Hospital or any medically- related facility in _________ owned or operated
by Landlord or an affiliate; provided, however, that Landlord’s consent shall
not be required for x-ray, plane film radiography and ultrasound services, and
Landlord shall not otherwise unreasonably withhold approval with respect to any
other services identified under subsections (a) through (e) above, with respect
to tenants of the MOB or physician employees of such tenants performing x-ray,
plane film radiography or ultrasound services or other services identified under
subsections (a) through (e) as such services relate to their own patients where
such tenants or physician employees of such tenants are the treating
professionals and such services are provided incidental to any such tenants or
physician employees of such tenants use of the MOB to the extent such services
are customarily provided by a physician in the treatment of such physician’s
patients in the ordinary and customary course of treatment within a physician
office setting, provided that such services (i) may be performed under
applicable law in a physician office setting, (ii) are merely ancillary and
incidental to such physician’s primary medical practice and do not constitute
the physician’s primary medical practice or specialty nor the predominant
services rendered by such physician to such physician’s patients and (iii) such
patients are not referred to such physician primarily for the purpose of
obtaining such services. 4.3.2. ERD Restrictions. Landlord is an affiliate of
Catholic Health Initiatives (“CHI”), a Colorado nonprofit corporation, and the
MOB is associated with the Hospital. As long as (i) the Hospital or the Hospital
Operator are an affiliate of CHI, or (ii) the Land is owned, operated or managed
by Landlord, or an affiliate of Landlord, or CHI, or any other entity subject to
Canon Law of the Roman Catholic Church, the Ground Leased Premises, or any part
thereof leased hereunder (including, without limitation, the MOB), will at all
times hereafter be used in a manner materially consistent with the Ethical and
Religious Directives for Catholic Health Care Services, Fourth Edition, as
promulgated by the United States Conference of Catholic Bishops, as amended from
time to time, and as interpreted by the local bishop (the “ERDs”). The ERDs can
be found at the following website:
http://www.usccb.org/issues-and-action/human-life-and-dignity/healthcare/upload/Ethical-
Religious-Directives-Catholic-Health-Care-Services-fifth-edition-2009.pdf. At no
time during such period will any building, edifice, enclosure, structure,
machinery, tools, supplies or equipment be constructed, installed, stored,
repaired, attached or placed upon any part of the Ground Leased Premises that
will be designed, constructed, intended to be used primarily for, or equipped
primarily to carry on, any activity which is inconsistent with the ERDs. The
initial determination of whether any use is inconsistent with the ERDs will be
made by Landlord or CHI. If Tenant or any subtenant does not agree with such
determination, Landlord and Tenant will appoint a qualified moral theologian or
ethicist who will be deemed to have final authority to resolve the disputed
issue, and the costs incurred to resolve such issue shall be borne by the
non-prevailing party.



--------------------------------------------------------------------------------



 
[ex101chigroundlease059.jpg]
C-1 - 10 52849361.2 4.3.3. MOB Leases. All leases for the MOB (other than leases
entered into by Landlord or its affiliate which may lease space in the MOB from
time to time) shall contain the Prohibited Use restrictions set forth under
Section 4.3.1 and the ERD restrictions in Section 4.3.2. In addition, all Leases
with Qualified Tenants (as defined below) shall require that such tenants shall
maintain their status as Qualified Tenants throughout the term of such Tenant’s
lease. 4.3.4. Prohibitions Not Applicable to Landlord. The provisions of Section
4.3 of this Article 4 to the contrary notwithstanding, Landlord or an affiliated
entity or purchaser of Landlord or of the Hospital shall be permitted to lease
and use space in the MOB to perform any of the services or businesses set forth
as items (a) through (e), inclusive, of Section 4.3.1, or any other use which is
compatible with services offered by the Hospital, so long as Landlord or an
affiliated entity or purchaser of the Hospital or Landlord shall operate the
Hospital. 4.3.5. MOB Occupancy; Landlord’s ROFO. (a) Tenant shall use
commercially reasonable efforts to lease space in the MOB to (i) individual
tenants who are licensed physician members of the Hospital’s active medical
staff or the active medical staff of any other medically-related facility on the
Land having a medical staff which is owned or operated by Landlord or an
affiliate of Landlord (“Active Medical Staff Members”), and are not nor at any
time have been excluded from participation in any federally funded health care
program, including Medicare and Medicaid, (ii) entities 100% owned by licensed
physicians with respect to whom (A) each of the employed physicians of such
tenants who provide medical services in the space occupied by such tenants of
the MOB are Active Medical Staff Members, and (B) none of the employed
physicians of such tenants are nor at any time have been excluded from
participation in any federally funded health care program, including Medicare
and Medicaid or (iii) other tenants providing medical or medically-related
services who have been approved in writing by Landlord, which approval will not
be unreasonably withheld, conditioned, or delayed (collectively, “Qualified
Tenants”). (b) In the event that at any time during the Term space in the MOB is
vacant and available for lease to a third party (the “ROFO Space”), Tenant shall
so notify Landlord in writing of the availability of such space (a “ROFO
Notice”) and Landlord shall have thirty (30) days from receipt of the ROFO
Notice to notify Tenant in writing of Landlord’s exercise of its option to lease
the ROFO Space on the terms and conditions contained in the ROFO Notice, and
otherwise on commercially reasonable terms and conditions (the “Right of First
Offer”). The ROFO Notice shall identify the space, base rental, date of
availability, tenant improvement allowance (if any) that Tenant is willing to
provide. In the event Landlord fails to deliver to Tenant its written acceptance
of the Right of First Offer set forth in the ROFO Notice within thirty (30) days
of its receipt thereof, Tenant, subject to all other terms of this Lease, shall
be free to lease the ROFO Space to a third party, and the Right of First Offer
with respect to the ROFO Space shall be null and void until the expiration or
earlier termination of the resulting lease with the third party; provided, that
if Landlord does not timely deliver to Tenant its written acceptance of the
Right of First Offer set forth in the ROFO Notice and Tenant does not enter into
a lease for the ROFO space offered to Landlord within nine (9) months after
Tenant’s delivery of the ROFO Notice, then if Tenant desires later to lease the
ROFO Space, Tenant shall be required to again provide Landlord with a ROFO
Notice. The failure of Landlord to exercise



--------------------------------------------------------------------------------



 
[ex101chigroundlease060.jpg]
C-1 - 11 52849361.2 this Right of First Offer for any available ROFO Space in
one instance shall not be deemed a waiver of its Right of First Offer in another
instance. 4.3.6. Additional Tenant Requirements. Notwithstanding anything to the
contrary set forth in the provisions of 4.3.5 of this Lease, all tenants of the
MOB will be required to comply with the Prohibited Use restrictions and the ERD
restrictions, except as otherwise provided for in this Lease, and no tenant of
the MOB shall be a Competitor (as defined in Section 10.1) or shall be or at any
time shall have been excluded from participation in any federally funded health
care program, including Medicare or Medicaid. If, and to the extent that, 42 USC
§ 1395x(v)(1)(I) is applicable, until the expiration of four (4) years after the
termination or expiration of this Lease, Tenant shall make available, upon
written request by the Secretary of the Department of Health and Human Services,
or upon request by the Comptroller General of the United States General
Accounting Office, or any of their duly authorized representatives, a copy of
this Lease and such books, documents, and records as are necessary to certify
the nature and extent of the costs of the items and services provided by Tenant
under this Lease. Tenant shall comply with all applicable federal, state and
local laws, ordinances, rules, and regulations (“Laws”) throughout the Term of
this Lease. In the event that Tenant or any Qualified Tenant, Non-qualified or
any proposed tenant of the MOB is or becomes a “referring physician” or a
“referral source” as to Tenant or Landlord for services paid for by Medicare or
a state health care program, as the terms are defined under any federal or state
health care anti-referral or anti-kickback, regulation, interpretation or
opinion (“Referral Source”), then the following shall apply: (i) all lease
documents and rents and charges thereunder shall be based on fair market value
and the result of an arms-length transaction, and shall be amended as needed to
conform to fair market value; (ii) the leased premises shall not exceed that
which is reasonable and necessary for the legitimate business of such party;
(iii) all rents and other charges shall be set in advance and shall not include
any additional charges attributable to the proximity or convenience of Landlord
as a potential referral source, (iv) all rents and other charges shall be
commercially reasonable; and (v) all rents and other charges shall not take into
account the volume or value of referrals or business that may otherwise be
generated between the parties for which payment may be made in whole or in part
under Medicare, Medicaid or other Federal health care programs. Landlord may
withhold its approval of any proposed tenant, and will not be required to lease
any additional space, if the use of such space by a proposed non-Qualified
Tenant would result in a violation of any one or more of these requirements.
Furthermore, notwithstanding anything to the contrary in this Lease, to the
extent any Permitted Encumbrances limit (but do not otherwise prohibit) the
purpose for which the Land or any improvements thereon may be used, Landlord may
not withhold its approval and will be required to lease any such space, or allow
Tenant to lease space to a Non-Qualified Tenant, if the use of such space by a
proposed Non-Qualified Tenant would not limit or otherwise restrict Tenant or
its affiliates from leasing space within any improvements on the Land for any
purpose which is limited (but not otherwise prohibited) by the Permitted
Encumbrances, but only to the extent of Tenant’s Allocable Share of Commercial
Uses (as defined below). It being the express agreement that Tenant will receive
its pro-rata share, based on the gross square feet of the MOB as a percentage of
the gross square feet of all buildings on the Land, of all such rights to
utilize the Land and the improvements



--------------------------------------------------------------------------------



 
[ex101chigroundlease061.jpg]
C-1 - 12 52849361.2 thereon that are limited (but not otherwise prohibited) by
the Permitted Encumbrances (“Tenant’s Allocable Share of Commercial Uses”). In
the event that Landlord and Tenant have not determined FMV pursuant to the
provisions of Section 4.4.2 below and they are unable to agree on the fair
market rental value for purposes of this Section 4.3.6, then the issue shall be
submitted to an MAI appraiser in the _________________ area selected by Tenant
but subject to Landlord’s reasonable approval, which shall not be unreasonably
withheld, conditioned or delayed. Tenant and Landlord shall split the cost of
the appraisal 50/50. Section 4.4 MOB Lease Compliance. 4.4.1 Compliance with
ERDs and Use Restrictions. Each Qualified Tenant lease will provide that such
tenant shall, at all times during the term of such lease, maintain its status as
a Qualified Tenant, operate in a manner consistent with the ERDs and comply with
the Prohibited Use restrictions. Tenant will have the right and responsibility
of enforcing the terms and conditions of each tenant lease and of making all
assessments necessary to make any and all payments to the Landlord or to third
parties as may be required by this Lease. Tenant agrees to utilize any and all
legal remedies available under the applicable tenant lease to enforce the
Prohibited Use requirements, Qualified Tenant requirements (if applicable) and
ERD restrictions under all leases in the MOB, including but not limited to
obtaining injunctive relief to enforce said restrictions; however, Tenant shall
not be required to terminate any lease for violation of any of said restrictions
unless Landlord leases such space as provided for herein. Notwithstanding the
foregoing, each tenant lease shall provide that (a) the Qualified Tenant
requirements (if applicable), the Prohibited Use restrictions and the ERD
restrictions are imposed on such tenant explicitly for the benefit of the
Landlord, (b) Landlord, as a third party beneficiary, may enforce these
requirements and restrictions directly against such tenant, and (c) Landlord’s
rights in the event of a breach by such tenant will include the right to
terminate such tenant’s lease, to seek preliminary, temporary and permanent
injunctive relief and to pursue other legal and/or equitable remedies as a
result of such tenant’s breach. Landlord agrees that if Tenant fails to obtain a
remedy reasonably acceptable to Landlord and Landlord thereafter enforces its
third party beneficiary rights and terminates any such lease due to a breach of
such restrictions, then so long as Tenant, in its efforts to enforce compliance
with the restrictions set forth above, has utilized any and all legal remedies
available under the applicable tenant lease (other than termination of the
lease), Landlord will be responsible for the rent and other charges payable
under such lease for the duration of the lease term; provided, that during such
period, Tenant will use commercially reasonable efforts to re-lease the leased
space to a replacement tenant subject to and in accordance with the terms of
this Lease. In the event that Landlord is required to enforce its third party
beneficiary rights due to the Tenant’s failure to enforce compliance with the
foregoing requirements and restrictions under a tenant lease and such lease does
not require the tenant thereunder to reimburse Landlord for costs incurred by
Landlord in connection with enforcement of such lease (or such lease does not
include a prevailing party provision), then Tenant shall be required to
reimburse Landlord for all reasonable costs incurred by Landlord in connection
with enforcing such third party beneficiary rights, but not including the rent
payments and other costs for which Landlord will be responsible in the event of
the termination of such lease as described in this Section 4.4.1.



--------------------------------------------------------------------------------



 
[ex101chigroundlease062.jpg]
C-1 - 13 52849361.2 4.4.2 Fair Market Value. Each calendar year during the Term,
no later than September 1, Tenant shall provide Landlord with a report (the
“Annual Summary”) containing the following items: (a) The proposed rent, tenant
improvements and similar lease terms at fair market value (“FMV”) for the
geographic market location of the MOB, with respect to all anticipated new
leases, and leases subject to an option to extend, for the following calendar
year. The proposed FMV shall be substantiated by an independent appraisal from a
qualified professional, and shall include a range for comparable space in the
geographic market location and related range of comparable rental rates and
tenant improvement terms. (b) A list of all leases with terms expiring in the
upcoming calendar year (including expiration dates). (c) A summary of
anticipated lease renewals (and terms of renewals) for the upcoming calendar
year. (d) A list of vacating tenants for the upcoming calendar year. (e) A
summary of current vacant spaces. (f) A summary of current marketing efforts for
vacant spaces and marketing plans for the upcoming calendar year. No later than
November 30 of each calendar year of the Term, representatives of Landlord,
Tenant and CHI shall meet to review and come to agreement on the FMV, marketing
plans and leasing strategy to be used in the upcoming year, which shall be
implemented by Tenant. Section 4.5 Hazardous Materials. 4.5.1. Definitions.
“Hazardous Materials” shall mean any material, substance or waste that is or has
the characteristic of being hazardous, toxic, ignitable, reactive or corrosive,
including, without limitation, petroleum, PCBs, asbestos, materials known to
cause cancer or reproductive problems and those materials, substances and/or
wastes, including infectious waste, medical waste, and potentially infectious
biomedical waste, which are or later become regulated by any local governmental
authority, the State of _________________ or the United States Government,
including, but not limited to, substances defined as “hazardous substances,”
“hazardous materials,” “toxic substances” or “hazardous wastes” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. § 1801, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq.; all corresponding and related State/Commonwealth of
_________________ and local Statutes, ordinances and regulations, including
without limitation any dealing with underground storage tanks; and in any other
environmental law, regulation or ordinance now existing or hereinafter enacted
(collectively, “Hazardous Materials Laws”). 4.5.2. Condition of Premises at
Commencement of Lease. Landlord and Tenant acknowledge and agree that a Phase I
environmental audit has been performed on the Ground Leased Premises by
___________ (the “Auditor”) dated _________ (the “Phase I”), which Phase I has
been addressed to, and may be relied upon by both Tenant and Landlord. Attached
to this Lease as Exhibit “D” and incorporated herein by reference is a true and
correct copy of the Phase I. To the best of Landlord’s knowledge, without
investigation, (a) no



--------------------------------------------------------------------------------



 
[ex101chigroundlease063.jpg]
C-1 - 14 52849361.2 Hazardous Materials are located on, under or about the
Ground Leased Premises, except as disclosed in the Phase I, (b) Landlord has not
received any request for information, notice, demand letter, administrative
inquiry or formal or informal complaint or claim from or by any public or
private agency or entity concerning any release or discharge of any Hazardous
Materials on, under, about or off of the Ground Leased Premises or any alleged
violation of any Hazardous Materials Laws involving the Ground Leased Premises
or any property owned by Landlord in the vicinity of the Ground Leased Premises,
(c) no litigation is pending or threatened with respect to the Ground Leased
Premises concerning any Hazardous Materials or any Hazardous Materials Laws, and
(d) no lien has been imposed or, to the best knowledge of Landlord without
investigation, threatened to be imposed against the Ground Leased Premises by
any governmental agency or entity in connection with the presence of Hazardous
Materials or violation of any Hazardous Materials Laws on or off the Ground
Leased Premises. Tenant accepts the condition of the Ground Leased Premises as
of the Commencement Date. 4.5.3. Use of Premises by Tenant; Remediation of
Contamination Caused by Tenant. (a) Use. Tenant hereby agrees that Tenant and
Tenant’s officers, directors, employees, representatives, agents, contractors,
subcontractors, successors, assigns, Tenants, subtenants, concessionaires,
invitees and any other occupants of the Ground Leased Premises (for purpose of
this Section 4.5.3, referred to collectively herein as “Tenant’s
Representatives”) shall not use, generate, manufacture, refine, produce,
process, store or dispose of, on, under or about the Ground Leased Premises or
transport to or from the Ground Leased Premises in the future for the purpose of
generating, manufacturing, refining, producing, storing, handling, transferring,
processing or transporting Hazardous Materials, except in compliance with all
applicable Hazardous Materials Laws. Furthermore, Tenant shall, at its own
expense, procure, maintain in effect and comply with all conditions of any and
all permits, licenses and other governmental and regulatory approvals required
for the storage or use by Tenant or any of Tenant’s Representatives of Hazardous
Materials on the Ground Leased Premises, including without limitation, discharge
of appropriately treated materials or wastes into or through any sanitary sewer
serving the Ground Leased Premises. All new leases of the MOB entered into by
Tenant from and after the Lease Commencement Date will contain use restrictions
and limitations conforming to the terms of this Section 4.5, in form reasonably
satisfactory to Landlord. (b) Remediation. If at any time during the Term or any
Extended Term any contamination of the Ground Leased Premises by Hazardous
Materials shall occur where such contamination is caused by the act or omission
of Tenant or Tenant’s Representatives (“Tenant Contamination”), then Tenant, at
its sole cost and expense, shall promptly and diligently remove such Hazardous
Materials from the Ground Leased Premises, or the groundwater underlying the
Ground Leased Premises, to the extent required by applicable Hazardous Materials
Laws. However, Tenant shall not take any required remedial action in response to
any Tenant Contamination in, on or about the Ground Leased Premises or enter
into any settlement agreement, consent decree or other compromise in respect to
any claims relating to any Tenant Contamination without first notifying Landlord
of Tenant’s intention to do so and affording Landlord the opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord’s interest with
respect thereto. In addition to all other rights and remedies of



--------------------------------------------------------------------------------



 
[ex101chigroundlease064.jpg]
C-1 - 15 52849361.2 the Landlord hereunder, if Tenant does not promptly and
diligently take all steps to prepare and obtain all necessary approvals of a
remediation plan for any Tenant Contamination, and thereafter commence the
required remediation of any Hazardous Materials released or discharged in
connection with Tenant Contamination within thirty (30) days after all necessary
approvals and consents have been obtained and thereafter continue to prosecute
said remediation to completion, then Landlord, at its sole discretion, shall
have the right, but not the obligation, to cause said remediation to be
accomplished, and Tenant shall reimburse Landlord within fifteen (15) business
days of Landlord’s written demand for reimbursement of all amounts reasonably
paid by Landlord (together with interest from the date of expenditure on said
amounts at the highest lawful rate until paid), when said demand is accompanied
by proof of payment by Landlord of the amounts demanded. Tenant shall promptly
deliver to Landlord copies of hazardous waste manifests reflecting the legal and
proper disposal of all Hazardous Materials removed from the Ground Leased
Premises as part of Tenant’s remediation of any Tenant Contamination. (c)
Disposition of Hazardous Materials. Except as discharged into the sanitary sewer
or otherwise removed from the Ground Leased Premises in strict accordance and
conformity with all applicable Hazardous Materials Laws, Tenant shall cause any
and all Hazardous Materials removed from the Ground Leased Premises as part of
the required remediation of Tenant Contamination to be removed and transported
solely by duly licensed haulers to duly licensed facilities for final disposal
of such materials and wastes. 4.5.4. Notice of Hazardous Materials Matters. Each
party hereto (for purposes of this Section, “Notifying Party”) shall immediately
notify the other party (the “Notice Recipient”) in writing of: (a) any
enforcement, clean-up, removal or other governmental or regulatory action
instituted, contemplated or threatened concerning the Ground Leased Premises or
the Land, as applicable, pursuant to any Hazardous Materials Laws; (b) any claim
made or threatened by any person against the Notifying Party or the Ground
Leased Premises or the Land, as applicable, relating to damage contribution,
cost recovery, compensation, loss or injury resulting from or claimed to result
from any Hazardous Materials on or about the Ground Leased Premises or the Land,
as applicable; and (c) any reports made to any environmental agency arising out
of or in connection with any Hazardous Materials in or removed from the Ground
Leased Premises or the Land, as applicable, including any complaints, notices,
warnings or asserted violations in connection therewith, all upon receipt by the
Notifying Party of actual knowledge of any of the foregoing matters. Notifying
Party shall also supply to Notice Recipient as promptly as possible, and in any
event within five (5) business days after Notifying Party first receives or
sends the same, with copies of all claims, reports, complaints, notices,
warnings or asserted violations relating in any way to the Ground Leased
Premises or the Land, as applicable, or the parties’ use thereof. 4.5.5.
Indemnification by Tenant. Tenant shall indemnify, defend, protect, and hold
Landlord free and harmless from and against any and all claims, actions, causes
of action, liabilities, penalties, forfeitures, damages, losses or expenses
(including, without limitation, reasonable attorneys’ fees and costs through
litigation and all appeals) resulting from death of or injury to any person or
damage to any property whatsoever, arising from or caused in whole or in part,
directly or indirectly by (a) any Tenant Contamination, (b) Tenant’s failure to
comply with any Hazardous Materials Laws with respect to the Ground Leased
Premises, or (c) a breach of



--------------------------------------------------------------------------------



 
[ex101chigroundlease065.jpg]
C-1 - 16 52849361.2 any covenant, warranty or representation of Tenant under
this Section 4.5. Tenant’s obligations hereunder shall include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, clean-up or detoxification or decontamination of the Ground
Leased Premises, and the preparation and implementation of any closure, remedial
action or other required plans in connection therewith. For purposes of the
indemnity provisions hereof, any acts or omissions of Tenant, or by employees,
agents, assignees, Tenants, subtenants, contractors or subcontractors of Tenant
or others acting for or on behalf of Tenant (whether or not they are negligent,
intentional, willful or unlawful) shall be strictly attributable to Tenant. The
foregoing indemnification by Tenant shall survive the expiration or sooner
termination of this Lease, but shall not extend to conditions not attributable
to Tenant prior to the Effective Date or to conditions first arising or
occurring after the Expiration Date or sooner termination date of this Lease.
4.5.6. Landlord Indemnity. Landlord shall indemnify, defend, protect and hold
Tenant free and harmless from and against any and all claims, actions, causes of
action, liabilities, penalties, forfeitures, damages, losses or expenses
(including, without limitation, attorneys’ fees and costs through litigation and
all appeals) or death or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly,
by the existence of Hazardous Materials on, under or about the Ground Leased
Premises or the Land as of the Effective Date or caused by Landlord or its
agents, employees, contractors, vendors, guests or invitees from and after the
Effective Date; and this indemnity of Landlord shall survive the expiration or
sooner termination of this Lease. Section 4.6 Failure to Operate Hospital.
Landlord hereby agrees to continuously operate the Hospital as an acute care
hospital in the manner operated as of the Effective Date. If, for any reason
other than a Force Majeure Event (as defined in Section 15.5 below), Landlord
does not operate the Hospital as an acute care hospital on the Land for a period
of twelve (12) consecutive months (excluding any periods of reconstruction or
remodeling of the Hospital or periods to repair, replace, expand or modify the
Hospital, or any portion thereof) (a “Dark Period”), then the restrictions,
covenants and provisions set forth in Sections 4.1, 4.3.1, 4.3.3, 4.3.5, 4.3.6,
6.4.5, 7.3, 10.1, 10.2 and 10.4 of this Lease shall terminate; provided,
however, that such use restrictions shall remain effective if during the Dark
Period, Landlord provides Tenant with written notice that it will reopen the
Hospital as an acute care hospital and operate the Hospital in the same manner
as it is operated as of the Effective Date, and Landlord thereafter uses all due
diligence to prosecute the work necessary for the Hospital to reopen prior to
the expiration of the Dark Period. If the restrictions, covenants and provisions
set forth in Sections 4.1, 4.3.1, 4.3.3, 4.3.5, 4.3.6, 6.4.5, 7.3, 10.1, 10.2
and 10.4 of this Lease terminate as provided in this Section 4.6, the Ground
Leased Premises and Improvements may be used for any lawful purpose, and Lessee
may alter, modify, remove, demolish or reconstruct the improvements in its sole
discretion without regard to any other restrictions set forth in this Lease or
the Permitted Encumbrances.



--------------------------------------------------------------------------------



 
[ex101chigroundlease066.jpg]
C-1 - 17 52849361.2 ARTICLE 5 - ALTERATIONS Section 5.1 Alterations. Except for
the MOB and related improvements, Tenant shall not make or allow to be made any
structural alterations, additions or improvements to or of the Ground Leased
Premises or any part thereof without the express prior written consent of the
Landlord which consent shall not be unreasonably withheld, conditioned, or
delayed. Any alterations to or remodeling of the exterior of the MOB or any
common areas shall require Tenant to provide Landlord with sketches and
elevations showing the proposed remodeling or renovation. Any such remodeling
and/or renovation shall be subject to Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned, or delayed. Without Landlord’s
consent, Tenant shall be allowed to make all other alterations, including
alterations consisting of tenant improvements for tenants and other occupants of
the MOB. Any alterations, additions or improvements (except movable furniture
and trade fixtures) shall at once become a part of the MOB and belong to the
Landlord upon the expiration or earlier termination of this Lease. In the event
the Landlord consents to the making of any alterations, additions, or
improvements to the Ground Leased Premises by the Tenant, and with respect to
alterations or tenant improvements for which no consent is required, the same
shall be made by the Tenant at the Tenant’s sole cost and expense, in
conformance with all applicable code and governmental requirements. Section 5.2
Liens. Landlord shall not be liable for any work, labor or materials furnished
or to be furnished upon credit to or for Tenant or anyone claiming under the
Tenant, and that no mechanic’s or other liens for any such work, labor or
materials shall attach to or affect the estate or interest of the Landlord in
and to the Ground Leased Premises. If any mechanic’s lien or notice or claim
thereof is filed against the Ground Leased Premises with respect to work, labor
or materials furnished or to be furnished to the Tenant, or anyone claiming
under the Tenant, the Tenant shall within sixty (60) days from the date of
filing, cause the same to be withdrawn, discharged or removed by deposit,
bonding proceedings or otherwise. If the Tenant fails to do so, the Landlord may
do so and may pay any judgments recovered by any such lienor. Tenant shall
promptly reimburse the Landlord for all amounts paid pursuant to this paragraph,
which amounts shall constitute an additional obligation of the Tenant under this
Ground Lease, and which shall constitute a default by Tenant if not reimbursed
within thirty (30) days following written demand therefor. ARTICLE 6 -
ENCUMBRANCE OF LEASEHOLD ESTATE Section 6.1 Tenant’s Right to Encumber;
Recognized Mortgagee. 6.1.1. Rights and Obligations of Tenant.



--------------------------------------------------------------------------------



 
[ex101chigroundlease067.jpg]
C-1 - 18 52849361.2 (a) Subject to the terms of this Section 6.1, Tenant may, at
any time, and from time to time during the Lease Term have the sole
responsibility for obtaining, and the right and privilege to obtain, and shall
be entitled to all proceeds of, all financing (including interim, permanent,
capital improvements and equity) for the MOB. In relation to such financing,
Tenant may, without Landlord’s consent, encumber all or any portion of its
interest in this Lease and the leasehold estate and all attendant and
appurtenant rights (collectively, the “Leasehold Interest”) by deed of trust,
mortgage or other security instrument (collectively, “Leasehold Mortgage”). Any
such conveyance or pledge of Tenant’s interest shall be expressly subject and
subordinate to the covenants, conditions, and restrictions set forth in this
Lease. (b) Tenant covenants and agrees to pay the indebtedness secured by any
Leasehold Mortgage entered into in compliance with the provisions hereof, when
the same shall become due and payable, and to perform, when such performance is
required, all obligations of the mortgagor thereunder. Tenant further agrees not
to suffer or permit any default to occur and continue under any Leasehold
Mortgage. The Leasehold Mortgage shall specify that the indebtedness is that of
Tenant only and is not the indebtedness of Landlord and is limited to the
Leasehold Interest and Tenant’s fee interest in the MOB. Said Leasehold Mortgage
must, by its own terms, have a stated maturity date which is prior to expiration
of the Term or the then current Extended Term herein granted, and Tenant
covenants that it will be so paid and that the Leasehold Interest will be
released from such lien prior to the expiration of the Term or any Extended
Term, as applicable, or the earlier termination of this Lease (for any reason).
Tenant shall cause a true, complete and correct copy of the original of each
Leasehold Mortgage, together with written notice containing the name and post
office address of the holder thereunder (the “Mortgagee”), to be delivered to
Landlord within ten (10) days of Tenant’s execution and delivery of such
Leasehold Mortgage to the Mortgagee. Tenant shall, from time to time, but not
more than one (1) time per calendar year, when and as requested by Landlord,
deliver to Landlord a certificate from the Mortgagee or Tenant certifying as to
the amount of the unpaid principal balance under the Leasehold Mortgage held by
such Mortgagee, together with accrued interest thereon, and, to the actual
knowledge of the Mortgagee or Tenant, as to the existence or absence of defaults
thereunder. 6.1.2. Rights and Obligations of Landlord. Landlord shall not be
required to pledge its fee interest in the Land or the Ground Leased Premises to
secure any Leasehold Mortgage or to subordinate such fee interest to the rights
of the Mortgagee, and Landlord shall not be required to execute any promissory
note or to assume in any manner any liability on the Mortgage. Section 6.2
Rights of Mortgagee. Subject to the terms of this Lease, a Mortgagee may enforce
its rights under its Leasehold Mortgage and acquire title to the Leasehold
Interest and Tenant’s fee simple interest in the MOB encumbered by the Leasehold
Mortgage (said leasehold estate being called the “Leasehold Mortgage Property”),
in any lawful way, including possession through foreclosure, assignment and/or
deed or assignment in lieu of foreclosure, and upon foreclosure of the Leasehold
Mortgage or acceptance of an assignment and/or deed in lieu of foreclosure and
issuance of a certificate of title to the leasehold estate, take possession of
the Leasehold Mortgage Property. Section 6.3 Recognized Mortgagee Protections.



--------------------------------------------------------------------------------



 
[ex101chigroundlease068.jpg]
C-1 - 19 52849361.2 6.3.1. Notices to Recognized Mortgagee. The holder of any
Leasehold Mortgage may give notice to Landlord of the name and address of such
holder (such holder of the Leasehold Mortgage is sometimes referred to herein as
a “Recognized Mortgagee”) in the manner provided in this Lease, and if such
notice is given, Landlord shall give to such Recognized Mortgagee a copy of each
notice of default under this Lease given by Landlord to Tenant (the “Landlord
Notice”) at the same time as and whenever any such Landlord Notice shall
thereafter be given by Landlord to Tenant, addressed to such Recognized
Mortgagee at its address last furnished to Landlord. No such notice by Landlord
to Tenant hereunder shall be deemed to have been duly given unless and until a
copy thereof has been served on such Recognized Mortgagee in the manner provided
in this Lease. 6.3.2. Landlord Obligations. (a) Landlord agrees that it will not
accept any rent due under the Lease more than thirty (30) days in advance of its
due date, accept the surrender of the Ground Leased Premises by Tenant prior to
the termination of this Lease which materially alters the rights and obligations
of the parties hereunder, or consent to the modification of any term of the
Lease or consent to the termination thereof by Tenant, without the prior written
approval of a Recognized Mortgagee, in each instance, which approval shall not
be unreasonably withheld, conditioned or delayed. Landlord further agrees that
it will not seek to terminate this Lease or Tenant’s right of possession
thereunder by reason of any act or omission of Tenant until: (i) Landlord has
given to the Recognized Mortgagee a copy of the Landlord Notice with respect to
the Tenant default upon which the proposed termination is based; (ii) after the
expiration of all applicable notice and grace periods set forth under the Lease
with respect to such default (a “Lease Default”), Landlord shall have given
written notice to the Recognized Mortgagee (the “Mortgagee Notice”) of the
failure of Tenant to cure such Lease Default. The Mortgagee Notice shall be sent
by certified mail, return receipt requested or by a nationally recognized
commercial overnight delivery service to the address set forth above (or such
other address as may hereinafter be designated in writing to Landlord by the
Recognized Mortgagee); and (iii) a reasonable period of time shall have elapsed
following the receipt of the Mortgagee Notice, during which period the
Recognized Mortgagee shall have the right, but shall not be obligated, to remedy
such Lease Default, Landlord agreeing to accept any such remedy by the
Recognized Mortgagee as if the same had been performed by Tenant. As used
herein, a reasonable period of time shall be (A) 20 days as to any failure to
pay rent, taxes, or utilities as such sums are specified in the Landlord Notice,
(B) as to defaults other than those specified in (A), 45 days if such Lease
Default can be remedied during such 45 day period, or (c) if such Lease Default
cannot be remedied during such 45 day period, then such period of time as is
necessary to remedy such Lease Default, provided the Recognized Mortgagee has
commenced to cure such Lease Default within such 45 day period and continues



--------------------------------------------------------------------------------



 
[ex101chigroundlease069.jpg]
C-1 - 20 52849361.2 to diligently prosecute the same. Any default that, by its
nature, is not reasonably susceptible of being cured by Recognized Mortgagee
shall be deemed cured whether or not such default is cured, but as to Recognized
Mortgagee only and not as to Tenant. (b) Landlord will accept performance by any
such Recognized Mortgagee of any covenant, condition or agreement on Tenant’s
part to be performed hereunder with the same force and effect as though
performed by Tenant. (c) The time of the Recognized Mortgagee to cure any Lease
Default by Tenant which reasonably requires that said Recognized Mortgagee be in
possession of the Leasehold Mortgage Property to do so, or the time for a
Recognized Mortgagee to obtain Tenant’s interest in the Leasehold Mortgage
Property in order to elect to enter into a new lease with Landlord as provided
in subsection (d) below, shall be deemed extended to include the period of time
required by said Recognized Mortgagee to obtain such possession or obtain
Tenant’s interest in the Leasehold Mortgage Property (by foreclosure or
otherwise) with due diligence; provided, however, that such Recognized Mortgagee
shall have delivered to Landlord its written commitment to cure outstanding
Lease Defaults reasonably requiring possession of the Leasehold Mortgage
Property and which are reasonably susceptible of being cured by the Recognized
Mortgagee (which commitment may be revoked by Recognized Mortgagee by written
notice to Landlord, in which case the terms of subsection (d) below shall
apply); and further provided, however, that during such period all other
obligations of Tenant under this Lease are being duly performed to the extent
that such other obligations are reasonably susceptible of being performed by
such Recognized Mortgagee. (d) If this Lease is terminated or if the Tenant’s
right of possession is terminated for any reason, other than termination
following a Recognized Mortgagee’s failure to cure a default as permitted in
this Section 6.3, or in the event of the rejection or disaffirmance of this
Lease pursuant to bankruptcy laws or other laws affecting creditors’ rights,
Landlord shall execute and deliver a new ground lease of the Ground Leased
Premises to the Recognized Mortgagee, or any designated affiliate of Recognized
Mortgagee (other than a Competitor, as defined in Section 10.1 below), or any
servicer selected by Recognized Mortgagee, within thirty (30) days after the
request of the Recognized Mortgagee, subject to the requirements of this
Subsection 6.3.2(d). The new ground lease shall be effective as of the date of
termination, rejection or disaffirmance of this Lease and shall be upon the same
terms and provisions contained in this Lease (including the amount of the rent
and other sums due from Tenant hereunder as well as Landlord’s reversionary
rights set forth in Section 2.5 hereof). In order to obtain a new ground lease,
a Recognized Mortgagee must make a written request to Landlord for the new
ground lease within sixty (60) days after the Recognized Mortgagee is notified,
by a court order or otherwise by Landlord, of the date of termination, rejection
or disaffirmance of the Lease, as the case may be. In addition, as of the
execution of the new ground lease, the Recognized Mortgagee must cure all
defaults under the Lease which are reasonably susceptible of being cured by the
Recognized Mortgagee and pay to Landlord all rent and other sums that would have
been due and payable by Tenant under this Lease (save and except for penalties
and late fees) but for the rejection, disaffirmance or termination. Landlord
agrees that upon the written request by any Recognized Mortgagee to Landlord,
Landlord shall provide such Recognized Mortgagee a reasonably detailed listing
in writing of the then defaults under this Lease. If the Recognized Mortgagee,
or the party so designated by the Recognized Mortgagee,



--------------------------------------------------------------------------------



 
[ex101chigroundlease070.jpg]
C-1 - 21 52849361.2 shall have entered into a new ground lease with Landlord
pursuant to this Article, then any default that was not reasonably susceptible
of being cured by the Recognized Mortgagee shall be deemed cured whether or not
such default is cured. If Landlord and Recognized Mortgagee enter into a new
ground lease pursuant to this Article and if, for any reason, this Lease has not
been previously terminated, then Landlord shall terminate this Lease. In
conjunction with the new ground lease, Landlord shall cure or cause to be
subordinated any matters of title that it has caused, created or incurred to
assure that any new ground lease entered into with Recognized Mortgagee pursuant
hereto shall be senior and superior to any other encumbrances on the Ground
Leased Premises other than the Permitted Encumbrances. The provisions of this
subsection (d) are a separate and independent contract made by Landlord and each
Recognized Mortgagee. From the effective date of termination (other than
termination following a Recognized Mortgagee’s failure to cure a default as
permitted in this Section 6.3), rejection or disaffirmance of this Lease to the
date of execution and delivery of such new ground lease or the expiration of the
period during which a Recognized Mortgagee may make a request, such Recognized
Mortgagee may, upon payment of any rent and any other sums as may be due from
Tenant, use and enjoy the leasehold estate created by this Lease without
hindrance by Landlord. Simultaneous with the execution of the new ground lease
contemplated hereunder, Landlord shall convey by quitclaim deed and assignment
any of Landlord’s right, title and interest in and to the MOB and other
improvements located on the Ground Leased Premises, together with subleases to
any subtenant to Recognized Mortgagee. 6.3.3. Recognized Mortgagee Rights to
Enforce. The provisions of this Section 6.3 are for the benefit of each
Recognized Mortgagee and may be relied upon and shall be enforceable by each
Recognized Mortgagee and their respective successors and assigns. Neither a
Recognized Mortgagee nor any other holder or owner of the indebtedness secured
by a Leasehold Mortgage or otherwise shall be liable upon the covenants,
agreements or obligations of Tenant contained in this Lease, unless and until
such Recognized Mortgagee or that holder or owner acquires the interest of
Tenant, and then only to the extent set forth in this Section 6.3. Landlord and
Tenant agree to execute such documentation reasonably requested by a Recognized
Mortgagee consistent with the terms and provisions of this Article 6. 6.3.4.
Recognized Mortgagee Priority. Anything herein contained to the contrary
notwithstanding, the provisions of this Section 6.3 shall inure only to the
benefit of all Recognized Mortgagees and their respective successors and
assigns. If more than one such Mortgagee (one such Mortgagee being intended to
include multiple mortgagees holding a single mortgage or deed of trust) shall
make written requests upon Landlord for a new ground lease in accordance with
the provisions of this Section, the new ground lease shall be entered into
pursuant to the request of the Recognized Mortgagee whose Leasehold Mortgage
shall be prior in lien thereto and thereupon the written requests for a new
ground lease of each person junior in priority shall be and be deemed to be void
and of no force and effect. Section 6.4 Other Miscellaneous Provisions
Concerning Leasehold Mortgages. 6.4.1. Landlord Termination Rights. In the event
Tenant has defaulted on its Lease obligations, but subject to any notice and
curative rights in favor of Tenant and any Recognized Mortgagee as provided
hereunder, Landlord shall be entitled to terminate this Lease pursuant to its
termination rights hereunder.



--------------------------------------------------------------------------------



 
[ex101chigroundlease071.jpg]
C-1 - 22 52849361.2 6.4.2. Landlord Notice. If (a) the outstanding balance of
any Leasehold Mortgage increases, (b) Tenant refinances any Leasehold Mortgage,
or (c) the Mortgagee under any Leasehold Mortgage changes, Tenant will notify
Landlord in writing prior to the occurrence thereof. Such notice will provide
the following information (as applicable): (i) the amount of the increase, (ii)
the length of the refinanced term, and (iii) the name of the new Mortgagee.
6.4.3. Landlord Rights to Enforce. The provisions of this Section 6.4 are for
the benefit of Landlord and may be relied upon and shall be enforceable by
Landlord. Neither Landlord nor its successors or assigns shall be liable upon
the covenants, agreements or obligations of Tenant contained in any Leasehold
Mortgage by virtue of the exercise of any rights set forth in this Section 6.4.
6.4.4. Landlord Consent to Leasehold Mortgage. At Tenant’s request, Landlord
shall execute a written agreement with a Recognized Mortgagee in which Landlord
agrees that it consents to the granting of the Leasehold Mortgage and that
Landlord will not disturb the tenancy of the Recognized Mortgagee (its
successors or assigns and any subsequent purchaser) following the date such
Recognized Mortgagee becomes the Tenant under the Lease so long as the
Recognized Mortgagee (its successors or assigns and subsequent purchaser)
commits no default beyond the applicable notice and curative periods hereunder
and is otherwise in full compliance with the terms of this Lease. Additionally,
Landlord shall execute such other documentation reasonably requested to confirm
the rights of a Recognized Mortgagee hereunder; provided, under no circumstances
shall Landlord be responsible for the payment of the debt secured by the
Leasehold Mortgage, and in no event shall Landlord’s fee simple estate in the
Land, or Landlord’s reversionary interest in the MOB be subject or subordinate
to the lien of the Leasehold Mortgage. 6.4.5. Applicability of Landlord’s Right
of First Refusal and Transfers to Competitors. Notwithstanding the foregoing or
anything in this Lease to the contrary, if a Recognized Mortgagee (or its
affiliate) acquires the interest of the Tenant in this Lease by way of a
foreclosure, foreclosure sale or deed in lieu of foreclosure, the acquisition of
the Tenant’s interest by the Recognized Mortgagee (or its affiliate) shall not
be subject to the Right of First Refusal, as granted in Section 10.4 below
(“Landlord’s Right of First Refusal”), but such transfer shall be subject to the
restrictions on transfer to a Competitor as provided for in Section 10.1;
provided, further, the subsequent transfer of the Tenant’s interest by the
Recognized Mortgagee (or its affiliate) shall not require the written approval
of Landlord, and shall not be subject to Landlord’s Right of First Refusal as
provided for in Section 10.4 but shall be subject to the restrictions on
transfers to a Competitor as provided for in Section 10.1. In addition, if
Tenant receives an unsolicited offer from an unrelated third party for the sale
or transfer of Tenant’s interest (an “Unsolicited Offer”), the sale or transfer
of Tenant’s interest shall be subject to the Landlord’s Right of First Refusal
and the restrictions on transfer to a Competitor as provided for in Section
10.1. 6.4.6. Landlord’s Right to Encumber Fee Interest. Landlord may encumber
its fee interest in the Land so long as any such encumbrance is subject and
subordinate to the terms of this Lease. On any encumbrance of Landlord’s fee
interest in the Land, Landlord shall provide to Tenant a subordination,
non-disturbance and attornment agreement in favor of Tenant from such lender on
terms reasonably satisfactory to Tenant.



--------------------------------------------------------------------------------



 
[ex101chigroundlease072.jpg]
C-1 - 23 52849361.2 6.4.7. Leasehold Mortgage Defaults and Foreclosure. Any
Recognized Mortgagee agrees that it shall not exercise any of its remedies
against Tenant under a Leasehold Mortgage for a given default unless: (a)
Recognized Mortgagee has given Landlord a copy of the notice of default, and (b)
Landlord shall have the option, but not the obligation, to cure said default
within the time frames afforded Tenant under the Leasehold Mortgage. Recognized
Mortgagee agrees to accept performance and compliance by Landlord of and with
any term, covenant agreement, provision, condition or limitation on Landlord’s
part to be kept, observed or performed by Tenant. In addition, Recognized
Mortgagee hereby agrees to use its reasonable efforts to give Landlord a copy of
any written notice of default by Tenant under the Leasehold Mortgage, provided
Recognized Mortgagee shall incur no liability for failing to provide Landlord a
copy of any such notice of default. A Recognized Mortgagee shall provide
Landlord written notice of institution of the foreclosure proceedings or, if
applicable, written notice that it has decided to accept an assignment of the
Lease in lieu of foreclosure (each of such notices being referred to herein as
the “Foreclosure Notice”), after expiration of thirty (30) days from delivery of
the Foreclosure Notice, a Recognized Mortgagee shall be permitted, at its sole
option, to complete the foreclosure or obtain the Leasehold Interest by
assignment in lieu of foreclosure, and, after acquiring the Leasehold Interest
to assign or otherwise transfer the Leasehold Interest pursuant to the terms of
this Lease. ARTICLE 7 – MAINTENANCE AND REPAIR; MANAGEMENT Section 7.1
Maintenance and Repair of Ground Leased Premises. Tenant agrees that it will, at
its own cost and expense, maintain, repair and replace, or cause such to be
done, to the Ground Leased Premises, MOB and any other improvements thereon and
appurtenances thereto and every part thereof, including without limitation all
landscaping therein, in good order, condition and repair and in accordance with
all applicable laws, rules, ordinances, orders and regulations of all
governmental authorities. In the event any items required to be made under the
provisions of this Lease are not made within thirty (30) days after written
notice from Landlord to do so, then Landlord may, at its option, enter upon said
Ground Leased Premises and repair or replace the same, and the cost and expense
of such items, with interest at the rate of eight percent (8%) per year (the
“Default Rate”), shall be due and paid by Tenant as additional rent to Landlord
within thirty (30) days following written demand. Section 7.2 Emergency Repairs
or Replacements. Notwithstanding the provisions of Section 7.1, in the event of
an emergency, Landlord, at its option, may without notice enter on the Ground
Leased Premises to effect repairs and replacements needed as a result of the
emergency. The cost and expense of such repairs and replacements, together with
interest at the Default Rate, shall be due and paid by Tenant to Landlord within
thirty (30) days following written demand as additional rent due hereunder.
Section 7.3 Management. The day to day operation and management of the MOB shall
be performed by __________ or its affiliates or a property management company
determined by Tenant. Any third party non-affiliate of _________ who will
provide management services for the MOB must be approved by Landlord, which
approval shall not be withheld, conditioned or delayed if such proposed manager
(or the principals thereof) has experience in the management of medical office
buildings and has a good business reputation. Normal and



--------------------------------------------------------------------------------



 
[ex101chigroundlease073.jpg]
C-1 - 24 52849361.2 customary property management fees not to exceed four
percent (4%) of estimated gross revenues shall be included as pass through
expenses under all tenant leases. 7.3.1 Management Company. Landlord shall have
the right in its sole discretion to approve and replace any property management
company selected by Tenant, subject to the Leasehold Mortgagee’s prior written
consent, and any contract for property management services for the MOB must
contain a provision giving Landlord the right to terminate said contract, with
or without cause, upon no longer than sixty (60) days’ prior written notice to
Tenant and the property management company; provided however, in no event shall
landlord terminate any such property management company without the Leasehold
Mortgagee’s prior written consent. 7.3.2 Security Service Company. Landlord
shall have the right in its sole discretion to approve and replace any security
service company selected by Tenant and any contract for security services with
respect to the MOB must contain a provision giving Landlord the right to
terminate said contract, with or without cause, upon no longer than sixty (60)
days’ prior written notice to Tenant and the security service company. 7.3.3
Marketing Company. Landlord shall have the right in its sole discretion to
approve and replace any marketing company selected by Tenant for the purpose of
marketing the MOB for lease and any contract for marketing services related to
the MOB must contain a provision giving Landlord the right to terminate said
contract, with or without cause, upon no longer than sixty (60) days prior
written notice to Tenant and the marketing company. ARTICLE 8 - MECHANICS’ LIENS
Section 8.1 Prohibition of Liens on Fee or Leasehold Interest. Subject to
Section 6.1 and unless removed as set forth in Section 8.2, Tenant shall not
suffer, create or permit any mechanic’s liens or other liens to be filed against
the fee of the Ground Leased Premises nor against Tenant’s leasehold interest in
the land, nor any buildings or improvements on the Ground Leased Premises, by
reason of any work, labor, services or materials supplied or claimed to have
been supplied to Tenant or anyone holding the Ground Leased Premises or any part
thereof through or under Tenant. Pursuant to applicable law, Landlord’s interest
as herein described shall not be subject to liens for improvements made by
Tenant or any subtenant. The Memorandum of Lease shall contain a reference to
this provision. Section 8.2 Removal of Liens by Tenant. If any such mechanic’s
or laborer’s liens or materialman’s lien shall be recorded against the Ground
Leased Premises, or any improvements thereof due to the performance of work
requested by Tenant, within sixty (60) days after notice of the filing thereof,
or fifteen (15) days after Tenant is served with a complaint to foreclose said
lien or Landlord advises Tenant in writing that Landlord has been served with
such a complaint, whichever is earlier, Tenant shall cause such lien to be
removed, or will transfer the lien to bond pursuant to applicable law. If Tenant
in good faith desires to contest the lien, Tenant shall be privileged to do so,
but in such case Tenant hereby agrees to indemnify and save Landlord harmless
from all liability for damages, including reasonable attorneys’ fees and costs,



--------------------------------------------------------------------------------



 
[ex101chigroundlease074.jpg]
C-1 - 25 52849361.2 occasioned thereby and shall, in the event of a judgment of
foreclosure upon any mechanic’s lien, cause the same to be discharged and
removed prior to the execution of such judgment. Landlord may, in its sole
discretion, require that the lien be transferred to bond as a condition
precedent to Tenant’s privilege to contest any lien. ARTICLE 9 - CONDEMNATION
Section 9.1 Interests of Parties on Condemnation. If the Ground Leased Premises
or any part thereof shall be taken for public purpose by condemnation as a
result of any action or proceeding in eminent domain, or shall be transferred in
lieu of condemnation to any authority entitled to exercise the power of eminent
domain, the interests of Landlord and Tenant in the award or consideration for
such transfer, and the allocation of the award and the other effect of the
taking or transfer upon this Lease, shall be as provided by this Article 9 and
subject to the terms of any Leasehold Mortgage. Section 9.2 Total Taking -
Termination. If the entire Ground Leased Premises is taken or so transferred,
this Lease and all of the right, title and interest thereunder shall cease,
terminate and be of no further force or effect on the date title to such land so
taken or transferred vests in the condemning authority. Section 9.3 Partial
Taking - Termination. In the event of the taking or transfer of only a part of
the Ground Leased Premises, leaving the remainder of the Ground Leased Premises
in such location, or in such form, shape or reduced size as to be not
effectively and practicably usable in the good faith opinion of Tenant for the
operation thereon of Tenant’s business in an economically feasible manner,
taking into consideration the effect, if any, of such taking on the availability
of parking proximately located to the MOB, this Lease and all right, title and
interest thereunder may be terminated by Tenant giving, within sixty (60) days
of the occurrence of such event, thirty (30) days’ notice to Landlord of
Tenant’s intention to terminate. Section 9.4 Partial Taking - Continuation with
Rent Abatement. In the event of such taking or transfer of only a part of the
Ground Leased Premises leaving the remainder of the premises in such location
and in such form, shape or size as to be used effectively and practicably in the
good faith opinion of Tenant for the purpose of operation thereon of Tenant’s
business in an economically feasible manner, this Lease shall terminate only as
to the portion of the Ground Leased Premises so taken or transferred as of the
date title to such portion vests in the condemning authority, and shall continue
in full force and effect as to the portion of the Ground Leased Premises not so
taken or transferred. From and after such date the rental required to be paid by
Tenant shall be reduced in proportion to which the square footage of the area so
taken or transferred bears to the total square footage of the Ground Leased
Premises. Section 9.5 Partial Taking - Award. If title and possession of a
portion of the Ground Leased Premises is taken under the power of eminent
domain, and the Lease continues as to the portion remaining, all compensation
and damages (“Compensation”) payable to Tenant by reason of any improvements so
taken shall be used, subject to the provisions of any Leasehold Mortgage, to the
extent reasonably needed, by Tenant in replacing any improvements so taken with
improvements of the same type as the remaining portion of the Ground Leased
Premises. If the Compensation payable to Tenant shall be less than the cost of
restoration, Tenant shall pay



--------------------------------------------------------------------------------



 
[ex101chigroundlease075.jpg]
C-1 - 26 52849361.2 such deficiency at its sole cost and expense. All plans and
specifications for such replacement and improvements shall be subject to
Landlord’s reasonable prior approval, which approval will not be unreasonably
withheld, conditioned, or delayed, and all such repairs shall be in compliance
with all then existing codes, zoning ordinances, rules and regulations governing
the Ground Leased Premises. Section 9.6 Allocation of Award. 9.6.1. Value of
Interests in Ground Leased Premises. Any Compensation awarded or payable because
of the taking of all or any portion of the Ground Leased Premises by eminent
domain shall be awarded in accordance with the values of the respective
interests in the Ground Leased Premises and all improvements thereon immediately
prior to the taking. The value of Landlord’s interest in the Ground Leased
Premises and all improvements thereon immediately prior to a taking shall
include the then value of its interest in the Ground Leased Premises and
improvements prior to the Expiration Date of this Lease, together with the value
of its reversionary interest in the MOB after the Expiration Date (including all
Extended Terms under Section 2.4). The value of Tenant’s interest in the Ground
Leased Premises and improvements immediately prior to a taking shall include the
then value of its interest in the Ground Leased Premises and improvements for
the remainder of the Term of this Lease (including all Extended Terms under
Section 2.4). Such values shall be those determined in the proceeding relating
to such taking or, if no separate determination of the values is made in such
proceeding, those determined by agreement between Landlord and Tenant. If such
agreement cannot be reached, such values shall be determined by an appraiser or
appraisers appointed in the manner provided in 9.6.2(b) below. The time of
taking shall mean 12:01 a.m. of, whichever shall first occur, the date of title
or the date physical possession of the portion of the Ground Leased Premises on
which the improvements are located is taken by the taking agency or entity. In
the event of separate awards, then Landlord and Tenant may retain such separate
awards made to each and any of them. To the extent any outstanding encumbrance
or encumbrances incurred by Tenant under Article 6 of this Lease exist, such
encumbrance or encumbrances shall be satisfied from Tenant’s award or share of
the award. 9.6.2. Appraisal Process. For the purpose of determining the values
pursuant to Section 9.6.1 above, Landlord and Tenant agree to employ and be
bound by the results of the following appraisal process (the “Appraisal
Process”): (a) Within thirty (30) days following the inability of Landlord and
Tenant to agree on their respective values in Section 9.6.1 above, both Tenant
and Landlord shall designate a nationally recognized competent, professionally
qualified and accredited MAI appraiser familiar with the values of medical
office buildings in the _________________ market. Each of said appraisers shall
forthwith, independently, undertake an appraisal of Landlord and Tenant’s
values, taking into consideration the terms of this Lease, to determine the fair
market value thereof. Each party shall be responsible for the costs incurred
with respect to the appraisal prepared on such party’s behalf. (b) If the values
reflected in the higher of said appraisals does not exceed the lower appraisal
by more than ten percent (10%), the fair market value shall be the average of
the two appraisals.



--------------------------------------------------------------------------------



 
[ex101chigroundlease076.jpg]
C-1 - 27 52849361.2 (c) If the values of the higher of said two appraisals
exceeds the lower appraisal by more than ten percent (10%), then the two
appraisers selected by the parties shall promptly select a similarly qualified
third appraiser who shall independently undertake an appraisal of the values of
Landlord and Tenant to determine the fair market value thereof. Upon conclusion
of the third appraisal, the fair market value shall be the average of the two
appraisals from among the three that have the least or smallest difference
between them. The cost of the third appraisal shall be shared equally by
Landlord and Tenant. (d) In the event either party fails to designate an
appraiser within the period specified above, and such failure continues for more
than ten (10) days after written notice is given to the party who has failed to
designate an appraiser by the other party, then the fair market value shall be
calculated using the fair market value as determined by the appraiser appointed
by the party who did designate an appraiser. Section 9.7 Voluntary Conveyance. A
voluntary conveyance by Landlord to a public utility, agency or authority under
threat of a taking under the power of eminent domain in lieu of formal
proceedings shall be deemed a taking within the meaning of this Article 9.
ARTICLE 10 - ASSIGNMENT AND SUBLEASE Section 10.1 Limitation on Assignment and
Subletting. Except as permitted in Sections 10.2 and 10.3 of this Lease, Tenant
may not sublease this Lease and the leasehold estate created hereby, for
purposes of security or otherwise, without the prior written consent of
Landlord, which Landlord will not unreasonably withhold, condition, or delay;
provided, however, that the Ground Leased Premises and the MOB may be leased (a)
to Landlord, affiliates of Landlord and/or Qualified Tenants or non-Qualified
Tenants, as permitted under the terms of this Lease, and (b) under terms of a
standard lease, the form of which shall be subject to Landlord’s reasonable
approval, and shall include, but not be limited to, those certain lease
provisions stated below. In no event shall the term of any lease or sublease
exceed the Term and any Extended Term(s) of this Lease. In addition, any
sublease of the whole of the Ground Leased Premises other than as expressly
permitted hereunder will constitute a transfer requiring Landlord’s consent,
which consent will not be unreasonably withheld, conditioned, or delayed. Any
authorized assignment, sublease, conveyance or transfer of Tenant’s interest in
this Lease shall be subject to compliance with the provisions of this Lease,
including without limitation, Article 4 above. Notwithstanding anything to the
contrary set forth herein, upon an approved transfer of this Lease, Tenant shall
be released from any continuing obligations under this Lease, but shall remain
fully liable for all of the terms, provisions, covenants, conditions,
indemnifications and obligations binding upon Tenant under this Lease up to the
date of transfer; and in the event of a sale or transfer of Tenant’s interest in
this Lease, any approved assignee shall be required to assume in writing the
“Tenant” obligations under this Lease. Notwithstanding anything to the contrary
set forth herein, in no event may Tenant sell its interest in this Lease or the
MOB to anyone that (i) operates an acute care hospital, (ii) operates a sports
medicine facility, (iii) operates a diagnostic center, or (iv) operates an
ambulatory surgery center, or any affiliates thereof, within fifty (50) miles of
the Hospital (a “Competitor”). Section 10.2 Leases to Tenants of the MOB. With
respect to leases between Tenant and tenants of the MOB that are not affiliated
with Landlord or CHI (“Non-affiliate Leases”),



--------------------------------------------------------------------------------



 
[ex101chigroundlease077.jpg]
C-1 - 28 52849361.2 Landlord acknowledges that Non-affiliate Leases in existence
as of the Effective Date are not all subordinate to this Lease. Further with
respect to the Non-affiliate Leases, the standard form lease to be utilized
shall include, but not be limited to, the following lease provisions, or shall
otherwise be subject to Landlord’s reasonable approval: (a) Each lease must
incorporate all lease provisions referred to herein which are required to be
included in any sublease of the Ground Leased Premises, including but not
limited to the environmental warranties, representations and indemnities, the
Prohibited Use and ERD restrictions, the Qualified Tenant requirements, and the
requirement that a Qualified Tenant shall maintain its status as such throughout
the term of such tenant’s lease, and the reversionary interest of Landlord in
the MOB, and Tenant shall use commercially reasonable efforts to enforce such
provisions. (b) Each lease must provide that (i) the Qualified Tenant
requirements and the Prohibited Use and ERD restrictions are imposed on tenants
of the MOB explicitly for the benefit of Tenant, as Landlord under the tenant
lease, and Landlord, as a third party beneficiary, (ii) Landlord may enforce
these restrictions directly against a tenant upon Tenant’s failure to
successfully enforce such restrictions following Tenant’s use of commercially
reasonable efforts, and (iii) Landlord’s rights in the event of a breach of
these restrictions by a tenant will include the right to terminate the tenant’s
lease, to seek preliminary, temporary and permanent injunctive relief and to
pursue other legal and/or equitable remedies as a result of such breach. (c)
Each lease will grant no greater parking rights than are granted under this
Lease. (d) Subject to the terms of any Leasehold Mortgage, during the existence
of any uncured Event of Default under this Lease, each tenant must agree, upon
demand made by Landlord, to make all rental payments under its lease directly to
Landlord. (e) Any default notices sent by Tenant under any tenant lease must be
simultaneously sent to Landlord. (f) Each new lease and lease renewal after the
Effective Date of this Lease shall include subordination by the tenant to this
Lease. Each such Non-affiliate Lease shall provide that it will automatically
terminate upon a termination of this Lease; provided, however, that Landlord
agrees not to terminate any lease where a written subordination, non-disturbance
and attornment agreement is entered into between Landlord and a tenant, in form
reasonably acceptable to Landlord. Section 10.3 Permitted Transfers. Tenant may
transfer its interest in Tenant, the MOB and/or this Lease to an affiliate owned
or controlled by Tenant, without any Landlord consent, subject to the
prohibition on the sale or transfer to a Competitor as provided for in Section
10.1. Section 10.4 Landlord’s Right of First Refusal.



--------------------------------------------------------------------------------



 
[ex101chigroundlease078.jpg]
C-1 - 29 52849361.2 Subject to the provisions of Section 6.4.5, Tenant may sell,
convey or transfer its interest in this Lease, the leasehold estate, or the MOB
(the “Property”) subject to and in accordance with the terms of this Lease.
Except as provided in Section 10.1, in no event may Tenant sell its interest in
the MOB or any interest in Tenant to a Competitor. Except as specified herein in
connection with Permitted Transfers or in Section 6.4.5, in order to accept an
offer, whether solicited or unsolicited, for transfer or sale of all or any
portion of the Property (a “Transfer”), Tenant must first have offered the same
to Landlord in accordance with the following provisions. Landlord shall have a
recurring right of first refusal (a “Right of First Refusal”) to purchase prior
to any proposed Transfer. Should Tenant from time to time desire to Transfer (i)
all or a portion of the Property or (ii) an undivided interest in all or a
portion of the Property (clauses (i) and (ii) are each the “Offered Property”),
Tenant shall furnish Landlord with a copy of a fully executed letter of intent
or term sheet (“Tenant Transfer Notice”) certified by an officer of Tenant as
being a bona fide, arms’ length transaction, which Tenant Transfer Notice shall
set forth the material terms and conditions upon which such Offered Property
will be Transferred, including, but not limited to, the following: (t) the
identity of the proposed purchaser; (u) the length of the inspection period, if
any; (v) any material contingencies or conditions to closing; (w) a description
of the Offered Property; (x) the sales price therefor; (y) any material
concessions or undertakings on the part of either Tenant or the proposed
transferee having bearing on the sales price; and (z) any material covenants,
conditions and restrictions with respect to the parties or the Offered Property.
Within thirty (30) days of receipt of the Tenant Transfer Notice, Landlord shall
notify Tenant in writing whether Landlord elects to purchase the Offered
Property on the same terms and conditions set forth in the Tenant Transfer
Notice (“Election Notice”). If the Landlord provides an Election Notice electing
to purchase the Offered Property, then the parties shall proceed as provided in
subsection 10.4.1 below. If Landlord does not provide an Election Notice within
such thirty (30) day period, Landlord’s preferential right to purchase shall not
apply to any Transfer of the Offered Property made within one hundred eighty
(180) days after the Tenant Transfer Notice; provided, that if Tenant fails to
Transfer the Offered Property within such one hundred eighty (180) day period,
Tenant shall again submit to Landlord a Tenant Transfer Notice with respect to
such Offered Property and Landlord shall again have a preferential right to
purchase the Offered Property as set forth herein. In the event that the Offered
Property is an undivided interest in all or a portion of the Property, then in
connection with the closing of the sale of such Offered Property to Landlord,
Tenant and Landlord shall enter into a mutually agreeable joint ownership
agreement setting forth the rights and obligations of the Landlord and Tenant
with regard to the Property, including, but not limited to, cost sharing and
maintenance. 10.4.1 Election to Purchase. Upon receipt of the Election Notice in
which Landlord elects to purchase the Offered Property on the same terms and
conditions set forth in the Tenant Transfer Notice, the parties shall proceed to
consummate the purchase and sale of the Offered Property within thirty (30) days
thereafter; provided that such sale shall be for cash and by special warranty
deed, “as is, where is”, free and clear of liens, claims and encumbrances other
than those existing on the date hereof or agreed to by the parties on the same
terms and conditions as set forth in the Tenant Transfer Notice, except as
otherwise mutually agreed to by the parties.



--------------------------------------------------------------------------------



 
[ex101chigroundlease079.jpg]
C-1 - 30 52849361.2 ARTICLE 11 - INSURANCE AND INDEMNIFICATION Section 11.1
Comprehensive Liability Insurance. Tenant shall, at its cost and expense, at all
times during the Term, maintain in force, for the joint benefit of Landlord and
Tenant, and any holder of a mortgage on the Ground Leased Premises, a broad form
comprehensive coverage policy, by the terms of which Landlord and Tenant, and
any holder of a mortgage on the Ground Leased Premises, are named additional
insureds. Such insurance policy or policies shall be maintained on the minimum
basis of $2,000,000.00 for damage to property and for bodily injury or death as
to any person, and $2,000,000.00 as to any one accident, with a deductible not
exceeding $25,000.00. Such insurance policy or policies shall be stated to be
primary and noncontributing with any insurance which may be carried by Landlord.
A certificate of said insurance shall be delivered to Landlord on the Lease
Commencement Date, effective from and after the Lease Commencement Date, and
renewal certificates and proof of payment of premium therefor shall be delivered
to Landlord prior to the renewal date of any such insurance policies during the
Term and any Extended Term. In the event Tenant fails to timely pay any premium
when due, Landlord shall be authorized to do so, and may charge all costs and
expenses thereof, including the premium and interest at the maximum rate allowed
by law, to Tenant, to be paid by Tenant as additional rent hereunder. Section
11.2 Fire and Extended Coverage Property Insurance. Tenant shall, at its cost
and expense and at all times during the Term and any Extended Term, maintain in
force, for the joint benefit of Landlord and Tenant, and any holder of a
mortgage on the Ground Leased Premises, a policy of insurance against loss or
damage by fire and lightning, and such other perils as are covered under the
broadest form of the “extended coverage” or “all risk” endorsements available in
_________________ including, but not limited to, damage by wind storm,
hurricane, explosion, smoke, sprinkler leakage, vandalism, malicious mischief
and such other risks as are normally covered by such endorsements. Landlord
shall be named as an additional insured on such policy of insurance, and the
leasehold Mortgagee shall be named as required by its loan documents, and
subject to terms of the loan documents any insurance proceeds shall be applied
in the manner as set forth in this Lease. The insurance shall be carried and
maintained to the extent of full (actual) replacement cost of the improvements,
in such amounts as may be reasonably acceptable to Landlord from time to time
during the Term of this Lease and any Extended Term; provided however, that
during the period of construction, Tenant shall provide or cause to be provided
in lieu thereof builders’ risk or similar type of insurance to the full
replacement costs thereof. Such insurance policy or policies shall be stated to
be primary and noncontributing with any insurance which may be carried by
Landlord. In addition, the deductible for such insurance shall not exceed
$25,000.00. A certificate of said insurance shall be delivered to Landlord on
the Lease Commencement Date, to be effective from and after the Lease
Commencement Date. Any renewal certificates and proof of payment of premium
therefor shall be delivered to Landlord prior to the renewal date of any such
insurance policies during the Term and any Extended Term. In the event Tenant
fails to timely pay any premium when due, Landlord shall be authorized, but not
obligated, to do so, and may charge all costs and expenses thereof, including
the premium and interest at the Default Rate, to Tenant, to be paid by Tenant as
additional rent hereunder. Landlord shall have no obligation to obtain insurance
for the benefit of Tenant.



--------------------------------------------------------------------------------



 
[ex101chigroundlease080.jpg]
C-1 - 31 52849361.2 Section 11.3 Waiver of Subrogation. Landlord and Tenant and
all parties claiming under them mutually release and discharge each other from
all claims and liabilities arising from or caused by any casualty or hazard
covered or required hereunder to be covered in whole or in part by the casualty
and liability insurance to be carried on the MOB, the Ground Leased Premises or
in connection with any improvements on or activities conducted on the Ground
Leased Premises, and the MOB, and waive any right of subrogation which might
otherwise exist in or accrue to any person on account thereof, and evidence such
waiver by endorsement to the required insurance policies, provided that such
release shall not operate in any case where the effect is to invalidate or
increase the cost of such insurance coverage (provided that in the case of
increased cost, the other party shall have the right, within thirty (30) days
following written notice, to pay such increased cost, thereby keeping such
release and waiver in full force and effect). Section 11.4 Indemnification.
Tenant hereby agrees to indemnify, protect, defend and save Landlord, its
agents, officers, shareholders, employees, and attorneys harmless from and
against any and all losses, damages, actions, fines, penalties, demands,
damages, liability and expense, including attorneys’ fees and costs through
litigation and all appeals, in connection with the loss of life, personal injury
and damage to property arising from or out of (a) any occurrence in, upon, at or
about the Ground Leased Premises; (b) the occupancy, use, construction upon and
maintenance of the Ground Leased Premises by Tenant and its Tenants, subtenants,
guests and invitees, and any party acting by, through or under any of them; (c)
the operation of the business of Tenant thereon; and (d) any act or failure to
act, occasioned wholly or in party by Tenant and its agents, contractors,
employees, invitees or any other person. Nothing contained herein shall be
construed to make Tenant liable for any injury or loss caused by the negligence,
gross negligence or willful misconduct of Landlord or any agent or employee of
Landlord, Landlord agreeing to indemnify and hold Tenant harmless therefrom.
ARTICLE 12 - DAMAGE AND DESTRUCTION Section 12.1 Tenant’s Duty to Restore
Premises. Subject to the terms of any Leasehold Mortgage, at any time during the
Term or Extended Term(s) of this Lease, and so long as no Event of Default has
occurred, if any buildings or improvements now or hereafter on the Ground Leased
Premises are damaged and/or destroyed in whole or in part by fire, theft, the
elements, or any other cause, this Lease shall continue in full force and
effect, and Tenant, at its sole cost and expense, shall repair and restore the
damaged or destroyed MOB and related improvements according to the original plan
hereof or according to such modified plans as shall be reasonably approved in
writing by Landlord, whether or not there are sufficient insurance proceeds to
cover the repair and restoration expenses. The work of repair and restoration
shall be commenced by Tenant as soon as reasonably possible, with due
consideration given to, among other things, clearing of damaged portions of the
Premises and site preparation, adjustment of insurance claims, redesign,
rebidding and repermitting, obtaining a new loan or loans for construction or
repair. Tenant shall proceed diligently to commence repairs and restoration.
Once construction has commenced, Tenant shall proceed diligently thereafter to
complete the construction or repair, and shall complete the same no later than
12 months after the commencement of such construction or repair, subject to
reasonable delays due to Force Majeure Events. Tenant shall not be responsible
for delays caused by Force Majeure Events. Notwithstanding anything to the
contrary contained herein, so long as no Event of Default has



--------------------------------------------------------------------------------



 
[ex101chigroundlease081.jpg]
C-1 - 32 52849361.2 occurred, if any buildings or improvements now or hereafter
on the Ground Leased Premises are damaged and/or destroyed in the amount of
seventy-five percent (75%) or more, by fire, theft, the elements, or any other
cause during the last twenty-four (24) months of the Term, Tenant shall have the
option to terminate this Lease. Such option to terminate shall be exercised by
Tenant delivering to Landlord written notice of Tenant’s intent to terminate
this Lease, in which case this Lease shall terminate on the sixtieth (60th) day
after Landlord receives such notice; provided, however, that in such event,
Tenant shall be responsible, at its sole cost and expense, for the demolition of
the remaining improvements and the prompt removal of all debris from the Ground
Leased Premises. Section 12.2 Application of Insurance Proceeds. Any and all
fire or other insurance proceeds that become payable at any time during the Term
or any Extended Term because of damage to or destruction of any buildings or
improvements on the Ground Leased Premises shall, subject to the terms of any
mortgage incurred by Tenant pursuant to Article 6 of this Lease, be paid jointly
to Tenant and Landlord, and applied toward the cost of repairing and restoring
the damaged or destroyed buildings or improvements in the manner required by
Section 12.1 of this Lease. Notwithstanding the foregoing, in the event that
Tenant exercises its option to terminate this Lease under Section 12.1 above
because of damage to or destruction of the MOB, then, in that event, any and all
fire or other insurance proceeds that become payable as follows: first, to the
payment of any outstanding mortgage amounts, next, to any reasonable costs
Tenant incurs in connection with the adjustment of the loss and the collection
thereof and securing and stabilizing the Ground Leased Premises, and the
remainder to Landlord. ARTICLE 13 - DEFAULTS AND REMEDIES Section 13.1 Defaults.
Each of the following events shall be a default by Tenant and a breach of this
Lease and constitute an “Event of Default:” 13.1.1. Abandonment. Abandonment of
the Ground Leased Premises, or the improvements now or hereafter constructed
thereon, where such abandonment continues for a period of sixty (60) days after
notice thereof by Landlord to Tenant. 13.1.2. Attachment or Other Levy. The
subjection of any right or interest of Tenant in the Ground Leased Premises to
attachment, execution or other levy, or to seizure under legal process, if not
released within ninety (90) days. 13.1.3. Appointment of Receiver. The
appointment of a receiver to take possession of the Ground Leased Premises or
improvements thereof, or of Tenant’s interest in the leasehold estate or of
Tenant’s operations on the Ground Leased Premises, for any reason, including but
not limited to assignment for benefit of creditors or voluntary or involuntary
bankruptcy proceedings, but not including receivership (a) pursuant to
administration of the estate of any deceased or incompetent individual member of
any Tenant, or (b) pursuant to any mortgage permitted by the provision of this
Lease relating to the purchase or construction of improvements, or (c)
instituted by Landlord, the event of default being not the appointment of a
receiver at Landlord’s instance, but the event justifying the receivership, if
any.



--------------------------------------------------------------------------------



 
[ex101chigroundlease082.jpg]
C-1 - 33 52849361.2 13.1.4. Insolvency: Bankruptcy. An assignment by Tenant for
the benefit of creditors, or the filing of a voluntary or involuntary petition
by or against Tenant under any law for the purpose of adjudicating Tenant a
bankrupt; or for extending time for payment, adjustment or satisfaction of
Tenant’s liabilities; or reorganization, dissolution, or arrangement on account
of, or to prevent bankruptcy or insolvency; unless, in case of such that are
involuntary on Tenant’s part, the assignment, proceedings, and all consequent
orders, adjudications, custodies and supervisions are dismissed, vacated or
terminated within sixty (60) days after the assignment, filing or other initial
event. 13.1.5. Violation of Use Restrictions. Tenant’s (a) violation of the use
restrictions set forth herein, including, without limitation, the Prohibited Use
or ERD restrictions set forth in Section 4.3 of this Lease, or (b) failure to
(i) include the Qualified Tenant requirements or the Prohibited Use or ERD
restrictions under any lease, (ii) use commercially reasonable efforts to
enforce such provisions under a lease, or (iii) agree with any tenant under a
lease or otherwise in writing that Landlord will have third party beneficiary
rights to enforce the Qualified Tenant requirements and the Prohibited Use and
ERD restrictions directly against such tenant, after the application of the
notice and cure provisions in Section 13.1.8 below. 13.1.6. Default in Payment
or Performance Under this Lease. Failure of Tenant to pay any installment of
Base Annual Rent, additional rent, or any impositions or other monetary
obligations of any nature whatsoever required to be paid by Tenant under this
Lease when due and payable; or failure of Tenant to observe or perform any of
its other covenants, conditions or agreements under this Lease or under the
terms of any mortgage documents which encumber the leasehold interest in the
Ground Leased Premises, the MOB or any part thereof or interest therein; or the
breach of any warranties or representations of Tenant under this Lease. For
purposes of this Article 13, all monetary payments required to be made under
this Lease, including, but not limited to, Taxes, insurance premiums, utility
payments, and association assessments, together with all other sums Tenant is
obligated to pay under this Lease (other than rent), shall be deemed additional
rent hereunder. 13.1.7. Notice and Right to Cure. If the alleged default is
monetary in nature such as (but not limited to) nonpayment of rent, taxes or any
other sums required to be paid by Tenant, Landlord shall deliver written notice
to Tenant of the default and Tenant will have ten (10) days after the receipt of
such written notice to cure the default. As to any Event of Default occurring
under Section 13.1.5 of this Lease, Tenant shall cure such default promptly upon
receipt of written notice from Landlord specifying the requirement Tenant has
failed to satisfy. Tenant shall promptly commence and diligently pursue such
legal or equitable actions to enforce the provisions of Sections 4.3.1 or 4.3.2
or the Qualified Tenant requirements set forth herein, as the case may be, as
are reasonably required (including without limitation remedies of termination
and/or eviction) in the event those provisions have been violated. Said actions
shall be instituted and prosecuted, at Tenant’s cost and expense, with counsel
of Tenant’s choice. As to any other non-monetary defaults, Tenant shall have
thirty (30) days after written notice is given by Landlord specifying the nature
of the default to cure the default; provided, however, that if after exercise of
due diligence and its best efforts to cure such non-monetary default Tenant is
unable to do so within the thirty (30) day period, then the curing period shall
be extended for such reasonable time as may be approved by Landlord for curing
such default, so long as Tenant continues to diligently prosecute to completion
the curing of the default. As used herein, non-



--------------------------------------------------------------------------------



 
[ex101chigroundlease083.jpg]
C-1 - 34 52849361.2 monetary default shall include, without limitation, a breach
of any covenant of Tenant hereunder, Tenant’s failure to perform as required
hereunder, and a breach of any warranty, representation or other agreement of
Tenant under this Lease. 13.1.8. CHI and Landlord Lease Defaults.
Notwithstanding anything in this Lease to the contrary, in the event that any
alleged default by Tenant under this Lease is caused by or is the result of a
default by CHI, Landlord or any of their affiliates under a lease with Tenant
for space in the MOB, then for so long as such default remains uncured by CHI,
Landlord or such affiliate, then Tenant shall be not in default under this
Lease. Section 13.2 Remedies. If any default by Tenant shall continue uncured
upon expiration of the applicable curing period described in Section 13.1.8
above, then subject to the rights of any Mortgagee as described in this Lease,
Landlord may exercise any one or all of the following remedies in addition to
all other rights and remedies provided by law or equity, from time to time, to
which Landlord may resort cumulatively or in the alternative: 13.2.1.
Termination. Landlord may, at Landlord’s election, and without notice, terminate
this Lease. All Tenant’s rights and interest of any kind whatsoever in the
Ground Leased Premises, the MOB and in all improvements shall terminate upon
termination of this Lease. Promptly after any such termination, Tenant shall
surrender and vacate the Ground Leased Premises, the MOB and any other
improvements in broom-clean condition, and Landlord may re-enter and take
possession of the Ground Leased Premises, the MOB and all other improvements.
Termination under this paragraph shall not relieve Tenant from the payment of
any sum then due to Landlord, or from any claim for damages previously accrued,
or then accruing, against Tenant. 13.2.2. Re-entry Without Termination. If
permitted under applicable law, Landlord may, at Landlord’s election, re-enter
the Ground Leased Premises, the MOB and improvements thereon, and without
terminating this Lease, at any time, relet the Ground Leased Premises and
improvements, or any part(s) of them, for the account, and in the name of Tenant
or otherwise, all upon commercially reasonable rates and terms determined by
Landlord, without hereby obligating Landlord to relet the Ground Leased Premises
and the MOB or make an effort to relet either or both of them in whole or in
part, at any time. Any reletting may be for the remainder of the Term, the
Extended Term(s) or for any longer or shorter period. Landlord may execute any
leases made under this provision either in Landlord’s name or in Tenant’s name,
and Landlord shall be entitled to all rents from the use, operation or occupancy
of the Ground Leased Premises or improvements, or both. Landlord shall have the
further right, at Landlord’s option, to make such reasonable and necessary
alterations, repairs, replacements and/or restorations which shall not operate
or be construed to release Tenant from liability hereunder. Tenant shall
nevertheless pay to Landlord on the due dates specified in this Lease the
equivalent of all sums required of Tenant under this Lease, plus Landlord’s
reasonable expenses. No act by or on behalf of Landlord under this provision
shall constitute a termination of this Ground Lease unless Landlord gives Tenant
written notice of termination. 13.2.3. Tenant’s Personal Property. Landlord may,
at Landlord’s election, use Tenant’s personal property and trade fixtures or any
of such property and fixtures without compensation and without liability for use
or damage, or store them for the account and at the



--------------------------------------------------------------------------------



 
[ex101chigroundlease084.jpg]
C-1 - 35 52849361.2 cost of Tenant. The election of one remedy for any one item
shall not foreclose an election of any other remedy for another item, or for the
same item at a later time. 13.2.4. Appointment of Receiver. Landlord may, if
Landlord elects to file suit to enforce this Lease and/or protect its rights
hereunder, in addition to the other remedies provided in this Lease and by law,
have the appointment of a receiver of the Ground Leased Premises and the
improvements thereon. 13.2.5. Acceleration. Intentionally omitted. Section 13.3
Remedies Cumulative. Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would have expired nor
limit or preclude recovery by Landlord against Tenant of any sums or damages
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
All the remedies hereinbefore given to Landlord and all rights and remedies
given to it at law and in equity shall be cumulative and concurrent. Section
13.4 Tenant’s Liability After Default. If an Event of Default shall occur under
this Lease, Landlord, without thereby waiving such default, may (but shall not
be obligated to) perform the same for the account and at the expense of Tenant,
without notice in a case of emergency, and in any other case only if such
default continues after the expiration of the curing period applicable, if any,
under Section 13.1.8 of this Lease. Any reasonable expenses incurred by Landlord
in connection with any such performance, and all costs, expenses, and
disbursements of every kind and nature whatsoever, including reasonable
attorneys’ fees including appellate, bankruptcy and post-judgment proceedings
involved in collecting or endeavoring to collect the rent or any additional rent
or any part thereof or enforcing or endeavoring to enforce any rights against
Tenant or Tenant’s obligations hereunder, shall be due and payable upon
Landlord’s submission of an invoice therefor. All sums advanced by Landlord on
account of Tenant under this section, or pursuant to any other provision of this
Lease, and all rent, if delinquent or not paid by Tenant and received by
Landlord when due hereunder, shall bear interest at the Default Rate, from the
due date thereof until paid and the same shall be and constitute additional rent
and be due and payable upon Landlord’s demand therefor. Section 13.5 Holdover.
If Tenant remains in possession of the Ground Leased Premises or any part
thereof after the expiration or sooner termination of the Term or any extension
thereof, Tenant shall become a tenant at sufferance and shall pay the Landlord a
rent equal to 150% of the Base Annual Rent paid by Tenant in the last month
prior to the expiration or termination of the Lease, which shall be payable on a
per diem basis, not to exceed the amount permitted to be charged by a Landlord
under applicable _________________ law. Notwithstanding that Landlord may allow
Tenant to continue in possession after the expiration or sooner termination of
this Lease, neither that nor the provisions of this section shall constitute a
waiver of any of Landlord’s rights under this section or this Lease. Further,
notwithstanding the payment of rent by Tenant and acceptance thereof by Landlord
as provided in this section, Tenant shall be in continuing breach of this Lease
at any time or during any period in which Tenant is a holdover tenant.



--------------------------------------------------------------------------------



 
[ex101chigroundlease085.jpg]
C-1 - 36 52849361.2 ARTICLE 14 - SURRENDER AND REMOVAL Section 14.1 Surrender of
Possession. Upon the expiration of the Term, the Extended Term(s) or any earlier
termination thereof, Tenant shall surrender to Landlord possession of the Ground
Leased Premises and all improvements constructed and installed thereon in their
“as is, where is” condition with all faults. Tenant may remove, or cause to be
removed, all personal property and equipment of Tenant, other than permanent
fixtures, from the Ground Leased Premises within thirty (30) days after the date
of any termination of this Lease; thereafter all such personal property and
equipment not removed shall belong to Landlord without the payment of any
consideration. Section 14.2 Tenant’s Quitclaim. Upon the expiration of the Term
or any Extended Term, or any sooner termination of this Lease, Tenant agrees
that its interests shall be quit claimed to Landlord without necessity of
further action, provided, however, that Tenant shall, upon request, execute,
acknowledge and deliver to Landlord an instrument in writing, releasing and
quitclaiming to Landlord all right, title and interest of Tenant in and to the
Ground Leased Premises and all improvements reasonably acceptable to Tenant.
ARTICLE 15 - GENERAL PROVISIONS Section 15.1 Conditions and Covenants. All of
the provisions of this Lease shall be deemed as running with the land, and
construed to be “conditions” as well as “covenants” as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision. Section 15.2 Survival of Indemnities. All representations,
warranties and indemnities of Tenant under this Lease shall survive the
expiration or sooner termination of this Lease for a period of twelve (12)
months. Section 15.3 No Waiver of Breach. No failure by either Landlord or
Tenant to insist upon the strict performance by the other of any covenant,
agreement, term or condition of this Lease, or to exercise any right or remedy
consequent upon a breach thereof, shall constitute a waiver of any such breach
or of such covenant, agreement, term or condition. No waiver of any breach shall
affect or alter this Lease, but each and every covenant, condition, agreement
and term of this Lease shall continue in full force and effect with respect to
any other then existing or subsequent breach. Section 15.4 [Intentionally
Omitted]. Section 15.5 Unavoidable Delay. If either party shall be delayed or
prevented from the performance of any act required by this Lease by reason of
acts of God, other casualties, strikes, lockouts, labor disputes, inability to
procure materials through use of commercially reasonable efforts, restrictive
governmental laws or regulations, unreasonable delays in transportation, delays
by public utility companies without fault and beyond the reasonable control of
the party obligated, adverse weather conditions not reasonably anticipatable and
resulting in the inability to perform, or other cause without fault and beyond
the reasonable control of the party obligated (financial inability excepted)
(each, a “Force Majeure Event”), performance of such act shall be excused for
the period of the delay and the period for the performance of such act shall be



--------------------------------------------------------------------------------



 
[ex101chigroundlease086.jpg]
C-1 - 37 52849361.2 extended for a period equivalent to the period of such
delay; provided, however, nothing in this section shall excuse Tenant from the
prompt payment of any rental or other charge required of Tenant except as may be
expressly provided elsewhere in this Lease. Section 15.6 Notices. Unless
otherwise specifically provided in this Lease or by law, any and all notices or
other communications required or permitted by this Lease or by law to be served
on, given to, or delivered to any party to this Lease shall be in writing and
shall be deemed duly served, given, delivered and received (i) when personally
delivered (including confirmed overnight delivery service to the party to whom
it is directed), or (ii) in lieu of such personal delivery, when three (3)
business days have elapsed following deposit thereof in the United States mail,
first-class postage prepaid, certified, return receipt requested, or (iii) the
next business day following delivery to a nationally recognized overnight
carrier (e.g. Federal Express), addressed to: LANDLORD:
_________________________ [Hospital] _________________________
_________________________ _________________________ WITH A COPY TO: Catholic
Health Initiatives Attn: General Counsel 198 Inverness Drive West Englewood,
Colorado 80112 WITH A COPY TO: Catholic Health Initiatives Attn: Corporate Real
Estate Dept. 198 Inverness Drive West Englewood, Colorado 80112 TENANT:
_________________________ _________________________ _________________________
_________________________ WITH A COPY TO: _________________________
_________________________ _________________________ _________________________
Either party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner provided in its
paragraph. Section 15.7 Gender. The use herein of (a) any gender includes all
others, and (b) the singular number includes the plural and vice-versa, whenever
the context so requires.



--------------------------------------------------------------------------------



 
[ex101chigroundlease087.jpg]
C-1 - 38 52849361.2 Section 15.8 Captions. Captions in this Lease are inserted
for convenience of reference only and do not define, describe or limit the scope
or the intent of this Ground Lease or any of the terms hereof. Section 15.9
Entire Agreement. This Lease contains the entire agreement between the parties
regarding the subject matter hereof. Any oral or written representations,
agreements, understandings and/or statements shall be of no force and effect.
Section 15.10 Waiver; Amendment. No modification, waiver, amendment, discharge
or change of this Lease shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought. Section 15.11 Attorney’s
Fees. If either party retains an attorney to enforce or interpret this Lease,
the prevailing party shall be entitled to recover, in addition to all other
items of recovery permitted by law, reasonable attorneys’ fees and costs
incurred through litigation, bankruptcy proceedings and all appeals. Section
15.12 Time. Time is of the essence of each obligation of each party hereunder.
Section 15.13 Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State/Commonwealth of _________________. Section
15.14 Binding Effect. Subject to any provision of this Lease that may prohibit
or curtail assignment of any rights hereunder, this Lease shall bind and inure
to the benefit of the respective heirs, assigns, personal representatives, and
successors of the parties hereto. Section 15.15 Execution of Other Instruments.
Each party agrees that it shall, upon the other’s request, take any and all
steps, and execute, acknowledge and deliver to the other party and all further
instruments necessary or expedient to effectuate the purpose of this Lease.
Section 15.16 Severability. If any term, provision, covenant or condition of
this Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Section 15.17
Counterparts. This Lease may be executed in one or more counterparts, each of
which shall be deemed an original and when taken together will constitute one
instrument. Section 15.18 Estoppel Certificate. Either party shall execute,
acknowledge and deliver to the other party, within twenty (20) days after
requested by the other party, a statement in writing certifying, if such is the
case, that this Lease in unmodified and in full force and effect (or if there
have been modifications that the same is in full force and effect as modified);
the date of commencement of this Lease; the dates for which the rent and other
charges have been paid; any alleged defaults and claims against the other party
and providing such other information as shall be reasonably requested.



--------------------------------------------------------------------------------



 
[ex101chigroundlease088.jpg]
C-1 - 39 52849361.2 Section 15.19 Good Standing. Tenant represents and warrants
that it is in good standing as of the Effective Date of this Lease, and
covenants that it will remain in good standing under the applicable laws of the
States/Commonwealths of ________ and _________________ at all times during the
Term and any Extended Term of this Lease. Tenant’s breach of this representation
or covenant shall constitute an Event of Default hereunder. Section 15.20
Memorandum of Lease. On or before the Effective Date, Landlord and Tenant shall
execute and acknowledge a Memorandum of this Lease for purpose of recordation.
This Memorandum shall be in the form attached hereto as Exhibit “F” and
incorporated herein by reference. Section 15.21 Waiver of Trial by Jury.
LANDLORD AND TENANT MUTUALLY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY FOR ANY PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, OR ANY CONDUCT OR COURSE OF DEALING OF THE PARTIES, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY PERSONS. THIS WAIVER IS A MATERIAL INDUCEMENT
TO LANDLORD TO ACCEPT DELIVERY OF THIS LEASE. Section 15.22 [Intentionally
Omitted]. Section 15.23 Platting. Landlord and Tenant acknowledge and agree that
the Ground Leased Premises are a part of a larger parcel of land owned by
Landlord and that if requested by Landlord or to the extent required by
applicable law, the parties will plat and subdivide the Ground Leased Premises
as a separate parcel. Landlord acknowledges and agrees that it will cooperate
with Tenant in the platting process with the applicable governmental authorities
(at no cost to Landlord), which cooperation shall include, but shall not be
limited to, joinders in applications for platting, attendance and support at
public hearings and at meetings with governmental staff and joining in the final
plat for the Ground Leased Premises, all as required by the applicable
governmental authority and applicable laws. Section 15.24 Counterparts.
Intentionally omitted. Section 15.25 Financial Information/List of Hospital
Physicians. Upon Tenant’s reasonable written request, but no more frequently
than once per year unless such request is in connection with the sale or
refinancing of the MOB, Landlord shall provide to Tenant copies of Landlord’s
most recent financial statements. Upon Tenant’s reasonable written request, but
no more frequently than once every three months, Landlord shall provide Tenant
with a current list of all physicians on the staff of the Hospital and any
affiliated hospitals in the _________________ area. [Signatures on following
page(s).]



--------------------------------------------------------------------------------



 
[ex101chigroundlease089.jpg]
C-1 - 40 52849361.2 IN WITNESS WHEREOF, this Lease has been executed on the
respective dates set forth below. Signed, sealed and delivered in the presence
of: LANDLORD: _________________________, a _________________ Print Name: By:
Name: Title: Print Name: TENANT: _____________________________ a
_________________ Print Name: Print Name: By: Name: . _________________ Title:



--------------------------------------------------------------------------------



 
[ex101chigroundlease090.jpg]
C-1 - 41 52849361.2 EXHIBIT “A” LEGAL DESCRIPTION OF LEASED PREMISES



--------------------------------------------------------------------------------



 
[ex101chigroundlease091.jpg]
C-1 - 42 52849361.2 EXHIBIT “B” SITE PLAN



--------------------------------------------------------------------------------



 
[ex101chigroundlease092.jpg]
C-1 - 43 52849361.2 EXHIBIT “C” PERMITTED ENCUMBRANCES



--------------------------------------------------------------------------------



 
[ex101chigroundlease093.jpg]
C-1 - 44 52849361.2 EXHIBIT “D” PHASE I



--------------------------------------------------------------------------------



 
[ex101chigroundlease094.jpg]
C-1 - 45 52849361.2 EXHIBIT “E” MEMORANDUM OF LEASE This Memorandum of Lease
(this “Memorandum”) is made as of the _____ day of__________ , 2016, by and
between _________________________, a _________________ (“Landlord”), and
_________________________, a _________________ (“Tenant”), to give notice of the
below described lease. 1. Lease. On ________ ___, 2016, Landlord and Tenant
entered into that certain Ground Lease (the “Lease”) whereby Landlord granted
Tenant the right to lease that certain real property more particularly described
on Exhibit ”1” attached hereto and by this reference incorporated herein (the
“Leased Ground”). 2. Term. The initial Term of forty-nine (49) years commenced
on _________, ____. Tenant may renew and extend the term of the Lease for three
(3) additional consecutive option periods of ten (10) years each, subject to the
terms of the Lease. 3. Restrictions. (a) Prohibitted Use. The Leased Ground and
any improvements thereon shall be used solely for medical offices and for the
practice of medicine and any other ancillary use and for no other purposes,
except as otherwise approved in writing by Landlord, in its reasonable
discretion. Tenant agrees that it shall not permit the Leased Ground or any
improvements thereon or portion thereof to be used by Tenant or any occupant or
tenant thereof (other than Landlord or its affiliate which may lease space in
the MOB from time to time) for the following services without the express prior
written approval of Landlord, which approval, except as otherwise provided in
the Lease, shall be at the sole discretion of Landlord and may be withheld for
any reason, reasonable or unreasonable, or for no reason at all: (i) ambulatory
surgery procedures (as defined in the list of Medicare- covered ambulatory
surgery procedures) or any other surgical or other procedures that require a
general anesthetic (as opposed to only a local anesthetic); (ii) physical
therapy; (iii) reference diagnostic imaging services (which include, without
limitation, the following: fluoroscopy, computerized tomography (CT), radiation
therapy, mammography and breast diagnostics, nuclear medicine testing, magnetic
resonance imaging and positive emission tomography); (iv) cardiac
catheterization; and (v) laboratory services, unless Landlord acknowledges in
writing that laboratory services are not available to Tenant or such occupants
on a commercially reasonable basis at the Hospital or any medically-related
facility in _________ owned or operated by Landlord or an affiliate; provided,
however, that Landlord’s consent shall not be required for x-ray, plane film
radiography and ultrasound services, and Landlord shall not otherwise
unreasonably withhold approval with respect to any other services identified
under subsections (i) through (v) above, with respect to tenants of the MOB or
physician employees of such tenants performing x-ray, plane film radiography or
ultrasound services or other services identified under subsections (i) through
(v) as such services relate to their own patients where such tenants or
physician employees of such tenants are the treating professionals and such
services are provided incidental to any such tenants or



--------------------------------------------------------------------------------



 
[ex101chigroundlease095.jpg]
C-1 - 46 52849361.2 physician employees of such tenants use of the MOB to the
extent such services are customarily provided by a physician in the treatment of
such physician’s patients in the ordinary and customary course of treatment
within a physician office setting, provided that such services (A) may be
performed under applicable law in a physician office setting, (B) are merely
ancillary and incidental to such physician’s primary medical practice and do not
constitute the physician’s primary medical practice or specialty nor the
predominant services rendered by such physician to such physician’s patients and
(C) such patients are not referred to such physician primarily for the purpose
of obtaining such services. (b) ERD Restritions. Landlord is an affiliate of
Catholic Health Initiatives (“CHI”), a Colorado nonprofit corporation, and the
MOB is associated with the Hospital. As long as (i) the Hospital or the Hospital
Operator are an affiliate of CHI, or (ii) the Land is owned, operated or managed
by Landlord, or an affiliate of Landlord, or CHI, or any other entity subject to
Canon Law of the Roman Catholic Church, the Leased Ground, or any part thereof
leased hereunder (including, without limitation, the MOB), will at all times
hereafter be used in a manner materially consistent with the Ethical and
Religious Directives for Catholic Health Care Services, Fourth Edition, as
promulgated by the United States Conference of Catholic Bishops, as amended from
time to time, and as interpreted by the local bishop (the “ERDs”). The ERDs can
be found at the following website:
http://www.usccb.org/issues-and-action/human-life-and-
dignity/healthcare/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-
fifth-edition-2009.pdf. At no time during such period will any building,
edifice, enclosure, structure, machinery, tools, supplies or equipment be
constructed, installed, stored, repaired, attached or placed upon any part of
the Leased Ground that will be designed, constructed, intended to be used
primarily for, or equipped primarily to carry on, any activity which is
inconsistent with the ERDs. The initial determination of whether any use is
inconsistent with the ERDs will be made by Landlord or CHI. If Tenant or any
subtenant does not agree with such determination, Landlord and Tenant will
appoint a qualified moral theologian or ethicist who will be deemed to have
final authority to resolve the disputed issue, and the costs incurred to resolve
such issue shall be borne by the non-prevailing party. (c) Assignment and
Subletting. Tenant may not assign, sublet or pledge its interest in the Lease
without Landlord’s consent or enter into any agreement which could result in any
lien upon the Leased Ground, except as set forth in the Lease. 4. Improvements.
The improvements constructed on the Leased Ground are the property of Tenant and
the same have been conveyed to Tenant by a Special Warranty Deed. Tenant, at its
own costs and expense, shall maintain, repair and replace, or cause such to be
done, to the Leased Ground, MOB and any other improvements thereon and
appurtenances thereto and every part thereof, including without limitation all
landscaping therein, in good order, condition and repair and in accordance with
all applicable laws, rules, ordinances, orders and regulations of all
governmental authorities. Tenant shall not suffer, create or permit any
mechanic’s liens or



--------------------------------------------------------------------------------



 
[ex101chigroundlease096.jpg]
C-1 - 47 52849361.2 other liens to be filed against the fee of the Leased Ground
nor against Tenant’s leasehold interest in the land, nor any buildings or
improvements on the Leased Ground, by reason of any work, labor, services or
materials supplied or claimed to have been supplied to Tenant or anyone holding
the Leased Ground or any part thereof through or under Tenant. Pursuant to
applicable law, Landlord’s interest as herein described shall not be subject to
liens for improvements made by Tenant or any subtenant. 5. Other Terms and
Provisions. The Lease contains other terms and provisions which are not set
forth herein but which are acknowledged by Landlord and Tenant, and reference is
here made to the Lease for a complete statement thereof, including Tenant’s
right of first offer to purchase and develop the land more particularly
described on Exhibit “2” to this Memorandum. 6. Memorandum; Counterparts. This
Memorandum is executed for the purpose of being recorded in the office of the
recorder where the Leased Ground is located to give notice of the existence of
the Lease and the renewal options contained therein. In no event will this
Memorandum be deemed to modify any of the terms and conditions of the Lease.
This Memorandum may be executed in counterparts. 7. Addresses of the Parties.
The respective addresses of the parties are as follows: Landlord:
__________________________ __________________________ __________________________
__________________________ Tenant: _________________________
__________________________ __________________________ __________________________
Signature Page follows on next page



--------------------------------------------------------------------------------



 
[ex101chigroundlease097.jpg]
C-1 - 48 52849361.2 Signed, sealed and delivered in the presence of: LANDLORD:
_________________________, a _________________ Print Name: By: Name: Title:
Print Name: TENANT: _____________________________, a _________________ Print
Name: Print Name: By: Name: _________________ Title: _____________________



--------------------------------------------------------------------------------



 
[ex101chigroundlease098.jpg]
C-1 - 49 52849361.2 ACKNOWLEDGEMENTS STATE OF ) ) ss. COUNTY OF ) The foregoing
instrument was acknowledged before me this ___ day of ____________, 2015, by
____________________, as ____________________ of _________________________ on
behalf of the corporation, who ____ is personally known to me or _____ produced
his/her driver’s license as identification. NOTARY PUBLIC-State and County
aforesaid Print/Type/Stamp Name: Commission Expiration Date: Notary Seal: STATE
OF ) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me this
___ day of __________, 2015, by ____________________, as Authorized
Representative of __________________________________________________, who ____
is personally known to me or _____ produced his/her driver’s license as
identification. NOTARY PUBLIC-State and County aforesaid Print/Type/Stamp Name:
Commission Expiration Date: Notary Seal:



--------------------------------------------------------------------------------



 
[ex101chigroundlease099.jpg]
Single Tenant Form Single Tenant Form C-2 - 1 52849361.2 EXHIBIT C-2 Space Lease
MEDICAL OFFICE BUILDING LEASE THIS MEDICAL OFFICE BUILDING LEASE (this “Lease”)
is made to be effective as of the date of last execution hereof (“Commencement
Date”), between _____________________, a _______________ (“Landlord”), and
_______________________, a _____________________ (“Tenant”). RECITALS: A.
Subject to all the terms, provisions, and conditions of this Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, on an exclusive
basis, that certain medical office building which shall be deemed to contain
____________ Rentable Square Feet of space (“Building”) located at
________________________________ (the “Property”). The Property is legally
described on Exhibit A attached to and incorporated into this Lease. The
Property is leased to Tenant on an exclusive basis, together with the exclusive
use of, and access to, all parking areas serving the property and the
non-exclusive use of rights-of-way, and easements located adjacent to or
otherwise serving the Property. “Rentable Square Feet” shall mean the actual
rentable area of the Building as computed in accordance with Office Buildings:
Standard Methods of Measurement and Calculating Rental Area (ANSI/BOMA
Z65.1-2010), as promulgated by the Building Owner’s and Manager’s Association
International. B. Tenant intends to use the Property for the purpose of clinical
services, other healthcare purposes, and uses ancillary thereto (“Permitted
Use”). AGREEMENT: NOW, THEREFORE, for and in consideration of the mutual
covenants, promises and agreements herein contained, Landlord does hereby
demise, lease, and rent unto Tenant and Tenant does hereby rent and lease from
Landlord, on an exclusive basis, the Property, under and pursuant to the
following terms and conditions: ARTICLE I. Demise, TERM AND TERMINATION 1.1
Term. Landlord leases to Tenant and Tenant leases from Landlord the Property for
an initial term (“Initial Term”) of one hundred twenty (120) months, commencing
on the Commencement Date first set forth above, and ending on _______________,
2026 (“Expiration Date”). The Initial Term, together with any exercised Renewal
Term(s), if applicable, is referred to herein as the “Term”. Notwithstanding the
foregoing, in the event either party terminates this Lease prior to the first
anniversary of the Commencement Date, then the parties shall not enter into
another agreement for the same or substantially the same space and/or services
on terms



--------------------------------------------------------------------------------



 
[ex101chigroundlease100.jpg]
Single Tenant Form C-2 - 2 52849361.2 different from those specified herein for
a period of twelve (12) months from the Commencement Date, unless to do so would
not result in there being a non-excepted financial relationship between a
physician and Tenant for purposes of the Ethics in Patient Referrals Act of
1989, as amended, 42 U.S.C. § 1395nn (“Stark Law”), as determined by Tenant, in
its sole discretion. In addition, Landlord and Tenant hereby agree that, in the
event Landlord and Tenant enter into any extension, renewal, restatement,
amendment or replacement of this Lease, Landlord shall not be liable or
responsible for any lease commissions or fees related thereto. Tenant may use a
real estate broker for such extension, renewal, restatement, amendment or
replacement so long as Tenant shall be solely responsible for any and all such
leasing commissions and fees. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any claims or potential claims for leasing
commissions and other fees related to any such extensions, renewals,
restatements, amendments or replacements of this Lease. ARTICLE II. FINANCIAL
ARRANGEMENT 2.1 Rental Rate. (a) Rent. Tenant agrees to pay and Landlord agrees
to accept a base rent (“Base Rent”), paid in equal monthly installments, for the
lease of the Property in the following amounts for the following periods of
time: PERIOD Annual Base Rent Monthly Base Rent Month 1 – Month 12 Month 13 –
Month 24 Month 25 – Month 36 In addition, Tenant agrees to pay and Landlord
agrees to accept the additional rent as set forth in Section 2.1(b) below
(“Additional Rent”). All sums of Base Rent plus Additional Rent are sometimes
herein collectively referred to as “Rent”. (b) Additional Rent. To the extent
not paid by Tenant directly, Tenant covenants and agrees to pay to Landlord as
Additional Rent, the Operating Expenses, as defined below. Notwithstanding the
foregoing or anything to the contrary contained in this Lease, it is intended
that to the greatest extent possible, Tenant shall contract directly for
Operating Expenses and shall pay its service-providers and laborers directly and
shall only be required to pay Additional Rent to Landlord if Landlord incurs or
pays an Operating Expense directly. (i) Estimated Operating Expenses. On an
annual basis, and at such other times during such calendar year as Landlord
shall deem it necessary, Landlord shall provide to Tenant a written statement
(“Notice of Estimate”) setting forth (i) Landlord’s estimate of the Operating
Expenses that Landlord expects to incur for that calendar year (“Estimated
Operating Expenses”); and (ii) the amount of each installment of the Estimated
Operating Expenses (“Additional



--------------------------------------------------------------------------------



 
[ex101chigroundlease101.jpg]
Single Tenant Form C-2 - 3 52849361.2 Rent Installments”), which shall include
one-twelfth (1/12th) of the estimated annual amount of Taxes (as defined below).
Tenant shall thereafter pay to Landlord in advance, with each payment of Base
Rent, the Additional Rent Installments, beginning with the Base Rent due on the
first day of the month immediately following the date of the Notice of Estimate.
(ii) Actual Operating Expenses. Landlord shall within a period of ninety (90)
days after the close of each calendar year, notify Tenant by written itemized
statement (“Notice of Comparison”) of (i) the total amount Landlord actually
paid or incurred (depending upon whether Landlord utilizes an accrual or cash
basis accounting system) as the Operating Expenses during the calendar year
covered by the Notice of Comparison (“Actual Operating Expenses”); and (ii) the
difference, if any, between the Actual Operating Expense and the Estimated
Operating Expenses payable by Tenant (“Additional Rent Adjustment”). (iii)
Adjustment of Additional Rent. If the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Tenant, then Tenant shall, within thirty
(30) days after Tenant receives the Notice of Comparison, pay to Landlord the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent payable by Tenant. If the Notice of Comparison provides there is
an Additional Rent Adjustment payable by Landlord, then Landlord shall, within
thirty (30) days after delivery of the Notice of Comparison return to Tenant the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent due to Tenant. (iv) Audits of Operating Expenses. Tenant shall
have the right at reasonable times within one hundred eighty (180) days from
receipt of the Notice of Comparison to audit Landlord’s books and records
relating to (and only relating to) the Operating Expenses for any calendar year
Additional Rent becomes due and thereafter shall provide to Landlord a report of
the Operating Expenses audited (“Audit”). If the Audit results in a change in
the Actual Operating Expenses, the resulting Additional Rent Adjustment shall be
paid or adjusted in accordance with the provisions of Sections 2.1(b)(iii) above
and 2.1(b)(v) below. (v) Adjustment of Additional Rent After Term.
Notwithstanding the expiration of the Term, Tenant shall, within thirty (30)
days after the date of a Notice of Comparison for the calendar year in which the
Term terminates or expires, pay to Landlord, any Additional Rent Adjustment
payable by Tenant. Conversely, if the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Landlord, then Landlord shall apply the
overpayment to reduce any unsatisfied obligations of Tenant to Landlord, and the
balance, if any, shall be returned to Tenant at the address of Tenant provided
to Landlord upon expiration of the Term. (vi) Operating Expenses. “Operating
Expenses” shall mean all costs or expenses for operation, repair, maintenance,
and management of the Property,



--------------------------------------------------------------------------------



 
[ex101chigroundlease102.jpg]
Single Tenant Form C-2 - 4 52849361.2 including, without limitation, the costs
or expenses for: (a) water, sewage disposal, drainage, refuse collection, gas,
electricity, light, power, or other utility services (collectively,
“Utilities”); (b) maintenance and repair of the Property; (c) taxes, assessments
or other impositions that may be levied, assessed, or imposed upon or with
respect to the Property or any part thereof, or personal property at any time
situated thereon, including, without limitation, real property, ad valorem,
personal property, gross income, franchise, withholding, profits, rent, single
business, value added, excise, occupancy, use, impact fees, sales and gross
receipts taxes (collectively, “Taxes”); (d) casualty, liability, and other
insurance required to be obtained by the parties pursuant to this Lease; (e)
[Condominium Dues and Assessments]; and (f) Capital Expense Installments (as
defined in subsection (viii) below). [FOR SINGLE TENANT PROPERTIES WHERE
PROPERTY MANAGEMENT SERVICES ARE REQUESTED: (g) property management fees (not to
exceed 4% of the gross revenues for the Building) and salaries, fringe benefits,
payroll taxes and related costs for on-site Building manager and Building
Engineer.] (vii) Excluded Expenses. The term “Operating Expenses” shall not
include the following, to the extent applicable to the Property: (i) repairs,
restoration, or other work occasioned by fire, windstorm, or other casualty or
condemnation to the extent covered by insurance or condemnation proceeds; (ii)
advertising and promotional expenses; (ii) depreciation or amortization
allowance or expense; (iii) interest on indebtedness or any costs of financing
or refinancing the Property; (iv) compensation paid to all employees of
Landlord; (v) late fees or penalties (vi) income, capital stock, succession,
transfer, franchise, gift, estate or inheritance taxes of Landlord; (vii) the
cost of any removal, treatment, or abatement of any hazardous materials on the
Property created or generated by Landlord; (viii) the portion of any costs that
are allocable to any other properties of Landlord or any of its affiliates; and
(ix) costs or expenses (including fines, penalties, and legal fees) incurred due
to the violation by Landlord, its employees, agents, and/or contractors, of any
terms and conditions of this Lease. (viii) Capital Expenses. Costs borne by
Landlord for alterations, capital improvements, equipment replacements, and
other items which under generally accepted accounting principles (“GAAP”) are
properly classified as capital expenses (“Capital Expense”) are to be included
within Operating Expenses as provided for in this Subsection (viii). Landlord
shall include a Capital Expense in the Operating Expenses on an installment
basis by amortizing the Capital Expense over its estimated useful life, together
with interest on the unamortized costs at a 4.5% interest rates on the date such
costs were incurred, based on a monthly amortization schedule (each month being
a “Capital Expense Installment”). Tenant shall thereafter pay to Landlord in
arrears, with each payment of Base Rent, the Capital Expense Installment for the
relevant month until the relevant Capital Expense has been fully amortized. 2.2
Rental Payments. The Rent shall be payable in advance without necessity of
demand in equal monthly installments beginning on the Commencement Date, and
thereafter on



--------------------------------------------------------------------------------



 
[ex101chigroundlease103.jpg]
Single Tenant Form C-2 - 5 52849361.2 the first day of every calendar month
throughout the Term. If either the Commencement Date or the Expiration Date is
on a day other than the first or last day of the month, the monthly Rent for
such first and/or last month of this Lease shall be prorated, based upon a
thirty (30) day month. All Rent payments shall be made payable to Landlord at
Landlord’s address for notices set forth in Section 10.5 of this Lease, or to
such other place as Landlord may from time to time designate in writing to
Tenant. ARTICLE III. OBLIGATIONS and representations 3.1 Utilities. Tenant shall
be responsible for the cost of all Utilities for the Property, including,
without limitation, electricity, gas, water and sewer, telephone and all other
communication services, all energy sources for the Property, such as propane,
butane, natural gas, steam, electricity, solar energy and fuel oil, and any
other utilities used in the maintenance, operation, use occupancy and
administration of the Building and the Property. Tenant shall cause all such
utility services to the Property to be metered in its own name or in the name of
its subtenants and shall pay or cause to be paid all charges and deposits for
such Utilities. Tenant shall use Utilities only within the capacity of the
circuits in the Building. 3.2 Failure of Utilities. Landlord shall not be liable
for damages resulting from Utilities interruptions caused by casualty, accident,
labor dispute or any other cause, nor shall any interruptions be deemed an
actual or constructive or partial eviction or result in any abatement of Rent.
3.3 Landlord Representations. Landlord hereby represents to Tenant that Landlord
is the owner in fee simple of the Property and all improvements thereon and has
the right and authority to enter into this Lease. Tenant acknowledges and agrees
that, prior to the Commencement Date, it or its affiliate has been in continuous
possession and occupancy of the Property and therefore, Tenant has full and
complete knowledge of all conditions of the Property, including, without
limitation, the physical condition of the Property. Accordingly, as of the
Commencement Date, Landlord has delivered actual and exclusive possession of the
Property to Tenant in an “as is, where is” condition without representation or
warranty except Landlord’s warranty of title set forth in the immediately
preceding sentence. Tenant acknowledges that Landlord’s title to the Property is
subject to all matters of record, each of which has been examined by and is
acceptable to Tenant (the “Title Matters”). To the extent required therein,
Tenant agrees to timely comply with any requirements contained in the Title
Matters. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
SUITABILITY, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, WITH REGARD TO DESIGN OF THE PREMISES OR ANY PART
THEREOF AS REGARDS PREVENTING, CONTROLLING, AND/OR MINIMIZING MICROBIAL
CONTAMINATION AND INFECTIOUS DISEASES, OR WITH REGARD TO COMPLIANCE WITH ANY
MEASURES, REQUIREMENTS OR SYSTEMS RECOMMENDED OR REQUIRED BY THE UNITED STATES
CENTERS FOR DISEASE CONTROL AND PREVENTION (“CDC”) AND ANY OTHER APPLICABLE
REGULATORY AGENCIES IN ORDER TO PREVENT, CONTROL, AND/OR MINIMIZE MICROBIAL
CONTAMINATION AND INFECTIOUS



--------------------------------------------------------------------------------



 
[ex101chigroundlease104.jpg]
Single Tenant Form C-2 - 6 52849361.2 DISEASES, AS TO QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT THE PREMISES HAS BEEN INSPECTED
BY TENANT AND IS SATISFACTORY TO IT. LANDLORD HEREBY DISCLAIMS ANY AND ALL
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE RELATIVE TO THE PREMISES OR ANY COMPONENT PART THEREOF. Tenant
acknowledges and agrees that except for Landlord’s warranty as to title to the
Property, and matters caused by the intentional or negligent act of Landlord, no
representations or warranties, express or implied, have been made by Landlord,
or by any person, firm or agent acting or purporting to act on behalf of
Landlord, as to (i) the presence or absence on or in the Property of any
particular materials or substances (including, without limitation, asbestos,
hydrocarbons or hazardous or toxic substances), (ii) the condition or repair of
the Property or any portion thereof, (iii) the value, expense of operation or
income potential of the Property, (iv) the accuracy or completeness of any
structural reports, environmental audits or other information provided to Tenant
by any third party contractor relative to the Property (regardless of whether
the same were retained or paid for by Landlord), or (v) any other fact or
condition which has or might affect the Property or the condition, repair,
value, expense of operation or income potential thereof. Tenant represents that
the officers of Tenant are knowledgeable and experienced in the leasing of
properties comparable to the Property and agrees that Tenant will be relying
solely on Tenant’s knowledge concerning the nature and condition of the Property
in leasing the Property. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LANDLORD OF, AND
LANDLORD DOES HEREBY DISCLAIM, ANY AND ALL WARRANTIES BY LANDLORD, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PREMISES OR ANY PORTION THEREOF, WHETHER ARISING
PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN
EFFECT OR OTHERWISE, AND TENANT HEREBY ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION,
NEGATION AND DISCLAIMER, SUBJECT TO LANDLORD’S WARRANTY OF TITLE. 3.4
Environmental Conditions. Tenant shall not cause, nor permit, any hazardous or
toxic substances to be brought upon, produced, stored, used, discharged or
disposed of in, on or about the Property with except as used in the ordinary
course of Tenant’s business and then only in compliance with all applicable
environmental laws. Landlord agrees to indemnify, defend, and hold harmless
Tenant for any (i) violation of federal, state, or local law, ordinance, or
regulation resulting from any environmental condition in or about the Property
occurring prior to the Commencement Date of this Lease caused or created by
Landlord; or (ii) personal injury or property damages resulting from the
presence, storage or generation of any hazardous substances on or about the
Property caused by Landlord or any party under Landlord’s reasonable control.
ARTICLE IV. USE and SIgnage 4.1 Use of Property. Tenant covenants and agrees, so
long as this Lease remains in force, to use the Property for the Permitted Use.
4.2 Signs. Tenant shall be entitled to have its name displayed on all building
standard



--------------------------------------------------------------------------------



 
[ex101chigroundlease105.jpg]
Single Tenant Form C-2 - 7 52849361.2 signage, including, but not limited to,
monument signage, if available. Tenant shall be entitled to any additional
signage provided such signage is in compliance with applicable local law
requirements. ARTICLE V. CONDITION OF PREMISES, MAINTENANCE, and CASUALTY 5.1
Maintenance. (a) Tenant’s Obligation. Tenant shall, throughout the Term,
preserve in good working order (subject to ordinary wear and tear and damage by
fire or other casualty) and maintain and perform all maintenance, repairs and
replacements to the Building and/or the Property, except those portions that are
the Landlord’s obligation as set forth in Section 5.1(b) below, as set forth and
otherwise in compliance with applicable state statutes and regulations governing
health care facilities (including, but not limited to, any applicable federal or
state requirements), and to otherwise keep the Property in a reasonably safe and
serviceable condition. (b) Landlord Obligation. Landlord and Tenant hereby agree
that Landlord shall, without limitation, perform all maintenance, repairs and
replacements to the Building and/or the Property that are Capital Expenses,
including but not limited to the structural portions of the Building and all
equipment and systems serving the Building and/or the Property. 5.2 Disposal of
Hazardous Materials or Infectious Waste. It shall be Tenant’s responsibility to
dispose of any hazardous material and infectious waste (as such terms are
defined by applicable federal, state, and local environmental laws and shall
specifically include but not be limited to, without limitation, all radioactive
materials, bulk blood, and blood products; cultures or specimens from medical,
pathological, pharmaceutical, research, commercial, and industrial laboratories;
human tissues, organs, body parts, secretions, blood, and body fluids removed
during surgery and autopsies; the carcasses and body parts of all animals
exposed to pathogens in research, used in the vivo testing of pharmaceuticals or
that died of known or suspected infectious diseases; needles, syringes, and
scalpel blades) from the Property. To this end, Tenant shall see to it that all
such hazardous material and infectious waste are temporarily stored on the
Property in a manner consistent with applicable laws and approved by Landlord.
Tenant shall be responsible for all costs and expenses associated with such
removal. Tenant shall not cause or permit any hazardous materials or infectious
waste to be disposed on, under, or about the Property or Landlord’s surrounding
property. Tenant shall not place or permit to be placed any hazardous materials
or infectious waste in any trash dumpster or other garbage collection bin
provided by Landlord for the disposal of non-infectious waste or garbage. 5.3
Rules and Regulations. Tenant and Tenant’s agents, employees, invitees, and
visitors shall comply fully with the rules and regulations attached hereto are
hereby incorporated into this Lease as Exhibit B (“Rules and Regulations”). The
Rules and Regulations may be changed or amended by Landlord in its reasonable
judgment at any time and from time to time, provided that such changes do not
materially diminish the right of Tenant or increase Tenant’s obligations under
this Lease.



--------------------------------------------------------------------------------



 
[ex101chigroundlease106.jpg]
Single Tenant Form C-2 - 8 52849361.2 5.4 Right of Landlord to Inspect and
Repair. Landlord and its agents, employees, and independent contractors shall
have the right to enter the Property upon at least twenty-four (24) hours prior
notice (except in cases of emergency) to perform its obligations under this
Lease or examine the Property only in accordance with the terms of this Lease,
including, but not limited to, this Section 5.4. Landlord may perform routine
maintenance and repairs during regular business hours upon reasonable prior
notice to Tenant. Except in the case of an emergency, if Landlord is required to
do any major repair or maintenance work that is likely to interrupt Tenant’s
operations at the Property, Landlord will use commercially reasonable efforts to
perform such work after-hours. Landlord shall be liable for all loss, damage, or
injury to person or property and shall indemnify and hold Tenant harmless from
all claims, losses, costs, expenses, and liability, including reasonable
attorney’s fees resulting from Landlord’s entry except to the extent caused by
the negligence or intentional acts of Tenant or its employees. Landlord
acknowledges that Tenant is required by law to protect the privacy rights of its
patients pursuant to: (i) the Administrative Simplification Requirements of the
Health Insurance Portability and Accountability Act of 1996, as amended
(“HIPAA”) and the regulations promulgated thereunder, including, the Standards
for Privacy of Individually Identifiable Health Information and the Security
Standards for the Protection of Electronic Protected Health Information (45
C.F.R. Parts 160 and 164); and (ii) the security and privacy provisions of the
American Recovery and Reinvestment Act (“ARRA”), including the Health
Information and Technology for Economic and Clinical Health Act (“HITECH”), and
the regulations promulgated thereunder, as all of these may be amended from time
to time. Accordingly, except in the case of an emergency, Landlord’s right to
enter the Property and to make alterations, repairs, replacements, improvements,
or additions to the Property shall be subject to reasonable advance written
notice to Tenant; provided, however, such advance written notice shall not be
less than twenty-four (24) hours prior to entry. Tenant, in its sole discretion,
may require Landlord to be accompanied by an authorized employee or agent of
Tenant at all times when Landlord requires access to the Property to ensure such
Landlord access does not interfere with Tenant’s obligations to protect the
privacy rights of its patients as described above. Landlord shall not make any
material modifications to the Property (including, without limitation, the
parking areas, driveways, and walks) without Tenant’s prior written consent,
such consent not to be unreasonably withheld, conditioned, or delayed. 5.5
Nuisance. Tenant shall not commit any waste, or create, maintain, or suffer or
permit to be created or maintained, any nuisances in or about the Property,
including, but not limited to, loud noises, sound effects, offensive odors or
chemicals, smoke, and dust. Should Landlord materially impair Tenant’s ability
to use the Property for the Permitted Use, including but not limited to any
activity that involves loud noises, sound effects, offensive or chemical odors,
smoke, or dust, or is otherwise a nuisance, and the disruption continues for in
excess of thirty (30) days after notice to Landlord from Tenant, Tenant shall
have the right to either (a) terminate this Lease, without any additional notice
or cure period required under Section 9.3, upon sixty (60) days’ written notice
specifying the effective date of Tenant’s termination [OPTIONAL: together with a
termination fee equal to three (3) months’ rent] and the parties shall be
relieved of all further obligations under this Lease, except those that
expressly survive such termination, or (b) implement such control measures as it
deems reasonable to isolate



--------------------------------------------------------------------------------



 
[ex101chigroundlease107.jpg]
Single Tenant Form C-2 - 9 52849361.2 Tenant from such noise, odors, smoke,
dust, or other nuisance, at Landlord’s sole cost and expense, as determined by
Tenant in Tenant’s commercially reasonable discretion. 5.6 Parking. Tenant and
Tenant’s employees and invitees shall have the exclusive right to park in the
parking areas situated for the Property at no additional cost to Tenant. 5.7
Certain Rights Reserved To Landlord. Landlord reserves the following rights,
each of which Landlord may exercise following reasonable prior written notice to
Tenant, and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Property and shall
not give rise to any claim for set off or abatement of rent or any other claim:
(a) to make repairs, alterations, additions or improvements, whether structural
or otherwise, in and about the Property, and for such purposes, on reasonable
advance notice (except in an emergency), to enter upon the Property in
accordance with Section 5.4 of this Lease, temporarily close doors, corridors,
and other areas on the Property and interrupt or temporarily suspend services,
provided that Landlord shall schedule such work so as to minimize interference
with Tenant’s business; (b) to retain at all times, and to use in appropriate
instances, keys to all doors within and associated with the Property; provided
that, except in the event of an emergency threatening injury to persons or
damage to property, Landlord agrees to give Tenant reasonable prior notice of
any entry onto the Property; (c) to show or inspect the Property at reasonable
times and, if vacated or abandoned, to prepare the Property for re-occupancy
subject to the access provisions of this Lease; and (d) to install, use, and
maintain in and through the Property, pipes, conduits, wires, and ducts serving
the Property, provided that such installation, use, and maintenance does not
unreasonably interfere with Tenant’s use of the Property. ARTICLE VI.
IMPROVEMENTS & FIXTURES 6.1 Alterations or Improvements. Tenant is prohibited
from making any alterations or improvements to the Property without Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. In the event Tenant proposes to make any alteration,
Tenant shall, prior to commencing such alteration, submit to Landlord for prior
written approval: (i) plans and specifications; (ii) names, addresses and copies
of contracts for all contractors; (iii) all necessary permits evidencing
compliance with all applicable governmental rules, regulations and requirements;
and (iv) certificates of insurance in form and amounts required by Landlord.
Tenant shall pay the entire cost of the alteration. Each alteration shall be
performed in a good and workmanlike manner, in accordance with the plans and
specifications. In addition, each alteration shall be performed in compliance
with all applicable governmental and insurance company laws, regulations and
requirements. Upon the completion of such alterations or improvements, Tenant
shall deliver, if applicable, final “as-built” drawings to Landlord.
Notwithstanding the foregoing, Tenant may make alterations of a purely non-
structural, decorative nature without Landlord’s prior written consent if such
alterations do not (a) require the issuance of a building permit, (b) affect the
base building mechanical, electrical or plumbing systems or equipment in the
Building, and (c) exceed an aggregate total cost of $50,000. In no event shall
Landlord charge Tenant a construction oversight supervisory fee for such
alterations or improvements.



--------------------------------------------------------------------------------



 
[ex101chigroundlease108.jpg]
Single Tenant Form C-2 - 10 52849361.2 6.2 Improvements to Landlord’s Property.
All alterations and improvements that are affixed to the Property (but
specifically excluding Tenant’s personal property, trade fixtures, equipment and
furniture) shall remain in place at the Property and become property of Landlord
when the Term expires. 6.3 Removal of Trade Fixtures. After the expiration or
termination of this Lease, at no charge to Tenant, Tenant shall have the right
to remove any trade fixtures, equipment, furniture, and fixtures, provided that
Tenant restores the Property at Tenant’s expense promptly after such removal to
the condition in which it was delivered to Tenant, acts of God, Landlord, and
Landlord’s agents, representatives, employees, independent contractors or
invitees, condemnation, ordinary wear, and tear, and events of casualty
excepted. This right of removal shall not include the right to remove any
plumbing, wiring, linoleum, or carpeting glued to the floor, unless the same is
replaced. 6.4 Liens. Upon completion of any alteration that require Landlord’s
consent, Tenant shall promptly furnish Landlord with sworn owner’s and
contractors’ statements and full and final waivers of lien covering all labor
and materials included in such alteration. Tenant shall not permit any
mechanic’s lien to be filed against the Property, or any part thereof, arising
out of any alteration performed by or on behalf of Tenant. If any such lien is
filed, Tenant shall within sixty (60) days thereafter have such lien released of
record or deliver to Landlord a bond or title insurance in form, amount, and
issued by a surety or title insurance company reasonably satisfactory to
Landlord. 6.5 Improvement Allowance. During the Initial Term, Tenant shall be
entitled to a tenant improvement allowance (“Improvement Allowance”) in the
amount of Four and 00/100 Dollars ($4.00) per square foot of the Premises for
Tenant’s actual costs relating to the design, permitting and construction of
Tenant's improvements (“Improvements”). Upon written request of Tenant and
provided that no Event of Default (as defined in Section 9.1 below) has occurred
and is continuing, Landlord shall pay all or any portion of the Improvement
Allowance to Tenant, within thirty (30) days after Landlord’s receipt of (a)
paid invoices from the Tenant’s contractors and (b) lien waivers/releases
relating to the work that has been completed. If the actual cost of the Tenant
Improvements is expected to exceed the Improvement Allowance (“Excess Costs”),
Tenant will notify Landlord prior to commencement of the Improvements and,
subject to Landlord’s reasonable approval, and at Tenant’s election, the Excess
Costs will be amortized over the remaining portion of the Initial Term at an
interest rate of nine percent (9%), payable in equal monthly installments as
Additional Rent, or will be paid by Tenant. ARTICLE VII. INDEMNITY, insurance,
casualty, and condemnation 7.1 Indemnities. (a) Tenant’s General Indemnity of
Landlord. Tenant agrees to defend, indemnify, and hold harmless Landlord and its
agents and employees, from and against any and all liability, losses, suits,
claims, demands, and actions for personal injury, including, but not limited to,
death and property damage, and all costs and expenses associated therewith
(including but not limited to reasonable attorneys’ fees) for (i)



--------------------------------------------------------------------------------



 
[ex101chigroundlease109.jpg]
Single Tenant Form C-2 - 11 52849361.2 injuries to any persons and damage to or
theft, misappropriation, or loss of property occurring on the Property and (ii)
any breach, violation, or non-performance of any obligation of Tenant hereunder;
provided, however, that Tenant shall not indemnify Landlord or its agents or
employees, from or in respect of any claim or matter which results from the (y)
negligence or willful act or omission of Landlord or any of its shareholders,
directors, officers, servants, clients, customers, invitees, licensees, tenants,
guests, agents, or employees or (z) breach or default by Landlord in the
performance of its obligations under this Lease. (b) Landlord’s General
Indemnity of Tenant. Landlord agrees to defend, indemnify and hold harmless
Tenant and its agents and employees, from and against any and all liability,
losses, suits, claims, demands, and actions for personal injury, including, but
not limited to, death and property damage, and all costs and expenses associated
therewith (including but not limited to reasonable attorneys’ fees), for (i)
injuries to any persons and damage to or theft, misappropriation or loss of
property occurring in or about the Property and (ii) any breach, violation, or
non-performance of any obligation of Landlord hereunder; provided, however, that
Landlord shall not indemnify Tenant or its agents or employees from or in
respect of any claim or matter which results from the (y) negligence or willful
act or omission of Tenant or any of its shareholders, directors, officers,
servants, clients, customers, invitees, licensees, guests, agents, or employees
or (z) breach or default by Tenant in the performance of its obligations under
this Lease. 7.2 Tenant’s Insurance. Tenant, at Tenant’s expense, shall procure
and maintain, during the Term of this Lease, comprehensive general liability
insurance with limits of not less than $1,000,000 for personal injury (including
death) and $500,000 for property damage, and professional liability insurance
covering the risk of personal injury or death with limits of not less than
$1,000,000 per occurrence and $3,000,000 in the aggregate or the professional
liability coverage required under the laws of the state in which the Property is
located. Tenant shall procure and maintain property insurance with extended
coverage and business interruption protection (as well as cause subtenants of
the Property to carry such insurance) in the amount of the full replacement
value of all Tenant’s personal property, equipment, and leasehold improvements
made by Tenant, insuring against all loss and damage resulting from fire, all
other perils covered by “special perils” coverage The policy or policies shall
be issued by a company or companies licensed to do business in the state in
which the Property is located and shall name Landlord as an additional insured.
Tenant shall deliver to Landlord certificates for all insurance policies
required to be maintained by Tenant within thirty (30) days after Landlord’s
written request. Tenant may elect to carry its insurance pursuant to a
captive-carrier or self-insurance program [subject to customary and reasonable
requirements to be established]. [CHI’s risk department to review this section;
additional discussion needed.] 7.3 Landlord’s Insurance. Landlord shall cause to
be maintained, during the Term, with solvent and responsible companies qualified
to do business in the state in which the Property is located and in good
standing: (i) commercial property insurance with special causes of loss coverage
for the Property in an amount equal to one hundred percent (100%) of the full
replacement value of the Building (excluding the value of improvements installed
by Tenant), with no exclusions or limitations not generally accepted by owners
of comparable buildings in



--------------------------------------------------------------------------------



 
[ex101chigroundlease110.jpg]
Single Tenant Form C-2 - 12 52849361.2 the area of the Property and extended
coverage endorsements, including, without limitation, rental interruption
coverage; and (ii) commercial general liability insurance covering injuries
occurring on the Property, which shall provide for a combined coverage for
bodily injury and property damage in an amount not less than $1,000,000 per
occurrence and $3,000,000 in the aggregate. Landlord shall deliver to Tenant
certificates for all insurance policies required to be maintained by Landlord
within thirty (30) days after Tenant’s written request. 7.4 Waiver of
Subrogation. Landlord and Tenant hereby release each other and each other’s
agents and employees of liability and responsibility, and each waives its entire
claim of recovery, for: (i) any loss or damage to the real or personal property
of each other covered by insurance (or self-insurance) actually maintained, or
required to be maintained under this Lease, by the party granting the release;
and (ii) any loss relating to business interruption at the Property. The
foregoing releases shall be applicable even though the loss or damage may have
been caused by the negligence of the party hereby released, it being understood
that each party shall look solely to its own insurance (or self-insurance) in
the event of any such loss or damage. Notwithstanding the foregoing release
provisions, Landlord and Tenant agree that such releases shall not apply to any
loss or damage that results from Landlord or Tenant, as applicable, breaching
its maintenance and repair obligations under this Lease. Landlord and Tenant
shall cause their respective insurance companies to consent to such releases and
to include a waiver of subrogation endorsement in each of their insurance
policies. [CHI’s risk department to review this section; additional discussion
needed.] 7.5 Responsibility for Own Acts. Each party shall be responsible for
its own acts and omissions and shall be liable for payment of that portion of
any and all claims, liabilities, injuries, suits, and demands and expenses of
all kinds that may result or arise out of any alleged malfeasance or neglect
caused or alleged to have been caused by such party and its employees, agents,
contractors, or subcontractors in the performance or omission of any act or
responsibility of such party under this Lease. In the event that a claim is made
against both parties, it is the intent of both parties to cooperate in the
defense of the claim and to cause their insurers to do likewise. Both parties
shall, however, retain the right to take any and all actions they believe
necessary to protect their own interests. The provisions of this Section shall
survive the termination or expiration of this Lease. 7.6 Casualty Event. In the
event of damage or destruction of the Property through a casualty event which
makes the Property totally or partially unusable by Tenant for the intended
purposes (a “Casualty”), then (a) if there is one (1) year or less left in the
then current Term of this Lease, then either Tenant or Landlord may terminate
this Lease by written notice to the other, and (b) if more than one (1) year is
left on the then current Term of this Lease, then this Lease shall continue in
effect provided that Landlord and Tenant determine, in their reasonable judgment
that adequate insurance proceeds will be available to rebuild the Property and
that such rebuilding can be accomplished in no more than one hundred eighty
(180) days, otherwise this Lease shall automatically terminate as of the date of
the Casualty and Base Rent and Additional Rent shall be apportioned as of the
date of the Casualty and the parties shall have no further liability to each
other under this Lease. In the event neither Landlord nor Tenant elect to
terminate this Lease, then Landlord shall rebuild the Property in a diligent and
timely manner as soon as possible, but in no event longer than such 180-day
period following such Casualty



--------------------------------------------------------------------------------



 
[ex101chigroundlease111.jpg]
Single Tenant Form C-2 - 13 52849361.2 pursuant to plans and specifications to
be approved by Tenant, which approval shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, Tenant shall have the right to terminate
this Lease, upon thirty (30) days’ written notice to Landlord, in the event of a
Casualty, and any of the following occurs: (i) the time required for substantial
completion of restoration is reasonably estimated to take more two hundred
seventy (270) days from the date of the Casualty; (ii) Landlord has not
commenced repairs and/or restoration within ninety (90) days from the date of
such Casualty (provided Landlord has received insurance proceeds); or (iii)
Landlord has not completed repairs and/or restoration within one hundred eighty
(180) days after commencement of such repairs or restoration; upon which Base
Rent and Additional Rent shall be apportioned as of the date of the Casualty.
7.7 Abatement of Rental. In event of a Casualty, a just and proportionate part
of the Rent shall abate from the date of such Casualty until the Building has
been repaired and restored. 7.8 Condemnation. In the event the whole or a
portion of the Property is taken as a result of the exercise of the power of
eminent domain or condemnation for public or quasi-public use or sale, then
Landlord shall be entitled to receive and retain the amount awarded for such
taking of the Property and for Landlord’s business loss. Tenant shall be
entitled to receive and retain such amounts as may be allocable to the taking of
its fixtures, equipment, personal property, and furniture and its leasehold
improvements which are not Landlord’s property and for moving damages. Upon
receipt of a notice of the eminent domain proceedings or condemnation, the party
receiving such notice shall within thirty (30) days of receipt deliver a copy of
such notice to the other party. Tenant and Landlord, at either party’s option,
upon receipt of such notice, shall have the right to terminate this Lease
effective as of the date of the taking of the Property by giving prior written
notice to the other party. ARTICLE VIII. COMPLIANCE REQUIREMENTS 8.1 Compliance
Requirements. Landlord and Tenant acknowledge and agree to comply with the
Compliance Requirements set forth below.



--------------------------------------------------------------------------------



 
[ex101chigroundlease112.jpg]
Single Tenant Form C-2 - 14 52849361.2 (a) Compliance with CHI Standards of
Conduct and Ethical and Religious Directives. Landlord acknowledges that
Catholic Health Initiatives (“CHI”) is an owner of Tenant, and Tenant is subject
to the “Ethical and Religious Directives for Catholic Health Care Services”
(“Directives”) as promulgated by the United States Conference of Catholic
Bishops, and as may be revised from time to time. As of the date of this Lease,
the Directives are available at the following website: http://www.usccb.org. In
addition, Tenant is obligated to follow the CHI Standards of Conduct and Ethics
at Work publication (“CHI Standards”), a copy of which can be found on-line at:
http://www.catholichealthinitiatives.org/corporate-responsibility. Landlord will
do nothing under the terms of this Lease to cause Tenant or CHI to violate the
Directives or the CHI Standards. In the event that Tenant or CHI determines in
good faith that that Landlord has caused CHI to be non-compliant with its
obligations pursuant to this Section and Landlord fails to correct or cure the
cause of such violation within thirty (30) days after receipt of written notice,
then CHI may cause Tenant to terminate this Lease upon written notice to
Landlord. (b) Excluded Provider. Landlord hereby represents and warrants that
neither Landlord nor any owner of Landlord is, or at any time has been, excluded
from participation in any federally funded health care program, including
Medicare and Medicaid. Landlord hereby agrees to notify Tenant immediately of
any threatened, proposed, or actual exclusion of Landlord or any owner of
Landlord from any federally funded health care program, including Medicare and
Medicaid. In the event that Landlord or any owner of Landlord is excluded from
participation in any federally funded health care program during the Term, or if
at any time after the Commencement Date of this Lease it is determined that
Landlord or any owner of Landlord is in breach of this Section, Tenant shall, as
of the effective date of such exclusion or breach, automatically terminate this
Lease. Landlord shall indemnify and hold harmless Tenant against all actions,
claims, demands, and liabilities and against all loss, damage, costs, and
expenses, including reasonable attorneys’ fees, due to the exclusion of Landlord
or any owner of Landlord from a federally funded health care program, including
Medicare or Medicaid or out of an actual or alleged injury to a person or to
property as a result of the negligent, intentional act or omission, or criminal
or fraudulent act of Landlord or any of Landlord’s employees, subcontractors, or
agents providing services in connection with Landlord’s obligations under the
Lease. (c) Compliance with Medicare Anti-Kickback, Self-Referral and Anti-
Rebate Laws. To the extent the following is applicable, neither party shall
engage in any activity prohibited by 42 U.S.C. §1395nn (42 Code of Federal
Regulations, Part 411 (411.1 to 411.361)), 42 U.S.C. §1320a-7a and 42 U.S.C.
Section 1320a-7b (42 Code of Federal Regulations, Part 1001 (1001.952(a) to
1001.1001)) or any other federal, state, or local law or regulation relating to
the referral of patients, including, without limitation, anti-rebating and
self-referral prohibitions and limitations, as those regulations now exist or as
subsequently amended, renumbered, or revised, nor shall either party associate
or engage in similar activities with respect to any third party payors,
including, but not limited to, soliciting or receiving, directly or indirectly,
any compensation, in cash or in kind, or offering to pay any compensation to a
third person in exchange for referring an individual to a person for the
furnishing of any item or service for which payment may be



--------------------------------------------------------------------------------



 
[ex101chigroundlease113.jpg]
Single Tenant Form C-2 - 15 52849361.2 made in whole or in part by Medicare or
Medicaid or any other state or federally funded healthcare payment program. (d)
Record Keeping. If, and to the extent that, 42 USC § 1395x(v)(1)(I) is
applicable, until the expiration of four (4) years after the termination or
expiration of this Lease, Landlord shall make available, upon written request by
the Secretary of the Department of Health and Human Services, or upon request by
the Comptroller General of the United States General Accounting Office, or any
of their duly authorized representatives, a copy of this Lease and such books,
documents, and records as are necessary to certify the nature and extent of the
costs of the services provided by Landlord under this Lease. To the extent
applicable, Tenant shall be responsible for all facility-related record keeping
for Joint Commission or Center for Medicaid and Medicare Services, or local or
state healthcare agencies. The provisions of this Section shall survive the
termination or expiration of this Lease. (e) Confidentiality. The parties hereto
shall hold in confidence the information contained in this Lease and each of
them hereby acknowledges and agrees that all information related to this Lease,
not otherwise known to the public, is confidential and proprietary and is not to
be disclosed to third persons without the prior written consent of each of the
parties except: (a) to the extent necessary to comply with any law, rule, or
regulation or the valid order of any governmental agency or any court of
competent jurisdiction; (b) as part of its normal reporting or review procedure,
to its auditors, and to its attorneys; (c) to the extent necessary to obtain
appropriate insurance, to its insurance agent; or (d) as necessary to enforce
its rights and perform its agreements and obligations under this Lease. Landlord
shall treat all non-public information obtained as part of this engagement as
confidential and shall not, without written authorization from Tenant, release
or share such information with any third party, except as may be required by
law. Landlord agrees that, prior to reporting any actual or perceived violation
of law to any governmental entity, even if required by law to do so, Landlord
will first exercise reasonable efforts to discuss any potential legal or
compliance matter with Tenant’s Corporate Responsibility Officer and CHI Legal
Counsel and, unless otherwise required by law, provide Tenant with an
opportunity to investigate and appropriately report any compliance matter
brought to Tenant’s attention by Landlord. The provisions of this Section shall
survive the termination or expiration of this Lease. (f) Jeopardy.
Notwithstanding anything to the contrary contained in the Lease, in the event
the performance by either party hereto of any term, covenant, condition, or
provision of this Lease jeopardizes the licensure of Tenant or an affiliate of
Tenant, its participation in or the payment or reimbursement from, Medicare,
Medicaid program, Blue Cross, or other reimbursement or payment programs, or its
full accreditation by the Joint Commission, as applicable, or any other state or
nationally recognized accreditation organization, or the tax-exempt status of
Tenant or an affiliate of Tenant, any of its property or financing (or the
interest income thereon, as applicable), or will prevent or prohibit any
physician, or any other health care professionals or their patients from
utilizing Tenant or any of its services, or if for any other reason said
performance should be in violation of any statute, ordinance, or be otherwise
deemed illegal, or be deemed unethical by any recognized body, agency, or
association in the



--------------------------------------------------------------------------------



 
[ex101chigroundlease114.jpg]
Single Tenant Form C-2 - 16 52849361.2 medical or hospital fields, Landlord and
Tenant shall initiate good faith negotiations to resolve the matter through
amendments to this Lease. If the matter cannot be resolved by amendments to this
Lease, as reasonably and mutually determined by Landlord and Tenant, then Tenant
may, at its option, terminate this Lease. (g) Health Care Regulatory
Requirements. To the extent the following is applicable, and to the extent
Landlord or any owner of Landlord is a physician, the parties hereto acknowledge
and agree that (a) the Property leased hereunder do not exceed that which are
reasonable and necessary for Tenant’s legitimate business purpose and are used
exclusively by Tenant during the Term; (b) the rental charges over the Term are
set in advance, are consistent with fair market value, and are not determined in
a manner that takes into account the volume or value of any referrals or other
business generated between the parties; and (c) this arrangement would be
commercially reasonable even if no referrals were made between the parties.
Nothing in this Lease, whether written or oral, nor any consideration in
connection herewith requires the referral of any patient. This Lease is not
intended to influence the judgment of Tenant in choosing the medical facility
appropriate for the proper treatment of patients. Tenant shall not receive any
compensation or remuneration in exchange for referrals. The parties hereto
support a patient’s right to select the medical facility of his or her choice.
The parties specifically do not intend to violate the federal (or any state’s
versions of the) Stark Law and Anti-Kickback Statute and intend to meet the
requirements of the Lease Exception set forth at 42 CFR 411.357(a), and to the
extent possible, of the Lease Safe Harbor set forth at 42 CFR 1001.952(b). (h)
No Referral Obligation. To the extent applicable, and to the extent Landlord or
any owner of Landlord is a physician, nothing in the Lease shall be construed to
require Landlord to refer patients to Tenant or to require Tenant to refer
patients to Landlord. (i) Financial Relationship. Landlord certifies that, as of
the Commencement Date of the Lease, no member of his or her immediate family (or
if Landlord is a corporate entity, then no principal of Landlord has a member of
his or her immediate family that) has entered into a financial relationship,
including an employment relationship, with Tenant or an affiliate of Tenant
related to the provision of designated health services as defined in Section
1877 of the Social Security Act or that, if such relationship exists, it has
been disclosed to and approved by Tenant. Landlord agrees to give Tenant five
(5) business days written notice in the event such a relationship is created
during the Term of the Lease. For purposes of this paragraph, “immediate family”
is defined to mean spouse; natural or adoptive parent, child or sibling;
stepparent, stepchild, stepbrother, stepsister; father-in-law, mother-in-law,
daughter-in-law, son-in- law, brother-in-law, sister-in-law; grandparent,
grandchild and spouse of a grandparent or grandchild. (j) Compliance with
Environmental Laws. Tenant shall cause the Property to comply with all
applicable environmental laws and governmental requirements; provided, however,
in the event the non-compliance pre-existed the date of this Lease first above
written, the cost of compliance shall be Landlord’s sole cost and expense, and



--------------------------------------------------------------------------------



 
[ex101chigroundlease115.jpg]
Single Tenant Form C-2 - 17 52849361.2 shall not be included as part of the
Operating Expenses. Tenant shall at its own cost and expense be responsible for
obtaining and maintaining all environmental and other licenses and permits
necessary in connection with its use of the Property. In addition, Tenant shall
furnish Landlord with a copy of any and all citations, orders, reports,
subpoenas, or requests regarding the Property from any federal, state, or local
governmental authority and a copy of any and all information, documents, or
reports submitted to any federal, state, or local governmental authority by or
on behalf of Tenant regarding the Property. All notices and reports shall be
furnished to Landlord as soon as practical, and in no event later than five (5)
days after Tenant’s receipt of such notice or the occurrence of the event which
triggers the reporting obligation. Nothing in this Lease shall lessen any duty
imposed on Tenant by federal, state, or local laws, regulations, rules, or
ordinances. (k) Equal Employment Opportunity. By acceptance of this Lease,
Landlord and Tenant represent and warrant to each other that unless exempted
under the terms of these applicable laws, they will comply with the provisions
of Executive Order 11246, as amended, and 41 C.F.R. § 60-1.4(a); the
Rehabilitation Act of 1973, as amended, and 41 C.F.R. § 60-741.5(a); the Vietnam
Era Veterans’ Readjustment Assistance Act, as amended; and 29 C.F.R. §
60-250.5(a); and Executive Order 13496 and 29 C.F.R. Part 471, Appendix A to
Subpart A. (l) Compliance with All Laws. Each party warrants that any use of the
Property and any services to be provided hereunder, whether by either party
directly or by an approved subtenant, shall fully comply with all applicable
federal, state, and local statutes, laws, rules, and regulations now in effect
or hereafter enacted or passed during the Term, and that it shall be deemed a
material default of this Lease if either party shall fail to observe this
requirement. If such a breach is not cured in accordance with this Lease, the
other party may terminate this Lease without penalty and without limiting any
other rights and remedies set forth in this Lease. Specifically, but not by way
of limitation, each party warrants that any use of the Property and any service
to be provided hereunder shall comply with all applicable statutes, laws, rules,
regulations, and accreditation standards and requirements of Medicare or
Medicaid or other federal or state health programs, The Joint Commission, as
applicable, the Health Insurance Portability and Accountability Act of 1996 and
all regulations promulgated thereunder (“HIPAA”), the Health Information
Technology for Economic and Clinical Health Act of 2010, 42 U.S.C. §§ 17921 and
17931 et. seq. (“HITECH ACT”), the National Committee for Quality Assurance, as
applicable, and updates to incorporate any changes to such statutes, laws,
rules, regulations, standards, and requirements. (m) Prohibition on Child Labor
and Human Trafficking. Each Party warrants and represents that it shall comply
with all federal and state labor and employment laws, and executive orders as
applicable and specifically those regarding child labor, procuring commercial
sex, using forced labor and human trafficking. This includes but is not limited
to the Trafficking Protection Act of 2000, Executive Order - Strengthening
Protections Against Trafficking in Persons in Federal Contracts, Federal
Acquisition Regulations (FAR), the provisions of the International Labor
Organization’s (“ILO”) Minimum Age Convention (No. 138), 1973, and any other
laws or regulations



--------------------------------------------------------------------------------



 
[ex101chigroundlease116.jpg]
Single Tenant Form C-2 - 18 52849361.2 that prohibit any form of human
trafficking, commercial sex, forced labor, child labor or other exploitation of
children in the manufacturing, delivery or provision of products/devices, items
or services and as each may be amended from time to time. In addition, in
connection with any International Organization for Standardization (“ISO”)
certification, the Parties represent and warrant that as applicable each
complies with the Social Accountability Guidelines pursuant to which a Party
disqualifies any site that uses unacceptable manufacturing practices, such as
child labor, forced labor or unsafe or unsanitary working conditions or
trafficking of persons as defined by the Trafficking Protocol (United Nations
General Assembly, Protocol to Prevent Suppress and Punish Trafficking in
Persons, Especially Women and Children, Supplementing the United Nations
Convention Against Transnational Organized Crime, 15 November 2000, available at
http://www.unhcr.org/refworld/docid/4720706c0.html). Landlord acknowledges CHI’s
efforts on human trafficking found at
http://www.catholichealthinit.org/human-trafficking-how-you-can-help and
represents and warrants to CHI that it undertakes periodic inspections of any
Subcontractor and manufacturer involved in the provision of its
products/devices, items or services hereunder to ensure compliance with the
foregoing. Landlord agrees upon request to provide CHI with evidence and/or
recordkeeping of its compliance with this provision. ARTICLE IX. Default,
termination and surrender 9.1 Tenant Default and Termination. (a) Termination
upon Default by Tenant; Landlord Reentry. Tenant shall be in default of Tenant’s
obligations under this Lease, and Landlord shall have the right, at Landlord’s
option, to terminate this Lease, or retake possession without terminating this
Lease, in the event that any of the following occur (each, an “Event of
Default”): (i) Tenant fails to pay any undisputed payment of Rent when due and
such failure continues without cure for ten (10) days after written notice by
Landlord to Tenant setting forth the payment default. (ii) Tenant fails in the
performance of any material covenant, agreement, obligation, or condition in
this Lease and such failure continues without cure for thirty (30) days after
written notice by Landlord to Tenant setting forth the nature of default, or if
the nature of the default is such that it cannot reasonably be cured within
thirty (30) days, if Tenant fails to take prompt and diligent steps to begin to
cure the default within such thirty (30) days or fails to prosecute such steps
with reasonable diligence to completion; or (iii) Tenant files bankruptcy or has
an involuntary bankruptcy proceeding initiated against it (and same are not
dismissed within sixty (60) days), makes an assignment for the benefit of
creditors, or otherwise seeks protection under state or federal debtor relief
laws.



--------------------------------------------------------------------------------



 
[ex101chigroundlease117.jpg]
Single Tenant Form C-2 - 19 52849361.2 Upon any termination of this Lease due to
an Event of Default, Tenant shall quit and surrender the Property to Landlord.
Whether or not Landlord elects to terminate this Lease, Landlord may thereafter
reenter the Property and remove all persons and property therefrom by any
suitable action or proceedings at law or in equity or by force or otherwise
without being liable for prosecution or in damages therefor and repossess and
enjoy the Property together with all additions, alterations, and improvements;
provided, however, Tenant may elect to remove from the Property all personal
property, equipment, furniture and fixtures. Termination under this paragraph
shall not relieve Tenant from the payment of any sum then due to Landlord, or
from any claim for damages previously accrued, or then accruing, against Tenant.
(b) Re-letting; Tenant’s Liability. Upon such reentry Landlord shall use
commercially reasonable efforts to repair, alter, remodel, and/or change the
character of the Property as Landlord may see fit and/or re-let the Property in
whole or in part as the agent of Tenant or otherwise in the name of Landlord or
of Tenant, as Landlord shall determine, for all or any part of the unexpired
initial Term or Renewal Term of this Lease. Notwithstanding anything set forth
herein to the contrary, Landlord hereby agrees to take such measures as are
reasonably necessary to mitigate the damages recoverable as a result of a Tenant
default. Landlord may receive its rents therefor, applying the same first to the
payment of such reasonable expenses as Landlord may have incurred in entering,
dispossessing, re-letting, repairing, or altering the Property, and then to the
fulfillment of the covenants of Tenant herein, including, but not limited to,
Rent then due under this Lease, retaining any balance until the date the term of
the initial Term or Renewal Term, as applicable, would otherwise have expired as
security for the payment of all obligations of Tenant which may arise and be
unpaid during such period. If Landlord, after such reentry, shall be unable to
obtain sufficient rent from the Property to pay the amount of the expenses, in
addition to the payment of the rent then due under this Lease and fulfillment of
covenants of Tenant herein, Tenant shall pay to Landlord at the end of each
month during the remainder of the Term the difference between the rent actually
received by Landlord and the sum of the rent reserved hereunder and the
expenses. In attempting to re-let the Property Landlord, in its reasonable
discretion, shall determine (i) whether or not a proposed tenant is suitable and
acceptable and (ii) the reasonableness of the rent to be paid by such tenant.
(c) Other Remedies. Upon an Event of Default which is not cured within the
applicable notice and cure periods, Landlord may, but shall not be obligated to,
perform any obligation of Tenant under this Lease; and, if Landlord so elects,
all costs and expenses paid by Landlord in performing such obligation, together
with interest at the Default Rate (defined below), shall be reimbursed by Tenant
to Landlord within thirty (30) days following demand. Any and all remedies set
forth in this Lease: (i) shall be in addition to any and all other remedies
Landlord may have at law or in equity, except for the right to seek
consequential damages which is hereby waived by Landlord, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as Landlord
may elect. The exercise of any remedy by Landlord shall not be deemed an
election of remedies or preclude Landlord from exercising any other remedies in
the future.



--------------------------------------------------------------------------------



 
[ex101chigroundlease118.jpg]
Single Tenant Form C-2 - 20 52849361.2 (d) Holding Over. If Tenant retains
possession of the Property after the Expiration Date, Tenant shall pay Base Rent
during such holding over at one hundred percent (100%) of the Base Rent in
effect immediately preceding such holding over for the first month of holdover,
and thereafter at one hundred twenty-five percent (125%) of Base Rent in effect
immediately preceding such holding over, computed on a monthly basis for each
month or prorated for each partial month that Tenant remains in possession. The
provisions of this Section do not waive Landlord’s right of re-entry or right to
regain possession by actions at law or in equity or any other rights hereunder,
and any receipt of payment by Landlord shall not be deemed a consent by Landlord
to Tenant’s remaining in possession or be construed as creating or renewing any
lease or right of tenancy between Landlord and Tenant. If Tenant shall default
in so surrendering the Property, Tenant’s occupancy subsequent to such
expiration or termination shall be deemed to be that of a tenant at will, and in
no event, from month to month, shall be subject to all the terms, covenants, and
conditions of this Lease applicable thereto, and no extension or renewal of this
Lease shall be deemed to have occurred by such holding over. Notwithstanding
anything contained in this Lease to the contrary, in the event any applicable
federal, state, or local law, code, or regulation, including, without
limitation, applicable healthcare laws, codes, or regulations, limit the period
of any such holdover, Landlord and Tenant shall comply therewith.
Notwithstanding the foregoing, if an Event of Default occurs pursuant to which
Landlord enters and retakes possession of the Property, and any Health
Information or Individually Identified Health Information (“PHI”), as defined
pursuant to 45 CFR 160.103, is at the Property at the time of such entry and
retaking, Landlord shall promptly relinquish possession of all such PHI to
Tenant or Tenant’s legal representative and Landlord hereby relinquishes all
claims to such PHI and shall comply with the provisions of Section 8.1(l). 9.2
Surrender. Tenant shall surrender the Property to Landlord at the expiration of
the term or termination of this Lease in a good condition, except for ordinary
wear and tear and damage by fire or other casualty. 9.3 Landlord Default. If
Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and such failure is not corrected within
thirty (30) days of delivery of written notice thereof by Tenant, Tenant may (a)
bring a suit for specific performance and damages, (b) perform any such
covenant, term, or condition to be performed under this Lease by Landlord. If
there is not an on-site property manager and an emergency exists that threatens
person or property and requires immediate intervention to prevent further loss,
then Tenant may take such measures as are reasonably necessary to prevent
further loss and stabilize the emergency. In the event that Landlord fails to
make any routine repairs to the Property and such failure affects Tenant’s
ability to do business on the Property, then Tenant may proceed to make the
repairs that Landlord failed to make. Landlord shall reimburse to Tenant the
reasonable cost of such activities within thirty (30) days following receipt of
Tenant’s written request for reimbursement (“Reimbursement Request”). If
Landlord fails to timely pay the Reimbursement Request, then Tenant may
thereafter offset such amounts with interest accruing at 8% per annum (the
“Default Rate”) against next accruing monthly installments of Additional Rent
until paid in full.



--------------------------------------------------------------------------------



 
[ex101chigroundlease119.jpg]
Single Tenant Form C-2 - 21 52849361.2 ARTICLE X. MISCELLANEOUS 10.1 Non-Waiver.
Landlord shall not by receiving partial payments of Rent in arrears be deemed to
have waived any rights herein for non-payment of Rent or for any other default
on the part of Tenant. No waiver or failure to enforce any of the provisions,
terms, conditions, or obligations herein or failure to declare a default
hereunder by Landlord shall be construed as a waiver of any subsequent breach of
such provisions, term, condition, or obligation, or of any other provision,
term, condition, or obligation hereunder, whether the same or different in
nature. No extension of time for performance of any obligations or acts shall be
deemed an extension of time for performance of any other obligations or acts. In
addition to all of the remedies granted Landlord herein, Landlord shall also
have the right to invoke any remedy available at law or in equity to enforce
Landlord’s rights hereunder, except for the right to seek consequential damages
which Landlord hereby waives, as if re-entry and other remedies were not herein
provided for. 10.2 Unavoidable Delays. If either party be delayed or prevented
directly or indirectly from performing any of its obligations hereunder (other
than monetary obligations or performance by such party’s contractors,
subcontractors or laborers) because of fire, strikes, acts of God, or other
labor troubles, or for any other reason beyond such party’s reasonable control,
such party shall incur no liability to the other party as a result thereof, and
the period of such delay or prevention shall be deemed added to the time herein
or otherwise provided for such performance. 10.3 Assignment and Subletting.
Tenant shall not directly or indirectly, voluntarily or by operation of law,
sell, assign, or otherwise transfer all or any part of its interest in or rights
with respect to the Premises or its leasehold estate (collectively,
“Assignment”), or permit all or any portion of the Premises to be occupied by
anyone other than itself or sublet all or any portion of the Premises
(collectively, “Sublease”) without Landlord’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed. Notwithstanding
the foregoing, Tenant shall, without Landlord’s prior consent, have the right to
assign or sublease the Premises, or any portion thereof, during the Term of the
Lease to entities under the common control or operation of Catholic Health
Initiative, or to any affiliate or parent entity of Tenant, or to other entities
acquiring Tenant or Catholic Health Initiative, or any subsidiary of Tenant or
Catholic Health Initiative’s interest in the hospital with which Tenant is
affiliated (each a “Permitted Transfer”). 10.4 Other Charges. All charges
against Tenant by Landlord accruing under this Lease shall be treated as Rent
due under this Lease and shall be payable at the time and in the manner
specified in this Lease or in any notice from Landlord to Tenant. 10.5
Limitation on Landlord’s Liability. Landlord’s liability under this Lease shall
be limited to Landlord’s equity interest in the Building (including all rents,
issues, profits and insurance proceeds therefrom). No judgment rendered against
Landlord shall give rise to any right of execution or levy against Landlord’s
other assets. No individual who is Landlord or any member or partner of any
joint venture, tenancy in common, firm, partnership or other form of joint
ownership that is Landlord, or their heirs, personal representatives, executors,
successors and assigns, shall have any personal liability to Tenant, or to any
person claiming under or



--------------------------------------------------------------------------------



 
[ex101chigroundlease120.jpg]
Single Tenant Form C-2 - 22 52849361.2 through Tenant, for any amount or in any
capacity. Upon Landlord’s sale or transfer of its interest in the Building in
which the Property is located, Landlord shall be released from all further
liability under this Lease accruing subsequent to such sale, provided that the
party acquiring such interest in the Building has assumed the obligations of the
Landlord under this Lease accruing subsequent to such sale. Notwithstanding
anything to the contrary contained in this Lease, at no time shall Landlord
encumber Landlord’s interest in the Building with indebtedness in an amount
greater than sixty-five percent (65%) of the then-current value of the Building
without Tenant’s prior written consent. 10.6 Notices. All notices herein
provided for shall be in writing and shall be deemed given when sent by
registered or certified mail, postage prepaid, return receipt requested, and
deposited in the mail address or by national next business day delivery service
(e.g., Federal Express) (a) to Landlord at the location set forth below, or (b)
to Tenant at the address of the Property with a copy to the location set forth
below. If to Landlord: If to Tenant: With a copy to: Catholic Health Initiatives
Attn: Corporate Real Estate Dept. 198 Inverness Drive West Englewood, Colorado
80112 Either party may change its address for purpose of notice, by written
notice given in like manner as herein provided. 10.7 Exhibits. All exhibits and
addenda attached hereto are hereby incorporated into this Lease and shall be a
part hereof whether or not they are specifically referred to herein. 10.8 Waiver
of Notice. Tenant waives any and all notices required by law, other than such
notices as may be specifically required in this Lease. 10.9 Entire Agreement.
This Lease contains the entire agreement between the parties with respect to the
subject matter herein and all prior written and verbal understandings and
agreements are merged herein, and this Lease may not be altered, changed, or
amended, except by an instrument in writing, signed by both parties hereto.
10.10 Successors Bound. The covenants, conditions, and agreements contained in
this Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns and to Tenant, and, subject to Section 9.4, to Tenant’s
successors and assigns.



--------------------------------------------------------------------------------



 
[ex101chigroundlease121.jpg]
Single Tenant Form C-2 - 23 52849361.2 10.11 Covenant of Quiet Tenant
Possession. Landlord covenants that Tenant shall have access to the Property
twenty-four (24) hours per day, three hundred sixty-five (365) days per year,
and Tenant shall peacefully and quietly hold and enjoy the Property without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through, or under Landlord for the Term of this Lease and
any extensions thereof. 10.12 Partial Invalidity. In the event that any
provision or part of a provision of this Lease is held invalid or unenforceable
by any court or other lawful forum, such provision shall be ineffective only to
the extent that it is in contravention of applicable laws without invalidating
the remaining provision of this Lease, unless such invalidity or
unenforceability would defeat an essential business purpose of this Lease. 10.13
Marginal Captions; Construction. The marginal captions in this Lease are for
convenience only and are not intended to limit or amplify the terms and
provisions of this Lease. Whenever the context admits or requires, words in the
singular may be regarded as in the plural and vice versa and personal pronouns
may be read as masculine, feminine, or neuter. 10.14 Intentionally Deleted.
10.15 Disputes. In the event of any dispute, litigation or other proceeding
between Landlord and Tenant arising out of this Lease, each party shall be
responsible for their own respective court costs and attorneys’ fees. 10.16
Survival. Whether specifically identified or not, the obligations of the parties
under this Lease which by their nature or content would continue beyond the
expiration or termination of this Lease shall survive any such expiration or
termination and shall remain in effect and binding upon the parties until they
have fulfilled all of their obligations hereunder and the statute of limitations
shall not commence to run until the time such obligations have been fulfilled.
10.17 Governing Law. This Lease shall be governed by the laws of the state in
which the Property is located applicable to agreements made and to be performed
wholly within the state in which the Property is located, irrespective of such
state’s choice of law principles. 10.18 Estoppel Certificate. Tenant agrees,
upon written notice by Landlord, to execute, acknowledge, and deliver to
Landlord, a statement in writing addressed to Landlord or other party designated
by Landlord certifying that this Lease is in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), stating the actual commencement and expiration
dates of this Lease, stating the dates to which rent and other charges, if any,
have been paid, and stating whether or not the signor is aware of any default by
either party under this Lease, without inquiry or investigation. Tenant shall
deliver the statement to Landlord within such fifteen (15) business days of
written request of the estoppel by Landlord. Landlord shall also deliver an
estoppel to Tenant, upon written request thereof, as set forth above. 10.19
Subordination. This Lease is and shall be expressly subject and subordinate at
all times to (a) any present or future ground, underlying, or operating lease of
the



--------------------------------------------------------------------------------



 
[ex101chigroundlease122.jpg]
Single Tenant Form C-2 - 24 52849361.2 Property, and all amendments, renewals,
and modifications to any such lease, and (b) the lien of any present or future
mortgage or deed of trust encumbering fee title to the Property and/or the
leasehold estate under any such lease; provided that (and as a condition
thereto), Landlord uses commercially reasonable efforts to obtain from existing
(and shall obtain from all future) mortgage or deed of trust holders a
commercially reasonable subordination and non-disturbance agreement that is
satisfactory to Tenant, and does not adversely alter or negate any of Tenant’s
rights and remedies granted under this Lease or applicable law. If any such
mortgage or deed of trust to which Tenant has subordinated is foreclosed upon
request of the mortgagee or beneficiary, as the case may be, Tenant will attorn
to such party. 10.20 Tenant’s Financing. Notwithstanding anything to the
contrary herein, Tenant shall be permitted to finance its personal property on
the Property at any time during the Term and in connection therewith, Landlord
hereby waives any liens, it may have, by statute or otherwise, on Tenant’s
personal property in the Property to the liens granted by Tenant to any lender
financing such personal property. Upon ten (10) business days’ request by
Tenant, Landlord shall execute appropriate waiver agreements in connection with
financing or leasing of any personal property within the Property by Tenant.
10.21 Financial Statements. Tenant shall provide to Landlord the following: (a)
within thirty (30) days after the end of each calendar year during the Term,
Tenant shall provide Landlord with its most recent financial statements for the
applicable calendar year just completed, including operating statement and
balance sheet (hereinafter referred to as “Financial Documents”), which
Financial Documents shall be prepared by the Affiliate or its accountant in
accordance with internal accounting principles and sound management practices
consistently applied; and (b) promptly upon Tenant’s receipt thereof, copies of
all written communications received by Tenant from any regulatory agency
relating to (A) surveys of the Property for purposes of licensure, Medicare and
Medicaid certification and accreditation which identify material violations or
required changes relating to operation of the Property, and (B) any proceedings,
formal or informal, with respect to cited deficiencies with respect to services
and activities provided and performed at the Property, including patient and
resident care, patient and resident activities, patient and resident therapy,
maintenance, or the condition of the Property, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Property’ license to be operated in accordance
with its Permitted Use. 10.22 OFAC. Pursuant to United States Presidential
Executive Order 13224 ("Executive Order") and related regulations of the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury, U.S.
persons and entities are prohibited from transacting business with persons or
entities who, from time to time, are determined to have committed, or to pose a
risk of committing or supporting terrorist acts, narcotics trafficking, money
laundering, and related crimes. Those persons and entities are identified on a
list of Specially Designated Nationals and Blocked Persons (“List”), published
and regulated by OFAC. The names, including aliases, of those persons or
entities on the List (“Blocked Persons”) are updated



--------------------------------------------------------------------------------



 
[ex101chigroundlease123.jpg]
Single Tenant Form C-2 - 25 52849361.2 frequently. In addition, OFAC enforces
other Executive Orders which, from time to time, impose restrictions on
transactions with, or involving, certain countries. Landlord and Tenant
represent and warrant that neither party, nor to its respective knowledge, any
of its respective officers, directors, shareholders, partners, members, or
associates, and no other direct or indirect holder of any equity interest in
such party, is acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, a Blocked Person, or other banned or blocked
person, group, entity, nation or transaction pursuant to any law, order, rule,
or regulation that is enforced or administered by OFAC and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation. 10.23 Amendments. This Lease may
be amended at any time by mutual agreement of the parties without additional
consideration, provided that before any amendment shall become effective, it
shall be reduced to writing and signed by each of the parties. 10.24 Remedies
Cumulative. The various rights, options, elections, powers, and remedies of the
respective parties hereto contained in, granted or reserved by this Agreement,
are in addition to any others that said parties may be entitled to by law
(except as expressly set forth in this Lease), shall be construed as cumulative,
and no one of them is exclusive of any of the others, or of any right or
priority allowed by law. 10.25 Counterparts. This Lease, and any addenda hereto,
may be executed in several counterparts, each of which shall be deemed an
original, and all of such counterparts together shall constitute one and the
same instrument. 10.26 Tenant’s Rooftop Rights. (a) Tenant may locate and
install a microwave, satellite, cell tower, or other antenna communications
system, including the related installation apparatus and facilities
(collectively, “Equipment”) on the roof of the Building upon prior written
notice to Landlord, provided that (a) the installation and maintenance of the
Equipment is in conformity with all applicable zoning and other laws, and (b)
the location, installation and maintenance of the Equipment shall (i) be subject
to and completed in accordance with the terms and conditions all applicable
governmental laws, codes, rules, regulations and ordinances in effect from time
to time; (ii) be located on that part of the roof as Landlord may from time to
time designate; and (iii) shall not unreasonably interfere with the use of any
other communications equipment installed on the roof prior to the time Tenant
installs the Equipment. (b) Tenant shall have the right to run appropriate
electrical cabling from the Property to connect to its Equipment. Tenant shall
not be obligated to pay any additional rent for such use of the roof. Tenant, at
its sole cost and expense, will keep the Equipment and surrounding area in good
order and repair and free from any hazard to person or property. Landlord shall
use commercially reasonable efforts to ensure that any subsequent rooftop user
does not impair Tenant’s data transmission and reception and



--------------------------------------------------------------------------------



 
[ex101chigroundlease124.jpg]
Single Tenant Form C-2 - 26 52849361.2 shall cooperate with Tenant in
eliminating any interference caused by any other party using the roof. (c)
Tenant shall have the right to sublease the roof to cellular phone providers
during the Term of this Lease, provided that such subleases are at all times
subject and subordinate to this Lease. Tenant agrees that it shall not permit
such sublease without the prior written approval of the Landlord. Any denial of
such sublease by Landlord must be predicated upon a “commercially reasonable
basis” for such denial. Tenant shall retain any revenue paid in connection with
such sublease. (d) Upon termination of this Lease, Tenant, at its sole cost and
expense, shall remove the Equipment and shall restore the roof of the Building
to its condition existing prior to the installation of the Equipment, ordinary
wear and tear excepted. 10.27 Right of First Offer. Landlord may sell, convey,
or transfer its interest in the Property subject to and in accordance with the
terms of this Lease. In order to transfer its interest in the Property, Landlord
must first have offered the sale of the Property to Tenant. First, Landlord must
give notice in writing (“Landlord Transfer Notice”) to Tenant stating Landlord’s
desire to make a sale and stating the price and other material terms proposed
for the transfer (collectively, “Landlord Offer Terms”). Within thirty (30)
calendar days after receipt of the Landlord Transfer Notice, Tenant shall have a
right of first offer (“Tenant Right of First Offer”) to acquire the assets
proposed to be transferred, pursuant to the Landlord Offer Terms. To exercise
the right of first offer, Tenant must provide written notice to Landlord within
said thirty (30) day period and must within forty-five (45) calendar days after
giving such notice execute and deliver to Landlord a contract in form and
substance reasonably acceptable to Landlord and Tenant, containing the Landlord
Offer Terms and such other terms as the parties may agree on, provided that such
other terms must be reasonable and customary for a transaction of such type. If
Tenant delivers a contract to Landlord and is working in good faith with
Landlord to negotiate and finalize the terms of such agreement but the parties
have not executed the same within such forty-five (45) day period, such period
shall be extended for an additional thirty (30) days, so long as Tenant
continues to work in good faith with Landlord to finalize and execute such
agreement. If a Landlord Transfer Notice is given and Tenant has not exercised
the right of first offer within thirty (30) calendar days after receipt of the
Landlord Transfer Notice, or if having timely exercised the right of first
offer, Tenant has not executed and delivered a contract reasonably acceptable to
Landlord and Tenant within the forty-five (45) day period (as the same may be
extended), then without limiting any rights Landlord may have, the right of
first offer set forth herein shall automatically expire and Landlord thereafter
shall be free to sell the assets pursuant to the Landlord Offer Terms or at any
price which is not less than 95% of the price specified in the Landlord Offer
Terms. If, within six (6) months after (a) the expiration of the time period in
which Tenant had the right of first offer, or (b) the expiration of said
forty-five (45) day period (as the same may be extended), as applicable,
Landlord does not enter into a contract with a third party to sell such assets,
with closing scheduled to occur within 60 days after the effective date of such
contract, as applicable, then the provisions of this section shall thereafter
apply to any subsequently proposed sale of any of Landlord’s interest in the
Property. This right of first offer shall be binding on Landlord and all
successors in interest to Landlord under this Lease. The right of first offer
contained in this Section shall apply to any subsequent transfer occurring while
this Lease is in effect.



--------------------------------------------------------------------------------



 
[ex101chigroundlease125.jpg]
Single Tenant Form C-2 - 27 52849361.2 [Signatures begin on next page]



--------------------------------------------------------------------------------



 
[ex101chigroundlease126.jpg]
Single Tenant Form C-2 - 28 52849361.2 IN WITNESS WHEREOF, the parties hereto
have executed or caused this Lease to be executed as of the dates set forth
below. TENANT: LANDLORD: , a , a By: By: Name: Name: Title: Title: Date: Date:



--------------------------------------------------------------------------------



 
[ex101chigroundlease127.jpg]
Single Tenant Form Single Tenant Form C-2 - 29 52849361.2 Exhibit A Legal
Description of the Property



--------------------------------------------------------------------------------



 
[ex101chigroundlease128.jpg]
Single Tenant Form C-2 - 30 52849361.2 Exhibit B Rules and Regulations
[Attached.]



--------------------------------------------------------------------------------



 
[ex101chigroundlease129.jpg]
Multi-Tenant Form Multi Tenant Form C-2 - 1 (Address: ) 52849361.2 MEDICAL
OFFICE LEASE THIS MEDICAL OFFICE LEASE (this “Lease”) is made to be effective as
of the date of last execution hereof (“Effective Date”), between
_____________________, a _______________ (“Landlord”), and
_______________________, a _____________________ (“Tenant”). RECITALS: A.
Subject to all the terms, provisions, and conditions of this Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, on an exclusive
basis, certain premises containing approximately __________ Rentable Square Feet
(defined below) (“Premises”), as depicted on the floor plan in Exhibit A
attached to and incorporated into this Lease. The Premises are located in a
medical office building located at ____________________________________
(“Building”). The Building contains approximately ____________ Rentable Square
Feet of space and is situated on the land legally described on Exhibit B
attached to and incorporated into this Lease. [For Ground Leased Properties: The
Premises being leased under this Lease is part of Landlord’s leasehold estate,
pursuant to that certain ground lease (the “Ground Lease”) entered into by and
between _____________, as Ground Lessor, and Landlord, as Ground Lessee, in the
land described in Exhibit B attached to this Lease (the “Land”) on which the
Building is situated.] The Premises are leased to Tenant on an exclusive basis,
together with the non-exclusive use of, and access to, all parking areas,
rights-of-way, and easements located adjacent to or otherwise serving the
Building and all common areas of the Building, including without limitation
stairways, hallways, restrooms, lobbies, patios, exterior plazas, entrances,
walkways, elevators, and corridors (collectively, “Common Areas”). “Rentable
Square Feet” shall mean the actual rentable area of the Premises as computed in
accordance with Office Buildings: Standard Methods of Measurement and
Calculating Rental Area (ANSI/BOMA Z65.1-2010), as promulgated by the Building
Owner’s and Manager’s Association International. B. Tenant intends to use the
Premises for the purpose of medical services and ancillary uses, and other
lawful purposes (“Permitted Use”). AGREEMENT: NOW, THEREFORE, for and in
consideration of the mutual covenants, promises and agreements herein contained,
Landlord does hereby demise, lease, and rent unto Tenant and Tenant does hereby
rent and lease from Landlord, on an exclusive basis, the Premises, under and
pursuant to the following terms and conditions: 1. Demise, TERM AND TERMINATION
a. Term. Landlord leases to Tenant and Tenant leases from Landlord the Premises
for an initial term (“Initial Term”) of one hundred twenty (120) months,
commencing on [_______________], 2016 (“Commencement Date”), and ending on
_______________, 2026 (“Expiration Date”). The Initial Term, together with



--------------------------------------------------------------------------------



 
[ex101chigroundlease130.jpg]
Multi-Tenant Forn C-2 - 2 (Address: ) 52849361.2 any exercised Renewal Term(s),
if applicable, is referred to herein as the “Term”. Notwithstanding the
foregoing, in the event either party terminates this Lease prior to the first
anniversary of the Commencement Date, then the parties shall not enter into
another agreement for the same or substantially the same space and/or services
on terms different from those specified herein for a period of twelve (12)
months from the Commencement Date, unless to do so would not result in there
being a non-excepted financial relationship between a physician and Tenant for
purposes of the Ethics in Patient Referrals Act of 1989, as amended, 42 U.S.C. §
1395nn (“Stark Law”), as determined by Tenant, in its sole discretion. In
addition, Landlord and Tenant hereby agree that, in the event Landlord and
Tenant enter into any extension, renewal, restatement, amendment or replacement
of this Lease, Landlord shall not be liable or responsible for any lease
commissions or fees related thereto. Tenant may use a real estate broker for
such extension, renewal, restatement, amendment or replacement so long as Tenant
shall be solely responsible for any and all such leasing commissions and fees.
Tenant agrees to indemnify, defend and hold Landlord harmless from and against
any claims or potential claims for leasing commissions and other fees related to
any such extensions, renewals, restatements, amendments or replacements of this
Lease. 2. FINANCIAL ARRANGEMENT a. Rental Rate. i. Rent. Tenant agrees to pay
and Landlord agrees to accept a base rent (“Base Rent”) for the lease of the
Premises in the following amounts for the following periods of time: PERIOD Rate
Per RSF Annual Base Rent Monthly Base Rent Month 1 – Month 120 In addition,
Tenant agrees to pay and Landlord agrees to accept the additional rent as set
forth in Section 2.1(b) below (“Additional Rent”). All sums of Base Rent plus
Additional Rent are sometimes herein collectively referred to as “Rent”. ii.
Additional Rent. Tenant covenants and agrees to pay to Landlord as Additional
Rent, Tenant’s Pro Rata Share of the Operating Expenses, as defined below.
“Tenant’s Pro Rata Share” is ____%, which is the percentage derived from
dividing the Rentable Square Footage of the Premises by the Rentable Square
Footage of the Building. (1) Estimated Operating Expenses. On an annual basis,
and at such other times during such calendar year as Landlord shall deem it
necessary, Landlord shall provide to Tenant a written statement (“Notice of
Estimate”) setting forth (i) Landlord’s estimate of the Operating Expenses for
that calendar year (“Estimated Operating



--------------------------------------------------------------------------------



 
[ex101chigroundlease131.jpg]
Multi-Tenant Forn C-2 - 3 (Address: ) 52849361.2 Expenses”); and (ii) the amount
of each installment of Tenant’s Pro Rata Share of the Estimated Operating
Expenses (“Additional Rent Installments”). Tenant shall thereafter pay to
Landlord in advance, with each payment of Base Rent, the Additional Rent
Installments, beginning with the Base Rent due on the first day of the month
immediately following the date of the Notice of Estimate. (2) Actual Operating
Expenses. Landlord shall within a period of thirty ninety (90) days after the
close of each calendar year, notify Tenant by written itemized statement
(“Notice of Comparison”) of (i) the total amount Landlord actually paid or
incurred (depending upon whether Landlord utilizes an accrual or cash basis
accounting system) as the Operating Expenses during the calendar year covered by
the Notice of Comparison (“Actual Operating Expenses”); and (ii) the difference,
if any, between the Actual Operating Expense and the Estimated Operating
Expenses payable by Tenant (“Additional Rent Adjustment”). (3) Adjustment of
Additional Rent. If the Notice of Comparison provides there is an Additional
Rent Adjustment payable by Tenant, then Tenant shall, within thirty (30) days
after Tenant receives the Notice of Comparison, pay to Landlord the amount set
forth in the Notice of Comparison as the amount of the Adjustment of Additional
Rent payable by Tenant. If the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Landlord, then Landlord shall, within
thirty (30) days after delivery of the Notice of Comparison return to Tenant the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent due to Tenant. “Controllable Expenses” (as defined below) for
each calendar year (“Applicable Calendar Year”), commencing with the second
calendar year following this Lease, shall not exceed an amount determined by
increasing Controllable Expenses for each prior calendar year at the rate of
four percent (4%) per year through the Applicable Calendar Year. “Controllable
Expenses” shall mean those Operating Expenses which are reasonably controllable
by Landlord. Examples of Operating Expenses which are not reasonably
controllable by Landlord shall include, but not be limited to, those Operating
Expenses relating to insurance, Taxes (as defined herein), utilities, snow and
ice removal, expenses arising or accruing under the [Ground Lease], [REA] and/or
[Shared Services Agreement], collectively-bargained union wages and costs or
alterations and modifications to the Building required by law. (4) Audits of
Operating Expenses. Tenant shall have the right at reasonable times within one
hundred eighty (180) days from



--------------------------------------------------------------------------------



 
[ex101chigroundlease132.jpg]
Multi-Tenant Forn C-2 - 4 (Address: ) 52849361.2 receipt of the Notice of
Comparison to audit Landlord’s books and records relating to (and only relating
to) the Operating Expenses for any calendar year Additional Rent becomes due and
thereafter shall provide to Landlord a report of the Operating Expenses audited
(“Audit”). If the Audit results in a change in the Actual Operating Expenses,
the resulting Additional Rent Adjustment shall be paid or adjusted in accordance
with the provisions of Sections 2.1(b)(iii) above and 2.1(b)(v) below. (5)
Adjustment of Additional Rent After Term. Notwithstanding the expiration of the
Term, Tenant shall, within thirty (30) days after the date of a Notice of
Comparison for the calendar year in which the Term terminates or expires, pay to
Landlord, any Additional Rent Adjustment payable by Tenant. Conversely, if the
Notice of Comparison provides there is an Additional Rent Adjustment payable by
Landlord, then Landlord shall apply overpayment to reduce any unsatisfied
obligations of Tenant to Landlord, and the balance, if any, shall be returned to
Tenant at the address of Tenant provided to Landlord upon expiration of the
Term. (6) Operating Expenses. “Operating Expenses” shall mean the following
costs or expenses paid or incurred by Landlord for operation, repair,
maintenance, and management of the Building and Common Areas: (a) to the extent
not billed to and paid by Tenant, water, sewage disposal, drainage, refuse
collection, gas, electricity, light, power, or other utility services; (b) for
the general maintenance and repair of the Building and other CAM Services, as
hereinafter defined; (c) to the extent not paid directly by Tenant, taxes,
assessments, or other impositions, which may be levied, assessed, or imposed
upon or with respect to the Building or any part thereof, or personal property
at any time situated thereon, including, without limitation, real property, ad
valorem, personal property, gross income, franchise, withholding, profits, rent,
single business, value added, excise, occupancy, use, impact fees, sales and
gross receipts taxes (collectively, “Taxes”); (d) casualty, liability, and other
insurance required to be obtained by Landlord pursuant to this Lease [and the
Ground Lease]; (e) costs incurred by Landlord in making capital improvements,
repairs, replacements or other modifications to the Building or Common Areas,
which costs will be amortized over the useful life of such improvements or
modifications applying generally accepted accounting principles (“GAAP”) with
interest on the unamortized costs of any such improvements or modifications (at
prevailing construction loan interest rates on the date such costs were
incurred); (f) property management fees (not to exceed 4% of the gross revenues
for the Building) and salaries, fringe benefits, payroll taxes and related costs
for on-site Building manager and



--------------------------------------------------------------------------------



 
[ex101chigroundlease133.jpg]
Multi-Tenant Forn C-2 - 5 (Address: ) 52849361.2 Building Engineer; and (g)
payments due under the Ground Lease (but excluding ground rent), [REA], [Shared
Services Agreement], [Condominium Dues and Assessments]]. With respect to
Subsection (vi)(c), Tenant shall be responsible for payment of its proportionate
share of Taxes. Landlord will invoice Tenant periodically for Tenant’s
proportionate share of Taxes. Tenant shall have the right to pursue tax
exemptions, including of personal property. To the extent Tenant obtains
exemption from or a reduction in property taxes for periods covered by this
Lease (“Tax Savings”), Tenant shall provide Landlord with proof of the Tax
Savings, and, if applicable, Landlord shall refund to Tenant any such Tax
Savings within thirty (30) days if Landlord’s receipt of such refund from the
applicable taxing authority. (7) Excluded Expenses. The term “Operating
Expenses” shall not include the following, to the extent applicable to this
Building: (i) repairs, restoration, or other work occasioned by fire, windstorm,
or other casualty or condemnation to the extent covered by insurance or
condemnation proceeds; (ii) expenses incurred in leasing or procuring tenants;
(iii) leasing commissions; (iv) advertising and promotional expenses; (v) legal
expenses incident to enforcement by Landlord of the terms of any lease; (vi)
depreciation or amortization allowance or expense; (vii) painting or decorating
in space to be leased to tenants; (viii) any tenant work performed or
alterations of space leased to tenants or occupants of the Building, whether
such work or alterations are performed for the initial occupancy by such tenant
or occupant or thereafter; (ix) utilities for which Landlord is reimbursed by
Tenant (other than as a proportionate share of Operating Expenses); (x) any
ground rent; (xi) interest on indebtedness or any costs of financing or
refinancing the Building; (xii) except as set forth in subsection (xxviii)
below, compensation paid to all employees of Landlord; (xiii) overtime HVAC
costs or electricity costs if charged separately to other tenants or occupants
of the Building; (xiv) cost of any special service provided to a tenant or
occupant of the Building which is not provided generally to all tenants of the
Building; (xv) any cost representing an amount paid for services or materials to
a person, firm, or entity related to Landlord to the extent such amount exceeds
the amount that would be paid for such services or materials at the
then-existing market rates to an unrelated person, firm, or entity; (xvi)
acquisition of art work; (xvii) late fees or penalties; (xviii) any income
received by Landlord for the use of an eating establishment, conference center,
athletic facilities, broadcasting facilities, or other similar facilities within
the Building; (xix) capital stock, succession, transfer, gift, estate or
inheritance taxes of Landlord; (xx) any expense incurred by Landlord from the
operation of its own commercial space in the



--------------------------------------------------------------------------------



 
[ex101chigroundlease134.jpg]
Multi-Tenant Forn C-2 - 6 (Address: ) 52849361.2 Building; (xxi) costs incurred
by Landlord in making capital improvements, repairs, replacements or other
modifications to the Building under GAAP to correct defects in the construction
of the Building or to correct violations of legal requirements in effect on or
before commencement of this Lease; (xxii) any increase in insurance premiums to
the extent that such increase is caused or attributable to the use, occupancy,
or act of another tenant; (xxiii) the cost of any removal, treatment, or
abatement of any hazardous materials in the Building created or generated by
other Building tenants; (xxiv) the cost of overtime or other expense to Landlord
in curing its defaults or performing work expressly provided for in this Lease;
(xxv) the portion of any costs that are allocable to any other properties of
Landlord or any of its affiliates; (xxvi) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (xxvii) costs or expenses (including fines,
penalties, and legal fees) incurred due to the violation by Landlord, its
employees, agents, and/or contractors, of any terms and conditions of this Lease
or of the leases of other tenants in the Building; (xxviii) contributions to
operating expense reserves; and (xxix) compensation in the form of wages,
salaries, and benefits for all employees and personnel of Landlord (except for
salary of Building manager and Building engineer). (8) If the Building is not
fully leased and occupied during all or any portion of any calendar year,
Landlord may, using sound accounting and property management principles, adjust
all Operating Costs that vary based on Building occupancy (which shall include,
without limitation, costs and expenses of utilities, janitorial services and
management fees) and, therefore, increase as leasing and occupancy of the
Building increases (the “Variable Components”), to equal the amount that would
have been paid or incurred by Landlord had the Building been fully leased and
occupied during such calendar year and the amount so determined shall be deemed
to have been Operating Costs for such year (an “Equitable Adjustment”). The
Equitable Adjustment will not, in any event, result in Landlord receiving from
Tenant and other Building tenants in connection with the Variable Components
more than one hundred percent (100%) of the cost of the Variable Components. b.
Rental Payments. The Rent shall be payable in advance without necessity of
demand in equal monthly installments beginning on the Commencement Date, and
thereafter on the first day of every calendar month throughout the Term. If
either the Commencement Date or the Expiration Date is on a day other than the
first or last day of the month, the monthly Rent for such first and/or last
month of this Lease shall be prorated, based upon a thirty (30) day month. All
Rent payments shall be made payable to Landlord at Landlord’s address for
notices set



--------------------------------------------------------------------------------



 
[ex101chigroundlease135.jpg]
Multi-Tenant Forn C-2 - 7 (Address: ) 52849361.2 forth in the Summary of Lease
Information page to this Lease, or to such other place as Landlord may from time
to time designate in writing to Tenant. 3. LANDLORD OBLIGATIONS and
representations a. Services Furnished by Landlord. “Building Standard Hours of
Operation” shall be from 7:00 a.m. to 6:00 p.m. Mondays through Fridays, and
8:00 a.m. to 1:00 p.m. on Saturdays excepting Legal Holidays, which shall
include only New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Legal Holidays”). Landlord shall furnish
the following specifically described services (“CAM Services”) to Tenant for the
Premises: i. Cleaning Services. After Building Standard Hours of Operating,
janitorial and cleaning services consistent with buildings of similar age and
use in the metropolitan area where the Building is located, which shall be
performed Monday through Friday, except Legal Holidays, in and about the
Premises and as provided on Exhibit D attached hereto and made a part hereof. In
the event the cleaning services for the Premises are not satisfactory to Tenant,
Tenant may elect to clean the Premises at Tenant’s cost and Tenant’s Pro Rata
Share of Operating Expenses shall be reduced accordingly to reflect Tenant’s
self-service cleaning costs. During Building Standard Hours of Operation, Tenant
shall perform customary and reasonable cleaning of the Premises that may be
required for compliance with the requirements of this Lease and as necessary for
the reasonable operation of Tenant’s operation of its business. ii. Care and
Maintenance. Landlord shall timely clean, maintain, repair, light, operate and
insure those portions of the Building and Common Areas, including improvements,
space, equipment and special services, which are provided for use in common by
Landlord, Tenant and any other tenants of the Building. Landlord will keep the
roof, structural parts of the floor, walls, and other structural parts of the
Building in good condition and repair and shall make necessary repairs to, and
replacement of, the sewer, the plumbing, the water pipes, the gas lines, the
electrical wiring, and the HVAC system. Landlord shall maintain the Common Areas
in a first-class condition. Landlord shall maintain the grounds, landscaping,
and the parking lot in a first-class condition. Landlord shall provide regular
and necessary snow and ice removal. Landlord shall also provide other
miscellaneous interior maintenance, such as light bulb replacement. iii.
Electricity. Electricity for lighting and ordinary business equipment and
appliances used in the Premises. Landlord reserves the right to install separate
meters for any utility service provided to the Premises, which separate meters
shall be installed at Landlord’s sole cost and expense.



--------------------------------------------------------------------------------



 
[ex101chigroundlease136.jpg]
Multi-Tenant Forn C-2 - 8 (Address: ) 52849361.2 iv. Heating and Air
Conditioning. Usual and customary heat and air conditioning and Landlord shall
change the HVAC filters servicing the Premises during Building Standard Hours of
Operation. In the event Tenant requests additional HVAC services, Tenant shall
notify Landlord of such request no later than 72 hours in advance, and Landlord
shall provide Tenant with a rate schedule set in advance for such additional
HVAC services. v. Water. Hot and cold water in reasonable quantities for normal
clinical services use, drawn through fixtures installed by Landlord. Tenant
shall pay Landlord at local utility rates for any water furnished by Landlord
for other purposes. vi. Trash and Hazardous Waste Disposal. Landlord will
provide garbage disposal for ordinary commercial waste. Hazardous materials and
infectious waste shall be disposed of as provided in Section 5.2. vii. Snow
Removal and Ice Treatment. Prior to the opening of the Building, Landlord will
exercise commercially reasonable efforts to cause all snow accumulation to be
removed and all ice in the parking areas, sidewalks, ramps, outside stairs and
other Common Areas to be treated such that Tenant and its employees, agents, and
invitees can reasonably park and access the Building and the Premises. viii.
Pest or Insect Control. On a regular basis, Landlord shall evaluate and treat
the Building for infestation extermination solutions of pests or insects. ix.
Window Washing. At a minimum, once each calendar year, Landlord shall clean and
wash all windows in the Building, including the Premises, inside and outside. x.
Light bulbs. Upon request from Tenant, Landlord shall furnish and change light
bulbs in the Premises. xi. [OPTIONAL: Elevator Service. Elevator service at all
times for the use of all tenants and occupants of the Building, and the
employees and invitees of all tenants and occupants. b. Landlord
Representations. Landlord hereby represents to Tenant that Landlord is the owner
in fee simple of the Premises, including the Building and all improvements
thereon and has the right and authority to enter into this Lease. [OPTIONAL:
[Landlord hereby represents to Tenant that Landlord holds a leasehold interest
under the Ground Lease in the Premises, including the Building and all
improvements thereon and has the right and authority to enter into this Lease.]
Landlord further represents that Landlord and those signatories executing this
Lease on behalf of Landlord have full power and authority to execute this



--------------------------------------------------------------------------------



 
[ex101chigroundlease137.jpg]
Multi-Tenant Forn C-2 - 9 (Address: ) 52849361.2 Lease. Landlord further
represents and warrants that it has received no notices or communications from
any public authority having jurisdiction alleging violation of any laws relating
to the Premises, the Building, or the Common Areas, including but not limited to
the parking areas, and has received no notices alleging violation of any title
instrument. If at any time or from time to time any alterations, including,
without limitation, structural alterations, are required in order for the
Premises, the Building, or the Common Areas, including but not limited to the
parking areas, to comply with any generally applicable laws from time to time
applicable to the Premises, Landlord shall promptly make such alterations at its
sole cost and expense, unless such costs and expenses are reimbursable as an
Operating Expense pursuant to Section 3.1 above. If at any time or from time to
time any alterations, including, without limitation, structural alterations, are
required in order for the Premises to comply with any laws specifically
applicable to the Premises due solely to Tenant’s use of the Premises for
clinical services and not due to any act by Landlord or another tenant, Tenant
shall promptly make such alterations, at its sole cost and expense. c.
Environmental Conditions. Tenant shall not cause, nor permit, any hazardous or
toxic substances to be brought upon, produced, stored, used, discharged or
disposed of in, on or about the Premises without the prior written consent of
Landlord and then only in compliance with all applicable environmental laws. (a)
Tenant shall indemnify, defend and hold harmless Landlord from and against any
and all claims, damages, fines, judgments, penalties, costs, expenses,
liabilities, or losses relating to any violation by Tenant of any environmental
law or of this Section 3.4 (including, without limitation, a decrease in value
of the Premises, damages caused by loss or restriction of rentable or usable
space, damages caused by adverse impact on marketing of space, and any and all
sums paid for settlement of claims, attorneys’ fees, consultant fees, and expert
fees) incurred by or asserted against Landlord arising during or after the Term
of this Lease as a result thereof. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, remediation, removal, testing, or restoration mandated or
conducted by or on behalf of any federal, state, or local agency or political
subdivision. Without limitation of the foregoing, if Tenant causes or permits
the presence of any hazardous or toxic substances on the Premises and that
results in any contamination, then Tenant shall promptly, at its sole expense,
take any and all necessary or appropriate actions to return the Premises to the
condition existing prior to the presence of any such hazardous or toxic
substance. Tenant shall first obtain Landlord’s written approval for any such
remedial action. (b) Landlord shall indemnify, defend and hold harmless Tenant
from and against any and all claims, damages, fines, judgments, penalties,
costs, expenses, liabilities, or losses relating to any violation by Landlord or
by any other tenant in the Building of any environmental law or of this Section
3.4 (including, without limitation, a decrease in value of the Premises, damages
caused by loss or restriction of rentable or usable space, damages caused by
adverse impact on marketing of space, and any and all sums paid for settlement
of claims, attorneys’ fees, consultant fees, and expert fees) incurred by or



--------------------------------------------------------------------------------



 
[ex101chigroundlease138.jpg]
Multi-Tenant Forn C-2 - 10 (Address: ) 52849361.2 asserted against Tenant
arising during or after the Term of this Lease as a result thereof. This
indemnification includes, without limitation, any and all costs incurred because
of any investigation of the site or any cleanup, remediation, removal, testing,
or restoration mandated or conducted by or on behalf of any federal, state, or
local agency or political subdivision. Without limitation of the foregoing, if
Landlord causes or permits the presence of any hazardous or toxic substances in
the Building or the Premises and that results in any contamination, then
Landlord shall promptly, at its sole expense, take any and all necessary or
appropriate actions to return the Premises to the condition existing prior to
the presence of any such hazardous or toxic substance. 4. USE and SIgnage a. Use
of Premises. Tenant covenants and agrees, so long as this Lease remains in
force, to use the Premises for the Permitted Use. [For Ground Leased Premises:
Tenant acknowledges receipt of a true and correct copy of the Ground Lease prior
to its execution of this Lease. This Lease and all of Tenant’s rights hereunder
shall be and remain subject and subordinate to the Ground Lease. Tenant agrees
to abide by the terms and conditions of the Ground Lease to the extent such
terms and conditions are applicable to Tenant’s obligations under this Lease. No
term or provision of this Lease which is inconsistent with any term or provision
of the Ground Lease shall be binding upon or enforceable against Ground Lessor.
The provisions of the Ground Lease are imposed upon Tenant explicitly for the
benefit of Ground Lessor, as a third party beneficiary. Ground Lessor may
enforce the terms of the Ground Lease directly against Tenant, and Ground
Lessor’s rights in the event of a breach of the terms of the Ground Lease by
Tenant include the right to terminate this Lease, to seek preliminary, temporary
and permanent injunctive relief and to pursue other legal and/or equitable
remedies as a result of such breach; provided, however, that Ground Lessor
shall, at all times, be required to comply with the terms and conditions of this
Lease in the exercise of Ground Lessor’s third party beneficiary rights.] b.
Signs. Tenant shall be entitled to have its name displayed on all building
standard signage, including, but not limited to, suite entry door signage,
building directory signage in the Building, and monument signage, if available.
Tenant shall be entitled to any additional signage as reasonably approved by
Landlord provided such signage is in compliance with applicable local law
requirements and is installed, operated and maintained at Tenant’s sole cost and
expense. c. Exclusive Use. It is expressly agreed and understood that, for so
long as Tenant operates the Premises in accordance with the terms and provisions
of Section 4.1, Landlord shall not lease any other premises within the Building
as or for the use of _________________. 5. CONDITION OF PREMISES, MAINTENANCE,
and CASUALTY



--------------------------------------------------------------------------------



 
[ex101chigroundlease139.jpg]
Multi-Tenant Forn C-2 - 11 (Address: ) 52849361.2 a. Maintenance. i. Tenant’s
Obligation. Tenant shall, throughout the Term, preserve in good working order
(subject to ordinary wear and tear and damage by fire or other casualty) and
maintain and perform all nonstructural repairs and routine maintenance to the
Premises to keep the Premises in a reasonably safe and serviceable condition,
except for those items that are stated to be Landlord’s obligations. ii.
Landlord’s Obligation. Upon delivery of the Premises and throughout the Term, in
addition to the CAM Services set forth in Section 3.1, Landlord shall repair and
maintain the Building, Common Areas and the structural portion of the Premises
(including all equipment and systems servicing the Premises) as set forth herein
and otherwise in compliance with applicable state statutes and regulations
governing health care facilities, including, but not limited to, any applicable
federal or state requirements b. Disposal of Hazardous Materials or Infectious
Waste. It shall be Tenant’s responsibility to dispose of any hazardous material
and infectious waste (as such terms are defined by applicable federal, state,
and local environmental laws and shall specifically include but not be limited
to, without limitation, all radioactive materials, bulk blood, and blood
products; cultures or specimens from medical, pathological, pharmaceutical,
research, commercial, and industrial laboratories; human tissues, organs, body
parts, secretions, blood, and body fluids removed during surgery and autopsies;
the carcasses and body parts of all animals exposed to pathogens in research,
used in the vivo testing of pharmaceuticals or that died of known or suspected
infectious diseases; needles, syringes, and scalpel blades) from the Premises.
To this end, Tenant shall see to it that all such hazardous material and
infectious waste are temporarily stored on the Premises in a manner consistent
with applicable laws and approved by Landlord. Tenant shall be responsible for
paying all costs and expenses associated with such removal. Tenant shall not
cause or permit any hazardous materials or infectious waste to be disposed on,
under, or about the Building or Landlord’s surrounding property. Tenant shall
not place or permit to be placed any hazardous materials or infectious waste in
any trash dumpster or other garbage collection bin provided by Landlord for the
disposal of non-infectious waste or garbage. c. Rules and Regulations. Tenant
and Tenant’s agents, employees, invitees, and visitors shall comply fully with
the rules and regulations attached hereto are hereby incorporated into this
Lease as Exhibit C (“Rules and Regulations”). The Rules and Regulations may be
changed or amended by Landlord in its reasonable judgment at any time and from
time to time, provided that such changes apply to all tenants in the Building
and such changes to not materially diminish the right of Tenant or increase
Tenant’s obligations under this Lease. The Rules and Regulations shall be
enforced against all tenants in the Building in a non- discriminatory manner.



--------------------------------------------------------------------------------



 
[ex101chigroundlease140.jpg]
Multi-Tenant Forn C-2 - 12 (Address: ) 52849361.2 d. Right of Landlord to
Inspect and Repair. Landlord and its agents, employees, and independent
contractors shall have the right to enter the Premises upon at least twenty-four
(24) hours prior notice (except in cases of emergency) to perform its
obligations under this Lease or examine the Premises only in accordance with the
terms of this Lease, including, but not limited to, this Section 5.4. Landlord
may perform routine maintenance and repairs during Building Standard Hours of
Operation upon reasonable prior notice to Tenant. Except in the case of an
emergency, if Landlord is required to do any major repair or maintenance work
that is likely to interrupt Tenant’s operations at the Premises, Landlord will
use commercially reasonable efforts to perform such work after Building Standard
Hours of Operation. Landlord shall be liable for all loss, damage, or injury to
person or property and shall indemnify and hold Tenant harmless from all claims,
losses, costs, expenses, and liability, including reasonable attorney’s fees
resulting from Landlord’s entry except to the extent caused by the negligence or
intentional acts of Tenant or its employees. Landlord acknowledges that Tenant
is required by law to protect the privacy rights of its patients pursuant to:
(i) the Administrative Simplification Requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”) and the
regulations promulgated thereunder, including, the Standards for Privacy of
Individually Identifiable Health Information and the Security Standards for the
Protection of Electronic Protected Health Information (45 C.F.R. Parts 160 and
164); and (ii) the security and privacy provisions of the American Recovery and
Reinvestment Act (“ARRA”), including the Health Information and Technology for
Economic and Clinical Health Act (“HITECH”), and the regulations promulgated
thereunder, as all of these may be amended from time to time. Accordingly,
except in the case of an emergency, Landlord’s right to enter the Premises and
to make alterations, repairs, replacements, improvements, or additions to the
Premises shall be subject to reasonable advance written notice to Tenant;
provided, however, such advance written notice shall not be less than
twenty-four (24) hours prior to entry. Tenant, in its sole discretion, may
require Landlord to be accompanied by an authorized employee or agent of Tenant
at all times when Landlord requires access to the Premises to ensure such
Landlord access does not interfere with Tenant’s obligations to protect the
privacy rights of its patients as described above. Landlord shall not make any
material modifications to the Building or the Premises (including, without
limitation, the parking areas, driveways, and walks) that would materially
impact Tenant’s use and occupancy of the Premises without Tenant’s prior written
consent, such consent not to be unreasonably withheld, conditioned, or delayed.
[OPTIONAL: If Tenant leases the entire Building, then delete the prior sentence
and replace with: Landlord shall not make any material modifications to the
Building or the Premises (including, without limitation, the parking areas,
driveways, and walks) without Tenant’s prior written consent, such consent not
to be unreasonably withheld, conditioned, or delayed.] e. Nuisance. Tenant shall
not commit any waste, or create, maintain, or suffer or permit to be created or
maintained, any nuisances in or about the Premises, including, but not limited
to, loud noises, sound effects, offensive odors or



--------------------------------------------------------------------------------



 
[ex101chigroundlease141.jpg]
Multi-Tenant Forn C-2 - 13 (Address: ) 52849361.2 chemicals, smoke, and dust.
Should Landlord lease space within the Building to any tenant that materially
impairs Tenant’s ability to use the Premises for the Permitted Use, including
but not limited to any business that involves loud noises, sound effects,
offensive or chemical odors, smoke, or dust, or is otherwise a nuisance, and the
disruption continues for in excess of thirty (30) days after notice to Landlord
from Tenant, Tenant shall have the right to either (a) terminate this Lease,
without any additional notice or cure period required under Section 9.3, upon
sixty (60) days’ written notice specifying the effective date of Tenant’s
termination and the parties shall be relieved of all further obligations under
this Lease, except those that expressly survive such termination, or (b)
implement such control measures as it deems reasonable to isolate Tenant from
such noise, odors, smoke, dust, or other nuisance, at Landlord’s sole cost and
expense, as determined by Tenant in Tenant’s commercially reasonable discretion.
f. Parking. Tenant and Tenant’s employees and invitees shall have the non-
exclusive right to park in the parking areas as further described in [Exhibit
____ attached; reference applicable REA or survey (for fee sales)]. g. Certain
Rights Reserved To Landlord. Landlord reserves the following rights, each of
which Landlord may exercise following reasonable prior written notice to Tenant,
and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Premises and shall
not give rise to any claim for set off or abatement of rent or any other claim:
(a) to install, affix, and maintain any and all signs on the exterior or
interior of the Building; (b) to make repairs, decorations, alterations,
additions or improvements, whether structural or otherwise, in and about the
Building, and for such purposes, on reasonable advance notice (except in an
emergency), to enter upon the Premises in accordance with Section 5.4 of this
Lease, temporarily close doors, corridors, and other areas in the Building and
interrupt or temporarily suspend services or use of Common Areas, provided that
Landlord shall schedule such work so as to minimize interference with Tenant’s
business; (c) to retain at all times, and to use in appropriate instances, keys
to all doors within and into the Premises; provided that, except in the event of
an emergency threatening injury to persons or damage to property, Landlord
agrees to give Tenant reasonable prior notice of any entry into the Premises;
(d) to grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building subject to the access
provisions of this Lease and Tenant’s rights herein; (e) to show or inspect the
Premises at reasonable times and, if vacated or abandoned, to prepare the
Premises for re-occupancy subject to the access provisions of this Lease; and
(f) to install, use, and maintain in and through the Premises, pipes, conduits,
wires, and ducts serving the Building, provided that such installation, use, and
maintenance does not unreasonably interfere with Tenant’s use of the Premises.
6. IMPROVEMENTS & FIXTURES



--------------------------------------------------------------------------------



 
[ex101chigroundlease142.jpg]
Multi-Tenant Forn C-2 - 14 (Address: ) 52849361.2 a. Alterations or
Improvements. Tenant is prohibited from making any alterations or improvements
to the Premises without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. In the event Tenant
proposes to make any alteration, Tenant shall, prior to commencing such
alteration, submit to Landlord for prior written approval: (i) plans and
specifications; (ii) names, addresses and copies of contracts for all
contractors; (iii) all necessary permits evidencing compliance with all
applicable governmental rules, regulations and requirements; and (iv)
certificates of insurance in form and amounts required by Landlord. Tenant shall
pay the entire cost of the alteration. Each alteration shall be performed in a
good and workmanlike manner, in accordance with the plans and specifications. In
addition, each alteration shall be performed in compliance with all applicable
governmental and insurance company laws, regulations and requirements. Upon the
completion of such alterations or improvements, Tenant shall deliver, if
applicable, final “as-built” drawings to Landlord. Notwithstanding the
foregoing, Tenant may make alterations of a purely non-structural, decorative
nature without Landlord’s prior written consent if such alterations do not (a)
require the issuance of a building permit, (b) affect the base building
mechanical, electrical or plumbing systems or equipment in the Building, and (c)
exceed an aggregate total cost of $50,000. In no event shall Landlord charge
Tenant a construction oversight supervisory fee for such alterations or
improvements. b. Improvements to Landlord’s Property. All alterations and
improvements that are affixed to the Premises (but specifically excluding
Tenant’s personal property, trade fixtures, equipment and furniture) shall
remain in place at the Premises and become property of Landlord when the Term
expires. c. Removal of Trade Fixtures. After the expiration or termination of
this Lease, at no charge to Tenant, Tenant shall have the right to remove any
trade fixtures, equipment, furniture, and fixtures, provided that Tenant
restores the Premises at Tenant’s expense promptly after such removal to the
condition in which it was delivered to Tenant, acts of God, Landlord, and
Landlord’s agents, representatives, employees, independent contractors or
invitees, condemnation, ordinary wear, and tear, and events of casualty
excepted. This right of removal shall not include the right to remove any
plumbing, wiring, linoleum, or carpeting glued to the floor, unless the same is
replaced. d. Liens. Upon completion of any alteration that require Landlord’s
consent, Tenant shall promptly furnish Landlord with sworn owner’s and
contractors’ statements and full and final waivers of lien covering all labor
and materials included in such alteration. Tenant shall not permit any
mechanic’s lien to be filed against the Premises or the Building, or any part
thereof, arising out of any alteration performed by or on behalf of Tenant. If
any such lien is filed, Tenant shall within sixty (60) days thereafter have such
lien released of record or deliver to Landlord a bond or title insurance in
form, amount, and issued by a surety or title insurance company reasonably
satisfactory to Landlord.



--------------------------------------------------------------------------------



 
[ex101chigroundlease143.jpg]
Multi-Tenant Forn C-2 - 15 (Address: ) 52849361.2 e. Improvement Allowance.
During the Initial Term, Tenant shall be entitled to a tenant improvement
allowance (“Improvement Allowance”) in the amount of Four and 00/100 Dollars
($4.00) per square foot of the Premises for Tenant’s actual costs relating to
the design, permitting and construction of Tenant's improvements
(“Improvements”). Upon written request of Tenant and provided that no Event of
Default (as defined in Section 9.1 below) has occurred and is continuing,
Landlord shall pay all or any portion of the Improvement Allowance to Tenant,
within thirty (30) days after Landlord’s receipt of (a) paid invoices from the
Tenant’s contractors and (b) lien waivers/releases relating to the work that has
been completed. If the actual cost of the Tenant Improvements is expected to
exceed the Improvement Allowance (“Excess Costs”), Tenant will notify Landlord
prior to commencement of the Improvements and, subject to Landlord’s reasonable
approval, and at Tenant’s election, the Excess Costs will be amortized over the
remaining portion of the Initial Term at an interest rate of nine percent (9%),
payable in equal monthly installments as Additional Rent, or will be paid by
Tenant. 7. INDEMNITY, insurance, casualty, and condemnation a. Indemnities. i.
Tenant’s General Indemnity of Landlord. Tenant agrees to defend, indemnify, and
hold harmless Landlord and its agents and employees, from and against any and
all liability, losses, suits, claims, demands, and actions for personal injury,
including, but not limited to, death and property damage, and all costs and
expenses associated therewith (including but not limited to reasonable
attorneys’ fees) for (i) injuries to any persons and damage to or theft,
misappropriation, or loss of property occurring in the Premises and (ii) any
breach, violation, or non- performance of any obligation of Tenant hereunder;
provided, however, that Tenant shall not indemnify Landlord or its agents or
employees, from or in respect of any claim or matter which results from the (y)
negligence or willful act or omission of Landlord or any of its shareholders,
directors, officers, servants, clients, customers, invitees, licensees, tenants,
guests, agents, or employees or (z) breach or default by Landlord in the
performance of its obligations under this Lease. ii. Landlord’s General
Indemnity of Tenant. Landlord agrees to defend, indemnify and hold harmless
Tenant and its agents and employees, from and against any and all liability,
losses, suits, claims, demands, and actions for personal injury, including, but
not limited to, death and property damage, and all costs and expenses associated
therewith (including but not limited to reasonable attorneys’ fees), for (i)
injuries to any persons and damage to or theft, misappropriation or loss of
property occurring in or about the Building (except the Premises) and (ii) any
breach, violation, or non-performance of any obligation of Landlord hereunder;
provided,



--------------------------------------------------------------------------------



 
[ex101chigroundlease144.jpg]
Multi-Tenant Forn C-2 - 16 (Address: ) 52849361.2 however, that Landlord shall
not indemnify Tenant or its agents or employees from or in respect of any claim
or matter which results from the (y) negligence or willful act or omission of
Tenant or any of its shareholders, directors, officers, servants, clients,
customers, invitees, licensees, guests, agents, or employees or (z) breach or
default by Tenant in the performance of its obligations under this Lease. b.
Tenant’s Insurance. Tenant, at Tenant’s expense, shall procure and maintain,
during the Term of this Lease, comprehensive general liability insurance with
limits of not less than $1,000,000 for personal injury (including death) and
$500,000 for property damage, and professional liability insurance covering the
risk of personal injury or death with limits of not less than $1,000,000 per
occurrence and $3,000,000 in the aggregate or the professional liability
coverage required under the laws of the state in which the Premises is located.
Tenant shall procure and maintain property insurance with extended coverage and
business interruption protection (as well as cause subtenants of the Premises to
carry such insurance) in the amount of the full replacement value of all
Tenant’s personal property, equipment, and leasehold improvements made by
Tenant, insuring against all loss and damage resulting from fire, all other
perils covered by “special perils” coverage The policy or policies shall be
issued by a company or companies licensed to do business in the state in which
the Premises is located and shall name Landlord as an additional insured. Tenant
shall deliver to Landlord certificates for all insurance policies required to be
maintained by Tenant within thirty (30) days after Landlord’s written request.
Tenant may elect to carry its insurance pursuant to a captive-carrier or
self-insurance program [subject to customary and reasonable requirements to be
established]. [CHI’s risk department to review this section; additional
discussion needed.] c. Landlord’s Insurance. Landlord shall cause to be
maintained, during the Term, with solvent and responsible companies qualified to
do business in the state in which the Premises are located and in good standing:
(i) commercial property insurance with special causes of loss coverage for the
property on which the Building is situated in an amount equal to one hundred
percent (100%) of the full replacement value of the Building (excluding the
value of improvements installed by Tenant), with no exclusions or limitations
not generally accepted by owners of comparable buildings in the area of the
Building and extended coverage endorsements, including, without limitation,
rental interruption coverage for all leased space in the Building; and (ii)
commercial general liability insurance covering injuries occurring on the
property on which the Building is situated, which shall provide for a combined
coverage for bodily injury and property damage in an amount not less than Three
Million Dollars ($3,000,000) per occurrence. Landlord shall deliver to Tenant
certificates for all insurance policies required to be maintained by Landlord
within thirty (30) days after Tenant’s written request. d. Waiver of
Subrogation. Landlord and Tenant hereby release each other and each other’s
agents and employees of liability and responsibility, and each waives its



--------------------------------------------------------------------------------



 
[ex101chigroundlease145.jpg]
Multi-Tenant Forn C-2 - 17 (Address: ) 52849361.2 entire claim of recovery, for:
(i) any loss or damage to the real or personal property of each other covered by
insurance (or self-insurance) actually maintained, or required to be maintained
under this Lease, by the party granting the release; and (ii) any loss relating
to business interruption at the Premises. The foregoing releases shall be
applicable even though the loss or damage may have been caused by the negligence
of the party hereby released, it being understood that each party shall look
solely to its own insurance (or self-insurance) in the event of any such loss or
damage. Notwithstanding the foregoing release provisions, Landlord and Tenant
agree that such releases shall not apply to any loss or damage that results from
Landlord or Tenant, as applicable, breaching its maintenance and repair
obligations under this Lease. Landlord and Tenant shall cause their respective
insurance companies to consent to such releases and to include a waiver of
subrogation endorsement in each of their insurance policies. [CHI’s risk
department to review this section; additional discussion needed.] e.
Responsibility for Own Acts. Each party shall be responsible for its own acts
and omissions and shall be liable for payment of that portion of any and all
claims, liabilities, injuries, suits, and demands and expenses of all kinds that
may result or arise out of any alleged malfeasance or neglect caused or alleged
to have been caused by such party and its employees, agents, contractors, or
subcontractors in the performance or omission of any act or responsibility of
such party under this Lease. In the event that a claim is made against both
parties, it is the intent of both parties to cooperate in the defense of the
claim and to cause their insurers to do likewise. Both parties shall, however,
retain the right to take any and all actions they believe necessary to protect
their own interests. The provisions of this Section shall survive the
termination or expiration of this Lease. f. Casualty Event. In the event of
damage or destruction of the Premises through a casualty event which makes the
Premises totally or partially unusable by Tenant for the intended purposes (a
“Casualty”), then (a) if there is one (1) year or less left in the then current
Term of this Lease, then either Tenant or Landlord may terminate this Lease by
written notice to the other, and (b) if more than one (1) year is left on the
then current Term of this Lease, then this Lease shall continue in effect
provided that Landlord and Tenant determine, in their reasonable judgment that
adequate insurance proceeds will be available to rebuild the Premises and that
such rebuilding can be accomplished in no more than one hundred eighty (180)
days, otherwise this Lease shall automatically terminate as of the date of the
Casualty and Base Rent and Additional Rent shall be apportioned as of the date
of the Casualty and the parties shall have no further liability to each other
under this Lease. In the event neither Landlord nor Tenant elect to terminate
this Lease, then Landlord shall rebuild the Premises in a diligent and timely
manner as soon as possible, but in no event longer than such 180-day period
following such Casualty pursuant to plans and specifications to be approved by
Tenant, which approval shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Tenant shall have the right to terminate this
Lease, upon thirty (30) days’ written notice to Landlord, in the event of a
Casualty, and any of the following occurs: (i) the time required for substantial



--------------------------------------------------------------------------------



 
[ex101chigroundlease146.jpg]
Multi-Tenant Forn C-2 - 18 (Address: ) 52849361.2 completion of restoration is
reasonably estimated to take more two hundred seventy (270) days from the date
of the Casualty; (ii) Landlord has not commenced repairs and/or restoration
within ninety (90) days from the date of such Casualty (provided Landlord has
received insurance proceeds); or (iii) Landlord has not completed repairs and/or
restoration within one hundred eighty (180) days after commencement of such
repairs or restoration; upon which Base Rent and Additional Rent shall be
apportioned as of the date of the Casualty. g. Abatement of Rental. In event of
a Casualty, a just and proportionate part of the Rent shall abate from the date
of such Casualty until the Premises have been repaired and restored. h.
Condemnation. In the event the whole or a material portion of the Premises or
Building is taken as a result of the exercise of the power of eminent domain or
condemnation for public or quasi-public use or sale, then Landlord shall be
entitled to receive and retain the amount awarded for such taking of the
Premises and for Landlord’s business loss. Tenant shall be entitled to receive
and retain such amounts as may be allocable to the taking of its fixtures,
equipment, personal property, and furniture and its leasehold improvements which
are not Landlord’s property and for moving damages. Upon receipt of a notice of
the eminent domain proceedings or condemnation, the party receiving such notice
shall within thirty (30) days of receipt deliver a copy of such notice to the
other party. Tenant and Landlord, at either party’s option, upon receipt of such
notice, shall have the right to terminate this Lease effective as of the date of
the taking of the Premises and/or Building by giving prior written notice to the
other party. 8. COMPLIANCE REQUIREMENTS a. Compliance Requirements. Landlord and
Tenant acknowledge and agree to comply with the Compliance Requirements set
forth below.



--------------------------------------------------------------------------------



 
[ex101chigroundlease147.jpg]
Multi-Tenant Forn C-2 - 19 (Address: ) 52849361.2 i. Compliance with CHI
Standards of Conduct and Ethical and Religious Directives. Landlord acknowledges
that Catholic Health Initiatives (“CHI”) is an owner of Tenant, and Tenant is
subject to the “Ethical and Religious Directives for Catholic Health Care
Services” (“Directives”) as promulgated by the United States Conference of
Catholic Bishops, and as may be revised from time to time. As of the date of
this Lease, the Directives are available at the following website:
http://www.usccb.org. In addition, Tenant is obligated to follow the CHI
Standards of Conduct and Ethics at Work publication (“CHI Standards”), a copy of
which can be found on-line at:
http://www.catholichealthinitiatives.org/corporate-responsibility. Landlord will
do nothing under the terms of this Lease to cause Tenant or CHI to violate the
Directives or the CHI Standards. In the event that Tenant or CHI determines in
good faith that that Landlord has caused CHI to be non-compliant with its
obligations pursuant to this Section and Landlord fails to correct or cure the
cause of such violation within thirty (30) days after receipt of written notice,
then CHI may cause Tenant to terminate this Lease upon written notice to
Landlord. ii. Excluded Provider. Landlord hereby represents and warrants that
neither Landlord nor any owner of Landlord is, or at any time has been, excluded
from participation in any federally funded health care program, including
Medicare and Medicaid. Landlord hereby agrees to notify Tenant immediately of
any threatened, proposed, or actual exclusion of Landlord or any owner of
Landlord from any federally funded health care program, including Medicare and
Medicaid. In the event that Landlord or any owner of Landlord is excluded from
participation in any federally funded health care program during the Term, or if
at any time after the Effective Date of this Lease it is determined that
Landlord or any owner of Landlord is in breach of this Section, Tenant shall, as
of the effective date of such exclusion or breach, automatically terminate this
Lease. Landlord shall indemnify and hold harmless Tenant against all actions,
claims, demands, and liabilities and against all loss, damage, costs, and
expenses, including reasonable attorneys’ fees, due to the exclusion of Landlord
or any owner of Landlord from a federally funded health care program, including
Medicare or Medicaid or out of an actual or alleged injury to a person or to
property as a result of the negligent, intentional act or omission, or criminal
or fraudulent act of Landlord or any of Landlord’s employees, subcontractors, or
agents providing services in connection with Landlord’s obligations under the
Lease. iii. Compliance with Medicare Anti-Kickback, Self-Referral and Anti-
Rebate Laws. To the extent the following is applicable, neither party shall
engage in any activity prohibited by 42 U.S.C. §1395nn (42 Code of Federal
Regulations, Part 411 (411.1 to 411.361)), 42 U.S.C. §1320a-7a and 42 U.S.C.
Section 1320a-7b (42 Code of Federal Regulations, Part 1001 (1001.952(a) to
1001.1001)) or any other federal, state, or local law



--------------------------------------------------------------------------------



 
[ex101chigroundlease148.jpg]
Multi-Tenant Forn C-2 - 20 (Address: ) 52849361.2 or regulation relating to the
referral of patients, including, without limitation, anti-rebating and
self-referral prohibitions and limitations, as those regulations now exist or as
subsequently amended, renumbered, or revised, nor shall either party associate
or engage in similar activities with respect to any third party payors,
including, but not limited to, soliciting or receiving, directly or indirectly,
any compensation, in cash or in kind, or offering to pay any compensation to a
third person in exchange for referring an individual to a person for the
furnishing of any item or service for which payment may be made in whole or in
part by Medicare or Medicaid or any other state or federally funded healthcare
payment program. iv. Record Keeping. If, and to the extent that, 42 USC §
1395x(v)(1)(I) is applicable, until the expiration of four (4) years after the
termination or expiration of this Lease, Landlord shall make available, upon
written request by the Secretary of the Department of Health and Human Services,
or upon request by the Comptroller General of the United States General
Accounting Office, or any of their duly authorized representatives, a copy of
this Lease and such books, documents, and records as are necessary to certify
the nature and extent of the costs of the services provided by Landlord under
this Lease. To the extent applicable, Tenant shall be responsible for all
facility-related record keeping for Joint Commission or Center for Medicaid and
Medicare Services, or local or state healthcare agencies. The provisions of this
Section shall survive the termination or expiration of this Lease. v.
Confidentiality. The parties hereto shall hold in confidence the information
contained in this Lease and each of them hereby acknowledges and agrees that all
information related to this Lease, not otherwise known to the public, is
confidential and proprietary and is not to be disclosed to third persons without
the prior written consent of each of the parties except: (a) to the extent
necessary to comply with any law, rule, or regulation or the valid order of any
governmental agency or any court of competent jurisdiction; (b) as part of its
normal reporting or review procedure, to its auditors, and to its attorneys; (c)
to the extent necessary to obtain appropriate insurance, to its insurance agent;
or (d) as necessary to enforce its rights and perform its agreements and
obligations under this Lease. Landlord shall treat all non-public information
obtained as part of this engagement as confidential and shall not, without
written authorization from Tenant, release or share such information with any
third party, except as may be required by law. Landlord agrees that, prior to
reporting any actual or perceived violation of law to any governmental entity,
even if required by law to do so, Landlord will first exercise reasonable
efforts to discuss any potential legal or compliance matter with Tenant’s
Corporate Responsibility Officer and CHI Legal Counsel and, unless otherwise
required by law, provide Tenant with an opportunity to investigate and
appropriately report any compliance matter brought to



--------------------------------------------------------------------------------



 
[ex101chigroundlease149.jpg]
Multi-Tenant Forn C-2 - 21 (Address: ) 52849361.2 Tenant’s attention by
Landlord. The provisions of this Section shall survive the termination or
expiration of this Lease. vi. Jeopardy. Notwithstanding anything to the contrary
contained in the Lease, in the event the performance by either party hereto of
any term, covenant, condition, or provision of this Lease jeopardizes the
licensure of Tenant or an affiliate of Tenant, its participation in or the
payment or reimbursement from, Medicare, Medicaid program, Blue Cross, or other
reimbursement or payment programs, or its full accreditation by the Joint
Commission, as applicable, or any other state or nationally recognized
accreditation organization, or the tax-exempt status of Tenant or an affiliate
of Tenant, any of its property or financing (or the interest income thereon, as
applicable), or will prevent or prohibit any physician, or any other health care
professionals or their patients from utilizing Tenant or any of its services, or
if for any other reason said performance should be in violation of any statute,
ordinance, or be otherwise deemed illegal, or be deemed unethical by any
recognized body, agency, or association in the medical or hospital fields,
Landlord and Tenant shall initiate good faith negotiations to resolve the matter
through amendments to this Lease. If the matter cannot be resolved by amendments
to this Lease, as reasonably and mutually determined by Landlord and Tenant,
then Tenant may, at its option, terminate this Lease. vii. Health Care
Regulatory Requirements. To the extent the following is applicable, and to the
extent Landlord or any owner of Landlord is a physician, the parties hereto
acknowledge and agree that (a) the Premises leased hereunder do not exceed that
which are reasonable and necessary for Tenant’s legitimate business purpose and
are used exclusively by Tenant during the Term; (b) the rental charges over the
Term are set in advance, are consistent with fair market value, and are not
determined in a manner that takes into account the volume or value of any
referrals or other business generated between the parties; and (c) this
arrangement would be commercially reasonable even if no referrals were made
between the parties. Nothing in this Lease, whether written or oral, nor any
consideration in connection herewith requires the referral of any patient. This
Lease is not intended to influence the judgment of Tenant in choosing the
medical facility appropriate for the proper treatment of patients. Tenant shall
not receive any compensation or remuneration in exchange for referrals. The
parties hereto support a patient’s right to select the medical facility of his
or her choice. The parties specifically do not intend to violate the federal (or
any state’s versions of the) Stark Law and Anti- Kickback Statute and intend to
meet the requirements of the Lease Exception set forth at 42 CFR 411.357(a), and
to the extent possible, of the Lease Safe Harbor set forth at 42 CFR
1001.952(b). viii. No Referral Obligation. To the extent applicable, and to the
extent Landlord or any owner of Landlord is a physician, nothing in the Lease



--------------------------------------------------------------------------------



 
[ex101chigroundlease150.jpg]
Multi-Tenant Forn C-2 - 22 (Address: ) 52849361.2 shall be construed to require
Landlord to refer patients to Tenant or to require Tenant to refer patients to
Landlord. ix. Financial Relationship. Landlord certifies that, as of the
Effective Date of the Lease, no member of his or her immediate family (or if
Landlord is a corporate entity, then no principal of Landlord has a member of
his or her immediate family that) has entered into a financial relationship,
including an employment relationship, with Tenant or an affiliate of Tenant
related to the provision of designated health services as defined in Section
1877 of the Social Security Act or that, if such relationship exists, it has
been disclosed to and approved by Tenant. Landlord agrees to give Tenant five
(5) business days written notice in the event such a relationship is created
during the Term of the Lease. For purposes of this paragraph, “immediate family”
is defined to mean spouse; natural or adoptive parent, child or sibling;
stepparent, stepchild, stepbrother, stepsister; father-in-law, mother-in-law,
daughter-in-law, son-in-law, brother-in-law, sister-in-law; grandparent,
grandchild and spouse of a grandparent or grandchild. x. Compliance with
Environmental Laws. Tenant shall cause the Premises to comply with all
applicable environmental laws and governmental requirements; provided, however,
in the event the non-compliance pre- existed the date of this Lease first above
written, the cost of compliance shall be Landlord’s sole cost and expense, and
shall not be included as part of the Operating Expenses. Tenant shall at its own
cost and expense be responsible for obtaining and maintaining all environmental
and other licenses and permits necessary in connection with its use of the
Premises. In addition, Tenant shall furnish Landlord with a copy of any and all
citations, orders, reports, subpoenas, or requests regarding the Premises from
any federal, state, or local governmental authority and a copy of any and all
information, documents, or reports submitted to any federal, state, or local
governmental authority by or on behalf of Tenant regarding the Premises. All
notices and reports shall be furnished to Landlord as soon as practical, and in
no event later than five (5) days after Tenant’s receipt of such notice or the
occurrence of the event which triggers the reporting obligation. Nothing in this
Lease shall lessen any duty imposed on Tenant by federal, state, or local laws,
regulations, rules, or ordinances. xi. Equal Employment Opportunity. By
acceptance of this Lease, Landlord and Tenant represent and warrant to each
other that unless exempted under the terms of these applicable laws, they will
comply with the provisions of Executive Order 11246, as amended, and 41 C.F.R. §
60- 1.4(a); the Rehabilitation Act of 1973, as amended, and 41 C.F.R. § 60-
741.5(a); the Vietnam Era Veterans’ Readjustment Assistance Act, as amended; and
29 C.F.R. § 60-250.5(a); and Executive Order 13496 and 29 C.F.R. Part 471,
Appendix A to Subpart A.



--------------------------------------------------------------------------------



 
[ex101chigroundlease151.jpg]
Multi-Tenant Forn C-2 - 23 (Address: ) 52849361.2 xii. Compliance with All Laws.
Each party warrants that any use of the Premises and any services to be provided
hereunder, whether by either party directly or by an approved subtenant, shall
fully comply with all applicable federal, state, and local statutes, laws,
rules, and regulations now in effect or hereafter enacted or passed during the
Term, and that it shall be deemed a material default of this Lease if either
party shall fail to observe this requirement. If such a breach is not cured in
accordance with this Lease, the other party may terminate this Lease without
penalty and without limiting any other rights and remedies set forth in this
Lease. Specifically, but not by way of limitation, each party warrants that any
use of the Premises and any service to be provided hereunder shall comply with
all applicable statutes, laws, rules, regulations, and accreditation standards
and requirements of Medicare or Medicaid or other federal or state health
programs, The Joint Commission, as applicable, the Health Insurance Portability
and Accountability Act of 1996 and all regulations promulgated thereunder
(“HIPAA”), the Health Information Technology for Economic and Clinical Health
Act of 2010, 42 U.S.C. §§ 17921 and 17931 et. seq. (“HITECH ACT”), the National
Committee for Quality Assurance, as applicable, and updates to incorporate any
changes to such statutes, laws, rules, regulations, standards, and requirements.
xiii. Prohibition on Child Labor and Human Trafficking. Each Party warrants and
represents that it shall comply with all federal and state labor and employment
laws, and executive orders as applicable and specifically those regarding child
labor, procuring commercial sex, using forced labor and human trafficking. This
includes but is not limited to the Trafficking Protection Act of 2000, Executive
Order - Strengthening Protections Against Trafficking in Persons in Federal
Contracts, Federal Acquisition Regulations (FAR), the provisions of the
International Labor Organization’s (“ILO”) Minimum Age Convention (No. 138),
1973, and any other laws or regulations that prohibit any form of human
trafficking, commercial sex, forced labor, child labor or other exploitation of
children in the manufacturing, delivery or provision of products/devices, items
or services and as each may be amended from time to time. In addition, in
connection with any International Organization for Standardization (“ISO”)
certification, the Parties represent and warrant that as applicable each
complies with the Social Accountability Guidelines pursuant to which a Party
disqualifies any site that uses unacceptable manufacturing practices, such as
child labor, forced labor or unsafe or unsanitary working conditions or
trafficking of persons as defined by the Trafficking Protocol (United Nations
General Assembly, Protocol to Prevent Suppress and Punish Trafficking in
Persons, Especially Women and Children, Supplementing the United Nations
Convention Against Transnational Organized Crime, 15 November 2000, available at
http://www.unhcr.org/refworld/docid/4720706c0.html). Landlord acknowledges CHI’s
efforts on human trafficking found at
http://www.catholichealthinit.org/human-trafficking-how-you-can-help



--------------------------------------------------------------------------------



 
[ex101chigroundlease152.jpg]
Multi-Tenant Forn C-2 - 24 (Address: ) 52849361.2 and represents and warrants to
CHI that it undertakes periodic inspections of any Subcontractor and
manufacturer involved in the provision of its products/devices, items or
services hereunder to ensure compliance with the foregoing. Landlord agrees upon
request to provide CHI with evidence and/or recordkeeping of its compliance with
this provision. 9. Default, termination and surrender a. Tenant Default and
Termination. i. Termination upon Default by Tenant; Landlord Reentry. Tenant
shall be in default of Tenant’s obligations under this Lease, and Landlord shall
have the right, at Landlord’s option, to terminate this Lease, or retake
possession without terminating this Lease, in the event that any of the
following occur (each, an “Event of Default”): (1) Tenant fails to pay any
undisputed payment of Rent when due and such failure continues without cure for
ten (10) days after written notice by Landlord to Tenant setting forth the
payment default. (2) Tenant fails in the performance of any material covenant,
agreement, obligation, or condition in this Lease and such failure continues
without cure for thirty (30) days after written notice by Landlord to Tenant
setting forth the nature of default, or if the nature of the default is such
that it cannot reasonably be cured within thirty (30) days, if Tenant fails to
take prompt and diligent steps to begin to cure the default within such thirty
(30) days or fails to prosecute such steps with reasonable diligence to
completion; or (3) Tenant files bankruptcy or has an involuntary bankruptcy
proceeding initiated against it (and same are not dismissed within sixty (60)
days), makes an assignment for the benefit of creditors, or otherwise seeks
protection under state or federal debtor relief laws. Upon any termination of
this Lease due to an Event of Default, Tenant shall quit and surrender the
Premises to Landlord. Whether or not Landlord elects to terminate this Lease,
Landlord may thereafter reenter the Premises and remove all persons and property
therefrom by any suitable action or proceedings at law or in equity or by force
or otherwise without being liable for prosecution or in damages therefor and
repossess and enjoy the Premises together with all additions, alterations, and
improvements; provided, however, Tenant may elect to remove from the Premises
all personal property, equipment, furniture and fixtures. Termination under this
paragraph shall not relieve Tenant from the payment of any sum then due to
Landlord, or from any claim for damages previously accrued, or then accruing,
against Tenant



--------------------------------------------------------------------------------



 
[ex101chigroundlease153.jpg]
Multi-Tenant Forn C-2 - 25 (Address: ) 52849361.2 ii. Re-letting; Tenant’s
Liability. Upon such reentry Landlord shall use commercially reasonable efforts
to repair, alter, remodel, and/or change the character of the Premises as
Landlord may see fit and/or re-let the Premises in whole or in part as the agent
of Tenant or otherwise in the name of Landlord or of Tenant, as Landlord shall
determine, for all or any part of the unexpired initial Term or Renewal Term of
this Lease. Notwithstanding anything set forth herein to the contrary, Landlord
hereby agrees to take such measures as are reasonably necessary to mitigate the
damages recoverable as a result of a Tenant default. Landlord may receive its
rents therefor, applying the same first to the payment of such reasonable
expenses as Landlord may have incurred in entering, dispossessing, re-letting,
repairing, or altering the Premises, and then to the fulfillment of the
covenants of Tenant herein, including, but not limited to, Rent then due under
this Lease, retaining any balance until the date the term of the initial Term or
Renewal Term, as applicable, would otherwise have expired as security for the
payment of all obligations of Tenant which may arise and be unpaid during such
period. If Landlord, after such reentry, shall be unable to obtain sufficient
rent from the Premises to pay the amount of the expenses, in addition to the
payment of the rent then due under this Lease and fulfillment of covenants of
Tenant herein, Tenant shall pay to Landlord at the end of each month during the
remainder of the Term the difference between the rent actually received by
Landlord and the sum of the rent reserved hereunder and the expenses. In
attempting to re-let the Premises Landlord, in its reasonable discretion, shall
determine (i) whether or not a proposed tenant is suitable and acceptable and
(ii) the reasonableness of the rent to be paid by such tenant. iii. Other
Remedies. Upon an Event of Default which is not cured within the applicable
notice and cure periods, Landlord may, but shall not be obligated to, perform
any obligation of Tenant under this Lease; and, if Landlord so elects, all costs
and expenses paid by Landlord in performing such obligation, together with
interest at the Default Rate (defined below), shall be reimbursed by Tenant to
Landlord within thirty (30) days following demand. Any and all remedies set
forth in this Lease: (i) shall be in addition to any and all other remedies
Landlord may have at law or in equity, except for the right to seek
consequential damages which is hereby waived by Landlord, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as Landlord
may elect. The exercise of any remedy by Landlord shall not be deemed an
election of remedies or preclude Landlord from exercising any other remedies in
the future. iv. Holding Over. If Tenant retains possession of the Premises after
the Expiration Date, Tenant shall pay Base Rent and Additional Rent during such
holding over at one hundred twenty-five percent (125%) of the total Rent in
effect immediately preceding such holding over for the first month of holdover,
and thereafter at one hundred fifty percent (150%) of the total Rent in effect
immediately preceding such holding over, computed on a



--------------------------------------------------------------------------------



 
[ex101chigroundlease154.jpg]
Multi-Tenant Forn C-2 - 26 (Address: ) 52849361.2 monthly basis for each month
or prorated for each partial month that Tenant remains in possession. The
provisions of this Section do not waive Landlord’s right of re-entry or right to
regain possession by actions at law or in equity or any other rights hereunder,
and any receipt of payment by Landlord shall not be deemed a consent by Landlord
to Tenant’s remaining in possession or be construed as creating or renewing any
lease or right of tenancy between Landlord and Tenant. If Tenant shall default
in so surrendering the Premises, Tenant’s occupancy subsequent to such
expiration or termination shall be deemed to be that of a tenant at will, and in
no event, from month to month, shall be subject to all the terms, covenants, and
conditions of this Lease applicable thereto, and no extension or renewal of this
Lease shall be deemed to have occurred by such holding over. Notwithstanding
anything contained in this Lease to the contrary, in the event any applicable
federal, state, or local law, code, or regulation, including, without
limitation, applicable healthcare laws, codes, or regulations, limit the period
of any such holdover, Landlord and Tenant shall comply therewith.
Notwithstanding the foregoing, if an Event of Default occurs pursuant to which
Landlord enters and retakes possession of the Premises, and any Health
Information or Individually Identified Health Information (“PHI”), as defined
pursuant to 45 CFR 160.103, is on the Premises at the time of such entry and
retaking, Landlord shall promptly relinquish possession of all such PHI to
Tenant or Tenant’s legal representative and Landlord hereby relinquishes all
claims to such PHI and shall comply with the provisions of Section 8.1(l). b.
Surrender. Tenant shall surrender the Premises to Landlord at the expiration of
the term or termination of this Lease in a good condition, except for ordinary
wear and tear and damage by fire or other casualty. c. Landlord Default. If
Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and such failure is not corrected within
thirty (30) days of delivery of written notice thereof by Tenant, Tenant may (a)
bring a suit for specific performance and damages, or (b) perform any such
covenant, term, or condition to be performed under this Lease by Landlord. If
there is not an on-site property manager and an emergency exists that threatens
person or property and requires immediate intervention to prevent further loss,
then Tenant may take such measures as are reasonably necessary to prevent
further loss and stabilize the emergency. In the event that Landlord fails to
make any routine repairs to the Premises and such failure affects Tenant’s
ability to do business in the Premises, then Tenant may proceed to make the
repairs that Landlord failed to make. Landlord shall reimburse to Tenant the
reasonable cost of such activities within thirty (30) days following receipt of
Tenant’s written request for reimbursement (“Reimbursement Request”). If
Landlord fails to timely pay the Reimbursement Request, then Tenant may
thereafter offset such amounts with interest accruing at 8% per annum (the



--------------------------------------------------------------------------------



 
[ex101chigroundlease155.jpg]
Multi-Tenant Forn C-2 - 27 (Address: ) 52849361.2 “Default Rate”) against next
accruing monthly installments of Additional Rent Installments until paid in
full. 10. MISCELLANEOUS a. Non-Waiver. Landlord shall not by receiving partial
payments of Rent in arrears be deemed to have waived any rights herein for
non-payment of Rent or for any other default on the part of Tenant. No waiver or
failure to enforce any of the provisions, terms, conditions, or obligations
herein or failure to declare a default hereunder by Landlord shall be construed
as a waiver of any subsequent breach of such provisions, term, condition, or
obligation, or of any other provision, term, condition, or obligation hereunder,
whether the same or different in nature. No extension of time for performance of
any obligations or acts shall be deemed an extension of time for performance of
any other obligations or acts. In addition to all of the remedies granted
Landlord herein, Landlord shall also have the right to invoke any remedy
available at law or in equity to enforce Landlord’s rights hereunder, except for
the right to seek consequential damages which Landlord hereby waives, as if
re-entry and other remedies were not herein provided for. b. Unavoidable Delays.
If either party be delayed or prevented directly or indirectly from performing
any of its obligations hereunder (other than monetary obligations) because of
fire, strikes, acts of God, or other labor troubles, or for any other reason
beyond such party’s reasonable control, such party shall incur no liability to
the other party as a result thereof, and the period of such delay or prevention
shall be deemed added to the time herein or otherwise provided for such
performance. c. Assignment and Subletting. Tenant shall not directly or
indirectly, voluntarily or by operation of law, sell, assign, or otherwise
transfer all or any part of its interest in or rights with respect to the
Premises or its leasehold estate (collectively, “Assignment”), or permit all or
any portion of the Premises to be occupied by anyone other than itself or sublet
all or any portion of the Premises (collectively, “Sublease”) without Landlord’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, Tenant shall, without Landlord’s
prior consent, have the right to assign or sublease the Premises, or any portion
thereof, during the Term of the Lease to entities under the common control or
operation of Catholic Health Initiative, or to any affiliate or parent entity of
Tenant, or to other entities acquiring Tenant or Catholic Health Initiative, or
any subsidiary of Tenant or Catholic Health Initiative’s interest in the
hospital with which Tenant is affiliated (each a “Permitted Transfer”). d. Other
Charges. All charges against Tenant by Landlord accruing under this Lease shall
be treated as Rent due under this Lease and shall be payable at the time and in
the manner specified in this Lease or in any notice from Landlord to Tenant.



--------------------------------------------------------------------------------



 
[ex101chigroundlease156.jpg]
Multi-Tenant Forn C-2 - 28 (Address: ) 52849361.2 e. Limitation on Landlord’s
Liability. Landlord’s liability under this Lease shall be limited to Landlord’s
equity interest in the Building (including all rents, issues, profits and
insurance proceeds therefrom). No judgment rendered against Landlord shall give
rise to any right of execution or levy against Landlord’s other assets. No
individual who is Landlord or any member or partner of any joint venture,
tenancy in common, firm, partnership or other form of joint ownership that is
Landlord, or their heirs, personal representatives, executors, successors and
assigns, shall have any personal liability to Tenant, or to any person claiming
under or through Tenant, for any amount or in any capacity. Upon Landlord’s sale
or transfer of its interest in the Building in which the Premises is located,
Landlord shall be released from all further liability under this Lease accruing
subsequent to such sale, provided that the party acquiring such interest in the
Building has assumed the obligations of the Landlord under this Lease accruing
subsequent to such sale. Notwithstanding anything to the contrary contained in
this Lease, at no time shall Landlord encumber Landlord’s interest in the
Building with indebtedness in an amount greater than sixty-five percent (65%) of
the then- current value of the Building without Tenant’s prior written consent.
f. Notices. All notices herein provided for shall be in writing and shall be
deemed given when sent by registered or certified mail, postage prepaid, return
receipt requested, and deposited in the mail address or by national next
business day delivery service (e.g., Federal Express) (a) to Landlord at the
location set forth below, or (b) to Tenant at the address of the Premises with a
copy to the location set forth below. If to Landlord: If to Tenant: Catholic
Health Initiatives 11045 E. Lansing Circle Englewood, CO 80112 Attn: Corporate
Real Estate With Copy to: Catholic Health Initiatives 198 Inverness Drive W.
Englewood, CO 80112 Attn: General Counsel Either party may change its address
for purpose of notice, by written notice given in like manner as herein
provided. g. Exhibits. All exhibits and addenda attached hereto are hereby
incorporated into this Lease and shall be a part hereof whether or not they are
specifically referred to herein.



--------------------------------------------------------------------------------



 
[ex101chigroundlease157.jpg]
Multi-Tenant Forn C-2 - 29 (Address: ) 52849361.2 h. Waiver of Notice. Tenant
waives any and all notices required by law, other than such notices as may be
specifically required in this Lease. i. Entire Agreement. This Lease contains
the entire agreement between the parties with respect to the subject matter
herein and all prior written and verbal understandings and agreements are merged
herein, and this Lease may not be altered, changed, or amended, except by an
instrument in writing, signed by both parties hereto. j. Successors Bound. The
covenants, conditions, and agreements contained in this Lease shall be binding
upon and inure to the benefit of Landlord, its successors and assigns and to
Tenant, and, subject to Section 9.4, to Tenant’s successors and assigns. k.
Covenant of Quiet Tenant Possession. Landlord covenants that Tenant shall have
access to the Premises twenty-four (24) hours per day, three hundred sixty- five
(365) days per year, and Tenant shall peacefully and quietly hold and enjoy the
Premises without hindrance or interruption by Landlord or any other person or
persons lawfully or equitably claiming by, through, or under Landlord for the
Term of this Lease and any extensions thereof. l. Partial Invalidity. In the
event that any provision or part of a provision of this Lease is held invalid or
unenforceable by any court or other lawful forum, such provision shall be
ineffective only to the extent that it is in contravention of applicable laws
without invalidating the remaining provision of this Lease, unless such
invalidity or unenforceability would defeat an essential business purpose of
this Lease. m. Marginal Captions; Construction. The marginal captions in this
Lease are for convenience only and are not intended to limit or amplify the
terms and provisions of this Lease. Whenever the context admits or requires,
words in the singular may be regarded as in the plural and vice versa and
personal pronouns may be read as masculine, feminine, or neuter. n.
Intentionally Deleted. o. Disputes. In the event of any dispute, litigation or
other proceeding between Landlord and Tenant arising out of this Lease, each
party shall be responsible for their own court costs and attorneys’ fees. p.
Survival. Whether specifically identified or not, the obligations of the parties
under this Lease which by their nature or content would continue beyond the
expiration or termination of this Lease shall survive any such expiration or
termination and shall remain in effect and binding upon the parties until they
have fulfilled all of their obligations hereunder and the statute of limitations
shall not commence to run until the time such obligations have been fulfilled.



--------------------------------------------------------------------------------



 
[ex101chigroundlease158.jpg]
Multi-Tenant Forn C-2 - 30 (Address: ) 52849361.2 q. Governing Law. This Lease
shall be governed by the laws of the state in which the Premises is located
applicable to agreements made and to be performed wholly within the state in
which the Premises is located, irrespective of such state’s choice of law
principles. r. Estoppel Certificate. Tenant agrees, upon written notice by
Landlord, to execute, acknowledge, and deliver to Landlord, a statement in
writing addressed to Landlord or other party designated by Landlord certifying
that this Lease is in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the actual commencement and expiration dates of the
Lease, stating the dates to which rent and other charges, if any, have been
paid, and stating whether or not the signor is aware of any default by either
party under this Lease, without inquiry or investigation. Tenant shall deliver
the statement to Landlord within such fifteen (15) business days of written
request of the estoppel by Landlord. Landlord shall also deliver an estoppel to
Tenant, upon written request thereof, as set forth above. s. Subordination. This
Lease is and shall be expressly subject and subordinate at all times to (a) any
present or future ground, underlying, or operating lease of the Building, and
all amendments, renewals, and modifications to any such lease, and (b) the lien
of any present or future mortgage or deed of trust encumbering fee title to the
Building and/or the leasehold estate under any such lease; provided that (and as
a condition thereto), Landlord uses commercially reasonable efforts to obtain
from existing (and shall obtain from all future) mortgage or deed of trust
holders a commercially reasonable subordination and non-disturbance agreement
that is satisfactory to Tenant, and does not adversely alter or negate any of
Tenant’s rights and remedies granted under this Lease or applicable law. If any
such mortgage or deed of trust to which Tenant has subordinated is foreclosed
upon request of the mortgagee or beneficiary, as the case may be, Tenant will
attorn to such party. t. Tenant’s Financing. Notwithstanding anything to the
contrary herein, Tenant shall be permitted to finance its personal property in
the Premises at any time during the Term and in connection therewith, Landlord
hereby waives any liens, it may have, by statute or otherwise, on Tenant’s
personal property in the Premises to the liens granted by Tenant to any lender
financing such personal property. Upon ten (10) business days’ request by
Tenant, Landlord shall execute appropriate waiver agreements in connection with
financing or leasing of any personal property within the Premises by Tenant. u.
Financial Statements. Tenant shall provide to Landlord the following: i. within
thirty (30) days after the end of each calendar year during the Term, Tenant
shall provide Landlord with its most recent financial statements for the
applicable calendar year just completed, including operating statement and
balance sheet (hereinafter referred to as “Financial Documents”), which
Financial Documents shall be prepared by the Affiliate or its



--------------------------------------------------------------------------------



 
[ex101chigroundlease159.jpg]
Multi-Tenant Forn C-2 - 31 (Address: ) 52849361.2 accountant in accordance with
internal accounting principles and sound management practices consistently
applied; and ii. promptly upon Tenant’s receipt thereof, copies of all written
communications received by Tenant from any regulatory agency relating to (A)
surveys of the Premises for purposes of licensure, Medicare and Medicaid
certification and accreditation which identify material violations or required
changes relating to operation of the Premises, and (B) any proceedings, formal
or informal, with respect to cited deficiencies with respect to services and
activities provided and performed at the Premises, including patient and
resident care, patient and resident activities, patient and resident therapy,
maintenance, or the condition of the Premises, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Premises’ license to be operated in accordance
with its Permitted Use. v. OFAC. Pursuant to United States Presidential
Executive Order 13224 ("Executive Order") and related regulations of the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury, U.S.
persons and entities are prohibited from transacting business with persons or
entities who, from time to time, are determined to have committed, or to pose a
risk of committing or supporting terrorist acts, narcotics trafficking, money
laundering, and related crimes. Those persons and entities are identified on a
list of Specially Designated Nationals and Blocked Persons (“List”), published
and regulated by OFAC. The names, including aliases, of those persons or
entities on the List (“Blocked Persons”) are updated frequently. In addition,
OFAC enforces other Executive Orders which, from time to time, impose
restrictions on transactions with, or involving, certain countries. Landlord and
Tenant represent and warrant that neither party, nor to its respective
knowledge, any of its respective officers, directors, shareholders, partners,
members, or associates, and no other direct or indirect holder of any equity
interest in such party, is acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, a Blocked Person, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by OFAC and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation. w. Amendments. This Lease may be
amended at any time by mutual agreement of the parties without additional
consideration, provided that before any amendment shall become effective, it
shall be reduced to writing and signed by each of the parties. x. Remedies
Cumulative. The various rights, options, elections, powers, and remedies of the
respective parties hereto contained in, granted or reserved by this Agreement,
are in addition to any others that said parties may be entitled to by



--------------------------------------------------------------------------------



 
[ex101chigroundlease160.jpg]
Multi-Tenant Forn C-2 - 32 (Address: ) 52849361.2 law (except as expressly set
forth in this Lease), shall be construed as cumulative, and no one of them is
exclusive of any of the others, or of any right or priority allowed by law. y.
Counterparts. This Lease, and any addenda hereto, may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts together shall constitute one and the same instrument. z. Tenant’s
Rooftop Rights. Tenant may locate and install a microwave, satellite, cell
tower, or other antenna communications system, including the related
installation apparatus and facilities (collectively, “Equipment”) on the roof of
the Building upon prior written notice to Landlord, provided that (a) the
installation and maintenance of the Equipment is in conformity with all
applicable zoning and other laws, and (b) the location, installation and
maintenance of the Equipment shall (i) be subject to and completed in accordance
with the terms and conditions all applicable governmental laws, codes, rules,
regulations and ordinances in effect from time to time; (ii) be located on that
part of the roof as Landlord may from time to time designate; and (iii) shall
not unreasonably interfere with the use of any other communications equipment
installed on the roof prior to the time Tenant installs the Equipment. Tenant
shall also have the right to run appropriate electrical cabling from the
Premises to connect to its Equipment. Tenant shall not be obligated to pay any
additional rent for such use of the roof. Tenant, at its sole cost and expense,
will keep the Equipment and surrounding area in good order and repair and free
from any hazard to person or property. Landlord shall use commercially
reasonable efforts to ensure that any subsequent rooftop user does not impair
Tenant’s data transmission and reception and shall cooperate with Tenant in
eliminating any interference caused by any other party using the roof. Upon
termination of this Lease, Tenant, at its sole cost and expense, shall remove
the Equipment and shall restore the roof of the Building to its condition
existing prior to the installation of the Equipment, ordinary wear and tear
excepted. aa. PTRC. To the extent Landlord or any owner of Landlord is a
physician, the parties acknowledge that this Lease is subject to the review and
approval of Tenant’s Physician Transaction Review Committee (“PTRC”). In the
event that this Lease has been executed and final approval by the PTRC is not
received in a timely manner, this Lease shall automatically terminate. Such
termination shall be considered without harm or damage to either party.] bb.
Right of First Offer. [Optional: This section to be used if no ground lease.] In
the event that at any time during the Term space in the Building is vacant and
available for lease to a third party (the “ROFO Space”), Landlord shall so
notify Tenant in writing of the availability of such space (a “ROFO Notice”) and
Tenant shall have thirty (30) days from receipt of the ROFO Notice to notify
Tenant in writing of Tenant’s exercise of its option to lease the ROFO Space on
the terms and conditions contained in the ROFO Notice, and otherwise on
commercially reasonable terms and conditions (the “Right of First Offer”). The
ROFO Notice shall identify the space, base rental, date of availability, tenant
improvement



--------------------------------------------------------------------------------



 
[ex101chigroundlease161.jpg]
Multi-Tenant Forn C-2 - 33 (Address: ) 52849361.2 allowance (if any) that
Landlord is willing to provide. In the event Tenant fails to deliver to Landlord
its written acceptance of the Right of First Offer set forth in the ROFO Notice
within thirty (30) days of its receipt thereof, Landlord, subject to all other
terms of this Lease, shall be free to lease the ROFO Space to a third party, and
the Right of First Offer with respect to the ROFO Space shall be null and void
until the expiration or earlier termination of the resulting lease with the
third party; provided, that if Tenant does not timely deliver to Landlord its
written acceptance of the Right of First Offer set forth in the ROFO Notice and
Landlord does not enter into a lease for the ROFO space offered to Tenant within
nine (9) months after Landlord’s delivery of the ROFO Notice, then if Landlord
desires later to lease the ROFO Space, Landlord shall be required to again
provide Tenant with a ROFO Notice. The failure of Tenant to exercise this Right
of First Offer for any available ROFO Space in one instance shall not be deemed
a waiver of its Right of First Offer in another instance. [insert any required
state specific provisions] [Signatures begin on next page]



--------------------------------------------------------------------------------



 
[ex101chigroundlease162.jpg]
Multi-Tenant Forn C-2 - 34 (Address: ) 52849361.2 IN WITNESS WHEREOF, the
parties hereto have executed or caused this Lease to be executed as of the dates
set forth below. TENANT: LANDLORD: , a , a By: By: Name: Name: Title: Title:
Date: Date:



--------------------------------------------------------------------------------



 
[ex101chigroundlease163.jpg]
Multi-Tenant Form Multi Tenant Form C-2 - 35 (Address: ) 52849361.2 Exhibit A
Floor Plan of the Premises



--------------------------------------------------------------------------------



 
[ex101chigroundlease164.jpg]
Multi-Tenant Form Multi Tenant Form C-2 - 36 (Address: ) 52849361.2 Exhibit B
Legal Description of the Land



--------------------------------------------------------------------------------



 
[ex101chigroundlease165.jpg]
Multi-Tenant Form Multi Tenant Form C-2 - 37 (Address: ) 52849361.2 Exhibit C
Rules and Regulations [attached hereto]



--------------------------------------------------------------------------------



 
[ex101chigroundlease166.jpg]
Multi-Tenant Forn C-2 - 38 (Address: ) 52849361.2 Exhibit D Cleaning Standards



--------------------------------------------------------------------------------



 
[ex101chigroundlease167.jpg]
C-3 - 1 52849361.2



--------------------------------------------------------------------------------



 
[ex101chigroundlease168.jpg]
C-3 - 2 52849361.2



--------------------------------------------------------------------------------



 
[ex101chigroundlease169.jpg]
D-1 52849361.2 EXHIBIT D Personal Property List (Washington Properties)
Equipment Inventory by Building - PNW Equipment List Year Added Location Approx
Cost Notes St. Joseph Medical Clinic Artwork - Common Areas 2011 Lobby, 1st, 2nd
and 3rd Floors Common $25,000.00 Banquette with Arms (Long Bench) 2011 Lobby
Entryway Common Areas $13,000.00 1 Bench Exterior Benches 2011 Exterior entry at
Lobby Level $2,800.00 2 Benches Exterior Trash Receptacle 2011 Exteior - Main
entry $500.00 1 Receptacle Interior Trash Receptacles 2011 Interior - Lobby,
1st, 2nd and 3rd Common $600.00 4 Receptacles Directory Boards 2010 Lobby and
2nd Floor Common Areas $5,000.00 2 Directory Boards Suite Signs 2010 Lobby, 1st,
2nd and 3rd Floors Common $4,000.00 Directional Signs 2010 1st, 2nd and 3rd
Floors Common Areas $3,200.00 Blade or Flag Signs 2010 Lobby, 1st, 2nd and 3rd
Floors Common $2,700.00 Terra Cotta Pots/Planters 2006 Exterior - P-6 and
Entryway to building $3,500.00 8 Pots Shared Waiting Room Chairs/End Tables 2005
1st Floor Shared Waiting Room - Common $1,500.00 12 Chairs and 3 End Tables
Monument Sign 1991 Exterior of Building on "I" Street $11,000.00 1 Momument Sigm
$72,800.00 FESC Trash Compactor 2015 Ext - Southwest Corner of Building Unknown
1 - Compactor - Building Purchased in 2015 Exterior - Trash Receptacles 2015 Ext
- Main entry to building - 2; 1 at back entry Unknown 3 Trash Receptacles -
Building Purchased in 2015 Exterior - Monument Sign 2010 Ext - Outside Entry to
Parking Lot $3,000.00 1 Monument Sign FAC-Market Storage Shed 2008 Garage -
Level 4 $500.00 1 Storage Shed



--------------------------------------------------------------------------------



 
[ex101chigroundlease170.jpg]
D-2 52849361.2 Bike Rack 2008 Garage - Level 4 $500.00 1 Bike Rack Trash
Receptacle - Rubbermaid 2008 Garage - Level 4 $100.00 1 Trash Receptacle
$1,100.00 Physicians Medical Center Directory Board/Suite Signs/ Floor # Signs
2005 1st, 2nd, 3rd and 4th Floors Common $5,500.00 1 Directory Sign on 1st Floor
Benches 2005 1st, 2nd, 3rd and 4th Floors Common $4,750.00 5 Benches Artwork
2005 1st, 2nd, 3rd and 4th Floors Common $10,000.00 Trash Receptacles - Exterior
2005 Exterior Entry - Parking lot to vestibule $300.00 1 Metal Receptacle Trash
Receptacles - Exterior 1997 Exterior Entry - "I" Street Side $300.00 1 Cement
Receptacle Trash Receptacles - Interior 1997 1st, 2nd, 3rd and 4th Floors Common
$500.00 Outside of elevators and attached to wall Planter - Exterior 1997
Walkway to building - Vestibule $250.00 Aggregate Planter $21,600.00 Gig Harbor
Medical Pavilion Directory Board - Lobby 2015 1st Floor - Common Area $2,800.00
1 Directory Board Wayfinding Signage 2015 1st and 2nd Floors - Common Areas
$2,135.28 Suite Signs 2015 1st and 2nd Floors - Common Areas $2,750.00 Artwork -
2nd Floor 2003 Artwork - 2nd Floor Common Areas $4,500.00 Water Feature 2003 1st
Floor Entryway - Common Areas $6,000.00 1 Water Feature Silk Plants 2003 1st and
2nd Floors - Common Areas $6,000.00 Trash Receptacles - Exterior 1991 Exterior -
Main Entry $300.00 1 Trash Receptacle Picnic Table 1991 Exterior of Building
$300.00 1 Picnic Table Artwork 1991 Nominal - 1st Floor - Common Area $1,000.00
Monumental Sign 1991 Exterior - Entry to parking lot $9,000.00 1 Monumental Sign
$34,785.28 *St. Clare Medical Pavilion Benches 2010 1st, 2nd and 3rd Floor
Common $4,000.00 4 Benches Directional Signage 2009 1st, 2nd and 3rd Floor
Common $5,000.00 Framed artwork for Corridors 2008 1st, 2nd and 3rd Floor Common
$2,700.00 8 Pieces - One in 1st Floor Women's Restroom Trash Receptacles -
Exterior 2008 Exterior entry on each side of building $600.00 2 Metal
Receptacles



--------------------------------------------------------------------------------



 
[ex101chigroundlease171.jpg]
D-3 52849361.2 Trash Receptacles - Common Area 2008 Interior - 1st, 2nd and 3rd
Floor Common $450.00 3 Trash Receptacles Directory and Suite Signs 2003 1st, 2nd
and 3rd Floor Common $2,500.00 1 Directory - 1st Floor $15,250.00 *Note: Glass
Display case on 1st Floor belongs to Hospital Gift Shop



--------------------------------------------------------------------------------



 
[ex101chigroundlease172.jpg]
E-1 52849361.2 EXHIBIT E Deed1 SPECIAL WARRANTY DEED KNOW ALL MEN BY THESE
PRESENTS: That ___________________________________, GRANTOR, for the
consideration of the sum of Ten and no/100 Dollars ($10.00), and other good and
valuable consideration in hand paid by ________________________________ GRANTEE,
the receipt of which is hereby acknowledged, does grant, bargain, sell and
convey unto the said GRANTEE(S) and unto GRANTEE(S)’ heirs and assigns forever
the following described land, situated in the County of _________, State of
_____________, to-wit: SAMPLE LEGAL “SUBJECT TO RIGHT OF WAY/EASEMENTS AND
RESTRICTIONS, IF ANY” TO HAVE AND TO HOLD the same unto the said GRANTEE(S) and
unto its heirs and assigns forever, with all appurtenances thereunto belonging.
And GRANTOR(S) hereby covenants with the said GRANTEE(S) that GRANTOR(S) will
forever warrant and defend the title to said lands against all claims
whatsoever, done or suffered by it but none other. 1 Modify on a State by State
basis and confirm with Title Company/local counsel as to form.



--------------------------------------------------------------------------------



 
[ex101chigroundlease173.jpg]
E-2 52849361.2 IN TESTIMONY WHEREOF, The name of the grantor is hereunto affixed
by its ___________________________, this ____ day of _________________, _____.
GRANTOR By: ACKNOWLEDGEMENT STATE OF _________________ COUNTY OF _______________
On this ____ day of ______________, ____, before me, the undersigned officer,
personally appeared
______________________________________________________________, known to me to
be the person whose name is subscribed and acknowledged that _____ had executed
the foregoing instrument for the consideration, purposes and uses therein
mentioned and set forth, as the act of the principal. IN WITNESS WHEROF, I
hereunto set my hand and official seal this ____ day of _____________, _____..
__________________________________________ Notary Public: MY COMMISSION EXPIRES:



--------------------------------------------------------------------------------



 
[ex101chigroundlease174.jpg]
Multi-Tenant Form F-1 52849361.2 EXHIBIT F Form of Assignment and Assumption of
Third Party Lease(s) ASSIGNMENT AND ASSUMPTION OF LEASES THIS ASSIGNMENT AND
ASSUMPTION OF LEASES (this “Assignment”), is made and entered into this _____
day of ____________, 2016 by and among _____________________ (the “Assignor”),
and DOC-_______________, LLC, a Wisconsin limited liability company
(“Assignee”). WITNESSETH Assignor, for Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby assigns and transfers to Assignee, all of Assignor’s right,
title and interest in the leases listed on Exhibit A attached hereto and
incorporated herein (collectively, the “Leases”), in connection with and related
to the property located at _________________________. Assignor hereby agrees to
indemnify Assignee against and hold Assignee harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys' fees, to the extent resulting from the Assignor’s obligations under
the Leases that relate to the period prior to the date hereof. Assignee hereby
expressly assumes all of the obligations imposed upon the Assignee under the
Leases and agrees to indemnify Assignor against and hold Assignor harmless from
any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys' fees, to the extent resulting from the
Assignor’s obligations under the Leases that relate to the period on or after
the date hereof. This Assignment shall be governed by and construed in
accordance with the laws of the State of ______________. This Assignment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may not be modified, altered
or amended, or its terms waived, except by an instrument in writing signed by
the parties hereto. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[ex101chigroundlease175.jpg]
F-2 52849361.2 IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment as of the date first above written. ASSIGNOR:
________________________________ By: Name: Its:



--------------------------------------------------------------------------------



 
[ex101chigroundlease176.jpg]
F-3 52849361.2 IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment as of the date first above written. ASSIGNEE:
DOC-_______________________, LLC By: Physicians Realty L.P., its Manager By:
Physicians Realty Trust, its general partner
By:___________________________________ John T. Thomas President and Chief
Executive Officer



--------------------------------------------------------------------------------



 
[ex101chigroundlease177.jpg]
G-1 52849361.2 EXHIBIT G Form of Tenant Notice [__________________________] c/o
___________________ __________ ___, 20[__] CERTIFIED MAIL, RETURN RECEIPT
REQUESTED ___________________________ ___________________________
___________________________ ___________________________ RE: Lease Agreement
dated as of [_________________], between [_________________], a Delaware limited
liability company, as “Landlord”, and [_________________], as ‘“Tenant”, as
amended Ladies & Gentlemen: This is to inform you that Landlord has assigned all
of its interests in the Lease to [__________________], a
[_________________________]. After the date hereof, all future correspondence
and/or notices to Landlord given pursuant to Paragraph ___ of the Lease should
be directed to the following address: _______________________
_______________________ _______________________ After the date hereof, all
future rent payments shall be made to [______________] at the following address
pursuant to Paragraph ___ of the Lease: _______________________
_______________________ _______________________ [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK]



--------------------------------------------------------------------------------



 
[ex101chigroundlease178.jpg]
G-2 52849361.2 Thank you for your attention to this matter. [_________________],
LLC By:_____________________________ Name: Title:



--------------------------------------------------------------------------------



 
[ex101chigroundlease179.jpg]
H-1 52849361.2 EXHIBIT H Form of Memorandum of Ground Lease MEMORANDUM OF LEASE
This Memorandum of Lease (this “Memorandum”) is made as of the _____ day
of__________ , 2016, by and between _________________________, a
_________________ (“Landlord”), and _________________________, a
_________________ (“Tenant”), to give notice of the below described lease. 1.
Lease. On ________ ___, 2016, Landlord and Tenant entered into that certain
Ground Lease (the “Lease”) whereby Landlord granted Tenant the right to lease
that certain real property more particularly described on Exhibit ”1” attached
hereto and by this reference incorporated herein (the “Leased Ground”). 2. Term.
The initial Term of forty-nine (49) years commenced on _________, ____. Tenant
may renew and extend the term of the Lease for three (3) additional consecutive
option periods of ten (10) years each, subject to the terms of the Lease. 3.
Restrictions. (a) Prohibitted Use. The Leased Ground and any improvements
thereon shall be used solely for medical offices and for the practice of
medicine and any other ancillary use and for no other purposes, except as
otherwise approved in writing by Landlord, in its reasonable discretion. Tenant
agrees that it shall not permit the Leased Ground or any improvements thereon or
portion thereof to be used by Tenant or any occupant or tenant thereof (other
than Landlord or its affiliate which may lease space in the MOB from time to
time) for the following services without the express prior written approval of
Landlord, which approval, except as otherwise provided in the Lease, shall be at
the sole discretion of Landlord and may be withheld for any reason, reasonable
or unreasonable, or for no reason at all: (i) ambulatory surgery procedures (as
defined in the list of Medicare- covered ambulatory surgery procedures) or any
other surgical or other procedures that require a general anesthetic (as opposed
to only a local anesthetic); (ii) physical therapy; (iii) reference diagnostic
imaging services (which include, without limitation, the following: fluoroscopy,
computerized tomography (CT), radiation therapy, mammography and breast
diagnostics, nuclear medicine testing, magnetic resonance imaging and positive
emission tomography); (iv) cardiac catheterization; and (v) laboratory services,
unless Landlord acknowledges in writing that laboratory services are not
available to Tenant or such occupants on a commercially reasonable basis at the
Hospital or any medically-related facility in _________ owned or operated by
Landlord or an affiliate; provided, however, that Landlord’s consent shall not
be required for x-ray, plane film radiography and ultrasound services, and
Landlord shall not otherwise unreasonably withhold approval with respect to any
other services identified under subsections (i) through (v) above, with respect
to tenants of the MOB or physician employees of such tenants performing x-ray,
plane film radiography or ultrasound services or other services identified under
subsections (i) through (v) as such services



--------------------------------------------------------------------------------



 
[ex101chigroundlease180.jpg]
H-2 52849361.2 relate to their own patients where such tenants or physician
employees of such tenants are the treating professionals and such services are
provided incidental to any such tenants or physician employees of such tenants
use of the MOB to the extent such services are customarily provided by a
physician in the treatment of such physician’s patients in the ordinary and
customary course of treatment within a physician office setting, provided that
such services (A) may be performed under applicable law in a physician office
setting, (B) are merely ancillary and incidental to such physician’s primary
medical practice and do not constitute the physician’s primary medical practice
or specialty nor the predominant services rendered by such physician to such
physician’s patients and (C) such patients are not referred to such physician
primarily for the purpose of obtaining such services. (b) ERD Restritions.
Landlord is an affiliate of Catholic Health Initiatives (“CHI”), a Colorado
nonprofit corporation, and the MOB is associated with the Hospital. As long as
(i) the Hospital or the Hospital Operator are an affiliate of CHI, or (ii) the
Land is owned, operated or managed by Landlord, or an affiliate of Landlord, or
CHI, or any other entity subject to Canon Law of the Roman Catholic Church, the
Leased Ground, or any part thereof leased hereunder (including, without
limitation, the MOB), will at all times hereafter be used in a manner materially
consistent with the Ethical and Religious Directives for Catholic Health Care
Services, Fourth Edition, as promulgated by the United States Conference of
Catholic Bishops, as amended from time to time, and as interpreted by the local
bishop (the “ERDs”). The ERDs can be found at the following website:
http://www.usccb.org/issues-and-action/human-life-and-
dignity/healthcare/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-
fifth-edition-2009.pdf. At no time during such period will any building,
edifice, enclosure, structure, machinery, tools, supplies or equipment be
constructed, installed, stored, repaired, attached or placed upon any part of
the Leased Ground that will be designed, constructed, intended to be used
primarily for, or equipped primarily to carry on, any activity which is
inconsistent with the ERDs. The initial determination of whether any use is
inconsistent with the ERDs will be made by Landlord or CHI. If Tenant or any
subtenant does not agree with such determination, Landlord and Tenant will
appoint a qualified moral theologian or ethicist who will be deemed to have
final authority to resolve the disputed issue, and the costs incurred to resolve
such issue shall be borne by the non-prevailing party. (c) Assignment and
Subletting. Tenant may not assign, sublet or pledge its interest in the Lease
without Landlord’s consent or enter into any agreement which could result in any
lien upon the Leased Ground, except as set forth in the Lease. 4. Improvements.
The improvements constructed on the Leased Ground are the property of Tenant and
the same have been conveyed to Tenant by a Special Warranty Deed. Tenant, at its
own costs and expense, shall maintain, repair and replace, or cause such to be
done, to the Leased Ground, MOB and any other improvements thereon and
appurtenances thereto and every part thereof, including without limitation all
landscaping therein, in good order, condition



--------------------------------------------------------------------------------



 
[ex101chigroundlease181.jpg]
H-3 52849361.2 and repair and in accordance with all applicable laws, rules,
ordinances, orders and regulations of all governmental authorities. Tenant shall
not suffer, create or permit any mechanic’s liens or other liens to be filed
against the fee of the Leased Ground nor against Tenant’s leasehold interest in
the land, nor any buildings or improvements on the Leased Ground, by reason of
any work, labor, services or materials supplied or claimed to have been supplied
to Tenant or anyone holding the Leased Ground or any part thereof through or
under Tenant. Pursuant to applicable law, Landlord’s interest as herein
described shall not be subject to liens for improvements made by Tenant or any
subtenant. 5. Other Terms and Provisions. The Lease contains other terms and
provisions which are not set forth herein but which are acknowledged by Landlord
and Tenant, and reference is here made to the Lease for a complete statement
thereof, including Tenant’s right of first offer to purchase and develop the
land more particularly described on Exhibit “2” to this Memorandum. 6.
Memorandum; Counterparts. This Memorandum is executed for the purpose of being
recorded in the office of the recorder where the Leased Ground is located to
give notice of the existence of the Lease and the renewal options contained
therein. In no event will this Memorandum be deemed to modify any of the terms
and conditions of the Lease. This Memorandum may be executed in counterparts. 7.
Addresses of the Parties. The respective addresses of the parties are as
follows: Landlord: __________________________ __________________________
__________________________ __________________________ Tenant:
_________________________ __________________________ __________________________
__________________________ Signature Page follows on next page



--------------------------------------------------------------------------------



 
[ex101chigroundlease182.jpg]
H-4 52849361.2 Signed, sealed and delivered in the presence of: LANDLORD:
_________________________, a _________________ Print Name: By: Name: Title:
Print Name: TENANT: _____________________________, a _________________ Print
Name: Print Name: By: Name: _________________ Title: _____________________



--------------------------------------------------------------------------------



 
[ex101chigroundlease183.jpg]
H-5 52849361.2 ACKNOWLEDGEMENTS STATE OF ) ) ss. COUNTY OF ) The foregoing
instrument was acknowledged before me this ___ day of ____________, 2015, by
____________________, as ____________________ of _________________________ on
behalf of the corporation, who ____ is personally known to me or _____ produced
his/her driver’s license as identification. NOTARY PUBLIC-State and County
aforesaid Print/Type/Stamp Name: Commission Expiration Date: Notary Seal: STATE
OF ) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me this
___ day of __________, 2015, by ____________________, as Authorized
Representative of __________________________________________________, who ____
is personally known to me or _____ produced his/her driver’s license as
identification. NOTARY PUBLIC-State and County aforesaid Print/Type/Stamp Name:
Commission Expiration Date: Notary Seal:



--------------------------------------------------------------------------------



 
[ex101chigroundlease184.jpg]
Schedule 1 - 1 52849361.2 SCHEDULE 1 Approval and Non-Approval Properties 1.
Non-Approval Properties A. . Physician Medical Center 1624 S “I” Street Tacoma,
Pierce County, Washington Owner: Franciscan Health System B. Jewish Medical
Plaza 1 100 E. Liberty Street Louisville, Jefferson County, Kentucky Owner:
Jewish Hospital & St. Mary’s Healthcare, Inc. C. Jewish Medical Plaza II 250 E.
Liberty Street Louisville, Jefferson County, Kentucky Owner: Jewish Hospital &
St. Mary’s Healthcare, Inc. D. Jewish Medical Center East 3920 Dutchmans Lane
Louisville, Jefferson County, Kentucky Owner: Jewish Hospital & St. Mary’s
Healthcare, Inc. E. Jewish Medical Center South 1903 West Hebron Lane
Shepherdsville, Bullit County, Kentucky Owner: Jewish Hospital & St. Mary’s
Healthcare, Inc. F. Cardwell Professional Building 1111 West Frank Avenue
Lufkin, Angelina County, Texas Owner: Memorial Health System of East Texas G.
Medical Arts Pavilion 1105 West Frank Avenue Lufkin, Angelina County, Texas
Owner: Memorial Health System of East Texas H. Lakeside Three Professional
Center 16929 Frances Street Omaha, Douglas County, Nebraska Owner: Alegent
Health



--------------------------------------------------------------------------------



 
[ex101chigroundlease185.jpg]
Schedule 1 - 2 52849361.2 I. St. Francis Memorial Health Center 2116 West
Faidley Avenue Grand Island, Nebraska Owner: Saint Francis Medical Center 2.
Approval Properties A. St. Joseph Medical Clinic 1708 S. Yakima Street Tacoma,
Pierce County, Washington Owner: St. Joseph Hospital and Health Care Center B.
Franciscan Education and Support Center (a/k/a FESC) 2420 S. State Street
Tacoma, Pierce County, Washington Owner: Franciscan Health System C. St. Clare
MOB 11311 Bridgeport Way Lakewood, Pierce County, Washington Owner: Franciscan
Health System – West D. Gig Harbor Medical Pavilion 6401 Kimball Drive Gig
Harbor, Pierce County, Washington Owner: Stroh Family, LLC (ground fee owner and
lessor under ground lease) Ground Lessee (for assignment of leasehold interest
to Buyer): St. Joseph Development Company, Inc. E. St. Mary Caritas Medical I
4402 Churchman Avenue Louisville, Jefferson County, Kentucky Owner: CHI
Kentucky, Inc. F. St. Mary Caritas Medical II 1900 Bluegrass Avenue Louisville,
Jefferson County, Kentucky Owner: CHI Kentucky, Inc. G. St. Mary Caritas Medical
III 4500 Churchman Avenue Louisville, Jefferson County, Kentucky Owner: CHI
Kentucky, Inc.



--------------------------------------------------------------------------------



 
[ex101chigroundlease186.jpg]
Schedule 1 - 3 52849361.2 H. St. Vincent West MOB 16221 St. Vincent Way Little
Rock, Pulaski County, Arkansas Owner: St. Vincent Infirmary Medical Center I.
Missionary Ridge MOB (f/k/a Memorial East) 725 Glenwood Drive Chattanooga,
Hamilton County, Tennessee Owner: Memorial Health Care System, Inc. J. Woodlands
Medical Arts Center 17198 St. Luke’s Way The Woodlands, Montgomery County, Texas
Owner: St. Luke’s Episcopal Properties Corporation K. Memorial Outpatient
Therapy Center 1301 West Frank Avenue Lufkin, Angelina County, Texas Owner:
Memorial Health System of East Texas L. Peak One ASC 350 Peak One Drive Frisco,
Summit County, Colorado Owner: Catholic Health Initiatives Colorado M. Great
Plains Rehab Center 1212 E. Main Avenue Bismarck, Burleigh County, North Dakota
Owner: St. Alexius Medical Center N. St. Alexius Tech & Ed Building 1310 East
Main Avenue Bismarck, Burleigh County, North Dakota Owner: St. Alexius Medical
Center O. St. Alexius Orthopedic Center of Excellence 310 North 9th Street
Bismarck, Burleigh County, North Dakota Owner: St. Alexius Hospital P. St.
Alexius Medical Arts Plaza 810 East Rosser Avenue Bismarck, Burleigh County,
North Dakota Owner: St. Alexius Medical Center



--------------------------------------------------------------------------------



 
[ex101chigroundlease187.jpg]
Schedule 1 - 4 52849361.2 Q. Minot Medical Plaza 2111 NW Landmark Circle Minot,
Ward County, North Dakota Owner: St. Alexius Medical Center R. Good Samaritan
MOB 3219 Central Avenue Kearney, Buffalo County, Nebraska Owner: Good Samaritan
Hospital, Kearney, Nebraska S. Lakeside Two Professional Center 17030 Lakeside
Hills Plaza Omaha, Douglas County, Nebraska Owner: Alegent Health T. Lakeside
Wellness Center 16940 Lakeside Hills Plaza Omaha, Douglas County, Nebraska
Owner: Alegent Health U. Midlands One Professional Center 11109 S. 84th Street
Papillion, Sarpy County, Nebraska Owner: Alegent Health V. Midlands Two
Professional Center 401 East Gold Coast Road Papillion, Sarpy County, Nebraska
Owner: Alegent Health



--------------------------------------------------------------------------------



 
[ex101chigroundlease188.jpg]
Schedule 2 - 1 52849361.2 SCHEDULE 2 Purchase Price Allocations Cardwell
Professional Building 8,560,000 FESC 18,970,000 Franciscan Medical Pavilion in
Gig 4,626,000 Good Samaritan MOB 24,220,000 Jewish - Medical Center East
83,060,000 Jewish - Medical Center South 17,340,000 Jewish - Medical Plaza I
9,880,000 KYOne Health Medical Plaza II 6,480,000 Lakeside Three Professional
1,700,000 Lakeside Two Professional 13,820,000 Lakeside Wellness Center
10,500,000 Medical Arts Pavilion, Bismarck 13,120,000 Medical Arts Pavilion,
Lufkin 6,320,000 Memorial Health Center 36,130,000 Memorial Outpatient Therapy
Cntr. 5,020,000 Midlands One Professional Cntr. 5,716,623 Midlands Two
Professional Cntr. 1,481,184 Missionary Ridge MOB 9,020,000 Peak One ASC
6,680,000 Physician Medical Center 8,368,721 St. Alexius - Minot Medical
26,570,000 St. Alexius - Orthopaedic Cntr. 15,130,000 St. Alexius - Rehab Center
6,350,000 St. Alexius - Tech & Ed 16,680,000 St. Clare Medical Pavilion
11,041,826 St. Joseph Medical Clinic 16,809,814 St. Mary - Caritas Medical I
9,280,000 St. Mary - Caritas Medical II 5,610,000 St. Mary - Caritas Medical III
900,726 St. Vincent West MOB 14,120,000 Woodlands Medical Arts Center 21,730,000
Grand Total 435,234,894



--------------------------------------------------------------------------------



 
[ex101chigroundlease189.jpg]
Schedule 3 - 1 52849361.2



--------------------------------------------------------------------------------



 
[ex101chigroundlease190.jpg]
Schedule 4 - 1 52849361.2 SCHEDULE 4 Seller’s “Knowledge Parties” Physician
Medical Center, Tacoma, WA Wade Moberg Tahni Madden St. Joseph Medical Clinic,
Tacoma, WA Wade Moberg Tahni Madden Franciscan Education and Support Center
(FESC), Tacoma, WA Wade Moberg Tahni Madden St. Clare MOB, Lakewood, WA Wade
Moberg Tahni Madden Gig Harbor Medical Pavilion, Gig Harbor, WA Wade Moberg
Tahni Madden Jewish Medical Plaza I, Louisville, KY Debbie Bolton Elvin Rayford
Jewish Medical Plaza II, Louisville, KY Debbie Bolton Elvin Rayford Jewish
Medical Center East, Louisville, KY Debbie Bolton Elvin Rayford St. Mary Caritas
Medical I, Louisville, KY Debbie Bolton Elvin Rayford St. Mary Caritas Medical
II, Louisville, KY Debbie Bolton Elvin Rayford St. Mary Caritas Medical III,
Louisville, KY Debbie Bolton Elvin Rayford



--------------------------------------------------------------------------------



 
[ex101chigroundlease191.jpg]
Schedule 1 - 2 52849361.2 Jewish Medical Center South, Shepherdsville, KY Debbie
Bolton Elvin Rayford St. Vincent West MOB, Little Rock, AR Steve Souris Tadd
Richert Missionary Ridge MOB (f/k/a Memorial East), Chattanooga, TN Tony Crower
Steve Souris Woodlands Medical Arts Center, The Woodlands, TX Elizabeth
Stockstill (through April 22) John Franks Cardwell Professional Building,
Lufkin, TX Elizabeth Stockstill (through April 22) Darryl Dan Ken Miller Medical
Arts Pavilion, Lufkin, TX Elizabeth Stockstill (through April 22) Darryl Dan Ken
Miller Memorial Outpatient Therapy Center, Lufkin, TX Elizabeth S Stockstill
(through April 22) Darryl Dan Ken Miller Peak One ASC, Frisco, CO Scot Brooks
Great Plains Rehab Center, Bismarck, ND Kevin O’Neil Terry Arnold St. Alexius –
Tech & Ed Building, Bismarck, ND Kevin O’Neil Terry Arnold St. Alexius –
Orthopaedic Center of Excellence Building, Bismarck, ND Kevin O’Neil Terry
Arnold



--------------------------------------------------------------------------------



 
[ex101chigroundlease192.jpg]
Schedule 1 - 3 52849361.2 St. Alexius Medical Arts Plaza, Bimarck, ND Kevin
O’Neil Terry Arnold Minot Medical Plaza, Minot, ND Kevin O’Neil Terry Arnold
Good Samaritan MOB, Kearney, NE Don Mandel Dennis Webster Lakeside Two
Professional Center, Omaha, NE Don Mandel Dennis Webster Lakeside Three
Professional Center, Omaha, NE Don Mandel Dennis Webster Lakeside Wellness
Center, Omaha, NE Don Mandel Dennis Webster Midlands One Professional Center,
Papillion, NE Don Mandel Dennis Webster Midlands Two Professional Center,
Papillion, NE Don Mandel Dennis Webster St. Frances Memorial Health Center,
Grand Island, NE Don Mandel Dennis Webster



--------------------------------------------------------------------------------



 
[ex101chigroundlease193.jpg]
Schedule 5 - 1 52849361.2 Schedule 5 Cap Ex Credits and Lease Adjustment Credits
Deferred Maintenance Credit Specific Property Credits Lease Adjustment Credits
Cardwell Professional Building 0 0 FESC 0 0 Franciscan Medical Pav. in Gig
1,800,000 0 Good Samaritan MOB 0 0 Jewish - Medical Center East 0 0 Jewish -
Medical Center South 0 0 Jewish - Medical Plaza I 0 0 KYOne Health Medical Plaza
II 0 0 Lakeside Three Professional 0 0 Lakeside Two Professional 0 0 Lakeside
Wellness Center 0 0 Medical Arts Pavilion, Bismarck 0 0 Medical Arts Pavilion,
Lufkin 0 0 Memorial Health Center 0 0 Memorial Outpatient Therapy Cntr. 0 0
Midlands One Professional Ctr. 0 0 Midlands Two Professional Cntr. 0 0
Missionary Ridge MOB 0 0 Peak One ASC 0 0 Physician Medical Center 0 198,876 St.
Alexius - Minot Medical 0 0 St. Alexius - Orthopaedic Cntr. 0 0 St. Alexius -
Rehab Center 0 0 St. Alexius - Tech & Ed 0 0 St. Clare Medical Pavilion 0
419,824 St. Joseph Medical Clinic 0 125,447 St. Mary - Caritas Medical I 0 0 St.
Mary - Caritas Medical II 0 0 St. Mary - Caritas Medical III 0 0 St. Vincent
West MOB 0 0 Woodlands Medical Arts Center 0 0 Grand Total $9,852,816* 1,800,000
744,146 *Prior to Closing, Buyer and Seller shall mutually agree on the
allocation of the Cap Ex Credit amount for deferred maintenance items and the
specific Properties to which the Cap Ex Credits shall be applied.



--------------------------------------------------------------------------------



 